Announcement by the President
Self-evidently none of these were points of order, but they reflect the deep concern of colleagues and so I was prepared to take them.
As regards today's business, as you know, we are about to begin a joint debate on two reports and ten recommendations, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, with regard to the most ambitious enlargement in the history of the European Union. It is, in the life of our Parliament, and in the life of the European Union, one of the most significant votes that elected representatives have been called upon to take. I have to tell you, with considerable regret, that I have been informed by the Inter-Trade Union Committee of the European Parliament that it has decided to organise a strike today at 11 a.m. to coincide with this debate.
I want to tell you that I altered my schedule on Monday night here in Strasbourg in order to meet with the representatives of the Inter-Trade Union Committee. I indicated to them my willingness to intervene at the highest level with the other institutions to express the concerns that they had drawn to my attention.
I want to point out that they have no dispute at this time with the Parliament as their employer. Indeed Parliament, as an institution, is perhaps their closest ally in terms of respecting the interests they expressed to me. Nonetheless, I was not prepared to make this intervention under duress and invited my interlocutors from the Inter-Trade Union Committee to suspend the proposed action. I was informed yesterday afternoon that they intend to proceed.
It is to be deeply regretted that the work of parliamentary democracy, at a time like this, should be called into question. I am not sure precisely what will happen at 11 a.m. today. I would like to appeal to you as colleagues in the House for your understanding and your assistance at that time. Should it be the case that some of the ordinary facilities which surround our debates are not available, it would still be my preference to ensure that our parliamentary engagement should continue if possible. I guarantee you that the debate that we have today will be translated with urgency into all the languages so that should there be any breakdown in the ordinary procedures for interpretation - although it would not be optimum nor entirely consistent with the Rules of Procedure - I will use every endeavour to inform people in all languages at the earliest stage.
This is a choice for Members of the House. Members are entitled to invoke the Rules and insist that the President suspend the sitting in the event that not all the facilities are available. I do not yet know what the case will be, but in the context of what we are doing today, our political duty, if we can, is to proceed with our business with serenity. I invite you to cooperate in doing so, in voting at midday as we plan, and to keep our rendezvous with European history.
Thank you, Mr President, for handling matters in this way. Let me say this in all seriousness to all the staff and officials of this House: where your legitimate interests are at stake, we are on your side, but do not use this historic day, when the admission of ten countries to the European Union is at stake, as the occasion for enforcing interests that may or may not be legitimate. We have to do proper work today, we have to vote, and I ask you to discharge your great responsibility so that we may be able to do our duty.
Mr President, it is a practice both in trade union and in other negotiations to use one's strength at a time when it is calculated to cause the most difficulty for those with whom one is in dispute. But in Parliament we rarely have days or votes of such significance as today. The action being threatened by the unions does not reflect fairly the mutual respect which exists within the House between the different partners, or indeed the good relations that we have generally enjoyed.
You are right to proceed with our business and I would appeal to the staff of the House to assist us in carrying through today's historic task with the maximum goodwill on their part.
Mr President, I would like to support you on behalf of the Socialist Group, while pointing out that we have fought bravely with the groups in this House, in the desire to include the right to strike in the Charter of Fundamental Rights and for this Charter to be incorporated into the European Constitution. From this point of view, we respect the exercise of the right to strike.
But we also appeal to the responsibility of the workers of Parliament's administration to in turn respect the event taking place today. We therefore believe, Mr President, that we must continue with our agenda at this historic moment.
I deeply appreciate those sentiments. With all the respect that we have for staff we must also respect, if we can, our own prerogative as parliamentarians.
I should like to welcome to the diplomatic gallery the ambassadors and diplomatic representatives of all the candidate countries. They are here to follow our debate.
The next item is the joint debate on the following:
Report (A5-0081/2003) by Elmar Brok on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the conclusions of the negotiations on enlargement in Copenhagen (2003/2014(INI));
Report (A5-0117/2003) by Reimer Böge and Joan Colom i Naval, on behalf of the Committee on Budgets, on the proposal for a decision of the European Parliament and the Council on: 1. The adjustment of the Financial Perspective for Enlargement presented by the Commission in accordance with point 25 of the Interinstitutional Agreement of 6 May 1999 on Budgetary Discipline and Improvement of the Budgetary Procedure (COM(2003) 70 - C5-0053/2003 - 2003/2025(ACI)); and 2. The review of the Financial Perspective (COM(2003) 185 - C5-0161/2003 - 2003/2025(ACI);
Recommendation (A5-0089/2003) by Jürgen Schröder, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the application of the Czech Republic to become a member of the European Union (AA-AFNS 1-6 C5-0115/2003 - 2003/0901(AVC);
Recommendation (A5-0090/2003) by Michael Gahler, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the application by the Republic of Estonia to become a member of the European Union (AA-AFNS 1-6 - C5-0116/2003 - 2003/0901A(AVC));
Recommendation (A5-0091/2003) by Jacques F. Poos, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the application by the Republic of Cyprus to become a member of the European Union (AA-AFNS 1-6 - C5-0117/2003 - 2003/0901B(AVC));
Recommendation (A5-0092/2003) by Elisabeth Schroedter, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the application by the Republic of Latvia to become a member of the European Union (AA-AFNS 1-6 - C5-0118/2003 - 2003/0901C(AVC));
Recommendation (A5-0093/2003) by Ioannis Souladakis, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the application by the Republic of Lithuania to become a member of the European Union (AA-AFNS 1-6 - C5-0119/2003 - 2003/0901D(AVC));
Recommendation (A5-0094/2003) by Luís Queiró, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the application by the Republic of Hungary to become a member of the European Union (AA-AFNS 1-6 - C5-0120/2003 - 2003/0901E(AVC));
Recommendation (A5-0095/2003) by Ursula Stenzel, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the application by the Republic of Malta to become a member of the European Union (AA-AFNS 1-6 - C5-0121/2003 - (2003/0901F(AVC));
Recommendation (A5-0096/2003) by Jas Gawronski, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the application by the Republic of Poland to become a member of the European Union (AA-AFNS 1-6 - C5-0122/2003 - 2003/0901G(AVC));
Recommendation (A5-0097/2003) by Demetrio Volcic, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the application by the Republic of Slovenia to become a member of the European Union (AA-AFNS 1-6 - C5-0123/2003 - 2003/0901H(AVC)) and
Recommendation (A5-0098/2003) by Jan Marinus Wiersma, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the application by the Slovak Republic to become a member of the European Union (AA-AFNS 1-6 - C5-0124/2003 - 2003/0901I(AVC)).
Mr President, ladies and gentlemen, please permit me to start my statement with an expression of thanks to the staff of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and also to the staff of the groups, who, over the past years - just as much as the rapporteurs on the individual countries - have taken such trouble in dealing with this issue in depth, so that we have always been enabled, by broad majorities, to do justice to our task. Please allow me also to express my appreciation for the good cooperation with the Commission's successful negotiator, and thank Commissioner Verheugen personally for this cooperation.
With the task we have given ourselves today, it is in our hands whether this continent is reunited or not. It is now for us, after centuries of disputes between them, not to abolish the nation states, but to bring them together in such a way that they will never again be able to wage war upon each other. We are in a position to extend the area of stability, peace and prosperity, which we have had in Western Europe over recent decades, to Central and Eastern Europe, and to do this, not by any sort of coercion, but by the free decision of the peoples.
At the same time, we are in a position to bring this European continent together in such a way that it will not only have the strength that comes from peace at home, but will also be able, in the outside world, to manage peacekeeping tasks and to defend its own interests. We therefore wish to specifically remind all present and future Member States of Article 11 of the Treaty of Nice, which contains the obligation to work together on foreign issues too, in a spirit of solidarity. This point is, I believe, of particular significance at the present time.
Let me also, at this point, make an observation as a German. This enlargement of the European Union will mean that my country will no longer have an external border, with the exception of the border with Switzerland, and thus no border that could be fought over in war or be the occasion of conflict. What this, in terms of our history, means for my people is something I do not need to enlarge upon in this place. I believe that we are thereby fulfilling the wishes of Konrad Adenauer, who once said that Germany had to be led out of its geographical situation by political means. I believe it to be also the best thing we can do for peaceful development, and, at this time, I would also like to thank those from the peoples about to join us who have stretched out their hands to us. It is those hands that we grasp in order thereby to bring the peoples closer together, even though governments have not, in all areas, always grasped what that means. In this context, let me also thank the President of the Czech Republic, Vaclav Klaus, for his statement in March of this year.
There is still much to be done, however. The candidate countries will be obliged to make further substantial progress in the areas of administration, a competent judiciary, the combating of corruption and the guaranteeing of minority rights. The monitoring process that is to be set in motion will need to be closely accompanied by the European Parliament, in order thereby to ensure that the acquis communautaire can be adhered to in every case, allowance being of course made for teething troubles and the transitional arrangements that also have be built in.
This will also involve, in the same way, the citizens of the European Union acquiring the same rights, with no possibility of discrimination remaining, with legal protection from discrimination, which also provides a crucial security. It is for these reasons that it makes sense to bring the peoples of Europe together in this way.
I believe it to be extraordinarily important that I should say, in this context, that the European Union can of course be extended to include more countries, and Bulgaria and Romania are waiting for this. This enlargement, though, requires of us that we determine anew how large this European Union can become without it taking on too much. We have created a Union which is something entirely new when set alongside all alliances, that being a Union that makes conflict resolution within a state into an instrument for resolving conflicts between peoples. Its common legal order and its shared institutions mean that it is no ordinary alliance like those that formerly existed. If we are to say that the European Union can go thus far, but cannot manage any further, that has to be said after we have seen just what this quasi-State is capable of. In addition to that, we have to continue with the reflections recently initiated by the Commission, as to how we then organise our relations with our neighbours, preventing the development of new walls in Europe, and enabling those who cannot be Member States of the European Union, or do not want to be, to enjoy a privileged position as neighbours with whom we can coexist in peace.
On behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I wish to call upon you to approve the accession of all ten countries today.
Mr President, ladies and gentlemen, we managed at the very last minute to reach a compromise on the adjustment of the Financial Perspective for 2004-2006 and thus to guarantee our ability, today, to do justice to our historic responsibility whilst at the same time defending this House's budgetary powers and rights of codecision.
As the Committee on Budgets' rapporteur on the financial arrangements for enlargement, I want again to make it clear that these difficult negotiations have never been about calling into question the Copenhagen agreements with the candidate countries, but about treating them as a minimum to be guaranteed also by us. So let me say again, loud and clear, that we, the European Parliament, in our previous resolutions - for example in June and September of last year - have, again and again, lent massive support to certain proposals by the Commission, for example the candidate countries' progressive integration into the common agricultural policy, and, for another example, the special cohesion rules for them.
The fact is that we have managed, at the very last minute, to avert an interinstitutional crisis, one into which the Council had manoeuvred us either deliberately or by negligence, by its intention that Annex XV should be given the status of EU primary law. It would surely not have done them any harm to keep on negotiating, right up to second reading, on the adjustment of the Financial Perspective, or even, if necessary, to go back to Article 272 of the Treaty, but many people out there might have taken this to be the wrong signal.
The compromise before us has been brought about, after a fifth trialogue, by the use of what I have to call legal artifice, and by renovation and repair in a process that we are unable to properly explain to anyone out there. I might add that this is evidence of how necessary it is to reform the way the institutions act in relation to each other. Commissioner Schreyer, I would like to state openly that you, on Monday evening, made an important contribution on behalf of the Commission, when your great perseverance helped to make this result possible.
I would also like to express my thanks to the Greek Presidency of the Council, which, as what one might call the hostage of the Council's negotiating mandate, did everything humanly possible to the very end of a difficult process, making it possible for us to come to an arrangement. One thing, though, will be apparent from Mr Brok's resolution, and that is that if even one word of the joint statement is called into question or broken, then the Interinstitutional Agreement, too, lapses and is broken.
(Applause)
We have found a way whereby it is made clear in specific terms that the adjustment of the Financial Perspective on the basis of item 25 of the Interinstitutional Agreement is being carried out on a proposal from the Commission and jointly with the Council and with Parliament. We have secured for ourselves in Heading 3 on internal policy the necessary leeway for the codecision procedures that have to be seen through in the course of this year - in programmes with added value for Europe, programmes that are important to the public, such as research, Erasmus, Youth for Europe - so that we can then complete codecision in a proper procedure with the supplementary sum of EUR 480 million at 1999 prices.
We also saw it as important to make clear that if, by way of a de facto revision of financial aid for Turkey, sums are transferred from Heading 4 to Heading 7, that heading must in future be entitled Pre-Accession Strategy. What has been made clear is that there are here, so to speak, two groups of countries - Bulgaria and Romania with pre-accession aid on the one hand, and aid for Turkey as a candidate country on the other.
We also have to clarify again that, in the 2004 Budget procedure, which will now surely run its course in an orderly way, the issue of adjusting the Financial Perspective can be resolved without any sort of discrimination, in sub-headings or by means of capping, against the new Member States.
In a most difficult process, and on the basis of necessary repair work, we have managed to defend all of Parliament's budgetary powers and rights of codecision, while, at the same time, at the end of this difficult process - even though it was almost a dead end - the European institutions have again been able to demonstrate their capacity to act. This sends a positive message to the candidate countries and to the citizens of Europe.
(Applause)
Mr President, today is a great day, and proof of this is the fact that we have 25 flags accompanying the common European flag. You know that I am one of those who would like to see just one flag in this House, but today I believe that the presence of all of them is justified.
The budget is not usually an emotive subject. But I must acknowledge that, particularly perhaps for those of us who have spent more than half our lives under a dictatorship, reaching an agreement today to fund the democratic reunification of Europe is a sensitive and emotional issue.
I must say that everything was going well, apart from what I would consider a mistake on the part of the Council, which tarnished the end of the process and created unnecessary difficulties; the introduction of Annex XV, which had no precedents in previous enlargements. And the annex affected the basic competences of Parliament.
There were two equally valid alternatives: to consider the presence of Annex XV as an implicit violation of the interinstitutional agreement and act accordingly, pursuant to Article 172 - and this will explain the final vote of certain Members - or to negotiate with the Council. This is the option Parliament chose, there were tough negotiations, in which we must acknowledge in particular the skill of the chairman of our Committee on Budgets, Mr Wynn, and as a result of which we have reached an entirely acceptable compromise which I will recommend to the House.
We have achieved the objectives set for us and I believe that in some cases we have gone further than adjusting the financial perspectives for the purposes of enlargement. As rapporteur for many years in this field I would like to stress that this is the first review of the financial perspectives achieved in more than a decade. We will therefore have a Heading 3 for internal policies, which can operate in the coming years, which is sufficient if not comfortable.
There will be no discrimination between old and new Member States. We have achieved a declaration from the representatives of the Member States, those who sign the Treaty. A declaration of an interpretative nature, which preserves the democratic rights of Parliament and of our future colleagues from the new Member States.
Furthermore, we have achieved a new situation for Turkey, in heading 7, which has a dual significance: it contains a political message for that country and it allows us room for manoeuvre within heading 4 on foreign policy.
Therefore, although, to be frank, I would have preferred to remove Annex XV, I am in a position to recommend to the House that you approve this agreement and I believe it will allow the Union and Parliament to move forward in the right direction.
I would like to place on the record my deep appreciation of the work of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the colleagues and staff who have brought us to this point today. Also, in more recent weeks, in addition to the regular burden of work, I should like to draw attention to the extraordinary negotiations that have been conducted by our colleagues in the Committee on Budgets which happily, at the eleventh hour, has produced a satisfactory, if not ideal, outcome to our encounters.
Mr President, Commissioners, ladies and gentlemen, as President-in-Office of the Council of the European Union, I have the honour and pleasure today of addressing the European Parliament on the highly important subject of enlargement and I consider it a privilege to be present today at this debate.
Today is an historic day for the European Union and the European Parliament. In a week's time, on 16 April, Greece will have the pleasure, as the presiding country, of hosting the historic ceremony of the signing of the Enlargement Treaty, at the historic site of the Ancient Agora beneath the Acropolis. Despite the present use of the word 'agora' to mean market, the Ancient Agora in Athens has its place in history for another reason. It was here that the concept of democracy was actually born and developed 2500 years ago and the symbolism of this ceremony, which we have chosen to hold on this particular site, lies in the fact that democracy and the many other values linked to democracy are the common denominator which penetrates every corner of the European Union. We are a community of values and, if the Union and enlargement are a success, it is because these values are going from strength to strength.
The countries about to join the European Union share our common history, heritage and culture. Their accession marks the end of the artificial division of our continent. Today we are putting our objective of building a Europe founded on the ideals of democracy, pluralism, the rule of law, respect for human rights and the free market economy into practice. The European Union has always been committed to this objective. That is also the reason why, as soon as the Berlin wall fell, the Union responded to the challenge and reacted decisively and proactively to the change in the European political landscape. It offered a framework and prospects for a unified Europe. It offered a Europe based on free choice and solidarity between its citizens. Relations between the Union and the candidate countries have gradually been strengthened through various procedures, association agreements, structured dialogue on a series of issues, accession criteria, accession negotiations and pre-accession mechanisms and procedures. During all these stages, the European Union's position has very clearly been to safeguard the global, evolutionary and substantial character of the accession process, with all the candidate countries participating on an equal footing and acceding to the European Union with equal opportunities.
At the beginning of accession negotiations, the Union made it perfectly clear that accession implied complete acceptance of the actual and potential rights and obligations connected with the Union and its institutional framework, including in the foreign relations sector, and that accession implied proper, practical application of the acquis communautaire, including the establishment of a reliable working public administration. Bringing the negotiations to a conclusion was no easy task. Far-reaching, often painful economic reforms were needed in all the countries which were to accede. However, thanks to persistence and determination on all sides, these negotiations were conducted in a thorough, efficient and transparent manner and I think that I speak for everyone involved when I say that we are proud of this process and its outcome.
I should like to take this opportunity to offer my special thanks to Mr Verheugen, the Commissioner responsible for the negotiations who is present here today, for his huge contribution to the success of this entire process. As you know, negotiations with the 10 acceding countries were completed in Copenhagen on 13 December last year. The terms of accession are common knowledge and are contained in the draft Treaty and in the Accession Act submitted to the European Parliament. The results of the negotiations do, we feel, reflect the best possible outcome and a fair agreement. As we pointed out in 1993, the Union must be able to absorb new members without allowing European unification to lose momentum. The results of negotiations have achieved this institutional equilibrium. There is a balance between the wish to ensure, on the one hand, that the acceding countries will benefit fully from the various policies of the European Union and the need, on the other, to ensure that the Union will be efficient and competitive within the context of globalisation. In addition to the Herculean and unprecedented task carried out by the Council and the Commission during this process, I should like to highlight the continuous and important effort also made by the acceding countries. I should also like to offer my sincere thanks to the European Parliament for the political support it has given us throughout this process. We particularly appreciate the open and constructive political dialogue with your democratically elected partners in each of the acceding countries. The work carried out by the joint parliamentary committees was invaluable, as was the work of so many of the parliamentary committees. It helped enormously in clarifying exactly what accession to the European Union implies for the acceding countries. Today, all the citizens in the acceding countries are looking towards us. Some have already expressed their will. The positive outcome of the referenda in Malta and Slovenia are a clear and decisive sign of their trust in the Europe of tomorrow.
Enlargement gives us every reason to be optimistic about Europe, even in the present climate, with the international economy or the war in Iraq overshadowing developments. Nonetheless, there are many reasons which justify this optimism. The European Union as a whole has a healthier basis from an economic and financial point of view, in comparison with much of the rest of the world. It has succeeded in setting up a pole of relative stability. It has created a creditable single currency and a common framework within which to exercise a policy which guarantees the reliability of EMU as an international currency pole. The European Union has developed a Community standard which, despite its diversity, acts as a shield against uncertainty and falling confidence. The European Union has a unique development model which combines the economic element with a broader spectrum of social elements covering employment, social integration and a whole series of other issues. The European Union uses delicate manoeuvres to set the renewal of its policies in motion in a series of crucial sectors, such as structural policy or agricultural policy, in order to safeguard its potential for growth, social cohesion and its ability to face up to its international challenges. The European Union deals with internal concerns by renewing its institutional framework, especially in the sense of extending the process of European integration. Finally, on a series of issues such as trade, investment flows, the transfer of technology and the movement of workers, enlargement is bringing about new operating conditions for the Union and hence creating new opportunities for the European approach and the European model within the global framework.
I should like to conclude my speech with two comments. My first comment is that these are tense times. As Member States, we need to show that we can achieve a rapprochement of views through self-imposed limitations, reciprocal concessions and the political will to support the momentum of the Union, and by strengthening the values of democracy, human rights and solidarity. Solidarity, of course, means more than negotiating financing under the Structural Funds or protecting the common agricultural policy and other individual questions. It cuts across a broad range of Union policies. My second comment is that it is important at this stage for the enlarged Union to succeed on a number of fronts in the immediate future. We need to repair the damage done by the differences which have arisen in the foreign policy sector and which marked the issue of Iraq. We need to convince the citizens of the European Union and of countries outside the European Union that we stand for the values of peace, stability, confidence and support for growth and we must make a systematic and sincere effort to repair our relations with all our basic partners.
Ladies and gentlemen, Europe belongs to the citizens of Europe without exception or discrimination. Everyone has a right to share in this future. Enlargement brings this vision much closer. The European Union is ready to receive its new Member States, secure in the knowledge that it is acquiring a new configuration and new momentum, the sort of momentum demonstrated in these countries, during the transitional period, on economic, political and social issues and reforms. It is incumbent upon all of us to make enlargement a catalyst for faster European unification, a force which will ensure that Europe is able to meet the challenges of a new era of global relations.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, you will today be deciding on one of the most important questions for the future of our continent. You alone, in the European Parliament, have the right to say yes or no to the accessions of ten new Member States. No other parliament in Europe will have the opportunity to say yes or no to individual countries; all the others will merely have to ratify the treaty as a whole. This means that this decision is certainly one of the most important that this House has had to take in all its history.
We are, then, for the time being, at the end of a long, long road, a road marked by the determination to put an end to the division of Europe once and for all. I am eternally grateful for the way that the European Parliament has never wavered in its support. I believe that it is worthy of note that the European Parliament was equalled by few in Europe in keeping the open wound of the divided Europe a live issue even during the Cold War, putting the case for a European future in which its peoples could determine their destiny in freedom and by democratic means.
The primary subject of our discussions today is human destiny and the fate of peoples. Today, we are talking about the people in Europe - over 70 million of them - who have looked forward to this day with boundless hope and expectation, but whose courage and determination have also made straight the way for a free and united Europe. These peoples naturally belong among us, and they have earned their place in our midst. These millions of people have for many years shouldered the burden of difficult and radical reforms and changes in order to build modern societies. If I might take a sideways glance at reform policy or discussion about reforms in one or other existing Member State, my comment is that I wish those Member States implemented reforms with at least some of the strength, courage and determination that we have found in the future Member States.
Who are the peoples we are talking about? What will they bring to the European Union? The Poles have their thousand years of history as a European nation that, being obliged to live under Communist hegemony and martial law for many years, never even for one day resigned itself to its fate, but instead defended themselves, becoming the undoubted originators of the great movement in Central and Eastern Europe that eventually led to the total collapse of Communist rule in Europe.
We are talking about the Hungarians, who rose up as long ago as 1956. Last week, I was speaking in Hungary, and in my speech I said that no doubt all European politicians of my generation still had the cries for help from the leaders of the 1956 Hungarian uprising ringing in our ears, that we could not forget them, and that these cries for help even today, fifty years later, still represented a beacon for the European democracies. Fifty years had to pass before we could give the right response.
We are talking about the Slovaks and the Czechs, whose attempt, in 1968, to change the course of European history resulted in much suffering for them, and who, with Charter 77, also made a significant intellectual contribution to freeing Europe from totalitarianism and dictatorship.
We are talking about the Lithuanians, the Latvians and the Estonians, victims of the Second World War whom nobody had asked whether they wanted to be part of the Soviet Union, who, for decades worked desperately to maintain their national and cultural identity in the face of a policy of Russification, and who succeeded in doing so.
When one person or another says, as they sometimes do, that we have to take great care not to accept new Member States that might not share our values, I am sometimes tempted to ask who it was who once, unarmed, faced up to Soviet tanks! That happened in Vilnius, just over ten years ago.
We are talking about Slovenia, a country that tried to go its own way even in the days when Tito ruled Yugoslavia, which, as soon as Communism had collapsed in Yugoslavia, set a determined course for Europe and which, having secured 90% support in a referendum on accession to the European Union, has shown how attractive our Europe still is to young nations.
Lastly, we are talking about Malta and Cyprus, two countries that want to join with us in maintaining and defending our common values and objectives in the Mediterranean. Those are the countries and peoples of whom we speak.
You, honourable Members, have for many years accompanied these countries on their journey towards the European Union. I can only confirm what has already been said here. As regards the strategy and the individual steps, there was close understanding between the Commission, the European Parliament and the Council. I am deeply grateful for the constructive teamwork that this made possible. There is no doubt that the success of the project depended on it.
For me, then, to say a word of thanks to you, Mr President, is not a required formality, for I really do feel profoundly indebted to you, to the Group Presidents, to the rapporteur and chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, to the rapporteurs on the individual countries and to the joint chairs of the joint parliamentary committees. All of you have made an important and indispensable contribution to the success that we have achieved. You have not always made things easy for me, but that is not what Parliament is for. I would, though, like to say that your observations, your interventions and also your criticisms have helped to highlight problems more clearly and enable common solutions to them to be found.
The President-in-Office of the Council has observed that we are now on the threshold of signing the Accession Treaties, which is due to be done on 16 April in Athens. He has already mentioned the great symbolic significance of this place. It is not only where democracy was given to the world, but also the source of a few other old European ideas, such as the idea that societies must be governed justly, and the idea that it is the responsibility of individuals that holds a community together.
Those are a few ideas that we are not keen to abandon. However old they may be, they are still tremendously up to date. In this place, we are showing how Europe's national identities and cultures, which we value so much and which we want to defend, arise and flourish from strong common roots.
Once the Accession Treaty is signed, it will have to be ratified. I am firmly confident that the referendums to be held in the future Member States will all produce an unambiguous and convincing yes to Europe, showing that the European project is gaining new impetus and new dynamism.
I do not envisage any insuperable political difficulties resulting from the ratification process in the individual Member States, and am confident that ratification will be completed in due time. I would nonetheless like to reiterate the need for efforts at communicating with the public and informing them to be stepped up, so that the citizens in the Member States may really know what is going on. While we are not running an election campaign, we are ready to inform, to explain and to answer the questions that citizens are quite entitled to ask.
This is where I have to say something again about Cyprus. It is something I have said before; that it really is deeply sad that we have got to within centimetres of the goal, but have ended up not managing to find a political solution to the Cyprus question. The chances of resolving the conflict in Cyprus have never been as great or as strong as they are now, but we must not abandon our efforts. I again want to underline the Commission's willingness to support any further efforts by the United Nations to find even now a lasting political solution to the Cyprus problem. The Commission will therefore do whatever it can to promote projects in Cyprus that help to reduce and alleviate the increasing disparities on the island and to foster trust between the two - Greek and Turkish - communities there.
The work in the candidate countries is not yet complete. Reforms have to be proceeded with and no effort must be spared in pressing on with preparations for accession. I can assure you that the Commission will monitor very closely how commitments made in the course of negotiations are implemented. Six months prior to the accession date, that is, this autumn, the Commission will submit a comprehensive monitoring report, in which we will list in detail the areas in which safety precautions might be considered if omissions are not rectified in due time. A first phase of monitoring has already been completed, and its results were, I might add, remarkable when one considers the thousands of undertakings that had been given; having examined these, we found only 25 instances in which we had asked future Member States to take urgent action in order to avoid delays. That adds up to a very good result. Apart from that, I am able to inform Parliament that in all these instances, the measures requested by us have now been taken.
I have this to say to the future Member States. The development of efficient administration and of a properly functioning judicial system must, even after accession, be continued with and supported. The fight against corruption and criminality continues to be of fundamental importance. The upholding of human rights and the protection of minorities are still on the agenda. Although many countries have succeeded in coming a long way, some issues remain open and there are still challenges of which the enlarged Union must remain aware.
The same applies to the actual implementation of equality of opportunity, an area that still causes me some concern, not only in the new Member States, but also in one or two of the present ones. This is about what impact the transformation of a society has on its weakest members.
Whilst I am sure that the European Parliament will, today, open the door wide to the ten new Member States, I am also aware that, at the moment of decision, not everyone in this House, and not all the European public at large, will be completely free of doubts about the enlargement process. Some may wonder what we are letting ourselves in for, and others whether the Union will be put under too great a strain. To this I would like to respond by saying that it is true that the integration we have achieved to date has been a success, and that we have gained peace, reconciliation and prosperity. At the same time, though, we in Europe have had to pay a high price, especially those whom the end of the Second World War, and its political consequences, obliged to live behind the Iron Curtain. It is they who have had to pay for it all, for Europe, divided, knew no real peace and only incomplete freedom.
Only now have we been handed this opportunity by the peoples of Central and Eastern Europe, who never reconciled themselves to being cut off from the free part of this continent. So I do believe that we must now seize this opportunity to shape the future in such a way that twenty-first century Europe will be characterised by peace and freedom, security and prosperity.
So let me give straight answers to these crucial questions. Are the new Member States sufficiently prepared, both politically and economically? To that, I say that this is the best-prepared enlargement in the history of the EU. The prospect of enlargement was combined with a far-reaching reform process in the countries of Central and Eastern Europe, and gave direction to this transformation. Not everything will be perfect, and I can predict that there will be difficulties, but the Commission is firmly convinced that the Community's policies and programmes will work even when there are twenty-five Member States.
Will the new Member States support further integration, or will integration grind to a halt? The answer is perfectly clear. It is in the interests of the new Member States to want a strong Community. They will strengthen, rather than weaken, the Community idea, and they deceive themselves who believe that we are being joined by Member States who will eventually cause the European Union to revert to being a free trade area. This is what will not happen; rather, what we will be getting is new enthusiasm, new zest and new dynamism.
Do the new Member States understand that Europe is a community of values rather than a system for transferring money? To this, too, the answer is clearly 'yes'. I made that clear earlier when I briefly spoke about the past that the new Member States have behind them. They do not need us to give them lessons in democracy. They are also, of course, counting on solidarity, but is not the least consideration that such solidarity is equally in our own interest? I know that the new members will not pursue narrow national interests.
Will the new Member States allow themselves to be part of a common European foreign policy? Here too, I say 'yes', an emphatic 'yes'! The problems we have had in recent months did not come about because the new Member States did not want to fall in line; they arose because we could not answer the question of what was the common European position to which they might adhere.
(Applause)
What this means for the new Member States is clear. It means that only a strong common foreign policy can protect them from such conflicts, and that is why they are all in favour of such a combined approach.
The last question, honourable Members, is one we must ask of ourselves. Are we ourselves sufficiently prepared? My answer to that has to be more tentative. From the technical point of view, we are. All the decisions the organisation of enlargement requires have been taken, but I do believe that enlargement means that reforms which would have been urgent in any case, have now become even more urgent and must not on any account be further delayed. That is why the Convention's work is so important and must be crowned with success. There are those who say that it would have been better to do all this beforehand. That may be so, but I know that we could not leave the European peoples, who have for thirteen years been preparing for this great moment, waiting any longer. To them I say that the European home into which they are due to move is not yet ready. They now have the opportunity to join in the discussions and decisions on what that home should actually look like.
By the time the ten new Member States have joined us, we will have made further progress in negotiations with Romania and Bulgaria. Both are approaching the goal. There will very soon be 27 of us, and only then will the present enlargement round be over. Helsinki, in 1999, saw the door opened to Turkey, which, in Copenhagen, last December, was given the political road map. The decision on whether or not Turkey meets the political conditions for accession will be taken at the end of next year. I encourage Turkey to keep on its course towards Europe, and the Commission can be relied upon to make a fair and objective judgment.
The Balkan countries have prospects of accession. The time it will take to turn these prospects into reality will be dependent on their own efforts to carry out reforms. Honourable Members, whilst the imminent enlargement does not guarantee Europe political and economic strength, it does improve our chances and make us more able to fit Europe to the challenges of the twenty-first century and to offer its citizens a century of peaceful development, personal freedom and individual opportunity. Now that, today, the decision is upon us, I therefore ask you to vote in favour!
(Applause)
Mr President, Mr President-in-Office of the Council, Commissioner Verheugen, ladies and gentlemen, this is a momentous and historic day, a day of great joy and of profound gratitude. Let me speak personally; it is my privilege to have been a Member of this Parliament since 1979. If, when Parliament was first directly elected, someone had told me: 'On 9 April 2003, you will decide whether the three Soviet republics of Estonia, Latvia and Lithuania, the Warsaw Pact states Poland, the Czech Republic, Slovakia, Hungary, and Slovenia, and then also Malta and Cyprus, will join the European Union', I would have said in reply, 'That is a tremendous dream, that is a fantastic vision.' Yet this dream, this vision, is now becoming reality, and let us be deeply grateful for it and rejoice!
We also think back over Europe's history, for we cannot shape the future unless we know the past. Our thoughts go back to the terrible, criminal years of National Socialism from 1933 to 1945. We think back to 17 June 1953, to the Soviet tanks in Budapest in 1956 and in Prague in 1968, and cast our minds back to the great freedom movements of the 1980s, remembering Solidarity, the popular desire for freedom in Central and Eastern Europe, and 9 November 1989, the day when the wall came down.
Robert Schuman - whose name our Chamber bears - said, as long ago as the 1960s: 'One day, all Europeans will belong to the European Community, to the European Union, in freedom and in peace.' Our group has always had that as its objective.
I would like to extend my sincere thanks to all those who have played their part in this, above all to Mr Brok for his work as rapporteur, but also to the Committee on Budgets' rapporteurs, Mr Böge and Mr Colom i Naval, and also to all in the Commission, whom you, Commissioner Verheugen, represent.
The candidate countries can now look back on the massive efforts they have accomplished, but there are still more massive efforts ahead of them. Above all else, we must bring Europe together and reconcile it, both morally and intellectually. It is for that reason that we would have very much welcomed it if the Czech Government under their great President Vaclav Havel and his successor Vaclav Klaus, had had the strength and the courage to utter even one word of regret and sorrow about the people who were expelled. We have to use truth to bring about reconciliation, and now we all have to look to the future together.
To those who believe that our European home is not yet finished and that they should therefore not give their approval to enlargement, I say this: we have succeeded in bringing the Convention into being, and we will work hard to get us a European constitution soon, and to set all Europeans on their shared journey into the future on the basis of law. A quite overwhelming majority in our group - it is almost unanimous - says 'yes' to every one of these countries, bidding them welcome to the European Union, to our community of values. Let us, together, take into the future this old Europe, which keeps on renewing itself! That is what we want for our continent.
(Applause)
Mr President, Mr President-in-Office of the Council, Commissioner, I would like to thank you for your work and congratulate your team.
Ladies and gentlemen, today we have a date with history, with our future as Europeans. We are at the gates of the greatest enlargement we have seen. My group, the Group of the European Socialist Party, will vote to fling these gates wide-open so that we can take a great qualitative leap forward, allowing the majority of the population and the surface area of our continent to be reunited, thereby increasing its wealth and diversity.
We have put the use of pre-emptive war as a pretext, and wars of conquest, which desolated our continent for centuries, behind us. We have established peace as our rule and a shared destiny as the solution and this is enshrined in a Union based on common values, respect for human rights, good governance and the rule of law. It is a secular union in which there is separation between the secular and the religious and respect for religious beliefs.
The President-in-Office of the Council has said that we are going to hold this event next week in the Agora in Athens, which reflects democracy and the market - which is where we began. I would also like to remind him of our debt to the Middle East - and not just in a religious sense - the oldest legal text we know of is the Code of Hammurabi, from Mesopotamia.
This date will clearly be established as a political milestone in the history of our Union, overcoming Munich and Yalta. Europe is being reborn as a geographical and political unit, fulfilling the words of Willy Brandt on German reunification 'Jetzt wächt zusammen was zusammen gehört' [Now what belongs together, is growing together]. I would also like to point out, as a personal memory, that 12 years ago, as President of the European Parliament, I announced the award of the Sakharov Prize to Alexander Dubcek, who was a political prisoner, and a year later he received that prize in this Parliament. And Walesa, who was a dissident, also visited Parliament a year later as President of Poland. This is the leap we have taken and now we have to complete it by ensuring that we genuinely have a shared destiny and solidarity.
This is not the end of our journey but rather a beginning, and ours is an unprecedented superproject, an enormous challenge for all of us in which we have to overcome doubts, frustrations and fears, particularly at a time when there is a tremendous irony of history and great concern amongst our fellow citizens about the unilateralism of the Bush administration, which has caused great upheaval in the European Union, even though the United States has been one of the decisive elements in the creation of this Union.
There are some in this House who believe we should recover our unity and repair what has been broken before enlarging. Others fear that there will be more division. I would like to say on behalf of my group that we believe, following Copenhagen, that pacta sunt servanda, that we must respect our commitments. And also say to the new partners that they are not responsible for our internal quarrels, but that what we have to do is to build together with a view to the future, in a spirit of solidarity, overcoming national egotism through Community solidarity.
If the President-in-Office of the Council will allow me to make a proposal, next Wednesday, 16 April, in the Agora, there will be a great ceremony with our Heads of State and Government, the fifteen current ones and the ten who are joining us; why do you not round off this ceremony with a joint European statement based on our values? That is, propose a common will on the part of all of us to deal with the future of the Iraqi people, firstly through humanitarian aid and then by ensuring their future within the framework of the United Nations. I believe that would be the icing on the cake to conclude that important ceremony. I would suggest that you say this to President Simitis, I believe it would be very important. And this would allow us to make progress with the European project, to move towards a united Europe that really works.
Please allow me, Mr President, to refer to overcoming the budgetary conflict. I would like to thank the chairman of the Committee on Budgets, as well as the chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and all the rapporteurs who have been able to find a new approach to a problem which could have led to a very difficult situation within this House, and which could, furthermore, have dramatically altered and reduced the powers of the European Parliament.
I believe that if we vote yes this week - and my group is in favour - we will achieve a stronger and more cooperative Europe, reinforcing our foundations by means of a Constitution, which will allow the tree of the old Europe to blossom once again and we will be able to guarantee peace for us and for our children and also consolidate peace throughout the world.
Mr President, this is in truth an historic day. I feel proud to be able to stand here in the Chamber on this solemn occasion when we are voting in favour of ten new countries' being invited to become members of our European Community.
It is an historic day for Europe. For the first time, we are uniting almost the whole of the continent by peaceful means - through agreements, compromises and treaties, rather than through war and conquest.
It is an historic day for the European Parliament, which for so long has supported and given impetus to the whole enlargement process. The number of Member States is to increase from 15 to 25, and the number of MEPs from 626 to 732. In just a month's time, when our future fellow MEPs come here as observers, we shall be given an initial foretaste of what this will be like.
It is an historic day too for the Group of the European Liberal, Democrat and Reform Party. We have been passionately committed to enlargement. As long as three years ago, we began inviting future MEPs here as 'virtual MEPs' so that they might become familiar with our work here in Parliament. Perhaps we are the only group in Parliament that is unanimously and enthusiastically voting in favour of all ten countries, a fact I am very proud of. We shall be pleased to welcome our friends as fellow MEPs in order to be able to work together with them for a better future for the people of Europe.
A unified Europe will give us incredible opportunities to work for peace, stability and democracy throughout the continent, to combat environmental pollution and cross-border crime and to increase the prosperity of all our people. The new countries will bring fresh and novel perspectives and ideas to bear in order to improve cooperation and give it new impetus. To help us do this, the Convention will, moreover, give us a constitution within the institutional framework.
Despite the fact that matters may be rather chaotic to begin with, something extremely good will emerge if we only have patience. There is a famous Swedish poem that includes the words 'chaos is God's neighbour', and that is something that rings true today. The EU will be involved in a constant process of enlargement for many years to come, so it is just as well that we get used to the idea.
In common with other MEPs, we are naturally anxious about the débâcle involving the way in which the Council dealt with the budget and the interinstitutional agreement. I want to thank those fellow MEPs who have enabled us to find a solution. It has never been possible, however, to use such matters as arguments for voting against the accession of the candidate countries. Even if we deplore the fact that we in Europe have not been able to agree upon a common policy where the Iraq crisis is concerned, it would have been profoundly immoral to hold the people of the candidate countries hostage on account of what their governments have said or done. How can we expect the candidate countries to support an EU policy when no such policy exists?
Despite the fact that we are all voting 'yes' today, we are not uncritical. There are still a number of problems and shortcomings in the candidate countries, for example when it comes to respect for minorities and the fight against corruption. That is something emphasised by Commissioner Vanheugen. We also deeply regret the fact that it was impossible to reach an agreement on Cyprus, so that a unified island might have joined the EU. We take it for granted that all the candidate countries will use the time remaining before they become full members to tackle environmental issues, to work on improving legal certainty and the protection of minorities, to fight corruption more effectively and to make efforts to combat the high incidence of human trafficking.
Following enlargement, we expect to see mechanisms devised for making sure that all the Member States, new as well as old, respect and comply with the values for which the EU stands. Liberals will never be silent wherever violations of human rights and the rule of law are committed.
Mr President, the great majority of my group will vote to allow the Accession Treaty for the ten new countries to be signed.
We cannot however approve Mr Brok's report on the conclusions of the negotiations between the European Union and the candidate countries. You may ask why we are voting in this way. If Parliament were not to vote in favour of enlargement, the candidate countries would automatically be shut out of the Union, regardless of the views of the citizens of the countries in question. Whatever we think of the circumstances surrounding enlargement today, we believe the people of each of the countries concerned should have a free choice on the matter.
On the other hand, the Council's show of force on the budget aside, adopting the Brok report would amount to awarding a gold star to the fifteen Member States for the way in which the enlargement negotiations were conducted and concluded. This is precisely where the shoe pinches. In our opinion, we will need, sooner or later, to change the fundamental objectives of the current enlargement process and European integration as a whole.
We agree with Mr Brok that enlargement can help to build, I quote, 'an ever-closer union among the states and peoples of Europe'. It will allow disagreements to be dealt with through negotiations within the common institutions, so promoting peace and security in Europe. Enlargement will also, I quote, 'assure influence for the citizens of Europe' in world politics. We therefore support enlargement.
I am very much afraid, however, that this is merely wishful thinking and that the basic issues concerning the future of Europe are not being addressed. This is why Mr Brok is delighted with, I quote, 'the consensual outcome of negotiations'. We should ask ourselves whether the outcome really is a consensual one. It may have proved consensual in official meetings, but what about the feelings of the people of the countries in question? Has the House forgotten about the candidate countries' vehement rejection of the stance of the Fifteen on support for agriculture, the obvious inadequacy of credits available until 2006 and the restrictions on the free movement of people? Has the House never been asked for the liberal acquis imposed on the candidate countries to take better account of their social problems, the employment situation, the fragile nature of their economies and specific national issues? Each country has its own history. The Copenhagen criteria require countries to have 'the capacity to cope with competitive pressures and market forces within the Union'. For the sake of this requirement, these countries have in fact been pushed into privatising and jeopardising many industries and into liberalising trade, even if this meant creating a huge commercial deficit. Low salaries have become a comparative advantage in the competitive market. The market was increased but people's rights were not. Where will this leave Europe if we allow enlargement to 25 members to proceed in this way? Furthermore, if Europe does not have the confidence of the peoples of the Union, how can it hope to have an influence in world affairs?
In fact, this experience compels us to open a great public debate, both in Member States and candidate countries. This debate must engage society as a whole, not just governments. We must consider what kind of Europe we wish to present on the international stage, faced with the unwavering and bellicose unilateralism of the United States. We must consider how best to move from a Europe based on liberalism, towards a Europe truly based on social values and solidarity. The House should also contemplate how to reform our institutions to involve citizens in the great process of the transformation of Europe. We should take account of these questions when it comes to the main items on the agenda for 2004, namely enlargement, the new treaty and the European elections. We should campaign on them everywhere from Strasbourg to Warsaw, and from Helsinki to Nicosia!
Mr President, ladies and gentlemen, we have been told that we are making history so many times this morning, but given the number of Members present in the House, it would appear we are doing so on the quiet. There are more people on the terraces than in the Hemicycle itself. We clearly find these historic moments difficult, but that is another story.
Moreover, it has been said that it is clear that the longed-for unification of Europe currently underway, is the result of struggle of the peoples of Eastern Europe against totalitarianism, just as post-war Europe resulted from the war the peoples of Europe waged against the Fascist regimes that had dominated the continent. European unification was therefore based on the constitutional and constituent concepts we hold dear, namely democracy and anti-totalitarianism. I do not believe there is anyone in this House who would not subscribe to this idea. Our group will therefore vote unanimously in favour of all the countries on the list today joining the European Union.
The societies of the countries of Eastern Europe who are about to join the Union are both fascinating and riven by suffering. These societies are both reformist and conformist. They expect the European Union to herald a European way of life. They want a better future. In part, they hope their democracies will gain the stability they need. This is why I believe the House must, without any reservations, vote to demonstrate its overwhelming support for enlargement.
The issue is more complicated when it comes to discussing our capacity for enlargement. I cannot fully subscribe to Commissioner Verheugen's proposals on this. Some members of my group will vote against the Brok report because they do not think we are up to this historic challenge. We have not been able to establish the deeper Union we need for enlargement to be successful. There are a number of relevant examples. At issue are not only agricultural subsidies but also our failure to reform the CAP because of selfish national interests. We have failed to create a social Europe because of selfish national interests. We have been unable to come together not just on monetary policy, but also on social and political issues.
On this historic day, it is important to encapsulate the surreal situation in which we find ourselves today into a single sentence. After what could be termed an 'institutional rape' we have been forced to agree on a historic issue within the scope of a common declaration that in essence says 'in fact it was not too serious and it did not do any harm'. This is how we are establishing the Europe of tomorrow. I would stress that it is our future that it is at stake, over and above the turns this three-way discussion that has gone on for days has taken. Our future can be encapsulated in a single phrase: do we want to be revolutionaries or conservatives? We cannot have it both ways.
The situation is very simple. If we want to want to keep the Europe of the Fifteen as it is today, enlargement will cause a crisis. We will experience terrible difficulties because it just will not work. It would be sheer folly to believe a Council of 25 members could ever reach unanimous agreement. It would be sheer folly to believe unanimity could ever be reached on complicated matters, and especially on foreign policy. In his report, Mr Brok, explains that transatlantic relations must be strengthened. I would agree with this, but only on condition that these relations are totally remodelled. An enlarged Europe will be completely different from that which emerged from the 1950s. An enlarged Europe will be an independent and autonomous body; and I hope it will be proud to be so. Such a Europe must make the United States change its attitude on one key issue. The Americans must realise that Europe is not an ally who will unthinkingly and inevitably follow their lead. They must realise that we will only support them when we think we should. They have to understand that when we in Europe want to say no, we will say no. This point is not included in the Brok report. Anyone who has been to the United States will know the Americans find the concept difficult to understand. I would therefore like to say this: anyone who votes in favour of enlargement today, anyone who supports the need for enlargement, must also support the establishment of an agreement on the fundamental reform of today's Europe.
Mr President, ladies and gentlemen, the worst has been averted. We have been participants in this psychological drama for a number of days now, a number of weeks indeed. Parliament was certainly entitled to demand the reestablishment of those prerogatives that had been somewhat limited. Nevertheless, at the same time, I am happy that good sense has prevailed. If we had not been able to surmount the difficulties surrounding the decision we have to make today, it would have been a real snub for the whole of the European Union. It would have left those countries wishing to join the Union feeling rejected and isolated yet again.
My group responded favourably to the proposal before us this morning. Almost all members will vote in favour. Only one member will abstain on the issue. We are fully aware of the implications of our votes. In voting, we want, on the one hand, to heal the scars on the body of the old Europe, which, as has been said, are the terrible consequence of war. On the other hand, we also want to put right an old injustice. These candidate countries, which found themselves on the other side of the Iron Curtain after the Yalta conference, lost both their independence and cultural identity. Now these have at last been regained.
As I have said before in this House, I count myself among those who think that when the Berlin Wall came down we should have demonstrated our joy at this in immediately opening our doors to the countries of Eastern Europe. I am sorry this did not happen; it would have been in line with our traditions. I was afraid that we would allow ourselves to get bogged down in interminable bureaucratic discussions. Thankfully, these have now been concluded. We have therefore arrived at the decision we will take today, that will allow us to heal the old scars.
As I have just said, the peoples of the candidate countries lost their cultural identities under their old regimes. We are glad that these identities have now been re-established and that they will bring about significant change to the European Union when they join. I do not know if everyone understands the consequences of this. I believe this step will promote freedom and cooperation between countries, but that the concept of federalism will lose ground. I am delighted at this prospect. I would like to point out that if, by any chance, we had been unable to overcome the difficulties arising from the latest arduous discussions, we would have been held up for public ridicule.
We must therefore welcome the positive solution we have finally achieved, even if it does not entirely satisfy everyone. Parliament will have other opportunities to defend its prerogatives. In any case, what had do be done, will have been done. Europe will be reunited. In our opinion, this represents European reunion, not enlargement. Those who are about to join us are our fellow European citizens. They should never have been separated from us and we are delighted to be reunited with them.
Mr President, I would like to point out that the first objective laid down in the Treaty on European Union is to promote economic progress. I hope that no one will forget that in relation to the accession of the new countries. Another thing: these new countries include Cyprus. Part of Cyprus is occupied by foreign troops. As long as Cyprus is an independent state, that is a matter for the Republic of Cyprus, but when Cyprus joins the European Union, part of our Union will be occupied by Turkish troops, and I consider that to be unacceptable.
Mr President, Mr President-in-Office of the Council, Commissioner Verheugen, if, as I hope, the European Parliament today votes by a very large majority for the accession of the Czech Republic to the European Union, individual Members' motives for that decision may differ to some degree, but their motives will coincide on one point, namely that with our vote we want to seize an opportunity, an historic opportunity!
I am fully aware how carefully the term 'historic' ought to be used. But there are situations where it would be a mistake to ignore the actual dimension of events, and we are faced today with one such situation with historic consequences. As rapporteur responsible for the Czech Republic, I have no reason to react with exuberance, let alone euphoria. The many unqualified statements by some Czech politicians in the past, statements made with an eye to the various election campaigns, have been too frustrating for that. We should be careful, though, not to deny the Czech people, a people at the heart of Europe, accession to the European Union simply because some opportunists, whose names will probably be almost forgotten in ten years' time, have been guilty of verbal gaffes. We are left with the objection that the problem is not so much the many opportunists, both small and great, but the question of the possible continuing effect of the presidential decrees known to us as the Bene? Decrees.
So far as this point is concerned, the Czechs have taken upon themselves the obligation to comply with the Copenhagen criterion that there can be no discrimination against minorities. Should anyone in the Czech Republic nevertheless be in breach of that after European Union accession, as a community of justice the EU can and will take appropriate action.
The fact that neither government nor parliament in the Czech Republic have so far responded to our Parliament's resolutions is disappointing and regrettable, as our group chairman has already made clear. President Vaclav Klaus's political gesture should not, however, be played down. It is an encouraging sign that, a few weeks ago on the anniversary of the German occupation of Bohemia and Moravia in March, the highest Czech representative expressed regret for the expulsion of the Sudeten Germans. It is a step in the right direction, which we may hope will be followed by others.
In any case, we still need patience in our dealings with one another because coming to terms with history is something on which it is hard to impose a time frame. No one should think that the Czechs are the only ones having problems in dealing with their past; the phenomenon is not only found in all the countries of the former Eastern bloc, even long standing Member States of the European Union sometimes have problems with it.
There is one thing of which we should be careful when dealing with the past. We are right to oppose collective condemnations, but are not those who do not want the Czechs in the EU simply because a few Czechs are unreasonable doing much the same thing? Someone has already pointed out today that we are not admitting governments, we are not admitting parties and groups, but we are admitting people, we are admitting nations. In this case, it is the Czech people that we are admitting, and integrating them into the European Union must and will be the key to developing a new legal culture, the European Union's legal culture, in that country too.
If the Czechs remain outside, we will have gained nothing. First, if the Czech younger generation in particular is able to move and develop in a wider democratic environment, the wounds that doubtless still exist on all sides will close and hopefully will one day heal completely. The people in today's Czech Republic, who cannot be held personally responsible for what happened before they were born, should and must be given the opportunity to have a part in the European community of values with equal rights and equal obligations.
Today we are holding the most important vote of this legislative period. Let us be aware of the historic implications of this vote; let us seize this opportunity by voting for the accession of the Czech Republic by a large majority. And, as a Member from Saxony, I would like to say to my neighbours: Drazí p?átelé, vítáme Vás srde?n?.
Mr President, ladies and gentlemen, as rapporteur for Estonia I am pleased to be able to recommend that this House should today vote in favour of Estonia's accession to the European Union. Anyone who, like myself, has had the privilege of visiting that country regularly in various capacities for ten years can see the progress Estonia has made since regaining independence. When you realise what additional disadvantages Estonia had to overcome compared with the non-Baltic former communist countries of Central Europe, it is almost a miracle that Estonia was in the first group to begin accession negotiations.
It was two years late in commencing reforms. Having been annexed as part of the USSR, it had to start almost from scratch with the building of government structures at national level. It needed to integrate Russians who had been settled there over decades and to deal with the enormous environmental damage from the Soviet Union's military legacy. Despite many changes of government, the Estonian reform model has always been and still is a consistent one: in privatisation, in monetary policy, in matters affecting the tax system and in other respects. They said an unreserved 'yes' to the opportunities of technological change. The willingness with which people in the private sphere, in the economy and in administration made use of the opportunities of modern technology can be described as exemplary for other parts of Europe. What else can a small country with few natural resources do than make something from a combination of brain and technology? Estonia's export structure shows that they are now successfully achieving this high-tech added value.
The fight against corruption is proving more successful than in other countries in the region. In its 2002 progress report, the Commission says that 'corruption generally appears to remain a relatively limited problem in Estonia'. The fact that no ethnic tensions have arisen in Estonia and other Baltic states despite the large Russian-speaking minority and despite the tragic role the Soviet Union played in their history must be ascribed to the level-headed policy of the Estonian Governments and their willingness to follow proposals made by their European partners along the road to the EU.
One thing I would like to say a word about to the Estonian citizens direct is the referendum on 14 September. If you still have any doubts about whether you should vote in favour, then please consider whether a country the size of Estonia and in its geographical location can stand alone in today's world. So far as the material advantage is concerned, all experience so far has shown that ultimately everyone involved in every enlargement has profited, which means that Estonia, too, will develop better if it is part of the EU.
I am also shadow rapporteur for Lithuania and there, too, I also share the view of my fellow rapporteur, who will be recommending accession. Lithuania's reform process has not been quite so consistent or brisk as in Estonia, especially not in the first half of the 1990s, but I am impressed by the speed with which Lithuania has caught up, especially since 1996, and, as in all the countries, there was a lot to be done in every area covered by the acquis. One particular problem, both in discussions with the EU and with its own public opinion was the task of working out and paying for a plan for the closure of the nuclear power station at Ignalina and giving the people in and around the town of Visaginas a future. I believe we have found the right way forward together there.
In the matter of a satisfactory arrangement for transit to and from Kaliningrad, the former Königsberg, we must not leave Lithuania alone to meet our demand for Schengen compatibility. I am not satisfied with how it is actually going. The thing I warned against several times has happened. Travellers are, in practice, faced with complications and more bureaucracy, and there is scope for tension in relations with Russia. That cannot be in the interests of either party involved, and, with Belarus being Lithuania's eastern neighbour, there is additional uncertainty as to whether all this will work.
Despite all the problems that remain to be solved, we are, today, writing a piece of European history. I share the view of many of my fellow Members that this vote on the accession of ten countries is the most important vote of this legislative period. I am glad that with my vote I can make a lasting contribution to turning the wheel of European history a lot further on. I say to those who believe they must vote against: history will pass you by and show how false both your pretended and your actual motives are. You still have the chance to decide for the common future of a greater Europe without losing face. To Estonia, Lithuania and the others I shout a warm welcome to the European Union: kõike head, Eesti ja tere tulemast Euroopa Liidu and viso kogeriausio Lietuva ir sveiki atvike ? Europos S?jung?!
Mr President, as rapporteur for the accession of Cyprus, it is my honour and pleasure to ask all my fellow Members to give their assent as laid down by Article 49 of the Treaty.
I would like to take advantage of my last speech as rapporteur to thank my colleagues on the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the joint parliamentary delegation, who have provided me with a great deal of support over the years. I would also like to thank the Commission, in particular Commissioner Verheugen, Mr Maurer and Mr Van Der Meer, and the Government of the Republic of Cyprus and its ambassador, Mr Theophilou, who have provided us with full, regular updates on the progress of the negotiations.
We are all sorry that the UN plan for global resolution of the Cypriot issue presented by the Secretary-General came to nothing. The constitutional structure proposed for the reunited island corresponded to the model of a modern, democratic federal State and fully respected the cultural identity and autonomy of both parts of the island. It also provided a European perspective for the two island communities. Those who rejected the plan for global resolution because they are still in favour of the existence of two separate States bear a heavy historical responsibility. As Mr Kofi Annan wrote in his report of 1 April 2003 to the Security Council, Mr Denktash, despite the profound changes that have taken place, still hopes that the situation 'on the ground' will one day be enshrined in law.
According to the law, however, Cyprus does not comprise two separate States. Security Council Resolution No 541(1983) declares the TRNC's proclamation to be legally invalid and calls upon all Member States not to recognise any Cypriot State other than the Republic of Cyprus. After the signing and ratification of the Accession Treaty, therefore, the whole island of Cyprus will, legally speaking, become a Member of the European Union. In fact, however, for the duration of the Turkish occupation, it will not be possible to apply the jurisdiction of the European Union and the Community acquis in the northern part of the island. That is why the Accession Treaty contains an enabling clause empowering the Council, at the proposal of the Commission, to negotiate the necessary adjustments for application of the Community acquis in the north of the island once the obstacles to reunification are removed.
The UN Secretary-General's peace plan is still on the table. The parties concerned - Greek Cypriots, Turkish Cypriots and, in particular, Turkey - are being motivated by many arguments to overcome the barriers which, thus far, seemed insurmountable. The European Union is prepared to welcome a reunified Cyprus at any time, provided that the rules governing it comply with international law and with our own principles.
In the meantime, the European Union should be proud that it has opened its doors to a country that is indisputably European. Its cultural and economic contribution is irrefutable and will be further increased considerably when sustainable peace is achieved in the Middle East. We also anticipate a strong impetus and active cooperation from Cyprus in terms of politics. In conclusion, I would like to point out that, in the Iraqi affair, Cyprus refused to allow access to its territory for any military operations and stated that it wished to align itself fully with the common positions adopted by the European institutions. As rapporteur, I see this as exemplary behaviour, which I would recommend to all current and future Member States.
Mr President, Mr President-in-Office of the Council, Commissioner, I am able to report to you today on the conclusion of a successful process. Latvia has satisfied the conditions for membership of the European Union. I am not the one who should be applauded today for this success. It is our colleagues in the Latvian parliaments, it is the Latvian Government, it is the people in the Latvian administrations, and it is the population of Latvia whom we ought to congratulate on a magnificent marathon of adapting legislation and preparing for membership of the European Union. I have simply had the honour of being able to have a part in this success story and of accompanying it a short way emotionally. For that, I would like to take this opportunity of thanking my colleagues in the Saeima, the government representatives, administrations and the people of Riga, Liepaja and Letgale. That is to name only a few, but there are many more who took time to discuss with me the best way of shaping this accession process. It is they who had to cope with a really painful adjustment process, and they did so with no concern to protect vested rights. Everything was called into question; everything was examined to see whether it was suitable for integration into the European Union.
So the one thing I can recommend is that you vote for Latvia's accession to the European Union. What is true of other candidate countries is also true of Latvia. Here, too, there is criticism that important things still have to be made perfect. I am thinking of the need to strengthen the administration at regional level in particular, so that it can carry out its tasks in enforcing the acquis. I am thinking of the fact that more still needs to be done to make the judicial system work better; I would also like to see the programme for integrating the Russian-speaking population pursued with greater enthusiasm and the obstacles to citizenship lowered. Nevertheless, we do not want to deprive ourselves of joining with Latvia, its culture, its language and its willingness to reform, because that is also a gain for us.
But, and here I agree with some of the previous speakers, the problem we have with this enlargement lies with us. Let us take a look at ourselves here in the European Union. What has happened to the enthusiasm for institutional reform? Where is the enthusiasm for agricultural policy reform? What has become of the courage to reform the Structural Funds? Where is the courage to tell the public that we have to stop protecting vested interests if we are to reshape a successful Union? What has become of the honesty involved in admitting that reforms sometimes hurt? The twenty-five of us must look for new ways together, and I am convinced that it is not Latvia that is putting the brake on, but that we are applying it here. We must not put the blame on Latvia and the population there simply because the Union is too lethargic to shape this historic process, because Latvia was willing to reform whilst we were not. That is why we must also see to it that changes are made here, and I am convinced that Latvia's experience, enthusiasm and courage can help us in this. If Latvia becomes a member of the European Union, if its enthusiastic and youthful population becomes part of the European Union, it will also be part of the engine driving forward reform here in the European Union. I am highly optimistic about this.
In conclusion, I would like to address a quite personal word to you. For me personally, today sees a wish come true, namely that our friends the Czech Republic, Poland and Hungary, who gave us in the GDR the courage to change, will be able to join us and will be able to help us shape Europe. To them, too, we owe the unification of Germany. We should not forget that, and I would like to say that in particular to those of my fellow Members who are thinking of not voting for the Czech Republic's accession. We owe our neighbouring countries a great debt of gratitude.
Mr President, Mr President-in-Office of the Council, Commissioners, ladies and gentlemen, may I start by thanking my honourable friends in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy who, in appointing me as rapporteur for Lithuania, gave me the opportunity to take part in today's extremely interesting and important debate in the European Parliament. I should also like to thank Mr Gahler, who has just added a number of thoughts on Lithuania, although I was here.
Ladies and gentlemen, as one of the ten countries joining the European Union, Lithuania brings with it the same historical baggage of culture, conflict and history that the whole of Europe carries. We have all decided from time to time to change this course, to rally all the European nations around values and around principles. Lithuania has its own problems. However, now is not the time to discuss how much progress has been made in resolving the problem of Kaliningrad or Ignalina or anything else. We need to focus on the political reference points we are all adopting. We have all felt that the Europe we are building is not only a Europe of values, culture, history and adventure; it is also a Europe of the future, a Europe of hope. If we ask the European nations today what they expect of us, what political expressions they expect of the leaders of Europe, they will say peace, democracy, growth, social justice and freedom. It is to precisely these values that we have to respond. Lithuania, I repeat, has had its share of adventure, as we all have. But today we are treading a path with hope, a path with visions, a path which is expected to prove very interesting along the way.
As a Greek, I am keenly aware that the historic name of Europe which applies to all of us has Greek origins and brings with it overtones of culture and civilisation. Europa was Zeus's consort. The mother of Minos, Sarpedon and Rhadamanthus. However, if you study historical developments in conjunction with their mythological aspect, you will notice that they describe cultural, economic and other contacts between nations and citizens in the central and eastern Mediterranean basin in general. The cultural element has always been present. The element of quality has always been present.
Ladies and gentlemen, allow me, precisely because of my origins, to say how moved I am that Cyprus will be acceding to the Union at the same time as Lithuania and the other countries, and to thank Mr Poos in particular and all the institutions of the European Union, for doing such an excellent job of addressing such a serious issue and finding the best possible outcome. Cyprus, the island of Aphrodite, or in the words of the modern poet, 'the golden green leaf tossed into the sea'.
Ladies and gentlemen, today we need to be both serious and optimistic. We need to put everything we have debated and grumbled about on occasion behind us and realise that we are defining a new perception. We are all Europe. Not new Europe and old Europe. We are the Europe we have built, the best thing man has given mankind. And a word to the Greek Presidency, given that we all agree it is the element of civilisation that unites us in Europe. There are two important texts, the 'Tomb of Pericles' and the 'Oath of Alexander the Great'; what a good idea it would be to have them translated into all the languages, including the new languages of the European Union, as statements of principles, values and civilisation.
Allow me to close by saying, welcome Lithuania, welcome Cyprus, welcome Malta, welcome all of you who will join the European Union this year and all of you who will join later, in 2007, and everyone else who accepts the principles and values we all share.
Mr President, amongst the countries that have distinguished themselves in their efforts to fall in step with the European Union, with a view to becoming members, we have Hungary, whose development and current situation I have sought to portray with objectivity as rapporteur for this Parliament. Today, the time has come for the European Parliament, pursuant to the Treaty on European Union and to its Rules of Procedure, to formalise its position on the application of these countries. We are talking, in the case of the countries of Central and Eastern Europe, about States and peoples that are hoping to find within our Union the respect for their identities and independence, the collective security and the economic prosperity that were denied them by the communist dictatorships that subjugated them for almost forty years.
We therefore have a huge responsibility not to disappoint their expectations. Perhaps this is why, at one point in his report on the conclusions on enlargement Elmar Brok says that accession is not an end in itself, but rather a starting-point for new efforts to be made. We must acknowledge the truth of this, but it is equally true that the step we are taking today constitutes a historical milestone of the greatest political importance, given the repercussions it will inevitably have, not only for the enlarged Union but for the entire European continent with which, due to its size, the Union is beginning to be confused.
It is therefore to be expected that questions are asked and that fears grow about the challenge of bringing together two worlds which, unfortunately, have experienced such different levels of development in recent decades. It must also be emphasised, however, especially at this time of uncertainty created by the Iraq crises and also at a time when confidence in our capabilities is waning, that the accession of ten new countries is solid evidence of Europe's vitality, which clearly demonstrates its political will to respond positively and democratically to the challenges that history sets for it.
Mr President, Hungary submitted its application to join the European Union on 31 March 1994. Accession negotiations for were opened four years later, in March 1998. From the outset Hungary had been one of the applicant countries where progress, not least in adapting to the requirements of the internal market, had been most striking, and this had helped to maintain the dynamic of the negotiations. Despite maintaining a high public-sector deficit, the Hungarian economy is characterised by one of the highest rates of growth in Europe, by the lowest inflation recorded over the ten previous years and by a relatively low rate of unemployment. It is consequently one of the most best-performing economies in the region.
Furthermore, Hungary has attracted one of the highest rates of direct foreign investment of any applicant country and its gross national product accounts for nearly 13% of the total GNP of all twelve applicant countries. This exceptional economic performance undoubtedly counted in Hungary's favour in the negotiations on accession, especially if we bear in mind the speed at which this country has adapted to mechanisms befitting a market economy, after forty years of central planning, and the fact that Hungary has paid the social price that this process entailed for the most disadvantaged.
This does not mean, however, that it was easy to reach agreement on all chapters of negotiations. In the sensitive areas of competition policy for example, or of cultural and audiovisual policy, or even on budgetary and financial issues, amongst others, we have seen the ongoing efforts that both the Commission and the Hungarian authorities have made in an attempt to overcome the difficulties. Apart from the technical aspects of the negotiations, however, I wish to recall some facts that have marked the Hungarian socio-political situation during the period in which these negotiations have taken place.
In the resolutions adopted over recent years, Parliament has given prominence to a number of recommendations, in particular those aimed at encouraging the introduction of reforms in the areas of integration of the Roma peoples, improving the social dialogue, efforts to combat corruption and organized crime, strengthening an independent judiciary, increased concern to reduce regional disparities, and, not least, scrupulous adherence to rules governing public-sector tendering.
We have insisted on the need to establish an effective institutional and administrative framework for programming and implementing the structural and cohesion funds. Progress has certainly been made in those areas, and the contribution by the Hungarian authorities has been substantial and will certainly continue. Mr President, we have listened to various Hungarian political leaders proclaim that Hungary is determined to move forward on the road to integration, and wants the Union to be strong and united, not forgetting the need to preserve national identities and cultures. These leaders think they have better prospects of achieving their objectives within the European Union than by going it alone in coping with the impact, favourable or unfavourable, of globalisation.
This is the crucial question that has been asked of the Hungarian people, who in the next few days will express their views in a referendum. Ladies and gentlemen, the people, as always, shall be sovereign and shall determine their own laws, which we must fully respect. As for our role, I am sure that Hungary, one of the oldest of European States, will regain its place in Europe, a place that has always been reserved for it, as a member of the European Union on 1 May 2004. This is why, in my capacity as rapporteur for Hungary in this assembly, I am honoured and happy to ask my fellow Members to support this application, which concludes years of efforts and work and which opens up prospects for a new Europe.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, especially our dear friends in the candidate countries who are keenly observing our decision today, I have been involved in the enlargement process ever since I became a Member of the European Parliament. I have helped to shape it in a great variety of capacities - as Chairman of the EU-Poland Joint Parliamentary Committee, now as Chairman of the EU-Czech Republic Committee and as rapporteur for Malta.
Like all of us, I am witnessing an historic process that will change the EU permanently. Never before has there been an enlargement on this scale, with ten new countries of Central, Northern and Southern Europe. Parliament was therefore right to be mindful, even before the Council and Commission were, that Europe should not again be divided and that each candidate country should be considered individually on the basis of the progress each has made. I am pleased that today I, together with the entire Austrian People's Party delegation, can give our assent to the results of Copenhagen in the Brok report and to all the candidate countries. Let me first, as rapporteur, give my reasons for assenting to Malta's accession application.
This small island state is a country in an exposed geopolitical position, one that has been profoundly marked by European culture and history. Like all the candidate countries, Malta, too, has had to make far-reaching political and economic decisions in order to meet the Copenhagen criteria. That has, however, resulted and is resulting in a modernisation of the economic and social structures of a country that has made and will make the leap from a sheltered island society to a social economy able to face competition in the European internal market.
In this, the European Union has shown Malta understanding and generosity with, for example, transitional periods in such sensitive areas as shipyards, second residences, even in the question of its desired tax exemptions and of course also with the possibility of agricultural subsidies. Malta has recognised this opportunity. It was the first country to hold a referendum, with an extraordinary turnout, voting 53% in favour of EU accession. But that referendum is not binding. The Accession Treaty still needs to be ratified in parliament. The forthcoming election on 12 April will decide whether there will be a parliamentary majority in favour of it.
As rapporteur, I have always tried to avoid interfering in the country's internal political decisions. That is still my position and I do not in any way want to anticipate how the Maltese people will vote in this election. Let me just say this much: we in the European Parliament have always supported Malta's application to join the EU and we welcomed the fact that the application, which had been suspended for two years, was renewed in September 1998 and that the Helsinki European Council decided to open accession negotiations with Malta. It is a unique opportunity for Malta. There will not be a second opportunity of this kind. I very much hope that we will be able to welcome Malta as an EU member on 1 May 2004.
The enlargement of the EU to take in the Baltic States also has a Northern and a Central European dimension, however. I am speaking now as an Austrian. Today, our country has the longest external border in the Union and yet we lie at the centre of Europe. Enlargement moves Austria from a position on the edge of the EU to its centre, the centre of an area from which we Austrians in particular can expect economic stimuli, growth and employment. The Austrian People's Party has always supported the European Union and its enlargement. Today, through the delegation to which I belong, and through the Austrian federal government at the summit in Athens, it will be voting in favour of this enlargement.
We are not looking only for economic advantages from this enlargement, however. As Chairman of the EU-Poland and EU-Czech Republic Joint Committees, I have always stressed this. This enlargement is a reunification of Europe. Above all, we are looking for good neighbourly relations with the countries with which we were associated historically for hundreds of years and from which we were separated as a result of two World Wars and the cruel division of Europe in the Cold War. I am not taking it for granted that we will be able to solve all our problems with our neighbours as soon as they have joined, but we shall certainly be able to resolve them better and more easily when they have done so. That is why I am canvassing for assent for all the candidate countries and asking Parliament to give that assent. It will be an important historical act, an act that will also help us to come to terms with the past and to make it easier for our neighbour the Czech Republic to make the gestures we expect of it. I am confident that we can count on such gestures, especially after what Czech Vice-Premier Mare? said to our group yesterday. I am canvassing towards this end on behalf of my delegation and give its assent, in the European Parliament, to the accession applications of the ten candidate countries.
Mr President, today, in this House, we are witnessing an act of moral justice: European countries, countries which are just as European as those which are already part of the Union but which, by a twist of fate, found themselves, through no fault of their own, on the wrong side of an artificial line drawn across our continent, are coming back to Europe, coming back to us. We welcome their return with joy and admiration, admiration for their endurance in the face of so much suffering, for the heroism they have shown during the long decades of communist dictatorship.
Of all the countries returning to Europe, Poland has a particular role and particular importance, not just because it is the largest country but because it is there, in Poland - as Commissioner Verheugen pointed out, and we would like to thank him for the immense amount of excellent work he has done - that the battle for freedom from tyranny started which subsequently served as an example and encouragement to other countries. Without Poland and - I would like, if I may, to remember here a leader who is now forgotten - without Lech Walesa, the Berlin Wall might still be standing.
It would be difficult at such an important moment for Parliament not to look back over the four years of accession negotiations, negotiations which were often problematic, often complex, because of the difference and disparity between the respective levels of development. However, if the Poles have succeeded in overcoming the difficulties and reaching the end of the negotiations today, it is thanks to a huge effort on the part of society, thanks to its enthusiasm and to the commitment of the successive Warsaw governments, all of which, all of them, irrespective of their political creed, have fought to achieve the common strategic objective of their country's accession to the European Union.
Clearly, we have not reached the end of the process. We must continue to fight and strive to modernise the country so that it can derive maximum benefit from accession. At this juncture, I must say that we continue to feel some concern, as I have already said on past occasions, regarding the transparency of the public administration, corruption and the independence of the media, but I am sure that Poland will be able to succeed in these areas too.
Parliament too has played an important part, giving powerful impetus to the accession process. We have sent messages of support and encouragement and occasional warnings, but we have always been consistent and determined, and that is why the citizens of the candidate countries have viewed the European Parliament as a credible assembly which is seeking to reintegrate the part of Europe which had been cut off so that justice is done.
The decision we took to open up Europe to the countries which were already part of the continent was a political decision, not an economic decision, not a decision based on figures and calculations which would not have justified this process, but a decision based on the ideal of justice.
In this connection, it pains me to see that some of the Members of this House do not feel this need to see justice done and are preparing to abstain from the vote today or even to vote against accession, for reasons which we may be able to respect but which I, at least, cannot endorse. The least acceptable attitude is to vote against accession in retaliation, almost as a way of punishing those countries which have declared their support for US intervention in Iraq. That would be to deny the candidate countries a right which, thank goodness - and I repeat, thank goodness - some of the countries of the Union have exercised freely.
If I may, Mr President, I would like to end on a personal note, with a parenthesis. I am half Polish and half Italian, and I can assure you that, in this matter - the war in Iraq - I am much prouder of my Polish half, for Poland has had the courage to send 200 troops to Iraq to fight, as on many other occasions in history, for our freedom, for the freedom of us all.
Mr President, new cultures will bring added value and more security to the individual States and the European family. This may be the time when the glass is half full, a time of optimism and benefits, but the time will, of course, come when there are difficulties, when the glass is half empty. The European Socialists have consistently and determinedly fought for enlargement. The countries bordering on the Mediterranean, which are the gateway to Central Europe, have played a major role in this process. We make it clear that we want to open our doors to those who wish to become part of our European family, but there is no automatic right to join our club. As the negotiators of the candidate countries know, a lot of hard work is necessary before full membership is granted.
I am the rapporteur for Slovenia, the wealthiest of the candidate countries, which also has a European institutional tradition. The main problem during the preparatory phase was speeding up the judicial procedures and resolving the problems left over from the previous regime. Thus, Slovenia's situation was similar to but less complex than that of some of the other candidate countries. Even when Slovenia joins Europe, everybody will still be responsible for making good the undertakings given. The international organisations' reports on Slovenia talk about a functioning market economy and observance of the Copenhagen criteria setting the standards to be achieved in the field of fundamental rights.
A paragraph was erroneously included in the report relating to combating fraud, corruption and the trafficking of drugs. These are phenomena which continue to be present but to a much lesser degree than in other countries, and it is possible that the reference to them might, therefore, unbalance the text. The best solution would be to delete the paragraph. Another technical point: the term 'denationalisation' I used in the original text was translated as 'privatisation', which is a different concept.
We have now come a long way along the road to the new Europe, and today's sitting is almost a dress rehearsal for how the House will look one day in the future. Parliament is endorsing the work achieved by the candidate countries, on which the European Council will pass judgment. The Treaty of Nice established the fast track to enlargement and fixed the schedule to be followed. Despite all the difficulties, thus far it has been observed. Just as in previous cases accession to Europe brought economic benefits and strengthened democracy and the institutions, we are confident that that will be the case this time as well.
. (NL) Mr President, when, in 1997, the European Parliament appointed me as the rapporteur for Slovakia's EU membership application, some of my colleagues looked at me with pity. Did that country have any chance at all, given the shadowy, authoritarian style of the Meciar Government? If anyone had asked me at the time whether the country would accede to the EU at the same time as the other Visigrad 4 countries, I would probably have said no.
Fortunately, things turned out differently, and on this solemn occasion here today I can wholeheartedly recommend that Slovakia be admitted to the European Union. It is in no way inferior to the other candidates who are on the membership list for next year. Because Slovakia's failure to meet the democratic criteria meant that it was not included in the first negotiation group, the quality of its constitutional state has been checked and tested more than that of the other candidates. I have received the occasional complaint about that, but the country has, perhaps more than others, been made aware of the importance of the values on which the European Union is founded.
After the 1998 elections, which marked the end of the Meciar era, there has been a significant improvement thanks to the introduction of a directly elected president, the democratic decentralisation of the administration, the increased independence of the judiciary and the measures to improve the position of minorities.
There are, however, a number of problems that are so stubborn that they are unlikely to be resolved in the immediate future. In a sense these therefore constitute a threat to Slovak society. They are not unique. Other candidates are also wrestling with them, but their seriousness is sometimes underestimated. We should therefore welcome the fact that the Slovak Government has also submitted a serious approach to the European Parliament. I am talking about the fight against corruption and an improvement in the position of the Roma. We have been hammering away quite hard at both points over the last few years - too hard for some people's liking. We have apparently been too impatient. It takes time to tackle these problems. That may be true, but something is now finally happening thanks to our pestering - if I may use that word. We have been given assurances on the basis of which we can always call the new Member States to account after their accession.
Two more criteria were formulated at the Copenhagen Council. I have been able to ascertain that Slovakia meets the market requirements. The internal debate on this subject is at times so radical that I sometimes wonder whether people have actually taken the trouble to find out what the principles of the social market economy are really about. Slovakia also needs an active government that strives for social equilibrium and makes every effort to support the development of the poorer regions.
As far as her ability to implement all the community rules is concerned, this country is no different from the other candidate Member States. She has already achieved a great deal, but the task is not yet finished, and a lot has already been said about this today, including with regard to the other countries. We await the next progress report from the Commission. I hope, however, particularly when it comes to preparing for the use of community funds, that the Slovakians are ready in time so that they are actually able to absorb this money.
So neither my last report, again today, nor the explanatory note I wrote with my recommendation are completely free from criticism. In Slovakia, they have gradually come to expect that from me. In all the years that I have been doing this work, I have tried to present myself as a rapporteur of the European Parliament and not as an ambassador for Slovakia. That is the task of others, and they have been doing an excellent job.
Naturally I am rather biased because of my intensive contact with Slovakia and her people. They absolutely do not deserve the reputation Meciar has given them. I admire the way in which one of the youngest states in Europe has been able to wrest itself from a complicated past and the speed with which it has brought itself up to the same level as the others. The time has now come to go forward together.
Mr President, first of all, I would like to thank Mr Brok for the high quality of the work he has carried out enabling us to vote today on a decisive text in our history. I fully support the general approach taken by this report and the encouragement it contains. In my own report, however, I have taken the liberty of dwelling at greater length on certain factors which are fundamental to the creation of the internal market.
First of all, I have discussed the need for the judicial and administrative systems in the candidate countries to be truly independent. Much remains to be done in terms of selection, training and evaluation procedures for judges. Furthermore, coherent reform of the public administrations must be a priority objective. Impartiality is essential in these areas. Secondly, the free movement of persons, which is a cornerstone of the internal market, is all too often blocked, in particular by the lack of recognition of occupational qualifications. Lastly, I would encourage our future Member States to step up their efforts to combat counterfeit and pirated goods, for that is the key to achieving compliance with intellectual and industrial property rights.
The factors that I have just mentioned are all elements with regard to which the European Parliament is committed to remaining vigilant. This vigilance is possible thanks to the measures established at the appropriate times by the European Commission over previous periods and following accession. Safeguard clauses specifically linked to the internal market may be implemented in the event of failure to comply with the obligations arising from accession and invoked as a warning prior to accession. It should be made clear that these clauses create an additional safety net. I would also invite the Commission to update us on progress in these matters in its final report, due to be presented in November 2003.
Lastly, I would like to emphasise the importance of this time and of 16 April next. Sadly, the past few days have been coloured by the conflict in Iraq, by the positions taken by governments in Central and Eastern Europe, and, lastly, by the problem of funding enlargement. Failure to give our assent, however, would send an extremely unfortunate signal to the candidate countries, where referendums are underway. The timetable must be observed. We must make room for our common future.
Mr President, the European Parliament's Committee on Constitutional Affairs welcomes the outcome of the negotiations with the ten candidate countries. Whilst it is gratifying that this round of enlargement will enable us to help overcome the grim legacy of conflict and division in Europe, we must also emphasise that the process has not yet been completed. Above all, we must not take public approval of enlargement for granted, either in the acceding countries or in the Member States. In this context, we believe that a great deal of information is needed, and we should beware of engaging in propaganda. Persuasion is the order of the day, and it is important, especially in border areas, that the efforts to persuade people are organised in such a way that they are well received by the general public.
There are a few specific details to be added to these general remarks, particularly as regards the choice of 1 May 2004 as the accession date. In connection with this decision, the Committee on Constitutional Affairs welcomes the fact that, by that date, observers from the acceding countries will already be attending our Parliamentary sittings. We welcome the fact that we shall also have new Commissioners and new members of the Commission in general on the first of May. We consider it right and proper that the new Commission is to take up its duties quite soon afterwards, in November 2004. We deeply regret, however, that all of these decisions have been taken without Parliament having been consulted at all. We call on the Council, as a matter of urgency, to provide Parliament with early information on developments in the accession process and to involve us in good time.
In general terms, we expect that many of the solutions which we have not really managed to find so far on the basis of the Treaty of Nice will be made possible by the work of the European Convention. We are pleased to note that the representatives of the acceding countries are also fully involved in this work. They will contribute to our consensus, to a consensus that will carry us forward in Europe.
Mr President, in view of the competences of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, which it is my honour to chair, I would like to stress three or four key aspects of this unprecedented event we are debating today.
Firstly, it is important to expand the debate on the European Union's borders, which has recently been launched. There is absolutely no doubt that successive enlargements lead us to the question: how far? What are the Union's limits? Knowing where the Union's borders are is the key if we are to talk about a European identity. Furthermore, it will determine the Union's future action, in accordance with the possibilities offered by its new shape in terms of expanding the process of integration.
My second point is that enlargement is a challenge in terms of the monitoring and control of external borders. In the new area of freedom we are building, it is clear that the decisions of one Member State have repercussions for the others, given the disappearance of internal controls. It is therefore important to help the new Member States to take responsibility for this difficult and costly task, which is a clear example of the organisation of migratory flows. Furthermore, we must reassess the cooperative relations with the new States which will become the Union's border States.
Thirdly, enlargement is a challenge in terms of combating different forms of organised crime, such as terrorism, human trafficking or drug trafficking. It is therefore important to promote intense police and judicial cooperation, the exchange of best practices and the compatibility of legal systems. This will allow the Member States to quickly acquire the levels of guarantee currently enjoyed in all the Member States.
Finally, I would like to make a special appeal for the active participation of the ten candidate countries in the work on the Convention on the Future of Europe. It is clear that the Convention is planning the form Europe will take in the twenty-first century and it is therefore essential that not just the current Member States but also the future ones, which will represent almost half of the new Union, feel they are co-authors of that Convention.
To sum up, in order to achieve the objective and for enlargement to be successful we must fulfil other objectives which are no less important, such as promoting stability and security, involving all the Member States in its shaping and in the respect for Fundamental Rights laid down in the Charter, and explain European construction to the citizens. In summary, to lay the foundations for a European identity which is constantly evolving, whose lowest common denominator is essential for the consistency and endurance of what we have been advocating for more than fifty years.
Mr President, your reality actually consists of many years of dreams. The process of enlargement, about which everybody has fantasised in the past, is now being given flesh and bones. In a debate such as this, it is appropriate to congratulate the Commission and its services on this formidable task. We have a Commissioner who has played and still is playing a major role in this enlargement, who has constantly kept us informed about what he was doing and with whom we have clearly always been on the same wavelength from a political point of view. Furthermore, the Commission has used its best officials for the enlargement discussions, and so it has become a task that we will never forget. I personally used to dream these dreams with Czech friends, and I am therefore extremely pleased that the Czech Republic will be one of the first ten countries to accede to the European Union.
The Balladur initiative has been on the agenda a number of times in the past, particularly with regard to borders and the rights of minorities. It is odd that the Balladur initiative still forms one of the cornerstones of the political criteria of Copenhagen. I would actually like to say something about borders. This week we voted on the transit problems of Russians living in Kaliningrad. At the time we thought: they all travel via Lithuania and we must reach agreement with Lithuania before Lithuania's accession becomes a reality, because this is also a border problem. On this point, Lithuania has adjusted very well to the general pattern of European Union negotiations. I would, however, like to point out that the report on this is couched in such general terms that Latvia and Estonia are also included in it, and this is an opportunity for the Commission and the Council to take a look at the ratification of the border agreements between Russia and the Baltic republics, who themselves have ratified everything there has been to ratify, whereas the Duma still has this ratification hanging over its head. Would this now not be a good opportunity to ensure, in the agreements about transit arrangements for Kaliningrad, that all ratifications also become a reality on the part of the Duma? I am pleased to see the Commissioner nod, and the Chairman of the Council as well.
There is another border problem that has regrettably not yet been solved. This time, however, it is not the candidate Member State, Cyprus, that is at fault, given the fact that the President of Cyprus very recently approved the mediation of the United Nations. To our deep regret, and certainly to our surprise as well, it was the Turkish side that did not do so. Cyprus cannot therefore be blamed for this and can be wholeheartedly welcomed as a Member State of the European Union as long as the country is willing to continue to honour UN mediation as it has been doing in the past. Turkey's position makes us feel all the more gloomy, because Turkey now has a black mark against an important political criterion in this area. I would like to call on Turkey to continue to meet the political criteria of Copenhagen, including in respect of this issue, because only then can we regard it as a true candidate Member State that is welcome in our ranks.
Mr President, in my younger days I was one of those who had a vision of a European Community which was not an exclusive club of Western European states but one which embraced the whole of Europe. I am therefore immensely proud to stand here as my group's Vice-President responsible for enlargement at the moment that this vision becomes a reality. What a transformation to Europe we are seeing! Twelve years ago six of the ten candidate countries did not even exist as sovereign nation states. Now they will be working with us for peace, prosperity, stability and freedom.
The Socialist Group will be saying 'yes' to the ten countries. This is not a romantic 'yes', it is a 'yes' which is a result of 15 years of profound economic and social change, 10 years of cooperation and preparation and more than 5 years of tough and difficult negotiations. It is a 'yes' which is a reward for the immense hardships suffered by the peoples of the candidate countries during their painful economic and social transition. It is a 'yes' which confirms that all ten countries have succeeded in fulfilling the political, economic and legislative criteria for membership of the Union through their persistence and hard work.
It is a 'yes' that will see the EU enriched by the enormous cultural and intellectual traditions of the new countries and by their unique political and historical heritage: the battling Baltics - David to the Soviet Union's Goliath; the Prague spring; the Hungarian uprising; Solidarity; brave Malta - the George Cross island, freedom's bastion in the darkest days of the Second World War; and people like my good friend, Vytenis Andriukaitis, from Lithuania, whose family led the resistance to the Soviets and suffered in exile and for whom now this represents the end of that nightmare.
When confronted by all of this I can only echo Shakespeare's words in The Tempest: 'O, wonder!... O brave new world, That has such people in't.' Our job now is to build that brave new world. It will not come by accident. The candidates must continue to strive to be ready for the obligations of membership, particularly in the fight against corruption. We have to show the imagination and courage to embrace institutional, political and economic reform. Failure to do so will see the brave new world collapse into stagnation and mutual recriminations.
Today is a new beginning. We must not miss the opportunities this new beginning brings. I can conclude by no better commentary than that of Shakespeare in Julius Caesar: 'There is a tide in the affairs of men which, taken at the flood, leads on to fortune; omitted, all the voyage of their life is bound in shallows and in miseries; on such a full sea we are now afloat; and we must take the current ... when it serves, or lose our ventures'.
Mr President, today is an historic day, as has already been said many times. The European Union is on the threshold of the biggest enlargement in its history, the fifth since European cooperation started in the 1950s. The European model of cooperation must therefore be successful. That was certainly the case when the Wall came down in 1989, when enthusiasm for accession in Eastern European countries was exceptionally great. Since then, this enthusiasm for the European issue seems to have diminished somewhat in Eastern European countries, although as far as that is concerned, those countries are looking increasingly like the members of the European Union themselves. As far as I am concerned, they are wholeheartedly welcome. I regard enlargement as a consolidation of the area of freedom and democracy, the common judicial area and the increase in prosperity that this brings with it.
I would like to say a few words about finance. As far as I am concerned, the Copenhagen agreements are acceptable. At least they were acceptable. It is particularly disappointing that the Council tried at the very last moment to undermine the democratic rights of this Parliament. It is also a bad thing because we have been setting high standards for the new Member States when it comes to democracy, and the Council chooses now of all times to try to undermine Parliament's rights. Fortunately we have been able to reverse this. That has cost the Council money. I can only hope that the Council will take a more positive stance in future.
The real work, however, is about to begin. The administrative system in the new Member States is unlikely to be up to the task of efficiently managing the massive flows of money that they will be receiving. There is a lot of talk of corruption, although, it must be said, not only in the new Member States. All these shortcomings also exist in the old Member States. I think that we should take this opportunity to significantly improve administration right across the whole of the European Union. That means, for example - and we voted on this last month - setting up a European public prosecutor, reinforcing Eurojust and reinforcing Europol. We must do all we can to fight organised crime and, coupled with that, to put better controls in place at Europe's external borders. If we make rules, we must also have sanctions to reinforce these rules. As far as I am concerned, these sanctions are, at present, inadequate. Particularly with regard to flows of funds from Europe, the Commission should have much more power to tell a country in which things are going wrong - whether it is an old or a new Member State - that we will temporarily stop paying the money until we are satisfied that its administrative system has been put back on track. I hope that we are on the threshold of creating a Europe that is great and prosperous, and as far as Parliament is concerned, I think that it will cooperate fully in this.
Mr President, the enlargement reports are on the table. There is much to be said about them, but unfortunately I can only deal with a few points. As far as the Czech Republic is concerned, we should understand and respect the fact that history can be seen from two perspectives and that the Potsdam Agreement was international law too. On 4 December 1989, I apologised on behalf of the Government of the German Democratic Republic to the peoples of Czechoslovakia for the events of August 1968, but at the same time I did not forget the 9 May 1945. We need vision and the courage to let wisdom prevail and to resist any inclination to do what we know to be wrong by swimming against the tide of history and creating new divisions. As for the general historical context, consideration should be given to the post-war history of the whole of Europe, not only in its political dimensions, and all of us must act in full awareness of our historical legacy.
There are calls for the enlarged Union to speak with one voice. These calls are certainly warranted, but that one voice must plead for peace; it must uphold the rights of the United Nations, speak out against a new arms race and rally support for the fight against hunger and poverty in the world. The historical dimensions of the present moment are beyond dispute. What is questionable, however, is the way in which the European Union is proceeding, whether it is proving equal to the historic mission with which it has now been entrusted in fulfilment of Europe's historical destiny and whether it is taking a sufficiently balanced approach to that mission. If it fails to do these things, the future development of the Union will be more uncertain than many people are prepared to acknowledge today.
Mr President, the fact that there is such a racket going on outside naturally means that people in here are not paying proper attention, and I think that what is going on outside is scandalous. Although I have every sympathy for social abuses, I do think that it is a bit steep that the best paid officials in Europe should be expressing themselves in this way on a day on which we are welcoming the worst paid and the least prosperous people in Europe.
Today, however, we are voting for the future of half a billion people, for a future of peace and peaceful coexistence in tolerance and in diversity. The future does not lie in a world in which one world superpower and a couple of large Member States in Europe call the shots. The future lies in the self-determined cooperation and coexistence of many small ones. Today we would like to wholeheartedly welcome all those small ones and the big ones with minorities in their territories. Although I endorse what our group chairman, Mr Cohn-Bendit, has just said, I would like to place the emphasis on the minorities and their lot. Legislation that is still in place today as a condemnation resulting from so-called collective guilt should be a thing of the past. The Bene? decrees are an obstacle in the path of reconciliation between the state and its own citizens, not only in the Czech Republic but also in Slovakia.
Let me turn, secondly, to the Roma minority, which, in many countries, is severely discriminated against and socially disadvantaged. It is a nation without a country, and its identity and culture must be respected and viewed as a driving force for social and economic development.
My third point is that the Soviet Union's policies have resulted in the creation of Russian minorities in certain Member States. We are arguing in favour of recognising all languages and all minorities, but we must also continue to recognise the rights of the speakers of historic languages to use them in their own regions and to have them recognised, including as a basis for education. This not only applies to the accession countries but also to our own Member States. Recognition of the small ones is our guarantee of democracy in Europe.
Mr President, in 1989 I witnessed the political upheaval in Central and Eastern Europe in person. Among all the others, one particular cry of joy from that wonderful year has stayed with me: 'God has helped us!' This superhuman help is still essential, particularly as we are on the threshold of achieving an historical breakthrough in the West.
At the same time, the European Union is struggling with serious diplomatic and economic problems. In this crucial phase, it will be all the more important for us to take responsibility together for future cooperation between Member States. Peace and security are the prime objectives in this, not least for acceding countries, given their recent past. This elementary fact is acknowledged in Paragraph 6 of the draft resolution of the Brok report, and rightly so. According to this paragraph, the European Union therefore has a particular responsibility when it comes to strengthening transatlantic ties. That applies in particular to the relationships between the EU and NATO. Duly noted! Indeed, in this regard, let the European institutions not dash the legitimate expectations of the citizens of the accession countries, for the sake of a more secure, more just world.
Mr President, ladies and gentlemen, we are currently experiencing both enlargement and war. Both these events lead us to examine fundamental questions, such as who we are and what Europe actually represents. Europe represents peace but, with qualified majority voting and enlargement, Europe would have voted for war and, today, German, French and Belgian soldiers would be receiving posthumous decorations. Europe also represents the law, the people's law, together with Grotius, Vattel, Pufendorf, Molina and Suarèz. Poland, however, is taking part in a war in violation of international law and the Charter. Europe represents, in particular, Emmanuel Kant's law of nations. The Baltic States, however, which are neighbours of Königsberg, home of the philosophy of the categorical imperative, are failing to respect this law. Lastly, Europe represents memory, the memory of the tanks of the Empire in Budapest (1956) and Prague (1968). Václav Havel and Hungary, however, are supporting the tanks of another empire in Baghdad, which has been turned into a ghetto. Warsaw has forgotten Europe's memories. Should we, therefore, enlarge the Union to include these governments which have accepted war, rejected the law that forbids it, ignored the moral case which condemns it and forgotten the history of invasion they have experienced? Should we enlarge it to include Turkey, on the borders of Kirkuk which is currently being bombed? That would mean a Europe of adventure with adventurer governments, which, doubtless, is all very well, but these are not the values laid down for us by Article 2 of the Constitution. Enlargement would mean a Europe of lies. That is going too far! Mr President, you are Greek. Apollo's temple in Delphi bore the inscription: nothing in excess. Ten more countries is excessive.
Mr President, now that the European Union is to be enlarged by ten new Member States, it is not only an historic moment for the EU, it is a fact that also raises the issue of what our common core values are. I venture to state before this Parliament that our common core values in actual fact found expression through the way in which Communism and dictatorship in the former Eastern European countries were done away with. In the end, they were actually disbanded without violence, demonstrating the fact that, as Europeans, we do not need military solutions to unite us. We have a common culture and community of values, based upon a Jewish and Christian spiritual inheritance and a culture of humanism. These core values are indispensable to our joint construction of an EU that is to be enlarged to include 25 Member States.
I want to say something about Cyprus, which is the country to which I had a special commitment when it came to enlargement towards the east. I wish to protest against the fact that the Turkish occupation of northern Cyprus, or 37% of the island, in actual fact threatens the EU as a peace project. We must never lose sight of how unreasonable it would be for Turkey to be allowed to become a member of the European Union while it continued to occupy a new Member State, in the form of Cyprus. We must not forget Cyprus, and we must realise the absolute necessity of Turkish troops' withdrawing from northern Cyprus if the Helsinki decision on Turkey's candidacy is to become a reality. It is important for us now to help realise the desire of the Turkish Cypriot majority for a reunited and unified Cyprus, as expressed in this year's large demonstrations in Nicosia.
Germany and Berlin were divided for 28 years. Cyprus and Nicosia have been divided for 29 years. Let there be an end to this.
Mr President, I am cautious about drawing historical comparisons, but it is appropriate to do so today. A generation of politicians in the Fifties - Konrad Adenauer, Robert Schuman, Jean Monnet, Alcide De Gasperi, Paul-Henri Spaak and others - had the courage and the vision to establish a European Community that would overcome a thousand years of antagonism between Germany and France and begin the unification of Europe in the West. We, the present political generation, have the opportunity, for the first time in a thousand years, to bring the continent together by peaceful means and on a voluntary basis into a European Union, a union of freedom, peace and prosperity. If we do not seize this opportunity, we will be failing in our historic mission.
The resolution of the European Parliament on the reunification of Europe will be adopted in one day, but the unification of the whole of Europe is a process, the task of an entire generation of politicians. Its accomplishment demands strenuous efforts, not only on the part of the acceding countries but also on that of the present Member States, for the Union is not simply becoming larger - it is also becoming a different Union. The new Member States will be more than a numerical addition to the membership of the present Union; they will give the European Union a new character. As they themselves are well aware, they are not only entering a market but are also acceding to a union whose desire and obligation it is to become a political union. They are joining in the Convention's work of building firmer foundations for this. For both the old and the new Member States, membership of the Union confers rights but also imposes responsibilities, in particular the duty to work with all available means on the development and consolidation of our common future for the benefit of all, for the good of the whole Union, and not just to increase their own store. Old Europe has fixed its eyes on a new future. Today we are giving it the green light, and I am deeply grateful to be able to play a part in this.
(Applause)
Mr President, we shall not get involved in contesting the individual points of the Brok report. We reject it overall for the simple reason that we reject the very principle of enlargement.
There are several reasons for this. First of all, a logical reason: to us, as sovereignists, the current integration of Europe is so contrary to the interests, principles and civilisations of the nations and people of Europe, so clearly incapable of speaking with one voice in the world, as shown in the Iraqi affair, so poorly organised, weighed down by bureaucracy and, what is worse, by feudality - economic and financial feudality of all kinds - that we have come to wish that our country, France, would free itself from the Union. We cannot see why we should impose on others this infernal machine that we would reject for ourselves.
There are clearly other reasons, however. The people of Europe are not ready. They are victims of their oligarchies, which are simply following international conformism which will once again lead to disaster, for we are refusing to accept the facts.
Lastly, the President of the French Republic, Jacques Chirac, said, quite specifically and quite rightly, in my opinion, that the Eastern European countries and, in particular, their oligarchies, only want to move from one empire to another and essentially wish to become part of the US empire, which is the exact opposite of what we believe to be the European Union's only raison d'être. Therefore, for all the reasons I have stated, we shall not vote for the Brok report tomorrow.
Mr President, my approval of the accession of all the applicant countries does not alter my continued rejection of the violation of human rights inherent in the Bene? decrees, which, I regret to say, are still politically significant in modern-day Czech society. Let us hope that Czech accession will result in the application of the rule of law to an unjust policy, thereby enabling the parties concerned, by which I mean not only the representatives of the Sudeten Germans but also the many Jewish victims who have been scandalously defrauded, to assert their rights on the basis of European law with a greater chance of success than hitherto.
But for all the rationality of this case, let me emphasise that I, like so many others from my country, am speaking as a typical Austrian, with a mother who was born in Prague and a father from Vienna, and so the Czechs should recognise that this criticism comes from a friend rather than seeing every critic as an enemy.
Mr President, ladies and gentlemen, days such as today are an occasion to look back as well as forward. We look back to the years of radical change from 1989 to 1991, when the nations of the former Warsaw Pact strove successfully to secure their freedom and independence. We look back on a difficult period of transformation, which is now giving way to a period of stability in our continent, a political stability that used to be almost inconceivable.
In this context, it is quite rare to hear the applicant countries being acclaimed for having largely fulfilled the political criteria of Copenhagen right from the start of the negotiations. That is no mean achievement in view of their great economic difficulties, the residual effects of the planned economy and a sense of insecurity among the population.
When I think of Latvia, for example - a country towards which I feel a special sense of affinity and commitment - I wonder how much will-power it took for the Latvians to accept former occupiers as partners and fellow citizens. I think of the referendum of 3 October 1989, when 53% of the Latvian electorate voted in favour of amendments to the country's nationality laws, amendments which corresponded with European standards and were therefore beneficial to minorities such as the large community of native Russian-speakers.
An important development of recent years that we should preserve in the new European Union is the experience of intensive cooperation across the external borders of the Union. How quickly Euro-regions materialised! The cooperation proposals that have yielded such rich fruit in recent years should also be extended to the neighbours we shall have on our new borders. Proposals to benefit ordinary people on the future external borders of the Union - the people of Russia, the people of Belorussia and the people of the Ukraine.
We must not be deterred by the present difficulties. Even now we must cast our eyes beyond the external borders. Cross-border cooperation should become a prime instrument of our future security policy.
Mr President, I should like to say first of all that I support the enlargement process, and I want to see the applicant countries as part of the EU; however, what I am about to say may seem to contradict that.
The Commission proposal for the Enlargement Treaty was changed by the Council with the addition of Annex XV. This, as primary law within the Treaty, is a direct attack on Parliament's rights. For the past few weeks, I, as chairman of the Committee on Budgets, have led the trialogue delegation seeking to alleviate the damage caused by Annex XV. We have come to a conclusion which I consider to be a second-best solution.
The draft declaration agreed by Parliament and the Council includes, in its Paragraph 1, a means of derogating from the Treaty, which I hope will safeguard Parliament's rights. The simple answer would have been to withdraw Annex XV, but that has not been done, and as long as it remains, then I personally have a real problem with this. It is bad enough to see the Council trying to take unilateral action on an adjustment of the financial perspective from 2004 to 2006, but to see the inclusion of a guaranteed ceiling on agricultural expenditure up to the year 2013 is totally unacceptable. I consider the Chirac/Schroeder deal on this to be a shabby affair, a clandestine deal in this age of transparency.
That the other Member States agreed to this in Copenhagen was hard to believe, but for this now to be endorsed in the Treaty is just a step too far. I cannot therefore vote for enlargement because to do so is to accept Annex XV within the Treaty and that is impossible for me. I will therefore abstain, with a very heavy heart, on all the final votes.
Mr President, applicant countries all have one thing in common: they are all very young democracies. Some are former British colonies and others, just over a decade ago, were under the Soviet regime. Some of those were also once part of the Austro-Hungarian Empire. That empire was known as the 'Völkerkerker', the prison of nations. Now it is just the political class of these new countries that want to join this new prison of nations, the European Union.
(Murmurs of dissent)
For the elites, the politicians and the civil servants it is a good deal; it means massive pay increases. But for the people it means a return to the very system that they have just left - centralised, undemocratic control. It is the people that will pay the price for their leaders' ambitions. That is why I will vote 'no' to all ten countries' accession. These emerging democracies deserve better. From what I saw in the Maltese referendum the prospectus that is being sold is quite false. This can only lead to discord and strife in the years to come.
(Mixed reactions)
I had the privilege two weeks ago on Sunday to be in Ljubljana for the result of a referendum where 90% of the people - not the elite - voted 'yes' to Europe.
Mr President, ladies and gentlemen, the spread of democracy and the establishment of pluralism and the rule of law in the eastern part of Central Europe are common objectives not only of the region itself but of the entire continent. This was said in May 1990 by the then Hungarian Foreign Minister, Mr Gyula Horn, when he received the International Charlemagne Prize in Aachen. At that time, the three Baltic States were still part of the Soviet Union, and Germany had yet to be reunited. Today this objective of our entire continent has been achieved, which makes this a momentous day.
In 1956, Hungary bravely rose up against dictatorship. Decades later, at a time when the Warsaw Pact still existed, East German citizens took part in a pan-European lakeside picnic by the Fertö Tó, or Neusiedler See, an event which our fellow MEPs Otto von Habsburg and Bernd Posselt had helped to organise, before striking out again on the road to freedom, and it was Hungarian border guards who stood aside and let them pass. Shortly afterwards, the Hungarian Foreign Minister, together with his Austrian counterpart, Alois Mock, cut through the Iron Curtain. That was the first step in a process which culminated in the fall of the Berlin Wall. This is why we in this Parliament today shall say 'yes' ten times over.
In the case of some countries, our 'yes' will be more muted, more hesitant. In other cases, it will be loud, instant and clear. In Hungary, the European legal order has taken root. In the Committee on Foreign Affairs, Human Rights and Common Security and Defence Policy, the Hungarian Prime Minister voiced his criticism of expulsion orders more plainly than the competent EC Commissioner and more plainly than several other heads of government. And so I shall say 'yes' ten times over today, but my clearest and most spontaneous 'yes' will be reserved for Hungary.
Mr President, ladies and gentlemen, we have a unique opportunity today to bind the bulk of Europe into a single political entity for the first time. We must not deny this opportunity to the peoples of Europe, for all the people of this continent are entitled to attain freedom, peace and prosperity within a political community - and I stress the words 'political community' - almost 15 years after the collapse of Communism.
My home country of Austria has the longest common border with the acceding nations. I know what the Iron Curtain meant, and I am also well aware of what an external border of the European Union means today for those on both sides of the border.
I myself am descended from Czech and Hungarian grandparents. I was born in Austria, only a few miles from Bratislava, the capital of modern Slovakia. I could just as easily have been born on the other side of the Iron Curtain, in which case I should have enjoyed far fewer opportunities than have been granted me in my life. Even though the governments of some EU Member States have made it difficult for me through their illegal actions in relation to Parliament, and even though many of the applicant countries' governments have made it difficult for me by supporting an illegal war, I shall cast an unequivocal 'yes' vote, just like all the other Social Democrats from Austria, for I am convinced that the door to the European Union must be opened to the peoples of Eastern Europe and of Cyprus, though it is still divided, and Malta. And with the same conviction we shall pursue the dialogues that still need to be conducted, whether they relate to the Bene? decrees, to nuclear power stations like Temelin or to other power stations, secure in the knowledge that the pursuit of this dialogue benefits both sides, for enlargement is not a zero-sum game. We shall emerge as winners, and so will the new Member States.
If European solidarity ever meant anything, it means something in this vote today.
Mr President, I would like to start by thanking Commissioner Verheugen, who has been most assiduous in following the enlargement process. I would also like to thank Mr Brok and Mr Wynn - I agree with what Mr Wynn said in his speech - and the Greek Presidency.
Every moment is history in the making but not all moments are equally important, and this is one of the more important events. This is not empty rhetoric: I am expressing my awareness of the responsibility we bear in saying 'yes' or 'no' in this matter. We are gradually restoring Europe's integrity and unity, reintegrating and reunifying its culture, traditions, peoples and children. We have not yet completed this major building project. Yesterday, we received a visit from the President of the Republic of Macedonia, and our thoughts are already turning to the Balkans, to that region in which we helped to achieve peace and which is starting to establish democracy, the rule of law, the welfare state, an economic fabric and international relations. Then Moldova and Ukraine are potential candidates, assuming that Bulgaria and Romania will join the Union in four years' time. The process will require more work where Turkey is concerned, for Turkey's idea of society will have to be brought into line with ours. Lastly, we cannot fail to consider Russia, with which the European Union will have to have an increasingly close, organic relationship.
All the seeds we are sowing will take root if the Community method prevails. The European Union will only survive and develop if, I reiterate, the Community method prevails in the Convention. The most recent position adopted by the Budget Council is evidence of a completely opposite trend and is to be deplored. If the egotism of the Member States leads to the intergovernmental method prevailing, Europe will suffer a heart attack, a setback, but history will continue regardless. I therefore call upon the ten new Member States to stand shoulder to shoulder with Parliament in advocating a different line from that taken by the governments of the current Member countries, which have a pessimistic view of the Union. Dear people of Slovenia, dear people of the other nine acceding countries, help us to build new European institutions in which we can all be equal and develop with full respect for the dignity of the individual.
Mr President, Commissioner, in a few moments, we shall vote on the ten Accession Treaties of the new Member States of the Union. This is a huge step, and I am happy to be experiencing this moment, which is an extension of the long accession process to the European institutions that began 12 years ago, when Hungary was the first post-communist country to join the Council of Europe. Like many other Members, however, I feel a kind of vertigo on the verge of taking this decisive step, particularly because the state of the Union itself is far from satisfactory.
Personally, in the name of the deep friendship that I feel for each candidate country, I also want to tell them that we are aware that we still have a long way to go and a great deal of effort to make before we understand each other fully. It is true that the Copenhagen criteria have been met and I would congratulate them on accomplishing this. The economic and democratic criteria, however, while necessary, are not enough. We do not really know each other yet. We do not yet view the world in the same way. We do not yet have the same vision of our security, our international relations, our foreign policy - in short, we still need to fill the gaps in our hearts and minds that have been created over fifty years of separation.
All in all, we should be optimistic today. A new door is opening to allow a large family reunion with members coming home from far and wide.
Mr President, the June Movement wants to allow the candidate countries to decide for themselves whether they wish to be part of the EU. We are therefore voting in favour of enlargement today, but we would recommend that the conditions be renegotiated. The agricultural agreement would make the new countries desperately dependent and make it difficult to abolish what amount to lunatic arrangements where agriculture is concerned. The agreement would force the candidate countries to sell agricultural land and summer houses, even though the price of land in the Netherlands is 30 times what it is in Poland. The new countries would have to pay the full quota, while my own country, rich though it is, was given an 80% rebate in the first year. The majority of inhabitants of the poor countries would become net contributors, even though they are the people whom we are supposed to help.
The Treaty of Nice and the EU regulations have not been published in the languages of the candidate countries. It is a democratic scandal that the candidate countries are in no position to know what they are voting on and that the Commission devises propaganda instead of making factual information available. Those of us in the rich countries should be more generous towards our poor neighbours so that they might have something to thank us for and so that I might not just vote in favour but do so with gratitude while welcoming a Europe of democracies.
Mr President, we stand today at the brink of an historic process as we vote to finally reunite in democracy, peace and prosperity our divided continent of Europe, with the accession of ten new members. The EU will now have a GDP of over USD 10 trillion.
As my group's shadow rapporteur on Slovakia it gives me particular pleasure to support its candidature. This small but proudly independent new country has made huge progress, since the Velvet Divorce ten years ago, in modernising its economy from a command one to a functioning market. It has reformed its system of government and civic infrastructure and sensibly accommodated its problems with its Roma and Hungarian minorities. It has confounded the pundits who said it would never survive without the Czech Republic, and today I proudly salute their combined cooperation with the Allies in Kuwait, where they are providing chemical warfare decontamination expertise.
I deplore the actions of those in this House who voted against certain candidate countries joining the EU because of their assistance in the war effort. Instead they should remember the free Czechs and Poles who helped my country free the continent of Europe from another similar tyranny sixty years ago. Slovakia will become an EU frontier country, and it must not be forgotten that there are Slovak minorities still living across the border in Ukraine with whom Slovaks share common historic links, since that territory was part of Czechoslovakia until 1945, just as other large parts of Western Ukraine were historically part of Austria-Hungary, Poland and Romania.
We must ensure that this factor is not overlooked in the Commission's new framework document for relations with our new European neighbours of Ukraine, Belarus and Moldova, which have a legitimate right to join the Union in future if they so wish.
Lastly, as a British Conservative, I welcome in particular Malta and Cyprus, two Commonwealth countries whose historically rich and entrepreneurial cultures will provide a new and valued contribution to the Union.
Mr President, as a pan-European, I have had the good fortune to have been able to work towards this day since the 1970s and to assist Otto von Habsburg in ensuring that an empty chair was placed here in 1979 in protest against the exclusion of the peoples of Central and Eastern Europe from the European Communities and as a signal for the process of reunification, the final stage of which we are initiating today. I had the good fortune not only to help prepare the pan-European picnic which was mentioned a few moments ago but also to play a part in the democratic revolutions in almost all of the applicant countries and in the declarations of Estonian and Slovenian independence.
For this reason, let me state quite clearly that if we - a whole group of fellow Members and myself - deliver a critical vote on the Schröder report today, we are neither rejecting enlargement nor spurning the Czech people but are protesting, as people protested at the time, against injustice, against an injustice that still persists, against a serious infringement of human rights and its perpetuation through the continuing discriminatory effects of unjust decrees.
For this reason, my friends, we say categorically that the European Union must continue to aspire to a common system of law. As a community rooted in the rule of law, we must ensure that unjust decrees are not brought into our legal system in the same way that viruses are introduced into computer systems. The virus endangers the entire system, which is why we, together with the countries that are about to accede to the Union, must fight in the period following today's complex vote and after the accession of the new Member States to identify injustices where they still exist and to ensure that crime is recognised as crime and injustice as injustice. At the same time, we must cooperate in a spirit of partnership to create a Europe, a pan-European entity, that is built on the foundations of justice, peace and freedom.
Mr President, ladies and gentlemen, the stands which have been taken are the best possible expression of the historic importance of this moment, which is why I do not think there is any need for me to add a single word to what everyone has said about enlargement and how important it is.
I asked for the floor merely in order to reply to Mr Crespo's proposal that the presidency should consider making a statement on the role of the UN and humanitarian aid in Iraq on 16 April. I should like to thank Mr Crespo for this very interesting proposal and to say that we have already taken the initiative of inviting the Secretary General of the United Nations, Mr Kofi Annan, on 17 April, when 40 Heads of State and 40 ministers for foreign affairs will be attending the European summit in Athens, precisely so that we can discuss the question of the United Nations and humanitarian aid and make the best possible use of this major meeting.
I hope that Mr Annan has already accepted this invitation. We are in the process of finalising the arrangements for the meeting. I hope that it will indeed manage to get these political messages across.
Mr President, ladies and gentlemen, it only remains for me to offer my sincere thanks to everyone who has participated in this debate for the clear and convincing welcoming signal they have given to our new members. I believe we have done enough talking now. The time has come for action.
Allow me one last attempt to appeal to those honourable Members who still harbour doubts by putting this one point to them: in thirty years' time, no one will remember what Parliament and the Council have been arguing about during the last two weeks. I also believe, Mr Posselt, that no one will be talking about the Bene? decrees thirty years from now.
But in thirty years' time the decision taken here today will still be remembered.
(Loud sustained applause)
The debate is closed.
WRITTEN STATEMENTS (RULE 120)
In principle, we support the enlargement of the European Union, provided that this is the wish of the peoples of the applicant countries. We cannot, however, allow Portugal's interests to be called into question.
In the current context of enlargement, two negative aspects of the negotiations must be highlighted: the discriminatory way in which the applicant countries are treated, particularly in the areas of finance and agriculture, and the consequences of enlargement for Portugal. Although we welcome the increase of around EUR 500 million, achieved as a result of the pressure exerted by the European Parliament, this sum is clearly inadequate for taking us towards economic and social cohesion.
We therefore have the medium-term prospect of reductions in the Structural Funds and in farm aid for Portugal, when all known studies state that whereas Germany will gain the most, our country will lose the most, given our remoteness and given the greater competition we now face from countries which offer lower salaries and a more highly-skilled workforce. The most recent data produced by the Commission clearly show that, of all countries, Portugal has the weakest production structure and the most serious socio-economic shortcomings, which means that it could suffer very damaging consequences unless due care is taken to protect its interests in accession negotiations.
This is why we have abstained overall and have voted in favour in the particular case of Cyprus.
At this historic moment, it falls to the European Parliament to be the first of the European institutions to approve the accession of ten new Member States. The euphoria of this momentous decision, however, must not cause us to lose sight of the current state of EU policies and of the challenges that lie ahead. Many of the reforms on which the survival of the Union is believed to depend, such as the reform of the institutions, the Structural Funds and the common foreign and agricultural policies, have still not been enacted, financial commitments have not been made to the acceding countries, and the quest for deeper European unity is faltering.
For years the Greens have been campaigning for enlargement and consolidation of the EU. We want to see the powers of the Union increased in the realms of environmental policy, social policy, foreign policy, etc. The Iraq conflict, however, has cruelly exposed the discord that exists within the EU. The position adopted by representatives of the governments of some applicant countries has also been surprising. Be that as it may, the people of those countries must not be made to suffer for the lack of political courage shown by the EU leaders or for the statements made by their own Heads of Government. For this reason I shall be voting today in favour of the accession of ten new Member States.
The real challenge for politicians in the EU - and for civil society too - consists in rallying the necessary majorities within the Convention behind a sustainable European Union. As far as the Iraq conflict is concerned, what applies to Spain also applies to Poland: other political solutions must be found at the next elections.
The next item is the vote.
Recommendation (A5-0110/2003) by Carlos Westendorp y Cabeza, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision on the position of the European Community on the draft Regulation of the United Nations Economic Commission for Europe concerning the approval of uniform provisions concerning the approval of: specific LPG retrofit systems to be installed in motor vehicles for the use of LPG in their propulsion system; specific CNG retrofit systems to be installed in motor vehicles for the use of CNG in their propulsion system (COM(2002) 567 - C5-0546/2002 - 2002/0248(AVC))
(Parliament adopted the text)
Report (A5-0107/2003) by Maurizio Turco, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative by the Kingdom of Denmark with a view to adopting a Council Act amending the Council Act of 3 November 1998 adopting Rules on the confidentiality of Europol information (13875/2002 - C5-0553/2002 - 2002/0823(CNS)); on the initiative by the Kingdom of Denmark with a view to adopting a Council Act amending the Staff Regulations applicable to Europol employees (13873/2002 - C5-0555/2002 - 2002/0822(CNS)); on the initiative of the Hellenic Republic with a view to the adoption of a Council Decision adjusting the basic salaries and allowances applicable to Europol staff (6314/2003 - C5-0066/2003 - 2003/0806(CNS))
(Parliament adopted the text)
Report (A5-0106/2003) by Christian Ulrik von Boetticher, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative by the Kingdom of Denmark with a view to adopting a Council Act drawing up, on the basis of Article 43(1) of the Convention on the Establishment of a European Police Office (Europol Convention), a Protocol amending that Convention (13254/2002 - C5-0001/2003 - 2002/0814(CNS))
(Parliament adopted the text)
Report (A5-0117/2003) by Reimer Böge and Joan Colom i Naval on behalf of the Committee on Budgets on the proposal for a decision of the European Parliament and the Council on: 1. The adjustment of the Financial Perspective for Enlargement presented by the Commission in accordance with point 25 of the Interinstitutional Agreement of 6 May 1999 on Budgetary Discipline and Improvement of the Budgetary Procedure (COM(2003) 70 - C5-0053/2003 - 2003/2025(ACI)); and 2. The review of the Financial Perspective (COM(2003) 185 - C5-0161/2003 - 2003/2025(ACI)
Before the vote:
President. I should like to inform the House that on behalf of the 15 Member States this morning, at a meeting of Coreper, the declaration was formally and unanimously adopted by the Council. We are aware of the painstaking work which has been put into this over the recent weeks by our colleagues - work which would have been unnecessary if the Council, in the first instance, had not unilaterally stepped outside the Interinstitutional Agreement.
Before we proceed to the vote, as President of Parliament I want to make it clear, particularly to the Council, that we will hold it to every word and every paragraph, and to all the meanings of every word and every paragraph of this declaration. Should it deviate from this in any way, we will then revert to our rights under the Treaty.
(Applause)
(Parliament adopted the resolution)
Report (A5-0081/2003) by Elmar Brok on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the conclusions of the negotiations on enlargement in Copenhagen (2003/2014(INI))
Before the vote on Amendment No 19:
Mr President, we had an agreement with the rapporteur. His intention was to submit an oral amendment, whereupon we would withdraw our own amendment. I ask that Mr Brok should be given the floor.
Mr President, I want to propose that we should adopt item 6 in the following form: '? recognises that peace and security have been crucial factors in the decision of the candidate countries to join the European Union and that special responsibilities consequently lie with the Union to strengthen transatlantic ties on the basis of European strength and equal rights.' I can imagine that we would then be able to lay to rest the misgivings others have, and come to a common position on this.
Mr President, my delegation would like to protest at the services' ruling that Amendment 8 is inadmissible. This amendment, which opposes Strasbourg sessions, is consistent with the Treaty obligations, enables Parliament to choose the place of its own sitting for once, and puts a stop to this travelling circus backwards and forwards between here and Brussels, which will become even more difficult post-enlargement for those countries given the poor communications by air to Strasbourg. Finally, it will save the European taxpayer EUR 150 million a year.
(Mixed reactions)
Mr Tannock, the ruling of inadmissibility is a dispute that you have with me and not with the services. I point out that we are voting on a calendar. It is not the custom in this House to substitute a long text for a calendar. You are entirely free to state your position as you wish, but this is about dates and calendars, not about texts and preferences regarding location.
(Parliament's calendar of part-sessions for 2004 was thus established)
Mr President, the consequence of this vote is that next year we will have only ten plenary part-sessions and not eleven.
(Loud applause)
May this be a signal to the European Convention. We want to determine our own seat.
(Loud applause)
I should point out that if I interpreted the vote correctly, we have removed the session that had been proposed for the end of April and 1 May 2004. I should also like to recall that on 1 May, the states for which we just voted shall enter the Union. Parliament will need, as some point, to ratify the nominated commissioners. I shall have to take this back to the Conference of Presidents because we cannot ignore our constitutional obligations as a House.
Report (A5-0086/2003) by Carmen Cerdeira Morterero, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the amended proposal for a Council directive on the right to family reunification (COM(2002) 225 - C5-0220/2002 - 1999/0258(CNS))
Before the vote:
Mr President, with regard to Amendment No 32, I would like to clarify that the correct version is the Spanish version, not the German version - in which there seems to be a degree of confusion in the translation - and that it refers exclusively to minors, not to other relatives of the person in question.
. (FR) The Turco report raises the issue of control of Europol. So too do the initiatives by the Danish and Greek Governments. The report argues for the latter to be rejected, however. It emerges from all this that there is no democratic control of Europol. This is not at all remarkable, as there is no democratic control over any national police force.
In this respect as in many others, the European Union is a mere juxtaposition of states. The European institutions simply replicate the lack of democratic control of state institutions. Representatives are indeed elected, but I would challenge the House to name a Member State of the European Union in which elected institutions exercise real control over the police and the army hierarchy, or a State where the population as a whole exercises such control, which is far more important.
There have been some attempts at proposals to change the situation, but these are doomed to failure. In such circumstances, the European Parliament is reduced to manifesting its impotence. We therefore abstained on this report.
. (PT) We have supported the rapporteur's position, recommending the rejection of the three initiatives of the previous Danish Presidency on protecting the confidentiality of Europol information, on amending the Staff Regulations applicable to Europol employees and on amending the Europol Convention. The Danish positions would have prevented any democratic control by national parliaments, would have provided no prospect of keeping the citizens informed and would have consolidated the centralised approach to decision-making.
The rapporteur himself explained in his report that the proposals ignored all requests and proposals tabled by Parliament in the aim of genuinely increasing its democratic control and powers over Europol. The proposals instead erred further on the side of secrecy. Furthermore, they failed to take account of the Commission proposal to create a joint EP-national parliaments committee, or even of the opinion of Europol's Director advocating greater democratic control.
We consequently support the rejection of these initiatives, although we do not support all the alternatives proposed by the European Parliament.
. (NL) It is striking that the initiatives of the Member States' governments are often aimed at keeping information secret, at screening off their fellow countrymen from 'dignitaries', and at other phenomena that we thought had finally been consigned to the past. Particularly after the attacks in New York on 11 September 2001, the fear of terrorism was so great that all kinds of suggestions were made which had no place in a democracy. Fortunately, the panic has peaked, and such authoritarian initiatives are often rejected by a majority of this Parliament. In this case, the Danish Government is suggesting limiting free access to documents and not giving Parliament the necessary say in respect of Europol's budget. The opportunities for control by the national parliaments are also not being reinforced. Even the director of Europol is of the opinion that democratic control is inadequate, but the Council does not want to change that. The Council must get out of that habit. The rejection of the Danish initiative in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs was therefore the first step in the right direction.
. (PT) In an area in which there is complex tension between the efficiency of a centralised European police force, the powers of the Member States, the effective framework of the Treaties and of Community law in force, and the problems of democratic control, the solution of the rapporteurs charged with evaluating the Danish and Greek initiatives on Europol is simply to urge the European Parliament to reject these initiatives and to push the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs to make a maximum overall draft recommendation.
I consider this approach to be clearly misguided and to be based on dangerous and hasty premises. These are premises that take their inspiration solely from imposing a federalist ideological agenda on the attempts made by the Council, using the current institutional framework and the framework regulated by the Treaties, to make real progress in this area. Furthermore, if any subject calls for the utmost prudence and cooperation between Member States, it is precisely that of the exercise, powers and monitoring of transnational police activity. We might not like the current pillar-based structure, but, while it exists - and this is the structure that exists - this is the framework in which we must work - and work responsibly.
I have therefore rejected the rapporteur's proposal. The best thing to do would be for Parliament to follow up the three initiatives in question, by responsibly suggesting the amendments that it has decided on, whilst complying with the legal framework...
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
The von Boetticher report indicates agreement in principle with the initiative by Denmark. The latter contained essentially helpful amendments to the Europol Convention. Nonetheless, the von Boetticher report eventually rejects this initiative. The reasons given are typical of the European Parliament's approach. It is against a protocol that would amend a convention. I refer to intergovernmental legal instruments respecting national sovereignty. It argues for a European constitution to be adopted first. It is hoped such a constitution would allow all these amendments to be handled by means of a qualified majority of members in the framework of the Community system.
In our view, however, issues of police cooperation must remain within the competence of the States and under their control, together with all issues relating to the movement of persons and immigration. The European cooperation required should therefore be organised in the framework of a so-called interparliamentary pillar. This is what we suggested in our contribution to the Convention, and I would refer you to our Internet site: www.autre-europe.org . Decisions would then be taken directly by the national parliaments networked together.
We were therefore unable to endorse the von Boetticher report.
. (PT) The observations I made in the explanation of vote on the Turco report also apply in this case. In fact, the misguided ideological reasons underlying the issue that has been raised stand out even more clearly here.
It is quite astounding that Mr von Boetticher claims expressly in his explanatory statement, that he 'acknowledges the significance of the Danish proposal as it seems to take a step in the right direction' - only then to conclude that he must recommend rejecting it! Why? Because he believes it would be a mistake to adopt amendments to the Europol Convention 'prior to the ratification of the European Constitution'!
This assessment is misguided. It is both possible and necessary to move ahead within the current framework and this is where we ought to participate responsibly and, incidentally, keeping to the method of taking small steps, since this is the method that has ensured the success of European integration. This was precisely the approach adopted in the proposals put forward by the Danish and Greek Presidencies. The rapporteurs, however, would have needed... a Constitution.
The line that is proposed constitutes a serious deviation from the agenda. I have therefore rejected it, as a way of expressing my support for pursuing the Danish initiative. The radical approach that has been adopted is extremely negative and clearly disregards the interests of the European citizens. Parliament should pursue the initiative, suggesting responsibly whatever amendments it considers appropriate, whilst strictly respecting the current legal framework. This is precisely what the rule of law is and we could do worse than show an example.
. (FR) The European Parliament recently played a part in a ridiculous psychodrama. I would remind the House of my speech and my explanation of vote on 26 and 27 March. A stop has now been put to this, as was only sensible. Nonetheless, it involved a joint declaration with the Council, in which the latter accepts the idea of codecision for the adoption of future financial perspectives. Further, it takes advantage of the opportunity to place financial aid to Turkey in the 'pre-accession' heading.
We do not agree with any of these points. I therefore voted against the Böge report.
I would also like to emphasise that enlargement should call for a major financial review. Structural Funds should be done away with in the interests of economy. Each country should regain control of its town and country planning. Only part of this finance would be retained. This would be for the benefit of new Member States only and for a limited time, with a view to assisting them to reach the standard required.
This is precisely what the British Government has just wisely proposed at the Convention. We have actually been arguing along these lines for some time. I refer the House to the White Paper published by the UEN Group in 1997 assessing the value of a Europe of the nations as against a welfare-state Europe.
. (DE) I did not vote in favour of the report by Mr Böge and Mr Colom i Naval, which reflects the result of the negotiations between the Council and Parliament.
My concerns are not allayed by the result of the trialogue, which was intended at least to limit the damage that the Council has done to democracy in the EU. Annex XV remains in the Accession Treaties and will thus become primary legislation. Everything else, I regard as empty words. Only after years have elapsed will we be able to begin to prove that the opposite is the case. The Council, though, has already demonstrated that it is acting against Parliament.
See also my explanation of vote on the Accession Treaties.
Mr President, enlargement of the Union is essentially a political necessity. Personally, I am in favour of uniting Europe in a geographical sense. I am also in favour of strengthening political and economic ties within Europe. Clearly therefore, I did not support those opposed to enlargement of any kind. I was unable to vote in favour, however, because the enlargement decided on at Copenhagen will not be implemented in an open and systematic manner. We shall instead descend into confusion. In time, European integration is likely to grind to a halt as a result of enlargement. The economic and social situation of almost all the new Member States is precarious, to say the least. Calculated in terms of purchasing power, their standard of living is about 40% of the Community average. Nonetheless, accession aid amounted to only 0.03% of Community GDP, according to the report by Mr Wim Kok. In other words, it is a pittance. The SAPARD appropriations intended to facilitate structural adjustment of agriculture in the candidate countries disappeared into a maze of Community red tape. Only 6.48% of the EUR 1.04 billion initially allocated for 2000 and 2001 was implemented.
Mr President, I abstained from voting for three important reasons. First and foremost, Europe must try to solve its own problems before taking the decision to enlarge. Secondly, the accession of the new Member States must be made conditional upon the results of referendums in the current Member States, and thirdly, the fact is that the new Member States are not yet ready for this enlargement. I would furthermore like to underline the fact that this enlargement is coming at a time when Europe has never been as divided as it is now. We still have a great deal of work to do, particularly in the area of foreign policy. It is essential that Europe develop its own identity in that area. Furthermore, we must put an end to the profligacy of the European agricultural policy before we can proceed with enlargement. To conclude, let me point out that there are still far too many socio-economic differences between the European Union and the candidate Member States.
Today, Mr President, I too voted in favour of the accession of the Czech Republic. It is self-evident that the Czechs are part of Europe, in the heart of which they live. I would no longer have been able to look my friends and relatives in Prague in the face if I had voted against them joining us. My 'yes' vote, though, is intended primarily to strengthen those in Czech public life, in political parties, parliament and government, who have come to recognise that, rather than having to drag the ballast of history into the future, a people that finds the strength to face up to the whole of its own history reaps honour rather than humiliation.
Reconciliation is the fruit of truth and of any person's willingness, for a moment, to put himself in another's position. I know as a German that even we, who overran almost all our neighbours in wartime, regained the esteem and respect of all by not repressing these aspects of our history or treating them as merely relative. Let the Czechs try it too; it is a liberating thing to do.
Mr President, I voted for the accession of all these Eastern and Central European countries and the accession of Malta and Cyprus because I hold out great hopes of having, in the future, a Parliament with a greater number of representatives of pensioners and pensioners' parties from these Member States. I was therefore disappointed to see that there was a great demonstration of protest during this vote from European Union employees, whose future pension payments are to be reduced. Therefore, while I would like to express my heartfelt sympathy to them, I hope and pray that the future Parliament, including the Members from the Member States, will guarantee the citizens, starting with European Union employees, a peaceful future in which the elderly are duly respected.
Mr President, I would like to preface my remarks by saying that I am a great supporter of enlargement and, having been, among other things, chairman of the delegation to Slovenia, have been a convinced defender of this policy. Turning to the subject of the Czech Republic, I would like to state that I had always hoped that the Czechs would, in good time, cast aside the dead weight of history and make it possible for us to vote for the Czech Republic's accession to the European Union with joy and a clear conscience. It is unfortunate that the failure of many Czech politicians' courage has prevented that; hence also my vote against, in solidarity with Mr Ferber. I hope that the Czechs will in future get round a table and find there a way of working through the past together.
Mr President, I abstained during the various votes and voted against the Brok report. I did not therefore vote for assent concerning the Accession Treaty for 10 new Member States to the Union. This was a painful decision for me, in both emotional and political terms. For over a decade I have worked tirelessly in the European Parliament, in France and across Europe so that enlargement could take place on the date planned and on the terms needed to ensure its success. I voted as I did because I have become convinced that separating the process of the geographical enlargement of the Union from that of deepening its institutions is the unfortunate result of current and future Member States becoming resigned to a weaker Europe with a fossilised institutional system. Sadly, divisions within Europe have become more marked in recent months. Sadly also, the Convention has failed to make progress during that period. It is now resigned to achieving no more than cosmetic changes to the current system. All are resigned to the signature of the constitutional treaty not taking place in December 2003 as originally planned. There is no mistaking the signs. The enlarged European Union will be obliged to operate under the provisions of the Treaty of Nice. It will therefore be fatally flawed and condemned to failure. I did not vote for assent because I want enlargement to succeed.
Mr President, as a European federalist and a Catalan independentist I abstained on the votes concerning the accession of the 10 new Member States, even though my colleagues in the European Free Alliance are in favour. Allow me to explain the reasons for my vote. It emerges from the Convention's current work on the constitution that a stateless nation such as Catalonia has nothing to gain from enlargement. Its representation in European institutions will continue to depend on the good will of the relevant Member States. The House will however be aware of the attitude adopted by the Kingdom of Spain and the Republic of France. The Convention has not led to any breakthrough regarding explicit recognition of the right to self-determination and internal enlargement. It has not promoted the cause of Catalan becoming an official language at European level either. In these circumstances, the accession of new Member States will only aggravate Catalonia's relative position within the Union. For example, it will lose representation and its contributions will be increased. Several of the new Member States have fallen far short of compliance with the Copenhagen criteria on respect for the rights of their minorities, for example the retention of the Bene? Decrees by Slovakia and the Czech Republic. Lastly, the stance of most of these new Member States on the terrible war in Iraq appears to put a question mark over the whole process of European integration. All those aiming at a Europe capable of countering the irresponsible supremacy of the United States must roll their sleeves up and get to work on a European Europe. At present, enlargement seems reminiscent of lemmings rushing to the sea.
Mr President, I voted against the Brok report, although I am in favour of enlargement. This was not of course intended as a personal affront to Mr Brok. The reason was that his report fails to take any account of the essential link between enlargement and deepening. There is no reference whatsoever to the delays regarding deepening, nor to the Convention probably becoming bogged down. The link it had been hoped to establish has been severed. This is why I voted against the Brok report. In my view however, it is unfair to penalise innocent parties for a delay that is entirely our fault. Consequently, I voted in favour of assent. I support enlargement and strengthening, and I am against agreeing to give up on strengthening. There is a danger that the Europe we are committing ourselves to will be an enlarged Europe but not a strengthened one. It will be fettered from the outset. Mr President, the reason I voted against the Brok report is that I am opposed to such fettering.
Mr President, I also voted against the Brok report despite my own, and my party's, long-standing commitment to a wider Europe.
The terms that we have offered the applicant states are unimaginative and mean. More than anything, the nations of Central and Eastern Europe should be able to exploit their natural advantages of low costs and cheaper exports and so price themselves into the market. But we are forcing them to join the euro, the forty-eight hour week, the common agricultural policy and the Social Chapter, while at the same time forcing them to devalue their recently-won democracies.
It is for the peoples of these states to decide. In the cases of Malta and Slovenia, where they have already done so, I also voted 'yes'. But I cannot help feeling that we ought to have offered them a more generous and flexible deal. A further elaboration is provided in the ten-point explanation of vote submitted in writing by SOS Democracy.
Mr President, I voted against the Brok report and abstained on assent. This was not because I wish to close the doors to Europe against the 10 new entrants. They do indeed have a rightful place amongst us. Undeniably, this is their Europe too. I am, however, concerned about the structure of the European edifice they hope to enter. I wonder whether Europe will rise to the challenge of equipping itself with institutions strong enough to regulate the activities of 25 Member States, soon to be increased further. Such institutions must be open and understood by each and every citizen. In my opinion, only a constitution can guarantee this. I fear the current enlargement may be used to justify weakening. I am extremely concerned about sailing into the unknown through an institutional fog. My vote was intended to express this concern.
Mr President, I voted in favour of assent but abstained on the Brok report. This was because of the ambiguous nature of the wording concerning independence of the foreign and defence policies of a future enlarged Union from the United States. The institutional and financial provision for enlargement is not good. There is a real risk of losing ground as regards political integration, and financial programming is patently inadequate. Our own shortcomings cannot, however, justify our holding 10 nations hostage as we struggle with the Council, nor can they justify our slamming the door against the prospective entrants.
More than 10 years have passed since the fall of the Iron Curtain. It is now our historical duty to welcome these countries into the Union. We alone are responsible for the delay in institutional reform. Following the unsatisfactory Treaty of Nice, the backlog made it necessary to convene the Convention in order to give Europe a constitution at last. At the earliest, the latter will be adopted after a short IGC in the wake of the Convention, and before 1 May 2004. There should be no mistake about what is at issue today, however. We are not taking decisions on institutional matters or financial perspectives. We are saying yes or no to entire peoples taking up their rightful place in the Union. We are deciding the future of peoples whose historical fate it was to be excluded from the process of building a democratic Europe for half a century.
From now on the new entrants will fight alongside us for the future of the Union. They have to help us stop drifting towards a free trade area and set our course towards creating a high quality social model. They will join us in the struggle for a political Europe able to speak with one strong voice in the world. They will work with us on a constitution allowing interested countries the freedom to establish a joint foreign and defence policy, thus breaking new ground for Europe.
Mr President, ladies and gentlemen, being a farmer in Lower Austria, and having myself managed for forty-three years - right up to the rending of the Iron Curtain - a farm on the border, it was with great conviction that I voted today for the accession of ten new Member States and for the Brok Report. I know that, for agriculture, enlargement means not only competition, but also opportunity, and that Austrian farmers will take up these challenges, and do so on the basis of the measures taken in the run-up to accession. I have therefore cast my vote in favour of a peaceful, tolerant, and social future for our children and grandchildren.
I am voting against the Brok report within the framework of the resolution by the GUE/NGL group. Not because I am against the accession of the new members, but because the resolution does not mention material issues relating to enlargement: the promotion of an elitist policy in central and eastern European countries servile to the Americans; the break-up of the public sector and of public property; the enforced liberalism which creates social unhappiness; the lack of significant Community resources to help these countries with the integration process; the failure to organise referenda on enlargement in the Member States.
Members of SOS Democracy (and the Democracy-Forum in the Convention) have voted differently on enlargement but share the following critical views.
The applicant countries should have been offered more flexible conditions, including different types of association agreements with mutual influence and mutual obligations instead of the colonial style EEA-agreement.
Membership should have been offered with variable geometry, lasting derogations, long-term derogations and derogations dependent on the future economic development towards cohesion, fully taking into account the different levels of economic development.
The applicant countries should be allowed to decide on their own regarding the buying and selling of agricultural land and second houses, at least until their incomes are comparable to ours.
Waiting for agricultural reform and a fair deal, the applicant countries should be able to have the amounts provided for in the agricultural budgets as lump sums, instead of being bound to use the money in the silly, wasteful and inefficient way we have done.
Instead of paying full contributions from the first day of membership, they should at least have been offered the five years' rebate that was offered to the UK, Denmark and Ireland, or free membership until they reach a certain income.
Many civil servants from the applicant countries will now be offered lucrative jobs in the EU institutions with salaries far above the salaries offered to their own prime ministers. The applicant countries shall have a possibility to tax their nationals, employed by the EU and in the EU countries to avoid unfair inequalities, where their citizens are asked to pay contributions from poor budgets to fellow citizens, e.g. paid 20 times the normal salary at home.
The applicant countries should be offered more flexibility in the application of EU rules. They should adopt the rules gradually by following our rules, such as when they export their products to our markets, but not apply all the rules to their home market, e.g. we should accept the sale of sausages in local markets, when they comply with local laws.
The fulfilment of common environmental standards should be financed by Community funds so that environmental protection is not spurned in the applicant countries or postponed for better times. The applicant countries should also be allowed to keep their standards, especially when they are higher than ours.
The applicant countries should take full part in the Convention with full membership and have their fair share of the posts in the Praesidium and the Secretariat. Also, the treaty resulting from the Convention should be adopted by an IGC with the eastern countries as full members.
All EU treaties and rules should have been translated into the applicant country languages and been made available for the citizens through libraries and the Internet in good time before the referendums. The Yes-side and the No-side should have equal public funding. The governments and the EU institutions should not be allowed to interfere with biased information before the referendums.
These critical remarks have made some of us vote against enlargement or abstain while others have voted 'yes' to allow the voters in the applicant countries to take a free decision, even if the conditions are not fair.
Green light - On behalf of my group I would like to express my total support for an early enlargement, stressing the principle of equal treatment with regard to the Copenhagen criteria. I hope that the signature of the Accession Treaty will represent the final unification of our continent, leaving behind the wars which desolated our peoples and drew up borders by force. The new and strengthened Union will be a continent with a shared destiny of peace, democracy and freedom.
Solidarity - This unprecedented enlargement brings new challenges for the Union. We will need an even greater spirit of solidarity in all our common policies, and we will have to strengthen the institutional capacities of the Union. The current and future Members will have to make the greatest possible effort, replacing national egotism with Community solidarity in order to find, as the Treaties demand, a united European voice in world political fora.
Budgetary conflict - Although an agreement was reached at the last moment, I must strongly criticise the Council's unilateral action of including budgetary figures in the Accession Treaty. This is an unprecedented action which constitutes a serious attack on the budgetary competences of our House and the Interinstitutional Agreement of 1999.
. (FR) The only question put to the House concerned assent to the request for the accession of 10 new countries to the European Union. Nonetheless, the House is being requested to endorse the content of the draft treaty on accession.
We are in favour of uniting the whole continent and doing away with the borders fragmenting it. We are therefore obviously in favour of the right of these countries to accede to the European Union if such is the wish of their people. On the other hand, we are totally opposed to the spirit and the letter of the draft treaty the European institutions seek to impose on them.
Regarding the content of this treaty, it formalises the unfair divide between the richer and poorer parts of Europe. The word integration is a euphemism for a relationship in which imperialist Europe will impose itself on the new entrants. The latter are mostly countries in Eastern Europe perceived as fair game by the financial and industrial groups in the former.
As to the form, the new Member States are being blackmailed into accepting this treaty. The only choice open to them is one between accepting the treaty or remaining outside the Union.
This treaty provides for a two-speed Europe as far the budget and politics are concerned. It heralds a Europe where some will be more equal than others.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
Those who oppose the European Union would like to use the events of the last couple of months to highlight disagreement and discord between the existing Member States of the European Union. We all know that the last two to three months have been an enduring exercise for political leaders within the EU.
But the enlargement of the European Union is a real success story. We all have a right to be proud to be in a position today to formally approve the Accession Treaties for ten countries seeking to join the European Union.
EU Enlargement is a win-win situation for the European Union and for the people of the applicant states.
I believe that EU Enlargement will help to build a more effective European Union. It will certainly consolidate democratic structures in Europe, while at the same time strengthening the economy of an expanding European Union.
This historic process will have a positive impact for the actual cohesion of the European Union itself. I am hopeful that the ten applicant countries will be in a position to fully join the European Union on May 1st 2004 next.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
This is one of the most important issues to be dealt with by Parliament in the last few years.
I am a great supporter of the Enlargement process, not only because of our responsibility to our fellow Europeans who suffered under totalitarian regimes but also because I believe that the new accession countries will bring a wonderful dynamic to the future development of the European Union.
As we look to the future, we must also remember 'the past', the ideals of the founders of the European Economic Community. Peace, democracy and prosperity are as important today as they were fifty years ago. We now have the opportunity to revitalise the process and bring a positive message to the peoples of Eastern Europe.
From the outset, they will be equals, they will have the same rights as the existing members.
Lastly, in giving my support to this report and the accession process, I also wish to see the accession countries, national parliaments and governments having the same voting rights at the European Convention as the existing Member States of the Union.
As John F Kennedy said in his inaugural speech 'we stand today on the edge of a new frontier, but the new frontier is not a set of promises, it is a set of challenges.'
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (FR) The accession of these 10 new Member States has to be supported by all those wishing to stabilise the continent as a whole, consolidate democracy and peace, strengthen the economy and sustainable development and be part of a cultural and human dimension based on shared values of freedom, respect for fundamental rights, good governance and the rule of law. These new Member States have a vital role to play in building an even stronger and more efficient European Union.
This represents an unprecedented challenge on the political, economic and social levels. It also should be borne in mind that if this challenge is taken up, tremendous potential for strengthening and developing the European Union will be unleashed. We will indeed be able to aspire to a European Union speaking with one and the same voice on the world political stage and playing a leading role.
I have no wish to hold up this historical process in any way. Nonetheless, if Amendment No 1, the second part of Amendment No 13 and Amendment No 19 are not adopted, I shall abstain. I will, however, vote in favour of the accession of each of the 10 candidate countries when it comes to the vote on the various recommendations. I trust this will help lay the best possible foundations for our shared future.
. (FR) The circumstances in which enlargement is currently proposed are disastrous. Promises given have not been honoured. The Union's structures have not been adjusted to allow for smooth functioning with 25 Member States in the near future. It will be even more difficult to function in the more distant future when there are 40 Member States. To make things worse, the necessary finance for enlargement as provided for in the treaty is not guaranteed. This contravenes the agreement reached at the Berlin Summit.
Consequently, the Community will soon stall. The chances of creating the social Europe we sorely need will therefore be reduced. Territorial cohesion will also be threatened, when it is now more essential than ever. Moreover, the Community we longed for and worked towards for 50 years will not survive this enlargement, but will be replaced by a bland and featureless Union. We set out to build a cathedral and ended up in a department store.
We are actually being urged to maximise the danger of stalling the Union at the very time when essential international mechanisms are disintegrating, starting with the United Nations.
This is why I shall vote against the resolutions on assent, even though I endorse the resolution accompanying the Brok report following the improvements made in the House.
. (EL) I voted against in the case of Poland because I find its overall stand on the issue of war with Iraq unacceptable.
I voted against in the case of the Czech Republic because I find its overall stand on the issue of war with Iraq and on the question of the Bene? decrees unacceptable.
. (FR) This fifth enlargement represents a giant step forward at geopolitical level. It amounts to giving tangible form to a significant stage in the great task of European reconciliation in the shape of a Union based on full liberal democracy. That means democracy in politics, economics, social and defence issues. It will prove a catalyst for peace and stability and help raise the standard of living for Europeans.
Enlargement will also allow the European Union to respond more effectively to the challenges of globalisation. The Union will bring universal values to bear whilst remaining true to its historical duty to all the countries of the Mediterranean basin.
. (DE) Today, the European Parliament has approved the accession of ten states to the European Union. This is an historic day for Europe. Europe is united in freedom. This is a development that the CSU members in Parliament welcome. For many years, we have played a leading role in bringing about this historic event, but, despite all the rejoicing that attends this day, doubts still remain as regards the Czech Republic.
European constitutional thinking knows nothing of the idea that one injustice cancels out another. It was the European Parliament that, alone, in the course of negotiations on accession, brought to European public attention Czech law's failure to deal with the past, and, over a period of years, demanded that this be sorted out. Parliament's initiatives have been taken up neither by Commissioner Verheugen, who is responsible for these matters, nor by the German Government.
In vain do we wait for a political gesture in a spirit of reconciliation. It is the opposite that has happened, for, on 24 April 2002, the Czech parliament unanimously passed a resolution to the effect that the legal consequences of the Bene? decrees were 'unquestionable, inviolable and unchangeable'. The Czech Republic is, of course, a country at the heart of Europe, but we have nonetheless voted against its accession with the intention of sending Czech politicians the message that the wounds inflicted in the past on the expelled Germans are still open, and that we must heal them together, in dialogue with one another.
. (FR) We have said 'no' to the treaties of accession presented to Parliament for assent. This is because we actually wish enlargement to succeed and because we are committed federalists.
Enlargement is in danger of becoming a dog's dinner as a number of preliminary conditions have not been met. Some of these are detailed below.
Turning first to institutional conditions, clearly the Convention will not lead to a major overhaul of the institutions. It will therefore not enable them to become more democratic and comprehensible. It will not allow for secularism to be declared a fundamental principle of the Union either.
Moving on to social conditions, so far there is no provision for a social treaty to accompany the draft constitution for Europe. Such a treaty would contain guarantees to help deal with the danger of business relocation together with assurances regarding public services.
Further, the agreement cobbled together at the eleventh hour violated the rights of the European Parliament. It sets enlargement in an unrealistic financial framework that discriminates against the accession countries. It threatens the success of the whole enterprise, notably that of the CAP. Readjustment of the CAP to focus on rural development is also at risk.
The candidate countries are set to join an integrated system that is merely a market. This is not how the European socialists conceive of Europe.
. (ES) We have just written a page in the history of our continent: by voting in favour of accession, we have taken a definitive step in the process of reconciling the people of Europe; we have repaired an historical injustice; we have made it possible for politics to triumph as an instrument at the service of peace at a time when the horror of war is returning, reminding us that peace is not a given, but that we have to preserve it.
In order for the stage we have reached today to really represent a reunification of Europe it is essential that the Union acquires a Constitution which guarantees the effective and democratic functioning of its institutions and its political dimension. Only in that way will we ensure that Europe continues to be the dream of freedom and well-being which the countries we have said yes to today have signed up to. It is essential that we do not forget the profound significance of the European idea and that we confirm the continued existence of those values which have made the union of the continent possible; the supremacy of the human being and respect for their dignity, solidarity, social justice and the quest for the common good.
. (DE) Today's vote on the accession of ten Central and Eastern European states sees us laying the foundation on which the historical division of Europe into East and West will be overcome. The historical division into masculine and feminine worlds persists, however, both in Eastern and in Western Europe.
My 'yes' to the accession of Cyprus, Malta, Poland, Hungary, the Czech Republic, Slovakia, Slovenia, Estonia, Latvia and Lithuania is coupled with the expectation that the acquis communautaire will be adopted without reservation, and given life, as it applies to the area of equal opportunities for women and men. I will not deny that I found it very difficult to say 'yes' to the accession of the Republic of Poland, which, along with the United Kingdom, is a participant in war against Iraq, a war of aggression and contrary to international law. I therefore see it as my responsibility as a German social democrat to set today's European date of 9 April 2003 against the nationalist date of 1 September 1939, at the same time hoping for peace and prosperity for all and for a European social model based on partnership.
. (DE) I did not vote in favour of the Brok Report, because at least one of its paragraphs does not make adequately clear mention of the Council's blatant breach of the law.
See also my explanation of vote on the Accession Treaties.
. (FR) A glance at the troubled history of Europe, full of internecine wars between Europeans, must help us to appreciate the significance of today's vote in the House on the report on enlargement of the European Union. This enlargement of the Union is best understood as the reunification of the peoples of our continent. At long last all Europeans are coming together to share common fundamental values such as freedom, democracy, solidarity and respect for human rights and the environment. As Members of the European Parliament we should rejoice in having played a part in this process, and commit ourselves to ensuring its success.
Nonetheless, we must regret that the budget allocated to this enlargement is inadequate for the scale of the project and for our common future. It is derisory. I would recall for reference that between 1948 and 1951 the United States contributed the equivalent of EUR 97 billion to help Western Europe recover from the devastation caused by war. That amounted to 1.5% of the GDP of the United States. Between 1990 and 1999 EUR 600 billion was invested to finance recovery in the former East Germany. The European Council is only prepared to allocate 0.15% of the Union's GDP to enlargement.
From now on we must demonstrate solidarity as we respond to continental challenges of this kind. It is worth bearing in mind that our future will henceforth be inextricably linked to that of our new friends and neighbours, and that it is up to us to make that future a reality.
. (DE) It is with joy and satisfaction that I note that, in the vote referred to above, the Czech Republic received the worst result and thus a 'Parliamentary shot across the bows'. Present-day Czech politicians must wonder why they did so badly, with 489 votes in favour, 39 votes against, and 37 abstentions. As a member of the EU/Czech Republic Joint Parliamentary Committee, I experienced, over the past four years, the Czech's intolerable arrogance at first hand. Over and over again, I appealed to Prague to meet us halfway in the matter of the wretched Bene? decrees, and in this way draw a line under the unpleasantnesses of the past. On each occasion, the politicians in Prague refused categorically to do so. My yes in the vote today is therefore a signal to today's young Czechs, who will, it may be hoped, soon be calling the political tune in Germany's neighbouring republic. I wish the present holders of political office in the Czech Republic much joy from the arguments in their own country as to why the vote in the European Parliament in Strasbourg was such a poor result for them. Perhaps it is only now that the open dialogue that Parliament has been striving for will begin.
The MEPs of the Communist Party of Greece voted against the accession of the ten countries from a sense of solidarity with their people, who have no reason to celebrate. On the contrary, it was clear in the run-up to accession (when public corporations and their wealth were sold off to big business abroad, any socialist achievements were abolished, sovereign rights and national independence were restricted and so on), that they have every cause for concern. Only multinationals and their representatives in the European Parliament have any reason to celebrate.
The 'ten' are joining a Union of small and medium-sized imperialist states which serves the interests of the major capitalist states, thereby exacerbating the exploitation of their people and anyone else they can get their hands on, in both competition and cooperation with the 'big brother' and acknowledged ruler: the USA.
As was apparent from the crime against Iraq, the differences between certain Euro-unionist imperialists and their American buddies in the war lie not in the end but in the means.
We also voted against the accession of Cyprus because, in addition to the foregoing, it has been used to exert pressure and legitimise the outcome of the barbaric invasion and occupation, to which the 'sensitive' European imperialists are turning a blind eye.
The workers - the people - do not need imperialist organisations to hammer out their common fight and will bar the way to the ruin they are leading them to by changing the course of mankind towards a future worthy of it, a socialist future.
- (DA) The basic problems concerning what is termed enlargement towards the east have not been solved. There is therefore no doubt that, given the economic realities, the tradition, going back many years, of Western European exploitation of our Eastern European neighbours, in the light of the different situation where wages and capital etc. are concerned, will continue into the future. The adjustments they will make in order to comply with existing Community law will cause the new countries quite a few problems, but that fact is not examined in detail in Mr Brok's report.
The People's Movement Against the EU cannot support Mr Brok's paternalistic exposition and conclusions, but at the same time is refraining from voting against the report out of respect for the candidate countries' right to decide for themselves - through fair and impartial referendums (we hope for the best but fear the worst) - whether they desire EU membership.
. (FR) We are charged with making a decision on enlargement of the European Union to include 10 new members. From the outset, we did not wish to hinder the choice of the peoples of Eastern Europe in any way. They were to be free to decide whether or not to accede to the Union. If existing Member States put up barriers, this would be interpreted as the construction of a so-called fortress Europe for the richer countries. The latter would be criticised for failing to show solidarity with other peoples wishing to accede to the Union.
We do however wish to speak out against the conditions of this enlargement on the cheap. It does not provide for equality between the members. No proper account is taken either of the increase in poverty and unemployment in the candidate countries. These social problems were caused by the policies adopted over the last 10 years in order to meet the criteria for accession.
It can readily be understood that the peoples affected are now seeking compensation in the form of rights and structural and agricultural funds. Unfortunately, the European Union tends to regard the new members as second class countries. It waxes eloquent over the reunification of the continent, deeming it a political and historical achievement. At the same time it prevents the free movement of people. It heralds democracy and pluralism, but the aims of the changes imposed and the means used to achieve them smack of dogmas leading to social regression. The conditions imposed on appropriations and aid are examples of this. The countries of Eastern Europe are particularly affected. We voted against the Brok report for all these reasons.
My VVD delegation was and is in favour of the enlargement of the European Union by the addition of the twelve countries with which we are currently negotiating, particularly for historic, economic and politico-strategic reasons (such as, among other things, stability along the eastern border and democracy throughout Europe). We are voting for the accession of Malta, Slovenia, Estonia, Lithuania, Latvia, Cyprus, the Czech Republic, Slovakia, Hungary and Poland.
The big bang was an unjust procedure that put unnecessary pressure on the internal cohesion of the Union as well as on the objective assessment of the candidate Member States. We must not choose this way again in future, not even with a small bang. Every candidate Member State must be evaluated on its own merits. As soon as Bulgaria and Romania are ready, they must accede without having to wait for the others. As far as we are concerned, therefore, accession before or after 2007 is indeed possible.
With regard to the accession of other countries such as Croatia or Turkey, the institutional form of the European Union will first have to be adapted (efficiency, transparency and democratic control) before they can be considered. No promises can therefore be made until the Intergovernmental Conference has been brought to a satisfactory conclusion.
To participate in peacefully reuniting a once fractured Europe is a remarkable privilege. I voted for this with great satisfaction today.
As a representative of the Scottish National Party, I was also very conscious that many small countries, which only recently re-established their independence, were among those we voted in today. By contrast, however, Scotland, one of the most ancient small nations in Europe, remains no more than a 'region' of a Member State as things are viewed from Brussels.
In this new enlarged Europe, Scotland must surely aspire to more than that. The people of Scotland will pass a judgement about that on 1 May in the Scottish Parliamentary election.
Enlargement from the outside is taking place. It may also take place from the inside. As the European Convention proceeds towards its conclusion, it seems clear that a future constitution will place no barrier in the way of internal enlargement. I hope this process will commence soon.
. (DE) Never before have I seen so many Members of the European Parliament put massive pressure by their national party leaderships. It is for that reason that the result of the vote does not correspond to the honest convictions that many of us have. What I say now I say also with those in mind who dared not follow their conscience. The EU must become democratic before it can be enlarged. That is what we promised our electorates in 1999. Yet the EU has not done its homework, and the Treaty of Nice is a mockery. That is why the EU can work only if the Convention and the governments decide on a real constitution, one that is democratic and transparent. Although I am very much in favour of the EU's enlargement, the accession of ten new members at once means that it is at present taking on too much. The reason why I voted against the Brok Report is that it presents us with a world of illusions. I could not even vote in favour of the accession of Poland, where too much is getting out of hand, and the Polish Government is playing an active part in the abhorrent war of aggression in Iraq. I abstained in the votes on all the other states, my primary concern being the question of whether the West is ready for the East, the answer to which question is in the negative.
Today is an historic day for the European Union and I am delighted and proud to play a small role by voting yes on all the enlargement reports before us.
Today we begin the European twenty-first century. The last century in Europe was marked by war in its first half and division into East and West in its second. That Europe is put behind us as we vote today to reunite our continent in peace, democracy and prosperity.
Ten new flags appeared in our Chamber today. I look forward to welcoming our new colleagues from these countries to our Parliament next month so that we can begin building together the Europe our 500 million citizens deserve.
. (NL) There are plenty of arguments as to why we should reject the ten countries whose governments wish to accede to the EU. Some, such as Slovakia, Hungary and Romania, discriminate against the large Roma populations there. There have been complaints against Hungary and Cyprus for discrimination against homosexuals. Poland, just as Ireland once did, wants to retain the freedom to deny women the right to abortus provocatus for all eternity. Estonia and Lithuania have tried to deny equal rights to their large Russian minority, whom they hold responsible for the former occupation. Cyprus could involve the European Union in a war against Turkey. The current Member States are furthermore complaining about corruption, labour migration and the high cost of relief funds. I believe that it is at least as important that these countries are being subjected to a neoliberal acquis, that public services are breaking down and large sections of the population are being condemned to the long-term perpetuation of the poverty that has arisen over the past ten years. Yet it is the inhabitants of these countries, and no one else, who must determine whether they want to belong to the European Union. They are being given the opportunity to speak out on this in referendums everywhere except in Cyprus. I do not want to take that right away from them in order to protect ourselves or by knowing what is good for them better than they do themselves. By rejecting the Brok Report, I am upholding my agreement with enlargement, which I announced on 20 November 2002.
. (DE) Today, the European Parliament has voted to accept the accession of ten states to the European Union. This is an historic day, not only for Europe, but also for me personally. The calamitous division of Europe is being overcome, and Europe is being united in peace and freedom. The peoples of Europe now have the opportunity to join together in shaping their future in freedom and under democracy.
I have nonetheless voted today against the accession of the Czech Republic to the European Union, and I would like to explain why I have done so. I have voted today against the accession of the Czech Republic to the EU, and I would like to explain that this was not a 'no' to the Czech people, but rather a deliberate sign to the political office-holders who, despite many demands that they should do so - from their own people, among others - were unwilling to abandon passages in the Bene? decrees that are contrary to human rights.
My electoral district is in the Oberpfalz, a border region which shares some 140 kilometres of border with the Czech Republic, and one where many have built up a new life after being driven from their homes in Bohemia and Moravia. I know how strong are the ties that bind these expellees to their former homes, and to family members and friends who still live in the Czech Republic and to whom the Czech 'Immunity Act' remains applicable.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (DE) I welcome the accession, on 1 May 2004, of the Baltic States of Estonia, Latvia, Lithuania, as well as of Poland, Hungary, Slovakia, Slovenia and the islands of Cyprus and Malta. This will put an end to the calamitous division of Europe. I rejoice to be able to be present at this historic moment.
However much I may rejoice in the accessions, I continue to have doubts about the Czech Republic. Whilst I want the Czech Republic to join the EU, I cannot close my eyes to the fact that the Bene? decrees, which legitimised the expulsion of individual ethnic groups, continue to be in force there to this day.
I cast my vote against the accession of the Czech Republic to the European Union. I do not regard it as acceptable for the Czech Republic to continue, to this day, to fail to distance itself from the Bene? decrees in an appropriate manner and thus to acknowledge that the expulsions were an injustice. My vote is intended to be a signal.
I especially want to draw attention to the so-called 'Immunity Act', which continues to give legitimacy to the gravest offences and crimes of the post-war period. Years ago, on the initiative of CSU/CDU MEPs, Parliament called on the Czech Republic to suspend the decrees and laws still in force, in so far as they related to the expulsion of specific ethnic groups from the former Czechoslovakia. The Czech Republic did not comply; quite the contrary. In addition, in April 2002, the Czech Parliament even unanimously declared the effects of the Bene? decrees on law and property rights to be 'unquestionable, inviolable and unchangeable'. I see that as clear evidence that the Czechs are not willing to make a gesture of political reconciliation. It is this background that makes it urgently necessary to complete this chapter of history. The European Union is a community of laws and values, and one of its elementary obligations is that of protecting minorities. This must be recognised by every country desirous of acceding to the European Union, and for the Czech Republic to ignore this fact is unacceptable.
I consider that the enlargement of the ?U with another 10 countries from our continent is an historic enterprise which - whichever way you look at it - was sorely needed following the collapse of the two-pole system in Europe and the world. Its deeper meaning was and still is that we hope to welcome the people of these countries into a well-formed entity, a community that unites its members' economies and has proclaimed its will to move towards closer and closer political cooperation and union between the states, nations and citizens of Europe.
We have no historic, moral, political or strategic right to refuse the freely and democratically formulated request of the ten nations to participate on an equal footing in the construction of this entity. On the contrary, it is in all our interests to respond positively, with initiatives and solidarity. We expect the same wish for convergence to be expressed, generally and specifically, by these countries and their governments, over and above the sorry and forced divergences demonstrated recently on the subject of the plan to invade Iraq, divergences that will soon prove to be pointless and bereft of practical value for those who decided on them out of either naivety or selfishness.
Enlargement as it has taken place clearly also has negative aspects and dangers both for the acceding countries and for the historic enterprise of European unification, given that it has preceded the greater institutional and political unity needed...
(Explanation of vote pursuant to Rule 137 of the Rules of Procedure)
. (FR) Ever since the former Soviet bloc began to collapse, I and many others have striven to facilitate the swift accession of the countries about to join us. I am therefore delighted this is about to happen at last, after so many delays caused intentionally by the European federalists.
The candidate countries have shown themselves capable of introducing the necessary changes in order to join the Union. The latter, however, is currently seized by a dangerous paralysis and I am concerned about the situation.
The rapporteur referred to strengthening the Union's institutional capacity. I hold the opposite view. As I see it, enlargement must involve moving away from the old Community method. The stance adopted by future Member States on the eve of military intervention in Iraq confirms my view. Our concept of European solidarity dates back to the early days of European integration. The new Member States understand solidarity quite differently. Those are the facts and we must accept them.
There is no point in calling for more integration, a supranational level and uniformity. If we attempt to create a Europe of 25 Member States as the rapporteur suggests, everything will grind to a halt.
Europe needs freedom and flexibility. It can do without ideology. It must draw its strength solely from the diversity of the nations it encompasses.
. (FR) I voted in favour of the treaty on the accession of the 10 new countries to the European Union. I thought carefully before doing so, because it means committing the Union to a long and difficult process. It should be borne in mind, however, that creating the Union has always been a difficult process. We must expect it to be long too. The countries of Central and Eastern Europe wishing to accede to our Union have made tremendous efforts in order to join. They modernised their economies quickly and reformed their social systems. Their political systems became democratic. All this was achieved in a few short years. They are to be commended on their courage and the sacrifices they made. The peoples of Central and Eastern Europe have a very unsettled past. Its memories are still fresh in their minds. We cannot reject these people simply because we do not want to slow down our kind of Europe. We have no right to do so. The unification of Europe is a historical challenge. We do not have the right to miss this opportunity. We shall pay a heavy price if we do. The enlargement process must go hand in hand with a deepening of the institutions. We are well aware that deepening would not be taking place if enlargement were not on the horizon.
All those who earnestly hope for the success of enlargement will have understood that it is essential to vote for assent today. We will then be able to offer the hand of genuine fellowship to the peoples of these 10 countries. The European Union was created to promote the cause of peace. We are charged with keeping the spirit of peace alive and working for a better future for us all.
. (DE) I very much welcome today's vote in the plenary of the European Parliament in favour of accepting the ten countries that wish to accede to the European Union. The enlargement of the European Union represents a gain both for the European Union and for the candidates for accession and is an indispensable prerequisite for peace, stability and prosperity in a reunited Europe. It is with reference to this, though, that I would like to reiterate the urgent necessity of establishing, as soon as possible, an EU-wide harmonised system of common safety standards for all present and future EU Member States in the field of nuclear energy use. The following steps need to be taken without delay:
Revision of the Euratom Treaty by the Convention on the Future of Europe, which is currently in session; the drawing up and enactment of the directives already proposed by the European Commission on the improvement of nuclear safety; and the establishment of an independent authority at EU level to inspect controls in the area of nuclear safety in the Member States, in close collaboration with the IAEO.
Having voted as I have done today, I will redouble my efforts towards a just political solution, as soon as possible, to the problem of the Bene? decrees and, in particular, of the Immunity Act, No. 115 of 8 May 1946.
. (DE) Despite my serious misgivings, I voted to approve the reports on the applications by Cyprus, Malta, Lithuania, Latvia, Estonia, Hungary, Slovenia, the Czech Republic and Slovakia. My misgivings have nothing to do with these countries, but with the fact that the Treaty of Nice has not made the European Union sufficiently capable of enlargement.
As we do not yet know the outcome of the Convention or of the Treaty amendment resulting from it, any decision on enlargement is basically premature.
I abstained from the vote on the Republic of Poland, as this country is currently playing an active part in a war that is contrary to international law.
. (FR) Our opposition to the Brok report is consistent with our opposition to how the whole enlargement process has been conducted. We have always been strong advocates of the reunification of Europe. We have always tried to reverse the unnatural division imposed at Yalta. We have done all in our power to enable Europe to regain the use of both its lungs.
Unfortunately, the European Union began by missing an historic opportunity. The countries of Eastern and Central Europe should have been offered the opportunity of acceding to the intergovernmental part of the treaties immediately after their liberation. Following this formal event, each state should have been allowed to opt for accession to one or other of the common policies. Appropriate timetables should have been devised to take account of local conditions. It could have been possible to eliminate corruption and avoid social upheavals.
None of this happened. Instead, after endless negotiations conducted by the Commission in its usual bureaucratic style, the same straitjacket and timetable were imposed on all. Borders and protection are to be done away with in one fell swoop, and a multiplicity of safeguard clauses appended to the treaties. The European Union will therefore have achieved something quite special. It will have contrived to replace delight in the renewal of old acquaintances with generalised concern. It would be irresponsible not to acknowledge that this delayed and uniform enlargement is now perceived as a threat rather than an opportunity by many in both East and West.
. (NL) The European Parliament has today voted for the accession of ten new Member States to the European Union.
This does not mean our work is done of course. There is still much to be done in the accession countries, including the development of a properly functioning administrative and legal organisation and the combating of corruption. Monitoring too must be taken seriously.
I regret that we, who for many years have been helping to prepare and encourage enlargement, have not revised our competence and decision-making mechanisms to make ourselves efficient and effective, both within the European Union and in the area of common foreign and security policy.
I regret that in Nice we missed the opportunity to implement this treaty change. And yet I voted in favour. The political scope we had in 1994 to put the Council under pressure with the European Parliament and to demand deepening of the European Union prior to its enlargement no longer exists. This enlargement, which is of a different order, is again essentially a matter of the basic principles of the European project: political stability, peace and prosperity.
The accession countries and their populations have been preparing for this day for many years, in difficult conditions and with many sacrifices. These efforts and the prospect of accession have brought stability and peace in Europe. We must not upset this result today. After all, political stability, peace and security create the conditions for all other policy objectives.
The consultation regarding the review of the Treaty is under way and it is in good hands. Our hope lies in the Convention. Since I have confidence in it, I am also expecting much of the next IGC and I can today vote for it ten times with conviction.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (NL) I support the accession of the ten candidate countries today, in spite of the fact that some of them do not yet fully meet all the criteria. Careful external control will have to be exercised on all these points. This strict control must remain because we have a mutual interest in it. I have to say in this regard that it would have been better if a European referendum had been laid down at the start of the process. But it is too late for that now - you cannot move the goalposts during the game.
I also very much regret that countries such as Poland - without proper European consultation - are taking part in the war in Iraq. But I regret it too in the case of the United Kingdom. I am in favour of a common European foreign policy. That is the only way to ensure that Europe does not become a permanent victim of the crisis in Iraq.
We also lack a democratic and powerful government for Europe. Our bodywork is unfortunately not yet 2004-proof. That is the great challenge for the European Convention in 2004.
My final important point is the reform of agricultural policy. The present policy of product subsidies is outdated.
Yet I vote for enlargement today because citizens in candidate countries cannot fall victim to our negligence.
We voted for assent to the Accession Treaty for 10 new Member States to the European Union. There could be no question of casting doubt over enlargement today, which was what really was at stake in the vote. Old Europe and new Europe will disappear in 2004. They will be replaced by a Union covering its rightful territory at last. I understand this to be the whole of our continent.
This vote did indeed take place against the backdrop of a tense international situation. It should not, however, cast doubt over enlargement. Today, we reaffirm our confidence in the ability of the candidate countries to come back into the European family. The current tension in diplomatic spheres apart, we also recognise the tremendous political, economic and social efforts they have made.
There is concern in some quarters that the Europe of the 25 is likely to begin operating in a context of institutional uncertainty. The future European Constitution may well not be in force on 1 May 2004. There was a case for delaying today's votes, given that the work of the Convention is proceeding so slowly. It does not, however, seem fair to make the candidate countries bear the consequences of our inability to take decisions and reform the European institutions.
We certainly do not think it is fair to do so. Confirming enlargement on the date planned makes it incumbent on us to keep to the timetable for institutional reform. This is the strong political message the House is sending out to the Member States. The message also has the advantage of being positive.
As explained in my speech to the plenary I support the enlargement process and wish to see the applicant countries as part of the EU. But the inclusion of Annex XV in the Accession Treaty means that voting for enlargement endorses its inclusion. That I cannot do. I consider Annex XV to be a direct infringement of Parliament's rights.
The worst part of Annex XV is that it enshrines in the Treaty the Agriculture ceiling from 2007 to 2013: the outcome of a shabby deal that was cobbled together by President Chirac and Chancellor Schröder, that was endorsed by the other Member States in Copenhagen and is now to be part of the Treaty. As chairman of the Committee on Budgets I find that to be an anathema to everything we have fought for. As someone who wants to see real reform of the CAP I find it to be an unbearable burden and something I just cannot agree with.
This may seem to some to be a minor issue, but for me it is a point of principle that has to be made. Hence the reason for my abstention on all the final votes.
Mr President, for me, as a German MEP, the reunification of Europe, for which we have voted today, is of comparable significance to the restoration of the unity of my own country. It is for that reason that I approved today's applications for accession with all my heart, including that of the Czech Republic. I do, however, profoundly regret the Czech Republic's failure to annul the expulsion decrees and, in particular, the Immunity Act, which is contrary to every principle of law. I have therefore declared my approval of the accession of the Czech Republic as well in the conviction that, if the Czech Republic becomes a Member State of the European Union, we will be able to represent better and more effectively the interests of the German expellees and of the German minority in the Czech Republic, to whom I feel a sense of obligation.
Mr President, in order to comply with Parliament's Rules of Procedure I am required to present my explanation of vote in instalments. I shall now give the second of these.
The Copenhagen Council set a limit of EUR 40.8 billion on transfers from the Union to the new members up to 2006. In 1999 the Berlin Council had allocated 43 billion for the same time period, but for six countries. It follows that the Union now has less money with which to help more countries. Try to get your minds round that one! Furthermore, this budget of EUR 40.8 billion for three years is not quite what it seems. The 10 new Member States will have to contribute to it to the tune of EUR 15 billion. Mr Kok calculated that net transfers to the new countries will be restricted to about EUR 10 billion per year. That amounts to less than 0.1% of the GDP of the Union. Such generosity is bound to encourage the new Member States to restate their case again once they have seats on the Council.
Mr President, ladies and gentlemen, I have for very many years been an advocate of the enlargement of the European Union coming about by the accession of the Central and Eastern European states - and thus of the Czech Republic. I have, however, not voted to approve the accession of the Czech Republic, essentially for the following reasons. The first is that the Bene? decrees, on the basis of which, in 1945 and 1946, 3.2 million Germans were expatriated and deprived of their civil rights, are not obsolete. The second is that the Immunity Act, which is current law in the Czech Republic, is an offence against human rights as understood both in Europe and throughout the world. Thirdly, the European Union's human rights policy would cease to be credible if we were to accept a current law that exempts from punishment crimes committed against the German and Hungarian civilian population in the aftermath of the War. This is not about history, but about present-day politics. This is about the European Union being a community of values in accordance with the Copenhagen criteria.
Mr President, ladies and gentlemen, I am very glad that the accession of the Czech Republic has today been approved. It is unfortunate that my parents could not live to see this event. My mother died in January. They were expelled from their home, and lost a very great deal. My uncle was murdered in a Czech camp in 1946. Having, however, been brought up in a spirit of tolerance and forgiveness, there is one thing I can tell you, and that is that those who - to some extent justifiably - have voted today against the Czech Republic's accession because of the Bene? decrees, have forgotten the decisive truth that it is peoples who are accepted. We have to look forward rather than revert to the old politics of revenge; I see it as very, very important to stress that. In view of how certain members of the CSU have just voted against it, that is, alas, again no doubt attributable to elections in Bavaria, where they want to have air sovereignty over certain beer gardens where expellees gather. I cannot go along with that. I find it very regrettable that there are those here who were not big enough to take a forward-looking view of history, but remain imprisoned in their old feelings of desire for revenge.
Mr President, I voted for the report on the accession of the Czech Republic to the European Union, although a majority would have been obtained in this vote even without my contribution. I voted for the motion because I hope, expect and pray that, in the next Parliament, elected in 2004, which will include representatives from the Czech Republic, there will also be representatives of the Czech Pensioners' Party, to swell our numbers and make us more effective in protecting pensioners' rights. More would be achieved in this area in Parliament if there were more representatives of the pensioners' parties of Europe.
Mr President, ladies and gentlemen, my voting against the ten accession reports is intended to express my deep concern that the European Union has as yet failed to do as it had promised and enlarge and deepen the EU both at the same time. My confidence in the EU Member States is shattered to its foundations, for not only has their lack of unity in matters of foreign and security policy been demonstrated to Europe's detriment, but, for the same reasons, the Treaty of Nice failed to achieve the conditions required before enlargement can take place.
The Convention has not yet produced an outcome, let alone a commitment to the new treaty text being ratified as soon as possible. I regard it as hypocritical to decide on enlargement while the European Union's unresolved problems are swept under the carpet. When this House has such an important decision to take, I would have liked to see more determination to defend its rights in relation to the Council.
Lest I be misunderstood, let me say that I am in favour of enlargement, and as soon as possible, even by 1 May 2004, but for that we need a new treaty basis, one that guarantees common action on crucial issues even when there are over 25 Member States. More than ever before, I find a lack of the common European will that is capable of mastering tasks in the strong Europe of tomorrow.
Mr President, ladies and gentlemen, I am well aware of the historic significance of today's vote, which is also, though, the most difficult decision I have had to take in my political career to date. I did not make this decision easy for myself. I brought myself, after mature consideration, to vote in favour of the Czech Republic's accession, something I did despite my rigorous position on the Bene? issue. The Immunity Act remains part of Czech law. It is an unjust law and a stain of dishonour. There is no place for it - none whatsoever - in a new Europe that takes seriously its affirmation of common values.
It is with great regret that I note that the Czech Government has not, to date, been magnanimous enough to make a gesture. Despite that, I have voted in favour of the Czech Republic's accession, thus demonstrating a trust that may, for all I know, be misplaced. I would, though, like to help break the vicious circle of misunderstanding and help break down entrenched positions, and I trust that this positive signal will also meet with a positive response from the Czechs. Those who reject an outstretched hand have not understood the spirit of the enlarged Europe.
. (FR) I voted in favour of all the reports concerning the accession of the 10 new Member States. The reunification of Eastern and Western Europe is for us an historical challenge. It can no longer be delayed. Minor differences must not be allowed to obstruct it.
Enlargement has already taken too long. As we suggested, the newly liberated countries of Eastern Europe should have been admitted to a kind of Greater European Confederation back in the early 1990s. This confederation would have been a forum with a variable geometry type of approach. It would have allowed specific types of cooperation to be developed to suit each country.
This approach would have required a U-turn in the process of European integration however, to bring in flexibility. The Commission expressed its opposition. It found ways of imposing a different approach. The Eastern countries were forced to wait until the superstate was ready before being allowed in.
We wish to reiterate that this is the wrong approach. It has embittered the candidate countries and has failed to enable them to reach a good standard. Nonetheless, we need to say 'yes' now, in the hope that these countries will help us to change the Union from the inside.
I am voting against, but not against the Czech Republic itself. Rather, I am voting against the circumstances in which this enlargement is set to take place, as I made clear in my explanation of vote on the Brok report.
I have allowed myself a couple of exceptions, however. One is to vote in favour of Cyprus for two reasons. Firstly, not to hinder in any way a peace process all Europe hopes will be successful. Secondly, because the economic impact of this accession on decision-making procedures will only be slight. My other exception involves abstaining on the accession of Poland. There has always been a role for Poland to play in the building of Europe, but others have prevented her from developing it to the full from the outset.
. (DE) The reunification of Europe is an opportunity of historic significance, but whether the Czech Republic is founded upon the European order is a matter of doubt. Czech Prime Ministers have described the post-World War expulsions as 'just' and 'necessary', and have even held them up as examples in present-day conflicts.
This must be set against the statement in the European Charter of Fundamental Rights to the effect that 'collective expulsions are prohibited.'
It was for that reason that Parliament's resolution adopted on 20 November 2002 stated, under heading O, that 'ethnically-fixated policies leading to collective expulsions and the destruction of cultural goods are a flagrant breach of fundamental human rights and the common European legal culture'.
This is an unambiguous verdict. It is not aimed at exacting restitution of any kind, but makes it clear that Czech positions such as those referred to are an offence against the most fundamental principles of law, which the EU exists to maintain. Although we note with satisfaction President Klaus' statement that the 'events full of violence and human tragedies', which had also befallen the Bohemian Germans, were 'unacceptable acts from today's point of view', nothing comparable has been said by the Czech Government, or by its parliament, or by groups or parties in it. They have therefore failed to dispel the doubts as to whether the Czech Republic has its roots in the ground of European legal culture. This means that not all the conditions for the Czech Republic's accession to the EU have been complied with, so that we are unable to vote in favour of it doing so.
. (DE) I voted to approve the Accession Treaties only under protest and out of solidarity with my future colleagues.
Despite the Commission's warnings and reproaches during the course of the negotiations, the Council has insisted on committing what is without doubt a breach of the law.
The Council's controversial retention of Annex XV in the Accession Treaty and consequent wholly unilateral alteration of the 2004-2006 financial framework amounts to a breach of the Interinstitutional Agreement of 6 May 1999 between the European Parliament and the Council.
By doing this, it has trodden Parliament's budgetary rights underfoot. At the same time, it has forced upon Parliament the choice between fighting for its rights and approving the enlargement treaties. Such behaviour by the Council puts an end to our loyal cooperation with it.
. (DE) I approve the accession of the Czech Republic to the EU, even though its accession leaves open questions the resolution of which the European Parliament has demanded, in a spirit of reconciliation, for many years. This is particularly true of what is termed the Immunity Act, No. 115 of 8 May 1946.
Any justification that this decree has for its existence will become more speedily and more lastingly obsolete in the EU's common system of law than it would in the event of this application for accession being refused.
. (DE) I approve the accession of the Czech Republic because I take the view that the reunification of Europe and thus also the return of the Czechs to the European family must not be halted by the irresponsibility of those Czech politicians who have still not yet grasped how a modern state functions under the rule of law.
It is to be hoped that the lasting injustice of certain of the Bene? decrees continuing in existence will be able to be done away with more speedily within the EU than if we refuse to admit the Czech Republic to it.
. (DE) I abstained when the vote was taken on the accession of the Czech Republic to the EU. What was decisive in my doing so was the fact that the government in Prague does not think it necessary to distance itself from the decrees of the one-time President Bene?, which declared to be lawful the gravest offences - including murder - committed against Germans, Austrians and Hungarians in the course of their being expelled. It is not acceptable that the Czech parliament, in April 2002, should affirm that this sort of expulsion was 'unquestionable, inviolable and unchangeable'.
An essential part of my work in the European Parliament has to do with ensuring that human rights are secured, the rule of law defended and minorities protected. These principles are among the Copenhagen criteria, which have to be met by all states desirous of joining the EU. It is compliance with these conditions - not only with those of the acquis communautaire - on which their ability to accede depends.
As the Czechs have not met these conditions, a no vote on my part, directed at the actions of those who hold political responsibility in their country, would be absolutely justified. As, though, we are not voting on governments, but on states and their peoples, I abstained today. I hope that the citizens of the Czech Republic will, after their country's accession, gain a deeper understanding of the community of values and laws that is the EU.
. (DE) I approve the accession of the Czech Republic because I take the view that the reunification of Europe and thus also the return of the Czechs to the European family must not be halted by the irresponsibility of those Czech politicians who have still not yet grasped how a modern state functions under the rule of law.
It is to be hoped that the lasting injustice of certain of the Bene? decrees continuing in existence will be able to be done away with more speedily within the EU than if we refuse to admit the Czech Republic to it.
. (DE) I have abstained from voting on the accession of the Czech Republic.
I am of the opinion that the country has not yet fulfilled all the conditions required for it to be able to accede to the EU.
The reunification of Europe is an opportunity of historic significance. It is founded upon a common system of law and upon reconciliation between Europe's peoples.
It is a matter of great regret to me that the Czech Government has not, as yet, changed its stance on the expulsions and continued to affirm them, in the parliamentary resolution of 24 April 2002, as being 'unquestionable, inviolable and unchangeable'. This makes it all the more welcome that the Czech President, Vaclav Klaus, should, on 20 March 2003, state that the expulsion of Czechoslovakia's German population, and acts of violence against Germans even after the end of the war, were not acceptable from a present-day point of view. It should be added that society in both countries has seen many efforts made towards a final reconciliation.
In the meantime, no change to the existing legal position has been either made or announced as a result of the President's statement.
The attitude of the Czech Government and parliament is contrary to the spirit of reconciliation and of respect for human rights and the rule of law, which characterises European integration.
I would like to give voice to my personal hope that the imminent enlargement of the European Union will enable the Czech Government and parliament to reconsider their position, and that the necessary gestures and actions will follow.
. (DE) Today, I have voted against the Czech Republic's application for accession to the European Union.
It is my conviction that the most important foundation for the unification of the European peoples is the unconditional obligation on the part of all to the principles of a state ruled by law. It is on this basis alone that a united Europe has a future.
It is this obligation that the Czech Republic is failing to discharge by retaining the decrees of the former Czechoslovak President Bene?, in particular the Immunity Act (Act No 115 of 8 May 1946), which to this day has not been repealed. The effect of this law is to accord general legitimacy to the gravest crimes and offences committed in the post-War era. There is no room in the common system of European law for any state that has such laws on its statute book.
A decision in favour of accepting the Czech Republic as a Member State would also create a precedent that could be prayed in aid by potential future applicants. The creation of a precedent would do lasting and profound damage to the credibility of the European Union.
. (DE) The reunification of Europe is an historic opportunity, and Czechs and Germans in particular have the prospect of a rich cultural heritage.
I do not regard all the conditions for the Czech Republic's accession to the EU as having been met, my specific concern being the Bene? decrees, which have survived to the present day.
Despite these misgivings, which for me are considerable, I have voted to approve the Czech Republic's accession.
The young people of Europe share in but one common future - Europe!
This is an opportunity that I do not want to deny to the young generation in the Czech Republic.
Mr President, I shall now present the third part of my explanation of vote.
According to the Kok report, the cost of enlargement could increase from 0.03% of the Union's GDP in 2003 to 0.23% in 2013. That would still be very little. It should be borne in mind for example that over the last dozen years or so Germany has been devoting some 3% of its GDP to the new Länder to facilitate their structural adjustment. The Member States see themselves as net contributors. They will most certainly not agree to increasing the Union's budget. In any case, the latter has a fixed ceiling of 1.27% of Community GDP. Consequently any future increase in structural aid to the new countries would have to be at the expense of current Union policies.
Mr President, I voted for the entry into the European Union of the Republic of Estonia because, as the only representative in the European Parliament of the Italian Pensioners' Party, I hope and pray that the next European Parliament will also include a representative of the Estonian Pensioners' Party, who I hope will be able to come to this House and help me to promote respect for the elderly in Europe's future.
. (DE) I voted to approve the Accession Treaties only under protest and out of solidarity with my future colleagues.
Despite the Commission's warnings and reproaches during the course of the negotiations, the Council has insisted on committing what is without doubt a breach of the law.
The Council's controversial retention of Annex XV in the Accession Treaty and consequent wholly unilateral alteration of the 2004-2006 financial framework amounts to a breach of the Interinstitutional Agreement of 6 May 1999 between the European Parliament and the Council.
By doing this, it has trodden Parliament's budgetary rights underfoot. At the same time, it has forced upon Parliament the choice between fighting for its rights and approving the enlargement treaties. Such behaviour by the Council puts an end to our loyal cooperation with it.
Mr President, I have reached the fourth part of my explanation of vote. The Kok report outlines two approaches to reducing the cost of enlargement. The first of these involves strict application of the rules concerning structural support. This would bring down the cost of enlargement to 0.11% of the Union's GDP. It is likely that Spain, Portugal, Ireland and Greece would oppose such a course of action. The second approach involves reducing direct aid to agricultural income to 85% of its current level. The cost of enlargement would then be 0.10% of the Community's budget. It would require sacrificing the common agricultural policy, however. There is certainly scope for reform of the latter, but it would be unfortunate if it were practically written out of existence. In principle, the cost of enlargement has only been set up to 2006. Subsequent years may therefore become a free-for-all as far as the budget is concerned. The Union's decision-making process will not have been significantly improved, so blocking is only to be expected.
Mr President, it was with great enthusiasm that I voted for the entry into the European Union of the Republic of Cyprus. As the only representative of the Italian Pensioners' Party elected to this House, I hope and pray that two representatives - in this case - of the Cypriot Pensioners' Party will be elected from the Republic of Cyprus too: one to defend the interests of what I hope will soon be the former Greek Cypriot community and the other from what I hope will soon be the former Turkish Cypriot community. This will give us more power to defend the interests of the elderly throughout Europe.
Mr President, I would like to put on record some of the reasons why I voted for the Poos report on Cyprus. I am delighted that Cypriots are being supported in this House. It is vitally important that their wish to join the European Union should be respected. I have some reservations about aspects of the European project, but I am absolutely certain that those countries that wish to join should be allowed to join. Today is an historic day for Cyprus, as well as for the European Union. For too long Cyprus has been the victim of power politics in Europe. It has often suffered at the expense of decisions made by larger and more powerful nations. I know that accession to the European Union is seen by many Cypriots as a path to security and stability and will lead to a situation where Cyprus is at the heart of decision-making in Europe, with a seat at the top table of European decision-makers. I hope that the next few weeks will see the finalisation of the accession of Cyprus and that we will see this small island, which was once a victim in European politics, becoming an equal, respected and influential voice in shaping the future of our shared continent.
I am voting in favour of the accession of the Republic of Cyprus. This is an important moment in the history of Cyprus. The long-standing fight by all the Greek MEPs and many of their honourable friends has finally ended in success. Our honourable friend and rapporteur, Mr Poos, has made an important contribution. In my opinion, it is a good thing that an unworkable American/British plan was not ultimately imposed in a forced manner. Today a free Republic of Cyprus and member of the European Union is being given the chance to negotiate a fair political solution to the Cyprus question with the occupying force, Turkey, and its local representative, Mr Denktash; a solution that the overwhelming majority of Turkish Cypriots, together with the Greek Cypriots, rightly hope for.
. (FR) Legally, the Republic of Cyprus is in an impossible situation. This is because Turkey has illegally occupied the north of the island. The occupation has actually been condemned both by the United Nations and by the European Union.
Nonetheless, I felt it best to vote 'yes' to accession. A 'no' vote would have penalised the people of Cyprus twice over. Already under Turkish occupation, the people would be rejected also by the Union.
It would have been best to adopt a strong position in dealings with Turkey. After all, force is what it understands best. It should have been made clear to Turkey that it would lose its status as an associate of the European Union if it did not leave Northern Cyprus immediately. I very much regret that no such declaration was made in the past and trust it will be made in the future.
Unfortunately, this is not the approach currently adopted by the Union. The Union is still invoking conciliation. Furthermore, the accession of Turkey is now on the cards. Financial aid to that country is to be doubled and it has been granted pre-accession status.
In light of these circumstances, we insist all the countries of Europe hold a referendum before opening any future accession negotiations with Turkey. Allow me to emphasise once again that such a referendum must be held in advance of any negotiations.
. (DE) I voted to approve the Accession Treaties only under protest and out of solidarity with my future colleagues.
Despite the Commission's warnings and reproaches during the course of the negotiations, the Council has insisted on committing what is without doubt a breach of the law.
The Council's controversial retention of Annex XV in the Accession Treaty and consequent wholly unilateral alteration of the 2004-2006 financial framework amounts to a breach of the Interinstitutional Agreement of 6 May 1999 between the European Parliament and the Council.
By doing this, it has trodden Parliament's budgetary rights underfoot. At the same time, it has forced upon Parliament the choice between fighting for its rights and approving the enlargement treaties. Such behaviour by the Council puts an end to our loyal cooperation with it.
. (NL) Regarding the accession of the ten current candidate countries, the Group of the European Liberal, Democrat and Reform Party feels that these should actually have completed their preparations and that there should be individual country-by-country testing. On 8 April I received a letter from Commissioner Verheugen saying that the Cyprus border, which is soon to be an external border of the Union and consequently of the Netherlands too, is sufficiently secure. We further trust that a solution to the conflict in Cyprus will be found through the EU.
. (FR) We abstained on the accession of Cyprus to the European Union, but this does not mean we hold any grievance against the people of Cyprus.
Rather, we reproach the leaders of the European Union for their irresponsibility.
We have resigned ourselves to admitting a divided country to the European Union. This country has unresolved problems relating to its very existence. We regret this situation, which is further proof if any were needed of the European Union's inability to demonstrate real political will. The accession of Cyprus clearly ought to have been dependent on its reunification. Instead of making this a condition of entry, and using the accession of Cyprus as a lever, the European Union contents itself with supposedly deploring the fact that it is opening its doors to a divided country. The mind boggles!
This is yet another wasted opportunity. It means that a country under foreign occupation will be allowed to join the European Union. It will give Turkey another way of continuously blackmailing the European Union. It will fix the de facto external border of the Union at the green line. The latter is not recognised by the European Union, or by any other country other than Turkey!
Mr President, I will now proceed with the fifth instalment of my speech. For years the European Union held the belief that we needed a deeper Union before an enlarged Union. On many occasions the heads of state and government held forth that we needed to adapt the Union's decision-making structures and mechanisms before the current wave of enlargement, or any subsequent enlargement. This was the objective of the Treaty of Nice, but the treaty failed to make any progress on the issue. In fact, it made the Council decision-making process more complicated. We therefore needed the European Convention. This should lead to a new treaty on the foundation of the Union, a European Constitution in other words. The signing of the Accession Treaties on 16 April will set enlargement in stone before the work on the Convention has been completed. Enlargement will go ahead when the situation of the institutions is still shrouded in uncertainty. This has been made even worse by the crisis in Iraq, which has shattered our aspirations for a common foreign and security policy.
Mr President, I voted for the entry of Latvia into the European Union. As the only representative of the Italian Pensioners' Party in this House, I hope and pray that, in the next European Parliament, expanded to include the Republic of Latvia too, among the representatives elected by the Latvians there will be a representative of the Pensioners' Party who, together with the - I hope, numerous - representatives of the pensioners' parties of all the states who will be entering the European Parliament for the first time in 2004, will be able to help to defend the interests of the elderly.
. (DE) I voted to approve the Accession Treaties only under protest and out of solidarity with my future colleagues.
Despite the Commission's warnings and reproaches during the course of the negotiations, the Council has insisted on committing what is without doubt a breach of the law.
The Council's controversial retention of Annex XV in the Accession Treaty and consequent wholly unilateral alteration of the 2004-2006 financial framework amounts to a breach of the Interinstitutional Agreement of 6 May 1999 between the European Parliament and the Council.
By doing this, it has trodden Parliament's budgetary rights underfoot. At the same time, it has forced upon Parliament the choice between fighting for its rights and approving the enlargement treaties. Such behaviour by the Council puts an end to our loyal cooperation with it.
- (NL) Regarding the accession of the ten current candidate countries, the Group of the European Liberal, Democrat and Reform Party feels that candidate countries should actually have completed their preparations and that there should be individual country-by-country testing. On the question of whether all the countries met the criteria, there were doubts, which have been expressed repeatedly by the European Parliament. On 8 April I received a letter from Commissioner Verheugen saying that even the countries in which he himself identified the most failings, among them Latvia, will meet the Copenhagen criteria sufficiently at the time of accession.
The warnings from Commissioner Verheugen intended for a number of candidate countries, the decision of the Commission to publish a Comprehensive Monitoring Report six months before accession, the peer review of new and old Member States proposed by the Liberal Group in the area of human rights, corruption, administrative capacity and independent financial control (Malmström/Maaten amendment), the capability of the Commission to take measures directly for a further number of years against disruption of the internal market (the safeguard clauses) and also the Mulder initiative report on the reform of the approval of agricultural expenditure are therefore of overriding importance.
Now for the sixth instalment of my speech, Mr President. I am not one of those who want to punish Poland and the other countries that prefer US solidarity to European solidarity. Every state, every government, has the right to decide whether or not to support Mr Bush's bellicose policy. It has however become clear that the majority of the countries about to join the Union prefer an alliance with the United States and NATO to closer European integration. This has delighted British Government representatives to the European Convention. In an interview with the Times, Peter Hain clearly stated that he is building an alliance with the countries of Central and Eastern Europe against any moves towards the creation of a European superstate. The United Kingdom and other countries will therefore not hesitate to use their veto at the intergovernmental conference to ratify the conclusions of the Convention. This veto risks destroying any suggestion of establishing qualified majority decision-making procedures for matters such as the common foreign and security policy, fiscal and budgetary policy, and economic and social policy. There will be a ban on using the word 'federal'. It will not be possible to invoke the Charter of Fundamental Rights for legal rulings in favour of an individual citizen.
Mr President, today, 9 April 2003, I voted for the entry of Lithuania into the European Union. Moreover, I hope that a representative of the Lithuanian Pensioners' Party will join the European Parliament to support me in upholding the rights of all the elderly throughout Europe.
. (DE) I voted to approve the Accession Treaties only under protest and out of solidarity with my future colleagues.
Despite the Commission's warnings and reproaches during the course of the negotiations, the Council has insisted on committing what is without doubt a breach of the law.
The Council's controversial retention of Annex XV in the Accession Treaty and consequent wholly unilateral alteration of the 2004-2006 financial framework amounts to a breach of the Interinstitutional Agreement of 6 May 1999 between the European Parliament and the Council.
By doing this, it has trodden Parliament's budgetary rights underfoot. At the same time, it has forced upon Parliament the choice between fighting for its rights and approving the enlargement treaties. Such behaviour by the Council puts an end to our loyal cooperation with it.
I would now like to make my last point, Mr President. In view of the confused state of the European institutions I criticised a few moments ago, I believe an enlarged European Union can be no more than a large market. It will, in fact, become a free trade association, likely to be extended to the other side of the pond. It is no coincidence that the greatest proponents of this premature enlargement are former members of EFTA.
I do not want to see an enlarged European Union becoming a large market for rich countries, shaped by the consensus of the United States. Therefore Mr President, with a heavy heart, I resigned myself to abstaining on the votes concerning the accession of all the candidate countries. Nevertheless, I would like to extend a warm welcome to them.
Mr President, I voted for the entry of Hungary into the European Union. Since there will be at least 200 million pensioners in the enlarged Europe, I hope that, when the Hungarian representatives join the European Parliament, it will be possible to have a number of MEPs which is proportional and proportionate to the number of pensioners in Europe. I therefore hope that the pensioners of Hungary will send a representative to Parliament too, to help us protect the interests of the elderly throughout Europe more vigorously and more effectively.
. (DE) I voted to approve the Accession Treaties only under protest and out of solidarity with my future colleagues.
Despite the Commission's warnings and reproaches during the course of the negotiations, the Council has insisted on committing what is without doubt a breach of the law.
The Council's controversial retention of Annex XV in the Accession Treaty and consequent wholly unilateral alteration of the 2004-2006 financial framework amounts to a breach of the Interinstitutional Agreement of 6 May 1999 between the European Parliament and the Council.
By doing this, it has trodden Parliament's budgetary rights underfoot. At the same time, it has forced upon Parliament the choice between fighting for its rights and approving the enlargement treaties. Such behaviour by the Council puts an end to our loyal cooperation with it.
Mr President, today, 9 April 2003, I voted with great enthusiasm for the accession of the Republic of Malta to the European Union, in the hope that Malta too can elect a representative of the Pensioners' Party to the next European Parliament, so that, together with all the other representatives of the Pensioners' Parties of all the candidate countries, we can be more effective in protecting the interests of the elderly throughout Europe.
. (DE) I voted to approve the Accession Treaties only under protest and out of solidarity with my future colleagues.
Despite the Commission's warnings and reproaches during the course of the negotiations, the Council has insisted on committing what is without doubt a breach of the law.
The Council's controversial retention of Annex XV in the Accession Treaty and consequent wholly unilateral alteration of the 2004-2006 financial framework amounts to a breach of the Interinstitutional Agreement of 6 May 1999 between the European Parliament and the Council.
By doing this, it has trodden Parliament's budgetary rights underfoot. At the same time, it has forced upon Parliament the choice between fighting for its rights and approving the enlargement treaties. Such behaviour by the Council puts an end to our loyal cooperation with it.
. (DE) I have today voted against the application by the Republic of Malta for accession to the European Union.
The reason for my decision is Malta's persistence in shooting migratory birds. In the course of accession negotiations, Malta had flatly refused to fully implement the European Union's protection provisions in the form of the EU's bird protection directive, and managed to negotiate a transitional period permitting the Maltese to hunt birds up to the end of 2008.
This arrangement is a license for poachers and for those engaged in the illegal trade in animals. European jurisprudence strictly prohibits hunting on the high sea, the hunting of songbirds with nets, and the mass shooting of rare songbirds. These are legal fundamentals that a candidate for accession must acknowledge.
Mr President, voting against the accession of a country for which I have particularly great respect involved a difficult decision, but it was one that I took for myself alone, without attempting to influence my group, nor allowing myself to be influenced by them.
I cannot give my vote to a candidate country that, by providing combatant troops, is participating actively in an illegal, immoral and sordid war in Iraq, thereby not hesitating to break international law, and sharing in the responsibility for the murder of thousands of innocent civilians. Poland is on the wrong track; its government certainly is, and in that they are not alone. The Polish people, too, preferred to follow the American Secretary for War rather than the Polish Pope. The Poles are more proud of their special unit, GROM, than they are of their Catholic bishops, who are campaigning for peace. In doing so, they are excluding themselves from the community of values that is the EU. I hope that they will soon come back. Today, after mature consideration and in complete accord with my conscience, I have voted 'no'.
Mr President, I hope that Poland too - and I voted for its accession - will send a representative of the Polish Pensioners' Party to the next European Parliament, who will stand shoulder to shoulder with me in this House so that I have more power to protect all the elderly throughout Europe.
. (EL) There are two reasons for my symbolic vote against the accession of Poland. One is the so-called 'ethnical declaration' attached to the Accession Treaties, which covers and legalises the position against abortion. The second is the participation of Polish soldiers in the war against Iraq, in a show of servile pro-Americanism and highly insolent anti-Europeanism. I consider that I espouse the hopes and wishes of the proud Polish nation, which will become a member of the European Union as an independent country, bringing to an end the period during which this large, historic country was used as a satellite, now by the USA and previously by Russia and Germany.
- (FR) We agree that Poland and all the other candidate countries should be entitled to join the European Union. The conditions imposed on Poland however exemplify the inequality of the Accession Treaty.
For example, Poland will not be entitled to the same agricultural subsidies as current Member States, even though a large section of the population works on the land. The institutions of the European Union however prefer to subsidise their capitalist agricultural systems to ensure profits, rather than helping the poor people of Eastern Europe who work the land to make a living from their work.
Furthermore, Polish workers will have to wait seven years before they can work in the European Union, despite the juggling of the legal aspects of the issue.
The European Union has demanded many sacrifices from the working classes in Poland. It is unacceptable for the Union to be quite prepared to make concessions to the church in Poland. Not only has the Union agreed to the ban on abortion, so restricting the rights of women, but it has also imposed a pre-emptive ban on any Community legislation to amend Polish legislation on the matter. Consequently, the European Union has left the women of Poland in the grip of a particularly reactionary church!
. (DE) I voted to approve the Accession Treaties only under protest and out of solidarity with my future colleagues.
Despite the Commission's warnings and reproaches during the course of the negotiations, the Council has insisted on committing what is without doubt a breach of the law.
The Council's controversial retention of Annex XV in the Accession Treaty and consequent wholly unilateral alteration of the 2004-2006 financial framework amounts to a breach of the Interinstitutional Agreement of 6 May 1999 between the European Parliament and the Council.
By doing this, it has trodden Parliament's budgetary rights underfoot. At the same time, it has forced upon Parliament the choice between fighting for its rights and approving the enlargement treaties. Such behaviour by the Council puts an end to our loyal cooperation with it.
. (DE) I justify my vote against the accession of the Republic of Poland to the European Union at the present time by reference to the fact that Poland is the only one of the candidate countries whose elite troops are playing an active part in the war currently in progress in Iraq, which is contrary to international law.
. (NL) Regarding the accession of the ten current candidate countries, the Group of the European Liberal, Democrat and Reform Party feels that candidate countries should actually have completed their preparations and that there should be individual country-by-country testing. On the question of whether all the countries met the criteria, there were doubts, which have been expressed repeatedly by the European Parliament. On 8 April I received a letter from Commissioner Verheugen saying that even the countries in which he himself identified the most failings, among them Poland, will meet the Copenhagen criteria sufficiently at the time of accession.
The warnings from Commissioner Verheugen intended for a number of candidate countries, the decision of the Commission to publish a Comprehensive Monitoring Report six months before accession, the peer review of new and old Member States proposed by the Liberal Group in the area of human rights, corruption, administrative capacity and independent financial control (Malmström/Maaten amendment), the capability of the Commission to take measures directly for a further number of years against disruption of the internal market (the safeguard clauses) and also the Mulder initiative report on the reform of the approval of agricultural expenditure are therefore of overriding importance.
Mr President, considering that a Pensioners' Party - called DeSUS - already exists in Slovenia and is part of that country's coalition government, I hope that it will be able to send a representative to Parliament so that the pensioners not just of Slovenia but of all the states of the new Europe which emerge from the 2004 European Parliament elections, will have a huge number of representatives from the Pensioners' Parties of all these states, including Slovenia, upholding the rights of the elderly.
. (DE) I voted to approve the Accession Treaties only under protest and out of solidarity with my future colleagues.
Despite the Commission's warnings and reproaches during the course of the negotiations, the Council has insisted on committing what is without doubt a breach of the law.
The Council's controversial retention of Annex XV in the Accession Treaty and consequent wholly unilateral alteration of the 2004-2006 financial framework amounts to a breach of the Interinstitutional Agreement of 6 May 1999 between the European Parliament and the Council.
By doing this, it has trodden Parliament's budgetary rights underfoot. At the same time, it has forced upon Parliament the choice between fighting for its rights and approving the enlargement treaties. Such behaviour by the Council puts an end to our loyal cooperation with it.
I voted for the report which approves the entry of the Slovak Republic into the European Union too, and I hope that the next European Parliament, elected in 2004, will include at least one representative of the Pensioners' Party of the Slovak Republic, so that there will be more of us to protect the interests of the elderly throughout Europe.
. (DE) I voted to approve the Accession Treaties only under protest and out of solidarity with my future colleagues.
Despite the Commission's warnings and reproaches during the course of the negotiations, the Council has insisted on committing what is without doubt a breach of the law.
The Council's controversial retention of Annex XV in the Accession Treaty and consequent wholly unilateral alteration of the 2004-2006 financial framework amounts to a breach of the Interinstitutional Agreement of 6 May 1999 between the European Parliament and the Council.
By doing this, it has trodden Parliament's budgetary rights underfoot. At the same time, it has forced upon Parliament the choice between fighting for its rights and approving the enlargement treaties. Such behaviour by the Council puts an end to our loyal cooperation with it.
- (NL) As a member of the delegation for relations with Slovakia, I know the problems of that country in more detail than those of other accession countries. I see unstable political parties emerge and disappear, a largely collapsed economy with mass unemployment in the east and the refusal of successive governments to rectify wrongs previously committed against members of national minorities. The new division into provinces takes absolutely no account of the fact that the southern edge of Slovakia is Hungarian speaking and that most people there want to have administration and education in that language. The villages in the east occupied by a majority of people from the Roma population group are still administered by a Slovakian elite that thinks that street lighting, waterworks and parks are only for themselves. It may be that many people from Slovakia will choose to seek work in nearby Vienna. With the arrival of Slovakia the EU is importing the environmental problems of the nuclear power stations and the Danube dam. Yet accession to the EU is far less controversial in internally divided Slovakia than in the neighbouring countries of Poland and the Czech Republic, where the majority will perhaps shortly vote against in a referendum. Various groups are expecting improvement as a result of this accession. As far back as 5-9-2001 I expressed the expectation that they will be disappointed, but I respect their choice.
. (FR) Yet again, the vote on Parliament's calendar of sessions for 2004 has been exploited by those who are against Strasbourg. They want to reduce Parliamentary sittings in this town.
Yet again, this vote contravenes the Treaty. The protocol on the seat of the institutions states that 12 monthly plenary sessions are to be held in Strasbourg. According to precedent, this is reduced to 11 in election years. Nevertheless, the anti-Strasbourg contingent has gone even further this time, only allowing for 10 sessions.
This stems in part from the absurd action of the Socialists who wanted to cancel the last session in April because they do not want to work on 1 May.
There is an even greater paradox in that the calendar adopted provides for 5 mini-sessions to be held in Brussels in 2004. In theory however, these should not be scheduled unless the agendas of the 12 normal sessions to be held in Strasbourg are full.
We call on the French Government to take this illegal vote to the Court of Justice. Parliament is not actually a sovereign body. It only has at its disposal the specific powers conferred by the treaty. It must comply with the latter.
In our view, given the particular significance of 1 May, International Labour Day, there is no question of working on that day.
As for the rest of the calendar, we do not have any strong views and have not adopted any particular position on it.
. (FR) As is our policy, the Union for Europe of the Nations Group will again oppose any attempts to reduce the duration and/or the number of plenary sessions held in Strasbourg.
In recent years, as the number of different lobbies has grown, there have been moves to transfer Parliament from Strasbourg to Brussels permanently. Most importantly, we have seen plenary sessions reduced to four days and an increase in the number of extraordinary sessions held in Brussels. The treaties state that 12 sessions per year are to be held in Strasbourg. The UEN group intends to ensure that the letter and the spirit of the treaties are respected.
In election years of course one plenary session held in Strasbourg is normally cancelled. At the same time however, it is unbelievable that the number of extraordinary sessions remains unchanged. This is a completely abnormal situation. I therefore proposed that the two additional sessions on the 2004 calendar be cancelled in order to restore the twelfth session held in Strasbourg, in accordance with the relevant legal provisions.
I am sure you will appreciate that this will require everyone to assume their responsibilities. In our opinion, the situation is clear. Strasbourg should not be relegated to an annex of Brussels. Strasbourg is and must continue to be the seat of the European Parliament.
The outcome of the vote on Parliament's calendar of sessions for 2004, means that only ten plenary sessions will be held in Strasbourg.
The treaties and the jurisprudence of the European Court of Justice make it clear that the calendar of the European Parliament must include twelve plenary sessions held in Strasbourg every year, before provision is made for any additional plenary mini-sessions in Brussels. In electoral years of course, the number of plenary sessions held in Strasbourg can be reduced to eleven.
It is therefore clear that one Strasbourg session is missing from the calendar adopted for the election year of 2004. We are also faced with the absurd situation that the House has voted to cancel the plenary session in Strasbourg when we were to have welcomed the elected representatives of the new Member States. The House voted to cancel this session on the very day on which we have approved the Accession Treaties for these countries.
As Parliament's vote must be deemed illegal, the French delegation of the Group of the European People's Party (Christian Democrats) and European Democrats calls on President Pat Cox to deal with the repercussions of this by immediately annulling the vote. We call for a Conference of Presidents to be convened as a matter of urgency to arrange for a new vote as soon as possible, in accordance with Community law.
- (DA) We have chosen to vote in favour of the report because we believe it is necessary to guarantee fair treatment of third-country nationals resident lawfully.
We believe as a matter of principle, however, that these rights are best safeguarded by the Member States' national legislative provisions, which are very different from one country to another but which have a democratic basis.
What is more, we are aware of the fact that the proposal concerns an area that is covered by Title IV of the Treaty establishing the EC and that does not therefore apply to Denmark, cf. the Protocol on Denmark's Position.
. (FR) Although members of Mouvement pour la France and a large section of the right voted against the Cerdeira Morterero report, Parliament adopted it a few moments ago. The report approves the directive on family reunification proposed by the Commission and includes many substantive amendments.
Significantly, these amendments broaden the definition of the family members who can benefit from family reunification, allow individuals to apply for family reunification more quickly and restrict the grounds on which Member States can refuse applications.
In our opinion, the Commission's initial proposal already had many serious shortcomings, relating both to its principles and its provisions.
This vote should send a clear message to the Council. The Council is of course not obliged to adopt Parliament's amendments, as Parliament is only to be consulted on this matter. If however the Council concedes in principle that there should be European regulations on family reunification, the Council should realise it is starting down a very slippery slope. It is clear that tomorrow the Commission and its allies will continue to push for this supposed right of the Council to be increased further. They lack a true appreciation of what is in the best interests of Europe.
- (FR) We are of course opposed to polygamy and the way in which this oppresses women.
Nevertheless, we cannot accept wives being prevented from entering and residing in a host country, on the grounds that one wife already lives in that country.
Using moral standards as a pretext, we are yet again obstructing immigration by separating people from their family.
While rejecting the principle of such a restriction, we have voted in favour of the amendment that will at least make an exception in certain cases. It will allow a further spouse to enter and reside in a Member State if '?the best interests of a minor child so dictate'.
Furthermore, we have voted against the amendments which would, in effect, amount to harassment. These include using DNA tests against migrants and also the public health argument. It is selfish of European countries to refuse to deliver the health care they could provide to people with no access to such care.
Yet again, the proposals that represent positive developments are not binding. Moreover, the report as a whole does not raise the standard of national legislations but levels them down.
- (DA) We have chosen to fall in with our group and vote in favour of the draft resolution in Mrs Cerdeira Morterero's report.
We are, however, aware of the fact that the resolution concerns a state of affairs covered by Title IV of the Treaty establishing the EC and does not apply to Denmark, cf. the Protocol on Denmark's Position.
We are all aware of the disparity between the declarations made at the Tampere Summit and the content of the proposal for a directive before us, which has reached us after more than three years of discussion in Council and two amendments to the Commission's initial proposal.
It was stated that any integration policy should aim at granting immigrant citizens rights and obligations that are comparable with those held by EU citizens. The text that has been presented takes the opposite direction.
The outcome of divisions within the Council, this proposal is for common standards that are harmonised down towards the lowest common denominator, with a reductive vision of the concept of family and with a number of derogations that leaves some crucial aspects unresolved.
For this very reason, we support the proposals contained in this report, which broaden the concept of the family, guarantee the principle of non-discrimination and prevent the overturning of more favourable legislation.
On our initiative, the report now includes provisions for not adding the examination of applications to the normal workload of administrations and for eliminating the subjective concept of a long-term relationship. It also excludes illness or disability suffered after the issue of the residence permit as grounds for refusing to renew the permit.
By introducing such amendments, the report distances itself in qualitative terms from the initial proposal and therefore deserves our favourable vote.
I would like to congratulate my colleague and fellow member of the Parliament's Anti-Racist Intergroup, Mrs Cerdeira Morterero, for her work on the important and difficult issue of family reunification.
I have voted for this report and support it in line with my past work on immigration matters - particularly my work on secondary immigration issues like the 'primary purpose' marriage rule in the UK.
It is important for Member States to authorise the entry of close relatives - parents, spouses or partners if there are no other means of support.
The transposition of the directive should not lead to a lower level of protection than is currently provided by individual Member States.
. (PT) Immigration is a serious problem, which requires a realistic and responsible response from the Community Institutions. Abstaining from taking appropriate and balanced measures in this field is precisely the cause of the damaging effects of which all European citizens are aware. The least that these serious and now universally acknowledged problems require is that we do not make them worse. In the words of Commissioner António Vitorino, '...it should be clearly stated that the reception capacity of Europe's cities has limits'.
The issue of immigration cannot, it is true, be addressed by sacrificing the right to family reunification. This is quite clear to me, because I recognise the importance of this concept.
We can and must, however, only see the right to family reunification in serious terms, without the reason sustaining its existence being compromised. This is not the approach adopted by the report and the resolution on this Directive, which unreasonably extend this right to personal situations that do not involve family relationships. This leftist irresponsibility serves only to increase suspicions and resistance to a natural fundamental right. It is for all of these reasons that I felt obliged to vote against the report.
The explanations of vote are now closed.
(The sitting was suspended at 2.15 p.m. and resumed at 3 p.m.)
The next item is the report (?5-0111/03) by Mr Morillon on the new European security and defence architecture - priorities and deficiencies.
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy began work on this report six months ago. We never imagined back then that we would publish it at such a dramatic and painful time. We have sought to update the previous report by our fellow Member Catherine Lalumière. This update was necessitated by the events of September 2001 and our desire to make our own contribution to the work undertaken by our colleagues in the Convention.
We may be attempting the impossible in assessing any kind of European security and defence architecture. At present everything leads one to believe that, for the time being at least, such an architecture has totally disintegrated. My fellow members of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy took a different view however. On 25 March, at the height of the crisis, they adopted the report we will vote on tomorrow in plenary. I think there are at least three reasons for this. The first is that we have a responsibility towards our electorate. The second relates to our awareness that, on the eve of enlargement, the present crisis must serve as a lesson for us. The third stems from our desire to clarify the policy on transatlantic cooperation. We feel Member States want to continue to pursue this policy. Many of us hope that the current differences are not as serious as they might appear at first sight.
As I said, the first reason is that we have a responsibility towards our electorate. All the indicators we are aware of have shown that over two-thirds of European citizens are in favour of a common security and defence policy. The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy is aware of this feeling. It is no surprise that a similar proportion of committee members share the view of the citizens. This was demonstrated by the committee's vote following a fruitful debate on almost 200 amendments. In any case, the new regulation on the work of our committee would have allowed for just a vote in plenary. We all agreed however that the subject was so important it merited the debate we are having today. We also felt we had to involve the Council and the Commission.
We are holding this debate to learn the lessons of the present crisis without any further delay. This is the second reason. Europe is incapable of speaking with one voice in the United Nations Security Council, as it should do according to the provisions of the Maastricht Treaty. President-in-Office of the Council, a great deal of upset and confusion has built up recently within the European Union. While I hope such difficulties are only temporary, do they not demonstrate that it is now time for us to reform our institutions to prevent any repetition of this in future? As I have said, we are fully aware that the citizens of Europe, and also maybe the whole world, expect Europe to takes its place in building a multi-polar world. People want to stop the future of the world being decided by the President of the United States alone.
I will now outline the third and most important reason. Is the European Union ready to take on the responsibilities we are expected to assume? I am not sure. The choice before the European Union is now clearer than ever. Member States could continue to entrust their defence to the United States Armed Forces alone, as during the Cold War. In that case, Member States could not lecture the United States on what Washington might decide to do with its troops. On the other hand, Member States could finally agree to do what the United States has always asked them to do. When it comes to sharing the burden, the United States has continually asked Member States to make a larger contribution to joint undertakings. The Secretary-General of NATO Lord Robertson referred to this the other day in your presence, Commissioner Patten. He criticised the gap between the ambitions of European governments and the means they are prepared to devote to achieving them. He called this the gap of ambition. I hope the present crisis will make them aware of this gap and that they will begin to bridge it.
Mr President, Commissioner, ladies and gentlemen, the recent crisis in Iraq demonstrated fairly clearly where Europe is lagging behind, especially on foreign policy and defence issues. However, let us not dwell on Europe's weaknesses. This crisis may also have a creative effect for European policies and, from this point of view, I think that the Morillon report has come along at just the right time, even if this was not apparent when it started.
Today, because the traditional twin superpower system has collapsed, we need to find new security strategies and measures. Within this framework, the spread of weapons of mass destruction is not the only hotbed of crisis. This is not the only danger threatening global security and stability. Extensive poverty, organised crime, institutionalised violence and serious recessions may have the same adverse impact on global stability and security as military or terrorist action. We certainly need to examine in parallel the extent to which we are developing the right policies for all these dangers and at what point in time. Along with any reaction we choose, we consider support for global security, mutual trust, cooperation, consensus in international organisations, alliances and networks to be vital. The method we use to handle threats to global security will determine our future as we build peace and safeguard a healthy economic environment and find convincing answers to global political, economic and even environmental problems.
At this point, with the occurrence of the Iraqi crisis, I should like to say how grateful I am that the extremely interesting report by General Morillon has given the presidency an opportunity to formulate the Council's opinions on as serious an issue for European integration as the European security and defence policy. Both the Morillon report and other related initiatives, such as the Barnier report, have contributed important ideas which may be especially useful in the debate to be held at the intergovernmental conference, and even at the present stage, when the competent bodies of the Council are processing texts relating to the integration of the ESDP mechanism and, of course, in the Convention.
I need to point out here, and I shall explain why in just a moment, that some of the ideas formulated in the Morillon report relate to initiatives which have already been set in motion and are being examined by the competent bodies of the Union. I shall start by dealing with the current threats to security, stability and peace that have taken a very different form from the usual threats in the past. To tell the truth, the ESDP mechanism was not designed from the start to cope with horizontal and irrational threats such as terrorism or the spread of weapons of mass destruction, which is why the mechanism needs to be carefully and gradually adapted to the present security environment.
Within this framework, the first move has been to set two specific objectives: the use of the military forces of the Union for the protection from terrorist attack of civilians on the one hand and of the military forces of the Union deployed in crisis areas on the other. Without doubt, the further development and improvement of military capabilities are the pivotal point of the security and, subsequently, the defence of the Union. We are paying particular attention to this issue and, within the framework of continuing the efforts made so far, there are plans to convene a conference of capabilities to evaluate and record progress made in applying the related action plan, the ?C?P, and deciding how to proceed.
The presidency has drafted a text with guidelines on what is to be done once the competent working parties, the ECAP panels, have completed their work. We hope that these initiatives will give new momentum to improving our operational capability in the military sector and, by extension, will help to strengthen the bases for the further development of the ESDP. In this respect, it is also especially important to develop the rapid reaction force, which is why this issue was already included in the basic priorities in the field of the military aspect of the ESDP by the Spanish Presidency. The operational framework which will govern the formation and operation of rapid reaction units is being examined by the competent political and military bodies and we are making every effort to complete it by the end of the Greek Presidency. It goes without saying that strengthening the Union's military capabilities will not be possible unless we extend and broaden our cooperation in the field of armaments. This enterprise should, of course, have been planned earlier, but the time has come to implement it and the Union is still breaking new ground here.
The decision taken by the European Council in Brussels had two parts: first, to instruct the Council to examine the role of defence research and development within the more general framework of the Union's related capabilities and, secondly, to examine the possible creation of a European armament agency, a European intergovernmental agency. Both these issues are very important steps towards strengthening cooperation in the defence sector. If we are forward looking, we can combine defence research with the Union's competitiveness policies, in order to feed and develop numerous sectors and move towards stronger enlargement.
The development of a global space policy for the European Union is being promoted with the same intention and will also be applied in the security sector. The Morillon report also touched on this. It is clear from developments over the last decade that there are many common dangers and we need an equally coordinated, common response. Within this framework, we need to cultivate and promote a common perception of security, which is why the creation of a system of common political and military training for crisis management is of especial interest to the presidency and we are already working on this.
The idea mentioned in the Morillon report of setting up a civilian peace corps is a very good idea and will help make the average European citizen aware of what is happening in the security sector and how we are dealing with and participating in this at a practical level. We are seriously examining this idea and the presidency will most probably submit the text with the relevant guidelines.
Without doubt, the component element of European security is the relationship between the European Union and NATO. In any case, the European option in crisis management is to appeal first to the will and action of regional and international organisations; in other words, dialogue takes priority. The recent cooperation agreement between the European Union and ???? is an important step towards complementarity and mutual support between the two organisations. I should like to take this opportunity to underline the fact that the Morillon report notes that action by the two organisations and their members must be directed and governed by the principles of the United Nations Charter.
As I said earlier, ladies and gentlemen, these are both points noted in the Morillon report and aims of the presidency and that is why we are making an effort to promote them. However, there can be no doubt that the report proposes and covers a broad spectrum of ideas relating to very serious issues and institutional aspects of the ESDP, which will make a valuable contribution to our discussions from now on. I do not intend to comment further on each of the ideas in the report, despite the fact that many of them are extremely interesting, because the application of these ideas needs to be preceded by the institutional reforms which are currently being debated within the framework of the Convention and which will then be debated at the intergovernmental conference. However, I am certain that they will be useful as a valuable source of inspiration and consideration.
We have arrived at a crucial turning point. The European Union has proceeded with a bold enlargement and must take firm steps to enlarge is policies accordingly, so that it can proceed on the basis of different factors than in the past. The overwhelming majority of Europeans expect this, as Mr Morillon notes in his report. These times really do call for decisiveness and action, with the ultimate objective of promoting the defence identity of the European Union. This will allow the European Union to fortify its security and strengthen its foreign policy.
Ladies and gentlemen, the current state of affairs, despite its dark side, might mark the start of an intensive debate as to what the European Union intends to do from now on, especially now that we are in the middle of an open debate on the future of Europe. These are outstanding issues and any lessons gathered on the causes and development of the Iraqi crisis must fortify us so that we can prevent and avert similar situations in the future and give Europe a stronger profile in the global system.
Mr President, I should first of all like to congratulate General Morillon most cordially on a very comprehensive - and certainly timely - contribution to the debate on the development of European security and defence policy. The timeliness was rightly referred to both by my honourable friend and by the Minister in the presidency.
The number of amendments that the committee considered before adopting this resolution is, in many respects, a testament to the depth of interest, but also frankly to the differences of view, on this key area of European policy. In responding today I must keep in mind the current responsibilities of the Commission in security and defence issues. I shall certainly keep them in mind and if I do not Mr Van Orden will remind me of what they are. Whatever is recommended in future by the Convention, where my colleague, Commissioner Barnier, has ably led the discussions on defence issues - and I know that he has briefed the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy in the course of the deliberations on this report - those Commission responsibilities are at the moment pretty limited when compared to the range of issues covered in the text before us.
The Commission is not involved in the purely military aspects of European security and defence policy. That is exclusively for the Member States. I shall not therefore comment on the specifically military proposals, including the establishment of a permanent standing military force, a collective defence clause or a joint military college. But the Treaty does associate the Commission with ESDP - Article 27 does that in terms - and we are actively involved in all discussions on crisis management operations in the context of ESDP, in particular in those that relate to the civilian crisis management instruments, for example policing, the rule of law, civilian administration and civil protection. In this context I am pleased to see that the resolution before us recognises the importance of civilian, as well as military, contributions to crisis management.
But it is impossible - this is a point I have made on many occasions in this Chamber - to separate purely military matters from related issues in which we in the Commission are competent, and have a real contribution to make. Military and non-military issues cannot be placed neatly in separate boxes. Nor should they be, because they need to be closely coordinated in the service of a single strategy.
The Commission, for example, may be bankrolling police support in post-conflict situations as in Bosnia and Herzegovina, where on 1 January the European Union took over the Police Mission from the United Nations; or we may be arranging for the training of border services where uncontrolled mass migration is generating conflict; or we may be helping to re-establish administrative structures in countries that are emerging from crises, as we have seen in the Balkans and as we can see in Afghanistan today.
The Commission already has an impressive range of instruments and expertise which can be used in crisis situations. New European Union instruments may be necessary in the security field, as has been suggested by General Morillon. But the most important requirement is that all available instruments should serve agreed European policy objectives in any given situation. Current events, I have to say, show that this is far from being the case.
Another area where the Commission has an important role to play relates to defence equipment policy. In my view, defence trade and production cannot and should not be treated as a chasse gardée within the Single Market. Procurement of defence equipment, competition between defence companies, research and development, exports and imports of defence equipment, internal market aspects of defence trade and dual-use goods which have civil and military applications - all these are areas in which the benefits of the Single Market are of relevance to European industry.
There is considerable scope for improvement here. The Commission recently adopted a communication to the Council and Parliament on the defence equipment industry in which it points to some areas where substantial progress is possible in giving European Union taxpayers more value for the money they invest in their security. The concerns on duplication and fragmentation in arms production and procurement and the lack of interoperability - identified in the resolution before us - are some of the key issues that we sought to address in our communication.
We hope that the work we are initiating as a follow-up to the communication will help to develop the strong and competitive defence industry, transparent market conditions and healthy climate for investments in research and development necessary for the strengthening of ESDP.
Ultimately, much of the credibility of Europe's common foreign and security policy depends on the European Union's military capacity. The creation of the 60 000-strong 'rapid reaction force' being set up under ESDP will certainly help to increase the European Union's credibility abroad. And the launch of the first ever European Union military operation in The former Yugoslav Republic of Macedonia last month shows that ESDP is not just a theoretical construct.
But I fully agree with my honourable friend General Morillon that it remains difficult for our allies to take Europe seriously unless we spend more on our security. It is not enough to argue that Europe is picking up its share of the bill by paying most of the world's development aid, true as this may be, or by increasing even further our humanitarian assistance.
We also need to invest more in developing our capabilities such as airlift capacity, special forces and battlefield communication equipment. If not, our allies will remain of the opinion that Europe cashed in too easily its peace dividend after the fall of the Berlin Wall.
Delivery of aid should remain the prime task of the humanitarian organisations to ensure neutrality, independence and impartiality of such humanitarian operations. Respect for these principles is paramount for meeting humanitarian needs whenever there is a crisis.
The Commission therefore welcomes the reference in the report to the Guidelines on the Use of Military and Civil Defence Assets to support United Nations Humanitarian Activities in Complex Emergencies which were released by the UN on 20 March 2003. They fix clear rules regarding the relationship between military and humanitarian actors in UN humanitarian operations. The thrust of the Guidelines should apply equally to the use of European military and civil defence assets in any humanitarian operation.
I would like to say one final word about international humanitarian law, which governs the conduct of hostilities. We believe that international humanitarian law is adapted to today's conflicts, provided that warring parties and all parties to the Geneva Conventions respect their obligations. I would at this stage express the Commission's appreciation of the role of the International Committee of the Red Cross as promoter and guardian of the Conventions.
Finally, I would like to say once again to my honourable friend that this report is almost painfully timely. It raises a number of issues which will go right to the heart of our credibility in Europe as we seek to make a greater contribution to international affairs in the years ahead; but, as I have said on previous occasions in this Chamber, there comes a moment in politics where one is obliged to put one's money where one's mouth is. We have long since passed that stage when we are talking about security issues.
Mr President, to follow on from Commissioner Patten: Mr Morillon's report does indeed come at an exceptionally good time. After all, in recent weeks we have been facing the fact of the actual powerlessness of the European Union and even of the Member States together to count for anything in the area of defence. The reproach made against the United States that America may not be the policeman of the world actually sounds comical coming from the mouths of those who are by no means in a position to be so themselves and for that matter are often not prepared to be so. The experience in Yugoslavia in particular, where it was not 'peacefulness' and 'modesty' that led to the reserved attitude of the European states, but 'cynicism' and 'indifference', taught us this at the time.
This hypocrisy has slowly disappeared from this Parliament. I think that we have all seen very clearly that Europe has defence responsibilities and must live up to them one way or another. It is to be hoped that it will actually come to this. This responsibility can really only appear to full advantage through the organisations of the European Union and then in cooperation with our transatlantic allies. We shall always have to say these two in one breath. They are closely bound up with one another. After all, the more transatlantic trust there is, the greater the unity within the European Union will be.
Remarkably, the discord that we often see in this area in the European Union is connected with our attitude towards America, our transatlantic ally. The linking of these two is therefore a very important element, as it is in General Morillon's report. In it, he outlines a realistic path to a European defence responsibility, knowing very well on the basis of his expertise as a general that military action is always embedded in everything that is needed by way of civil action before and after. We are very aware of this now that the mob in Baghdad is plundering and looting its way through the streets. Then you do indeed immediately need a civil arm alongside a military campaign that has reached a successful conclusion. This careful, realistic path is chosen by way for example of common research and development, a common identification of military needs from a European view. That is of course always something new and for many countries it will be difficult to change over to this, but for us it is of the greatest importance.
It is also of the greatest importance for production. In this way it is possible to make a substantial increase in the efficiency of the defence effort. If we start from the search for a European view of our defence responsibility, the trust of all the Member States can also be gained. After all, no one will be at a loss regarding the question of which big country to follow: France, Germany, the United Kingdom or the United States. It is a matter of us in the European Union together following a European view in military affairs. Mr Morillon's report gives a very clear boost to this. In this he is actually following a method that has already been recommended by Commissioner Patten, that is exploring the limits of what the Treaties actually already make possible for us. If you do that thoroughly and at a certain point you run into a wall, then you know which one it is, what a reform must look like and how institutional changes must be formulated. I myself always find this an exceptionally practical path and General Morillon has chosen it too.
For the time being the prospects for a European defence responsibility are not yet especially good of course. Given the developments that we have recently observed, the Member States and the members of the Council itself do not have a serious view of the Council. Otherwise the Greek Presidency would for example currently be having a far greater part to play in initiatives that are being taken in this area. We must not think that the European Union could break up into two groups, each with strengthened cooperation. In short: it is incredibly important that European defence, at the request of the citizens as Mr Morillon writes, takes shape. Then the budgets can be used more efficiently and that will be an immediate benefit for all citizens.
Mr President, President-in-Office of the Council, Commissioner, two years after I had the honour of presenting a report on the same subject to Parliament, I am pleased to offer the Morillon report my whole-hearted support. I hope the amendments presented by our group will be adopted. Then we should be able to vote in favour of this proposal without any problem.
I will restrict myself to highlighting a number of points I feel are particularly important in the context of these turbulent times. The events of recent months have not helped the development of the new European security and defence policy (ESDP). Ever since 11 September 2001, the European Union has been largely excluded from political and military affairs, whether it is the situation in Afghanistan and Iraq, or the conflict between the Israelis and the Palestinians. We do have some involvement, but our role is limited to civil and humanitarian action. While this work is important, it is not enough. The worst thing is that the European Union became disunited during this period. Despite the laudable efforts of the Greek Presidency in pushing for the adoption of common platforms, we remain divided on the question of Iraq. We are divided on the nature of transatlantic relations and on how much autonomy we have in relation to the United States. Consequently, we are also divided on important principles such as the use of force, the role of international law or that of the United Nations.
Despite this bleak picture, I would like to make it very clear that I firmly believe we must not give up under any circumstances. A number of countries, including Belgium, Germany, France and Luxembourg, have already put forward an initiative to revive the security and defence policy. The Greek Presidency has responded positively to this. Prime Minister Simitis said as much recently. Over the last few weeks, the European Convention, chaired by Mr Giscard d'Estaing, has not arrived at a decision on the issue nor made its response known. I hope it will now forward some proposals of its own. Mr Dehaene and Mr Barnier have outlined some excellent ideas on the institutions implicated in the foreign policy, and the security and defence policy. These ideas include many of those expressed by Parliament. The Morillon report contains a whole host of interesting proposals. It includes proposals on the aims of the common foreign and security policy (CFSP) and the European security and defence policy (ESDP) in a new international environment. There are further proposals on the new role of NATO, relations between the European Union and NATO and on the military capacity, especially in terms of the latest technology, we need just to be taken seriously.
We should not of course try to establish ourselves as a rival to the United States. That would be totally stupid, as well as impossible. We must however take account of some fairly basic facts. Given their geographical position and their common borders, the countries of Europe are, de facto, dependant on each other for their security. Given their traditions, especially their cultural traditions, the countries of Europe have important common assets and principles to defend on the international stage. Lastly, given the resources and the economic instruments they have, the countries of Europe do have the means to promote their ideas and defend their interests throughout the world when necessary. They just need to decide to do so. In short, while not seeking global domination, the countries of Europe certainly have a role to play in the world. Their role is far from being a servile or subservient one however.
President-in-Office of the Council, Commissioner, let us forge ahead with this! It is the wish of Parliament, and we will support you.
Mr President, I apologise to Mr Morillon for not being here when he opened the debate.
This report could hardly be more timely. If - as seems likely - US and British Forces are now in control of Baghdad, then the debate on the aftermath of war and its lessons can now commence. Unlike its predecessors, the current American administration shows little interest in a strong and united Europe. Our weakness has been cruelly exposed and the onus is on the EU to develop a security strategy which may help us reshape transatlantic relations. Liberal Democrats in this House welcome the Morillon report as an important contribution to this process.
Europe's divisions over Iraq have been a stark reminder of our failure to speak with one voice on security policy, and yet we should not forget that Europe does have a single trade policy, a common development policy and an embryonic European diplomatic corps in the form of the Commission's offices around the world. These are powerful instruments and would be all the more so if combined as part of an integrated foreign policy. Our foreign policy is incoherent because it is split between three Commissioners, the Council presidency and a Council High Representative, and because some Member States deny our essential commonality of interests in foreign policy, or forbid the Commission to play a central executive role. Without a common defence policy, Europe will still lack the military muscle needed for a credible common foreign policy. With combined defence spending less than half of that of the USA, it is clear the EU is not spending enough on defence, nor would our citizens be likely to welcome much higher levels of spending. So it is not enough simply to spend more: we need to spend better, especially on key requirements such as strategic airlift, precision guided weapons and air tankers. That is why the Liberal Group supports the establishment of an armaments and research agency to coordinate defence spending. What we want is to achieve better value for money, and if EU countries agree that military equipment made outside the EU best meets our needs and provides best value for money, we should not choose a European option in a misguided attempt at protectionism. That would be to repeat the mistakes of the common agricultural policy. Better defence spending must be accompanied by stronger decision-making. By sending to the European Convention, through General Morillon's report, a clear and united message in favour of a strong and effective security and defence policy, Parliament can hope to influence its deliberations. Having one external affairs representative, based in the Commission but supplemented with resources and expertise from the Member States, will go a long way towards connecting the disparate elements of foreign and security policy.
We also need greater flexibility in launching and conducting crisis management operations, if necessary by greater recourse to constructive abstention. While there are clearly reservations about this, introducing a collective defence clause in the new Constitutional Treaty, similar to that under the Western European Union Treaty, also seems a necessary step. It may be that progress towards these goals cannot be made at once with the 15, let alone with 25 Member States. That is why I welcome the Belgian Government's initiative for a meeting later this month with France, Germany and Luxembourg, on defence policy. Progress in European integration is often only achieved by a group of determined countries pressing ahead, with others joining later. Nonetheless I insist that enhanced cooperation on defence must remain open to all governments who wish to join, and that the British Government in particular, given its military capability and experience, will do so.
In conclusion, a European security and defence policy can usefully complement the collective security provided by NATO as long as there is rationalisation of arms procurement, added value in the form of a doctrine based on conflict prevention and crisis management and backed by the credible threat of military action, and a more coherent and unified approach to security policy. Let our security and defence policy be forged on the anvil of hope from the steel of our embarrassment over Iraq.
Mr President, I would like to begin by complimenting Mr Morillon on the fact that right at the start of his report he has indicated what the guiding principle of European foreign and security policy really ought to be. Even in his considerations he says - to my mind quite correctly - that the guiding principle should be crisis prevention. Only in emergencies, only in crisis situations must the European Union have military means at its disposal. That is precisely the order that my Group supports and that is also the reason why for example we support the action of the European Union in Macedonia and Bosnia. It shows that the European Union - finally I would say - has at its disposal almost the last in the entire spectrum of means when it comes to foreign and security policy. In addition to diplomacy, in addition to economic means, now military means too, but please in that order.
There are two parts of the report that I want to discuss. Firstly, the General - rightly in my view - has used an amendment to propose making one point even more strongly than already appears in his report, that is that we need a strategic concept. What do we want exactly with European security policy? Where do we want to act? What precisely do we need for it? When do we want to do it? This seems very good to me. I am also very much in favour of revising the Petersberg tasks - that is the official description of our strategic concept, which in my mind is far too limited. Then I am in favour of doing that first and only then to start discussing what for example I feel is some empty talk in Mr Morillon's report, that is territorial defence. Do we suddenly have to add this to the tasks of the European Union? Do we have to adopt Article 5 of the WEU Treaty? In my opinion, this decision is coming too soon. Let us deal with the strategic concept first, then let us look at what we want to do with these European means. As far as I am concerned, it is also too soon to be saying that we must be capable of taking on a kind of Kosovo-type task in 2009. Look at the strategic concept first and then take on specific tasks of that kind.
Secondly, another good point from the report concerns the misunderstanding that often arises when we say - a little of which was apparent in Mr Patten's and Mr Watson's interventions - that there would be too little money to do what we ought to do. The problem is not, my fellow MEPs, that there is too little money. The problem is that we do not spend it enough and not efficiently enough and that in the past we have done too little by way of task specialisation. There's the rub! Let us now be completely clear about this. I am glad that that is also stated very clearly in Mr Morillon's report. If we are talking about money, then I am in favour - fortunately the rapporteur too - of gradually transferring the financial resources from in my view completely impenetrable ad hoc budgets between Member States that cannot be controlled at all democratically, to the European Union budget. There is much to be said for this, even if it is only that as a result the European Parliament also finally gains a grip on European security policy, because the money that is spent on it is in our budget.
And then finally, Mr President, I come to my biggest fear. We can probably agree in this Parliament, with the Council too, about increasing effectiveness. We must be able to act faster and better. Agreed, my fellow MEPs, but then please on the basis of a clear strategic plan. But I am afraid that what certainly goes with it, that is democratic control, is lacking. We cannot go on increasing effectiveness, improving our capabilities, without clarity as to where the democratic control of this security policy is taking place. If we are in favour of it - and I think that the majority of the Parliament is in favour of deciding by majority, even on security policy - then it cannot be the case that the European Parliament is sidelined when it comes to democratic control. We need effectiveness, but please together with democratic control, and ultimately it will have to take place here in this house.
Mr President, recent international events have, once again, highlighted the need for a European Union which is able to take united action both in the area of its own security and when it is necessary to protect the right of all peoples to build a democratic, pluralist system which respects human and civil rights, for a Europe which is, at last, able to combine diplomacy - the diplomatic services - and the information systems of each individual state to achieve that cooperation which clearly requires there to be constant dialogue within the Council on issues of international politics if we are to be able to come to decisions which are as representative as possible of public opinion throughout the Union.
It is of primary importance that we reroot the whole debate on foreign and defence policy and related decisions in the framework of the Council. It is also of primary importance that we create a single European representative for these two policies. This is an issue which has been addressed by the Convention too. Indeed, although still legitimate exercises, the meetings held by some of the states outside the Council are not European Union initiatives. Clearly, therefore, we support a European security and defence policy which, through a military instrument, not least, as proposed by General Morillon, can preserve peace and guarantee democracy. This European military corps will be in addition to the national armies of each Member State. It too will further boost the development of European citizenship, citizenship which is derived, inter alia, from the pride felt by each citizen at belonging to both their country and the Union: a free, independent Union which is the author of a project of peace and mutual respect with regard to the rest of the world. This project cannot just be based on the production of documents, on declarations of good intentions or on the establishment of trade relations: it must provide forces equal to the task of combating terrorism in order to protect our values, our vision of the world and our institutions of freedom.
Mr President, it is always the same. When European pipe dreams are shattered by reality, the 'Euro-enthusiasts' and dreamers amongst us come up with more, which are even more absurd. Such a relentless pursuit in spite of all the evidence would be laughable if it were not so serious.
The pipe dream contained in the Morillon report is that of European defence, which is moreover an outdated notion. European defence has been the dream of many simple-minded individuals throughout the twentieth century but nothing has been achieved. Aristide Briand promoted the idea with the drastic result of breaking down resistance and the spirit of defence in France. The fanciful notion was taken up again in 1948, at the Congress of Europe held in The Hague, and then by Winston Churchill in 1950, following the failure of the European Defence Community, which was one of his dreams. We must be grateful that the French Government managed to put a stop to it. Fifty years later, here we are again. We have not made any progress. We have made so little progress that work on one of the key elements of a defence policy, that of creating a European defence industry, has not just stopped, but has gone into reverse. We must be aware that Member States buy around 60% of their arms not from each other, but from the United States. We must first tackle this issue if we are then to consider a defence policy.
Lastly, this defence policy is nothing but a pipe dream because we cannot establish a defence policy without a common foreign policy. This was set in stone by Title V of the Maastricht Treaty in 1992. No one has however even started to implement this in any crisis, be it that of Rwanda, Afghanistan or Kosovo. We have got into this situation because we all tagged along behind the United States. This common foreign and security policy has fallen to pieces once again today.
Ladies and gentlemen, we must abandon all pipe dreams. Europe must be built on reality. It is now clearer than ever that individual Member States are that reality. Member States must not let themselves be deprived of the very core of their being: the will to defend themselves and the means to do so. I will go no further than to express my hope that, in the face of her growing global responsibilities, France will be able to strengthen her own means of defence. This is the only and the best contribution France can make to what remains of Europe.
Mr President, in the words of a French humorist, everything is in everything, and vice versa. The supposed European Union is a total failure in terms of economic growth and employment. The rapporteur is in favour of a defence architecture that would quite simply reduce France to the status of Belgium or even lower! Unfortunately, he seems to have forgotten that he is a General in the French Army.
This is of course the objective relentlessly pursued by all those who, for various different reasons, think that the concept of a 'Europe as a Power' can be used to re-start the process of European integration that is in such a sorry state. The Iraq war should however make all these people realise that nations are cold-hearted monsters who only care about their own interests.
Allow me to recall the recent setbacks concerning the European transport plane. It could easily have been built in a much shorter timescale and at a much reduced cost. We have witnessed the hard bargaining over the Galileo project and the huge cost of manufacturing all types of arms on a multinational basis. There are also the problems faced by the tens of thousands of workers whose jobs are under threat. All this is of no importance to politicians. They are only concerned with staying in power for as long as possible. An enlarged Europe needs to be stable. This stability will not be achieved however by establishing more legal devices, impossible cooperation, incompetent bodies, false powers and pretence. Regardless of our current differences on the situation in the Middle East, all eurosceptics will, without exception or reserve, fight against this fanciful notion of a 'Europe as a Power'.
Mr President, Commissioner, Mr President-in-Office of the Council, it has always been a dream of mine to speak following a de Gaulle, but not one who makes speeches like that one.
Today, as we debate the future of European security and defence policy, we watch as war rages in Iraq, a war that we had believed we could avert by diplomatic means. We failed, though, in our attempt to do so, being politically disunited and lacking any military presence. At a time when war and peace were at stake, we were - and not for the first time - not even prepared. We got there too late, just as we had in Bosnia, in Kosovo and in Afghanistan.
In none of these armed conflicts did the European Union, as an international actor, play a part in deciding the course of events. It is for that reason that the Morillon Report is summed up in the statement that the Union will count only if it has clearly-defined foreign policy objectives and interests and possesses effective military capacity. Only a Union like that can become an independent actor in global politics and have confidence in itself as a partner in transatlantic relations.
Not a few heads of government, knowing how powerless they are in the face of the war in Iraq, now think that they must now publicise the objective of a European Defence Union. I wonder: did these heads of government not play a part in the resolutions passed since Helsinki in 1999? Why did they not do more to make the EU's Rapid Reaction Force operational, making it what it was planned to be by 2003 - combat-effective, equipped with state-of-the-art technology and with command structures and logistical capacities to match? Why did the adaptation and reform of their national armed forces not keep pace with the new challenges to security? Why were military budgets cut back in this way? Why, when transporting our own troops in our own country, did we have to hire aircraft from the Ukraine?
Ever since 1999, Parliament has continuously argued in favour of the Union's foreign policy instruments being supplemented by military capabilities. This is currently being debated in the Convention too. This report is also intended to be Parliament's contribution to answering the question - one of key importance in terms of the future - of how the European Union can keep its citizens safe from new terrorist threats, and how it can contribute to the peace and stability of the world. Pre-emptive wars lacking any legitimacy must become a thing of the past!
That is why this report expresses our support for all those in the Convention who favour updating the Petersberg tasks, who are in favour of a vanguard of Member States being able to undertake military crisis missions, who support a European armaments agency in some form, who advocate a European support and solidarity clause and who, in particular, seek the introduction of majority decisions in foreign policy and enhanced cooperation in defence policy - both of which are of crucial importance.
We do believe, however, that governments must be clear in their own minds about the fact that millions of people, in the run-up to the war in Iraq, took to the streets of European cities to demonstrate their conviction that decisions on war and peace should be for parliaments rather than for cabinets. Those whose decision it is to deploy a European rapid reaction force in crisis situations need a high degree of democratic legitimacy.
Let me put forward my final contention, which is that all rapid intervention operations to be contemplated within the framework of the ESDP will possess both a civil and a military element. It is precisely in that respect that we differ from NATO. In Bosnia, we are now represented by a police mission. Next year, we may well be taking over the SFOR mission from NATO. We can best guarantee cohesion between civil and military operations if the same rules apply to both, and if the shared costs of each are borne by the European Union Budget. Although this has to do with parliamentary control, another result is democratic support and endorsement for actions by governments.
In any case, the citizens of the European Union are already saying 'yes' to the concept of a European defence policy as outlined in the Morillon Report. It is supported by 71% of them. It is only the cabinets on whom the truth has not yet dawned.
Mr President, I too would like to compliment Mr Morillon on his good report, and I can say even now that I can support most of the ambitions and the proposals that he has made in it. It has also already been said that the debate is happening at an opportune moment. The war in Iraq has divided Europe. Doubt has therefore been sown, in public opinion too, about the ability of the European Union to speak to the outside world with one voice. Today's debate about European defence policy therefore comes at a rather strange time. Thinking does not stand still, however, and without new initiatives the damage done cannot be repaired.
The European Convention is currently deliberating on the strengthening of the decision-making structures. The Morillon report contains a whole range of practical proposals for improving the defence capability of the EU. We support the expansion of the Petersberg tasks, and this must also include the fight against terrorism. The rapid reaction force must receive more attention. If it wishes to be able to operate truly independently in the future, then the defence industry in Europe will have to be better organised as well.
The realisation of all these ambitions would actually provide the European Union with a serviceable military capability. It will not make the European Union a military superpower. Nor is that the intention. In the context of a broad security policy with crisis prevention as a priority, the European Union must be able to deploy several instruments at the same time. A credible military component is part and parcel of such an approach.
The war in Iraq has made us more aware of our weaknesses, but that is no reason to change the basic philosophy entirely. If it is a matter of maintaining the international legal order, the European Union must, together with others and within the multilateral frameworks, be able to accept its responsibility. The suggestion of accelerating the development of foreign and security policy with an advance guard of active Member States deserves support. The slowest must no longer be allowed to set the pace. I am however in favour of an open process. Anyone wishing to take part must have the opportunity to do so.
Mr President, the Morillon report treats European defence as part of a realistic, responsible strategy of solidarity and complementarity with the United States, and it therefore represents a substantial undertaking, involving planning, economic sacrifices and military investment. It is a necessary, urgent step forwards based on not underestimating the new terrorist and political threats. It is a coherent agenda which I had occasion to propose last year with the study 'Una spada europea' [A European sword].
The report avoids dangerous illusions which would not make the world safer and more democratic and certainly not make Europe more united. One of these illusions is the rekindling of unilateral pacifism, a return to the unilateral pacifism of the past of 'Better red than dead'. Another is the illusion of a Europe which is independent, powerful and authoritative because it has broken with the United States, an illusion which resurrects the short-circuiting tactics of Gaullism, both hostile towards the United States and insensitive to European supranationality, particularly in matters of foreign and defence policy. This is an illusion which is deeply rooted in European nationalism and in ideologies which are now obsolete, an illusion which explains the strange alliance formed between right and left in the face of the war in Iraq and which, by contrast, exalts the principle of democratic intervention. This political illusion is more dangerous than imperial unilateralism or blind pacifism: while ostensibly guiding Europe it has divided it; it has divided the Fifteen, it has offended the countries of Eastern Europe at the very time of the reunification process, it has widened the gap between the Union and the United States and, before the right of veto could be exercised, it has helped to paralyse the Security Council, justifying military intervention outside the context of the UN.
Before abandoning itself to developing the institutional system, the Union must define its political vision more clearly, it must ensure the security of its people, territory and borders - which it has failed to do in the Balkans - it must take note of the erosion of arms control and the proliferation of weapons of mass destruction in the hands of bloody dictatorships, and it must strive resolutely to combat terrorism and to bring about security for Israel and a democratic Palestinian state.
If the Union wants to be allied with the United States rather than subordinate or hostile to it, neither resigned nor resentful, it must develop common defence and gradually assume leadership of the Atlantic Alliance, to which the United States is now only contributing 8% of its forces. To this end, it can take as a basis the Saint-Malo agreement between France and the United Kingdom and General Morillon's report, which are the greatest achievements of European security policy and its development, which must be consolidated, built upon and extended to include the entire Union.
Mr President, what we ought to talk about today is how we are to guarantee European security and how we are to secure a secure future for us all. What we have seen, particularly in recent years and on 11 September, is that security is not brought about through building up armaments. It might be said, rather, that the opposite is the case for, if there is any country on this planet that has been well equipped militarily, it is the United States which, specifically, became the victim of a terrorist action on 11 September. The military hardware it had built up did nothing to prevent that terrorist action. The swing to the right throughout the United States in this area must not, for heaven's sake, end up infecting thinking on European security policy.
There is a complete lack of proportion, both globally and in the EU, between the investments made in military hardware and our investments in genuinely sustainable security.
The problem is that Mr Morillon's report does not seek to alter this disproportion, and that is one of the reasons why I do not want ultimately to support it, in spite of the fact that many of the ongoing analyses concerning the need for a European identity in these areas are constructive and sound. If, however, that identity is to consist in our copying something that has already proved to be useless and powerless, then we shall have taken a wrong turning.
That is not an expression of pacifism, for I believe that a people must be entitled to defend their own rights, and I also believe there may be situations in which military power must be used in order to preserve the peace. The threat we are facing does not, however, come from something we can fight using military hardware. It comes first and foremost from the desperation of people in a very unjust world, and that should instead be the focus for our priorities.
Madam President I would firstly like to thank Mr Morillon for the efforts he has made on this report in order to bring together the differing points of view. Our colleague, Mrs Frahm, has already explained that we cannot vote in favour of the report, despite its positive content, for three clear reasons.
The first reason is our dependence on NATO, which makes the European Union into a kind of dwarf next to the American giant and it is therefore essential to establish the European Union's own personality if we are to make progress. Until we do that there will be no future for the European Union.
The second reason is the need to act more firmly once the Iraq war has taken place, because we must make it abundantly clear that the danger at the moment in the world is the aggressive behaviour of the United States. The strategy document of 20 September on United States security means beginning wars all over the world. Next will be Syria, Iran, Korea, who knows? I will not give names in order not to suggest targets. This is a great threat to security.
Therefore my third point is that the European Union must play a fundamental role in the democratic strengthening of the United Nations and the Security Council. Furthermore, we must work to ensure that any conflict that takes place must inevitably pass through the United Nations General Assembly and the Security Council, in accordance with international law, which is exactly what the United States are not doing.
This European Union contribution is a success. This is what many South American countries have told us, that, in the face of the pressure - which I believe was entirely unjustified - from President Aznar to sign up two Security Council countries to the war in Iraq, they have responded with dignity and courage and have shown Europe an example, saying that peace and international law are more important than the dangerous adventures of the United States.
Madam President, in his justification for an EU army, General Morillon writes: 'if the governments of the Member States were to continue leaving it to the Americans to conduct any potential wars, contenting themselves with shouldering affairs of peace, the Union would have to resign itself to playing the part of the Athenians in Ancient Rome: acceptance of being subject, in the last resort, to the will of a new empire'. I would certainly, however, prefer Athens, the cradle of culture and democracy, to militaristic Rome, which succeeded in setting the whole world against itself and, in the end, was consumed in blood and fire, while the Greek inheritance thrives in every area from the Olympic Games to the EU Presidency.
General Morillon wants the EU to do the same as the United States did in Kosovo or perhaps Iraq or some other small country against which the United States waged a war of aggression in the last hundred years. He wants the EU to intervene militarily throughout the planet, especially in the Balkans, the Middle East, the Caucasus, Central Asia and Africa. A scenario such as this naturally has no place for neutral countries. They must all be bound by what is termed a solidarity clause, and there is to be absolutely no need of a UN mandate. If the EU goes down General Morillon's Roman road, it is possible that an EU President might, one fine day, discuss on an equal footing with the US President which particular paupers in which particular developing country, rich in oil and minerals, are the next to be bombed back to the Stone Age.
Any attempt to keep up with the United States in terms of military technology is also, however, in danger of turning into a repeat of the Soviet Union's fatal arms race. What is absolutely certain is that Europeans will be as hated as Americans by billions of people. Millions of demonstrators will protest outside EU embassies; the Eiffel Tower will suffer the same fate as the World Trade Centre; the UN will be undermined; the war of civilisations will escalate; and the shrinking European population will be the losers, no matter how many US-style super-weapons we may acquire.
If General Morillon gets his way, we should do well to take Oswald Spengler's 'The Decline of the West' down from the book shelves in order to understand what will happen. If, in accordance with General Morillon's wishes, we try to build a modern Rome, we shall also suffer the fate of Rome. No, the plans for a military superpower should be shelved. We should listen to our own Sakharov prize winners and take seriously the words of the Dalai Lama, who has been our guest of honour. Only as a factor for peace does the EU have a chance of survival and a justification for its existence. A civilian peace corps under the auspices of the EU should at last be set up. Instead of making fools of ourselves, we should learn from EU countries that have succeeded in staying out of wars for 200 years. It is peace that is the EU's special characteristic. The United States should be left to wage the wars until the Americans themselves are consumed in blood and fire, just as the Romans were. Let us instead take Athenian culture and democracy as our starting point.
Madam President, the events of 11 September 2001 reminded the world that peace and security cannot be taken for granted. In this light it is laudable that European countries recognise the need to accept greater responsibility for this themselves. Their own credibility and security are at issue after all. This is not something you can promote half-heartedly. The Morillon report rightly states for example that NATO remains the absolutely necessary alliance for common defence, but at the same time argues passionately for the development of an independent European security and defence policy. To say nothing of the totally failing defence effort on the European side. In short, the Morillon report does not show us a clear way. What is more obvious than adequate input of the European Member States to NATO?
One thing is sure: the obvious discord within European ranks on Iraq and also a controversial group initiative with regard to a European defence policy do not currently make the common foreign and security policy and the European security and defence policy a credible basis for the security of the citizens in the states of Europe. You serve these citizens with a strong, united NATO.
Madam President, important international events have occurred between the drafting of the Morillon report and now. As a consequence, the issues surrounding the defence of Europe can no longer be tackled in a global and uniform manner. We cannot pretend that it is still a question of defining a common defence policy to implement a common foreign and security policy in all Member States. There have been confrontations within the United Nations Security Council on fundamental issues. Following the war in Kosovo, yet another war is being waged, this time against Iraq, in violation of the provisions of the Charter of the United Nations. These developments have brought the deep divisions on foreign policy issues between the present and future Members of the European Union into sharp relief. We can see quite clearly that there are two concepts of Europe and the role of Europe, two kinds of foreign policy and two visions of international order. We must act on this. It would be wrong to insist on maintaining that this is nothing but a crisis of circumstances. It would be wrong to think that, once the crisis had passed, we could go back to our old concepts and reengage in the familiar, essentially semantic games concerning the CFSP and the EPSD.
In future, a flexible approach will have to be adopted for everything relating to foreign affairs and defence at European Union level. Previously it was optional, now it is essential. There is no other way forward. Furthermore, it will lead to greater efficiency and fewer empty words. The European Convention should now put all its efforts into pursuing this path. We need to separate the proposals contained in the Morillon report rendered obsolete by recent developments, from those which are still relevant. I would categorise as obsolete paragraph 54, which proposes allocating the European Union one permanent seat in the United Nations Security Council. This proposal clearly runs counter to our current needs. The European Union must continue to have two permanent seats. The countries of Europe support two different concepts and two different directions. Having two seats allows both to be expressed. I would categorise as relevant the proposals on the need for cooperation on the fight against terrorism and on arms production and procurement. The consequences of the war in Iraq have made the fight against terrorism even more important. Present events also clearly indicate the damage caused in Europe by the ideology of the dividends of peace. I therefore welcome the opportune re-emergence of the principle of 'Community preferences' in the Morillon report. I only regret that this coincides with the disappearance of the principle from another area of strategic importance, namely the Common Agricultural Policy. The CAP stands for autonomy of food supply, or, to use the American terminology, the food weapon. 'Security of supply', as mentioned in the Morillon report, must apply to food as well as to armaments. We must ensure that Commissioner Lamy remembers this within the framework of the Doha round of negotiations.
Madam President, I would firstly like to acknowledge the French General, as others have done, but also the rapporteur for this report, Mr Morillon, an exemplary citizen and Member of the European Parliament.
This Parliament has today established the foundations which will allow the Council of Ministers next week to go ahead with the fifth enlargement of our political project, which is surely the most historic enlargement, since it has allowed us to overcome the division between Europeans represented by the Berlin Wall and the Iron Curtain, which was quite simply the ultimate indignity and which fortunately now belongs to ancient history. This also comes at a time characterised by the 11 September attacks and the Iraq crisis.
The enlarged European Union today has a greater population than the United States, it has a similar gross domestic product to the United States and greater commercial and industrial power. However, it is weaker in terms of the latest technology and control of the financial markets and, of course, in the military field where the differences are immense.
My belief, Madam President, is that we must accept the fact that these insufficiencies - whether we like it or not - are the result of our own incapacity and that at the moment there is no effective alternative in the field of security and defence to the Euro-Atlantic alliance.
Yesterday the President of the Former Yugoslav Republic of Macedonia visited this Parliament, and this visit coincided with the entry into force of a European Union mission to that Republic. These are small steps, Madam President, which demonstrate the European Union's desire to establish itself as a strong Europe and as a player on the international stage which is able to shine in the military, economic and cultural fields, amongst others.
In the field of security and defence, Mr Morillon's report responds to this objective by trying to establish a series of procedures which improve the decision-making process, which promote compatibility between military weapons, which consolidate the formation of the Council of Defence Ministers and which provides this policy with the financial resources necessary to implement it.
I would like to stress, Madam President, that it is very odd that the people who have complained most about the insufficient role played by the European Union in relation to the Iraq crisis are the ones who are most reticent when it comes to consulting their public and asking them to provide this policy with sufficient financial resources.
Finally, Madam President, President Aznar has not put pressure on anybody and neither would the dignity of the Presidents of Mexico or Chile have tolerated any type of pressure. Madam President, I would refer those people who have made these statements to the words of the Mexican Minister of Foreign Affairs yesterday, when he said that relations between Spain and Mexico have never been better at any point in history.
Madam President, we know that talking about a common security and defence policy at the moment is, for the followers of the realist or even hyper-realist school, a type of wishful thinking. It is, however, precisely in the current context that this report, with the dose of proactive thinking that it provides, becomes even more relevant.
The substance of this report warrants our support, because it is based on fundamental points on which there is consensus in the European Parliament and amongst the Union's citizens, specifically respect for the principles of the United Nations Charter and international law, a framework of common external policy guidelines encompassing security and defence policy, the need to accept joint European responsibilities in the field of security and defence policy, starting with military support for humanitarian aid missions, conflict prevention and resolution and maintaining both transatlantic relations and a multilateral approach.
I wish to sound a critical note, however, by stating that the report does, perhaps, go into too much detail, and even includes some details that are less than clear. Where item G discusses the laws of war, for example, it is not clear whether or not it is criticising the Geneva Convention. Furthermore, at this present initial stage, I would ask: should we not be attaching greater importance to streamlining existing resources, by combining efforts, avoiding duplication and promoting interoperability between the armed forces of our various countries? For example, the sectoral distribution of appropriations earmarked for defence in each country could be improved. Some countries are spending as much as 70% or more on personnel and maintenance. They could perhaps make a joint contribution to a priority such as scientific and technological research into sophisticated systems and which generally produces results that can benefit both industry and the economy. Nevertheless, this is a discussion about extremely practical matters, which can only really start now.
Madam President, recent events show that the EU Member States cannot now and will not in the future agree on the organisation of a common defence policy. The EU Member States that belong to NATO have also been sharply divided in their views on the Iraq war, which reflects their general attitude to the new international order that is taking shape. This makes it difficult to establish a common defence policy.
The neutral Member States have not wanted and do not want to have the Union become a military alliance or military superpower. In these circumstances it would be wise if the EU just kept to crisis management tasks, with NATO continuing to function as an arrangement for collective security for those EU Member States that wish to belong to such an organisation. Germany, France, Belgium and other like-minded countries could embark on a programme of close and mutual military cooperation within the framework of NATO and establish a Defence Community that would act as a strong European pillar of NATO. This arrangement would strengthen the partnership between Europe and North America, which is important to us all. Europe would have its own defence identity within the framework of NATO, but the Defence Community would cooperate closely with the United States of America. The other EU Member States, both those that belong to NATO and the neutral countries, would play a role in ensuring that the transatlantic relationship is preserved and strengthened.
The creation of a Defence Community could lead to even more universal internal differentiation in the Union on the basis of the ideas that leading French and German experts and politicians have been proposing for years. The core of the Union would thus have separate institutions, as, for example, Germany's Foreign Minister, Joschka Fischer, has proposed.
Madam President, I think that all the members of the European Parliament are over 18 years of age, our average age is 40 or 50, so surely we should be playing with toy soldiers. I am not a general and am not therefore in a position to judge; I simply did my military service without even becoming a non-commissioned officer. However, as I speak to you now, I cannot erase from my mind's eye the photograph on the front page of The Guardian, showing where these preventive wars lead. Nor can I erase from my mind's eye what I saw on the television five minutes ago; a nation which has not only been bombed for days on end, but which has been driven to the very extreme of indignity, with looting, thieving and everything else that we are seeing on our televisions. This being so, are we really going to sit here, in front of visitors, in front of journalists, in front of the interpreters, debating armaments and mechanisms, instead of looking at where we stand? Can we ever accept paragraph 17, which talks of the 'crisis prevention character' of military action, when a preventive war is what Bush and Blair have waged in Iraq? Can we accept paragraph 9, which says that terrorism has made the notion of geographical limitations for military engagement obsolete and that the traditional distinction between foreign and domestic security policy has been blurred? What are we doing? We ourselves are throwing open the gates for war in Syria, Iran, North Korea and, later on, in France, Mr Morillon.
In this sense, this is a useful debate. To see where we stand. Not to say it is wrong for us to disagree. To say which of the two sides in the European Union was right. The side which violated the principles of the Charter in the UN Security Council or the side which accepted and supported action under the auspices of the UN? To examine the political basis on which we shall ground a European Union which will not be a caricature of the United States, but a pole of peace, diplomacy and calm action in the 21st century, which must not in any way resemble the 20th century.
Madam President, Commissioner, once we became aware that, even if it were the main commercial power, Europe could not play any important role in the international order unless it had a common foreign and security policy, the so-called third pillar was adopted in the Treaty of Maastricht and the objective was set of creating an operative military capacity in order to guarantee the maintenance of peace.
In an increasingly global and interdependent world, until now our policy has been to establish international law, above all through the United Nations, but also through other world organisations, and we have therefore drawn up a regulatory framework for international relations, because we are convinced that that is the best way to prevent and deal with any possible conflicts. And we believe that, within this world order, the European Union should act with a common voice which will allow it to be seen as a commercial, economic and social power and also as a great defender of human rights, multiculturalism and the environment.
However, the reality of our current situation is disappointing. Once again, internal division has won out over the great Community declarations made at summits of Heads of State and Government. I am referring to the differing positions maintained by the governments of the 15 countries within the United Nations Security Council with regard to the conflict in Iraq. The actions of Mr Aznar, Head of the Spanish Government, as well as those of certain others, would be reprehensible enough if only because they have caused this division, because, without waiting for the Council of the European Union to adopt a common position on the issue, they were quick to blindly follow the orders from the emperor who is attempting to establish a new unilateral world order. The bad thing is that Mr Aznar and his colleagues have promoted an illegal war, a humanitarian disaster with thousands of children, women and civilians killed, mutilated and injured, or suffering terror, hunger and disease. The worst is that Mr Aznar has done so by bypassing the Constitution, without the approval of Parliament nor the sanction of the King of Spain and, together with his minions, going against world opinion and the opinion of the weapons inspectors, and without the support of the United Nations Security Council, has dealt a fatal blow to international law and institutions and has put the world at the mercy of the strongest, giving way to force and failing to make use of reason and justice.
To sum up, it is due to them that the world has returned to the law of the jungle and that the third pillar of the European Union has been broken up.
Madam President, ladies and gentlemen, I would like to begin by congratulating Mr Morillon on his excellent report. His ability to achieve very broad consensus in this House on this extremely important issue is demonstrated not only by this debate, but also by the relatively few amendments that have been tabled. Comparing that with the situation in similar debates as recently as five years ago, we see that there is today in this House very broad consensus on the need for a European defence contribution. On that I congratulate Mr Morillon.
His report is an important building block in the development of a security strategy for the European Union. Why is that necessary? We took note last September of the United States' new security strategy. Week in and week out, we are at present seeing how systematically the United States implements it. What we Europeans need is a European security strategy to be a response to that. We Europeans need, as the first building block in our common foreign policy, to start by together defining what our security interests are. I believe this to be perfectly possible.
Firstly, there is broad consensus about the European Union's ability, within the NATO framework, to defend itself against any conceivable aggressor, whether this be done together with our allies, or, if need be, independently. I would very much welcome a decision by the Convention to propose a mutual support clause for the new constitution of the European Union.
We should, secondly, be developing our capacities, so we still need time to make necessary contributions to crisis management in the area around the European Union, which must be both civil and military. That is not yet the case today, and we have not yet been able to do that independently, but it is a capacity that we must develop.
Thirdly, we in the European Union should be in a position to carry out rescue operations anywhere in the world and at any time, where the safety of European citizens is involved. Those are three more building blocks towards a security strategy for the European Union.
If we develop one, we must take into account the experiences we have had of comparable major projects, such as the internal market or the European currency. These were successful only because we had specific requirements on content and time, because we were clear about what we want to do and when we wanted to be able to do it. The Morillon Report deals with this issue in a number of ways.
What the public expects of the European Union is peace, security and stability. We in the European Parliament must do our bit to ensure that the European Union does, as a whole, live up to these expectations.
Madam President, in relation to Iraq I have swung from anger, through despondency, to determination. I am angry at the arrogance and the hubris of the UK and the US in launching this war. I am despondent that the European Union has been so impotent in its efforts at seeking to stop this war and to achieve a peaceful disarmament of the Iraqis. But I am also determined to ensure, insofar as I can in my small way, that we have a united, coherent, cohesive, common European foreign and defence policy.
I am convinced that a united European Union could have stopped this war, could have disarmed Saddam Hussein, and indeed could have played an important role in bringing peace between the Israelis and the Palestinians. That possibility is still there and we should do everything we can to put aside our relatively petty differences, based on national egotism in many cases, to reach a common position for Europe. We have an important role to play in the world and we should seek to play that role now of all times. Faced with the biggest security crisis since the end of the Cold War we have failed as a Union to address that crisis in a serious and effective way. That is quite appalling.
We would be foolish too to assume that the Iraqi war is a one-off war plan. It is obvious that Syria, Iran, Cuba indeed, and North Korea are also on the agenda. It is time the European Union got its act together and made it clear that we will not stand for the kind of actions that have been taken in relation to Iraq, that we will unite to put in place serious peaceful conflict-prevention mechanisms to achieve what the world needs, that is, stability and peace.
The current European leaders only want to speak with one voice when it comes out of their own mouths. The common foreign and security policy is evidently not important enough to make concessions for it. As long as the renationalisation of foreign policy continues in the European Union, common defence will remain up in the air like a rudderless bomber with bickering pilots. Both the extremely stretched British loyalty to Washington and continuing French anti-Americanism are a poor guide for European policy. We must be absolutely sure to prevent an enlarged Union breaking up into pro and anti-American camps.
Good Atlantic relations are of fundamental importance for Europe, for America and also for the rest of the world. If the United States can impose their Pax Americana, this is partly the fault of the current European leaders. As long as they blatantly adhere to what they feel is right and invest too little Europe as a whole in defence, we are condemned to a supporting role on the world stage. The European Union must certainly be capable of acting militarily on its own continent, preferably in a NATO context, but if it must independently too. The telescoping and strengthening of military resources lays a foundation for a common and strong security policy. The development of a European strategic concept with the emphasis on crisis prevention is a splendid objective. Something will only come of it if European leaders speak exclusively with one voice. Otherwise they will do better to remain silent.
Madam President, Commissioner, ladies and gentlemen, as a member of the Confederal Group of the European United Left/Nordic Green Left, I do of course share many of the concerns held by the majority of my group. Like them, I am particularly concerned by one question. How can we possibly develop a defence structure when we have not yet established a common foreign policy?
I would like to add that I am also vehemently opposed to the very principle of a pre-emptive war like the one underway in Iraq. I deplore the disagreement between the countries of Europe on this important issue. Clearly NATO is already dominated by the United States. I have to say that if Europe does not wish to reinforce this monopoly, and if we in Europe want to be able to settle conflicts through effective and strong European diplomacy, we must establish a European defence architecture. We must ensure such a European defence has clear objectives and principles. It must fulfil specific missions using appropriate capacities and arms. It must depend on a legitimate and democratic decision-making process.
In my opinion, conflicts throughout the world should be settled through diplomatic means, within the framework of the United Nations in particular. In order to have sufficient diplomatic clout to be able to solve these problems through diplomacy, Europe needs to have the ability to take military action. I think we in Europe should not deny ourselves this capacity. In short, if Europe no longer wishes to leave its future in the hands of the United States, it must provide itself with the necessary means so that a European defence architecture can at last be established.
Madam President, rarely does a report arrive at such an opportune time as has General Morillon's on the new European security and defence architecture, listing priorities and deficiencies, of which the latter are unfortunately more numerous. For a start, this report comes just in time for the debate on the Common Foreign and Security Policy, which has been left to the end of the Convention, and, secondly, it does so at a time when Europe faces the ever more urgent question of what should be the future direction of a security and defence architecture: within NATO or outside it, in partnership with the USA in an intact transatlantic alliance, or decoupled from it as a burgeoning European competitive enterprise?
The idea of the European Union's foreign and security policy being a means of conflict prevention and of enhancing international security is in line with the principles of the United Nations Charter, and making such a common foreign policy the precondition for the development of a European defence policy - the need for which is self-evident - is a cause of controversy in this House, even though it has been apparent since as recently as the Kosovo conflict that the European Union must have the capacity to perform tasks establishing and maintaining peace, as it is already doing in Macedonia.
Our attempts to do this are marred by duplication, exemplified by NATO's establishment of its own rapid intervention force, which thus constitutes a competitor to the European rapid reaction force. I therefore think it significant that a supplementary amendment on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats calls for a permanent intervention force, which must be, by 2009, capable of being deployed in any conflict similar to Kosovo in the European geographical area, whether in cooperation with NATO or independently of it. We are thus showing our open mind in attempting for once to find a way around the dispute within the EU over what direction this should take.
Ever since the ratification of the Treaty of Amsterdam, Austria has made clear its desire to be involve itself in European security policy in a spirit of solidarity. We welcome every move towards something practically feasible, and that is another reason why we support General Morillon's concept.
Madam President, serious international crises have a habit of highlighting national differences between the EU Member States. Although the Union played a key and successful role in the wake of the conflicts in the Balkans and Afghanistan we were unable to act in time and effectively to prevent, for example, the tragedy that occurred in the former Yugoslavia. The Iraq war has also highlighted differences between the Member States resulting from their history, geopolitics and political priorities. The internal political situation in the different Member States makes the dispute an even more heated one. You do not have to be especially cynical to think that the objective of guaranteeing common European security is still a utopian one.
It would nevertheless seem at present that NATO's importance is dwindling and that Europe should take more responsibility for its own security and defence policy. General Morillon's creditable report therefore comes at a very good time. Perhaps the global political crisis that is going on and the threatening images it conjures up will inspire us to make a real effort to strengthen Europe's voice and its capacity for action.
It is not enough that we should set ambitious goals. We must also be resolved and practical. That is why the European Convention should strengthen the Commission's role in foreign policy. Unfortunately, however, things appear to be moving in the opposite direction and the intergovernmental option has gained strength. Once again there is a clash between speech and action.
As the work of the Convention continues, at the same time there is visibly increased activity on the part of certain Member States in outlining a common defence policy. It is realistic to work on the assumption that there will be differences within the Union with regard to how quickly things progress, as has also been the case with Schengen and Economic and Monetary Union. It is important, however, to make sure that there are no closed clubs created that not all have access to.
It would furthermore be a good idea to become more familiar with the aims and needs of the foreign and security policies of different Member States. The Greek Foreign Minister, Mr Papandreou, has put forward a proposal for such a scheme. I think it should be put into effect. As, for example, we know the differences that result from geopolitics, we will also be able to identify the potential for cooperation.
Madam President, 'Argos did inspire him in his search for the Other', to quote Péguy on Homer. I would refer the detractors of the Morillon report to this. The Morillon report is not a pipedream. It is without doubt the most interesting and best-devised document on the subject I have been given to read for several years. I would like to explain why I am so pleased with this report. I see merit both in its ambitious objectives and in its realistic pathway.
Others have explained that the timing of this report is opportune. Previous speakers have also highlighted its comprehensive nature. I would like to point to its sense of perspective and its excellent account of the institutional tools that need to be taken into account. I would also like to underline the very creative way in which it uses the notion of enhanced cooperation. It applies this to defence in a realistic and pragmatic way with the aim of establishing a genuine Community defence structure. In some ways, this report is a step-by-step guide to building a European defence architecture capable of adjusting to meet present and future challenges, especially terrorism.
Madam President, too often we say that Generals prepare for yesterday's wars. I do not want the future to herald more wars but we know that there will be many more conflicts. One particular General has urged us to prepare for current and future conflicts. He deserves our thanks.
I do not know whether this terrible war of neocolonial aggression against Iraq will soon come to an end. What I do know for certain is that I will not be one of those celebrating the victory of the imperialist United States in the war to which the whole world was opposed but which it has been unable to prevent.
I believe that, if Europe had succeeded in adopting an unambiguous position, that would have been a barrier to George Bush's war, but the European Union was divided when it came onto the scene and was therefore impotent and ineffective. It was not enough for Europe not to endorse the United States' action: Europe as such needed to display explicit opposition. Never has the lack of an unambiguous, united voice been felt so much as in this tragic situation. Never has the need for a European seat on the United Nations Security Council been so keenly felt. Europe can and must carry weight in the world only if it has its own independent foreign and defence policy, with its own independent economic, political forces and military forces too. These forces must by no means be in opposition to the United States but independent from it. Most importantly, Europe must formally confirm its calling and its undertaking to ensure peace, through a simple, clear statement such as that we propose in our amendment: 'The European Union should reject war as a means of settling international disputes'.
Madam President, I can report that, at this moment, joyful Baghdad citizens are toppling a massive statue of Saddam Hussein in the centre of Baghdad, along with unarmed American troops.
British Conservatives have consistently regarded the pursuit of an autonomous European security and defence policy as one of the most ill-advised policy ambitions of the European Union. Others have been confused into imagining that ESDP is primarily about encouraging European countries to make a greater contribution to defence. If this were the case, it might be a worthy ambition. In fact, it complicates the Transatlantic Alliance, produces no additional troops and has no real purpose, except to shift defence and security decision-making responsibilities away from NATO headquarters - where European countries sit around the same table as our American allies - to the European Union, from which Americans are specifically excluded. As the presidency has again confirmed this afternoon, ESDP is all about European integration.
The splits that occurred in NATO and elsewhere in the lead-up to the Iraq war were a deliberate consequence of this policy. ESDP is not only a threat to NATO - which is a supremely intergovernmental organisation. The report of my gallant friend, General Morillon, exposes very clearly the ambition to communitarise defence within the European Union. I note Commissioner Patten's reservations about this aspect.
British Conservatives oppose this report, which is a recipe for an EU army and a massive extension of Community power into the defence and security arena. It proposes that the European Commission should have widespread responsibilities for military operations, including the right of initiative in crisis-management matters; that the Community budget should cover the common costs of military operations; that there should be a common procurement and production policy, which would be based on 'the military needs of the European Union as such'; the establishment of an EU joint military college; a collective defence clause, as a protocol to the EU Treaty; a common EU police force and coastguard corps, along with a permanent EU seat in the UN Security Council.
With the experience of the Iraq crisis behind him, I sincerely hope that the British Prime Minister will realise the folly and indeed mischief of creating defence institutions which will merely exacerbate divisions between European countries and the United States. I hope also, in spite of the great Anglo-American solidarity over Iraq, that the United States will no longer merely take on trust Mr Blair's promotion of ESDP. Both should now know better and work to consolidate a new Atlantic alliance.
The European Union is putting its political pretensions before the real security interests of the citizens of its Member States.
Madam President, the crisis in Iraq placed the crucial issue of the common foreign, defence and security policy of the European Union centre stage in a most dramatic manner. The report by Mr Morillon and the older report by Mrs Lalumière express the anxieties and findings of the European Parliament. However, they also express its political correlations. A positive example is the recent presence of the European Union in the FYROM. However, the problem persists. Findings, findings, proposals, and when some decisions are taken, they drag their heels applying them. I ask you, where does the application of the Galileo programme stand? Where do the famous Petersberg-type force and missions stand? Where does the Eurofighter stand? Where does the programme of large heavy air transporters stand, despite the fact that the last two are not European Union programmes? I sometimes wonder, are we, in fact, carrying water in the Danaïds' jars?
Europe is a force for peace; however, it also needs to become a force for security and international cooperation. Europe needs to shape its own personality and to operate as an equal partner and associate. Europe needs to take its decisions at both an institutional and material level. The initiative by Germany and the other three countries is positive in principle. We are watching this space.
We have often referred here to ancient Athens and Rome; however, we have also recently seen various kings and chiefs of varying colours from old, bygone colonial empires parading around the capitals of certain countries in Europe in gold-trimmed cars. I do not know if there is any similarity with certain European political leaders in a divided Europe who submit their credentials to Camp David or the seat of the new Rome every once in a while.
Finally, I should like to propose, Commissioner, Minister, that we examine whether it would perhaps be better, if only for symbolic reasons, for some of the serious meetings of a political nature to be held in future at the seat of the European Union in order to symbolise our equality, potential and prospects.
Madam President, in my opinion, the issues addressed in this report are extremely important in strategic terms and also the most urgent of the European priorities: giving the Union the ability to act in the field of security and defence as well as in the field of combating terrorism, within the framework of a unified, coherent foreign policy. I therefore support the Morillon report and I will uphold all the proposals that give these policies more credibility and more weight: increasing national defence budgets within this Union perspective; allocating a proportion of the Union's budget to supporting research and development; an integration programme to stop duplication and fragmentation; ad hoc cooperation or enhanced cooperation, should some Member states have legitimate grounds for not taking part in this undertaking; the transparent, effective integration of European defence into a renewed NATO and into the consolidated Atlantic Alliance, which must be preserved.
After the very serious Iraq crisis, even those who did not support these goals before must stop burying their heads in the sand. A roadmap which is both practical and visionary must be proposed, as in the case of Monetary Union. The Convention, Madam President, must listen to the views of the majority of Europeans who, together with Parliament, are calling for a return to effective multilateralism and to a Europe which is capable of taking action.
Madam President, according to General Morillon's report, there is a desire for the European Union to militarise and furthermore let the advocates of peace pay for it. The fact that the report has been drafted in parallel with the EU Constitution has made it possible to call for measures that it is known will be implemented anyway.
A special Article on the issue of solidarity is being written into the Constitution, according to which the Member States undertake, among other things, to combat the threat of terrorism. As a result, the EU will embrace the principle of pre-emptive war. The forward line of troops will be given the opportunity to engage in still higher levels of cooperation: when the EU's crisis management is extended to include the work of combat forces this may be done illegally without a mandate from the United Nations and irrespective of geographical borders. The most militaristic countries will be able to give one another guarantees of security in the form of a declaration or protocol in the spirit of Article 5 of the WEU.
It is a good thing that the Council has the power in military matters, and that there has to be unanimity. It is better that way than if it were up to the Commission whether to launch an attack or not. I would like to remind everyone that there are countries in the EU that do not want to be part of any military alliance.
Madam President, in view of the current tensions and divisions, General Morillon's report has come at just the right time. It tells us that, if Europe wants to be a credible leader on the world stage, it must be united and strengthen its military capabilities.
The war in Iraq is such a tragic event that we cannot be surprised if it has caused major divisions between the Member States, but the first signs of repentance already seem to be appearing and there is already a strong temptation to join the winning side - the United States - once the battle is over, so to speak. The countries which were opposed to the war are already getting into position to gather up any crumbs that fall and to be involved in reconstruction. However, as General Morillon - a French general but a leading player in Europe - said, one cannot expect to take part in the decision-making process if one does not share the burdens too. I hope that the fantasy political views - which I have just heard expressed in the House - regarding the United States, which will invade Syria, Cuba and who knows what other countries after Iraq, will soon cease to be expressed.
European public opinion was not divided in the same way as the Member States: for the most part, it was opposed to US military action. I am glad to say that there were Heads of State and Government in Europe who were capable of challenging public opinion and asserting their own vision of world peace: peace which, regrettably, in this case, could only come about through a war which was necessary in order to avoid even greater tragedies in the coming years.
I believe that when Europe has its own military capabilities - as the Morillon report calls for - and its own foreign policy, it will become a world leader, and I only hope that it will then prove capable of making the right decisions.
Madam President, two thousand years ago, the Roman, Cicero, said that there are two ways of solving conflicts: either through negotiations or through violence. The first way is intended for human beings and the second way for wild beasts. Cicero's words still apply today. Are we to solve conflicts like human beings, through negotiation, or like animals, through violence? Is the EU to put its faith in the work of active, preventive conflict resolution or in increased resources for waging conflict, that is to say more resources for the use of military methods? Can the conflicts of today and tomorrow really be resolved using military methods? I do not think so.
What can we learn from the war that is going on in Iraq and from the division in the EU's common foreign and security policy? As I see it, the EU should step up its international work, strengthen the United Nations and reinforce its capacity to prevent and resolve conflicts, rather than stake more power and resources on a common military defence which, as Commissioner Patten said, still ultimately revolves around national issues. The EU should state that the reconstruction of Iraq must take place under the auspices of the UN. A belligerent party is not impartial and cannot be entrusted with such reconstruction and take responsibility for it.
My own country, Sweden, is heavily committed to conflict prevention, peacekeeping and crisis management. Neither Sweden nor I support a common defence, or common funding of such a defence. Nor do we support the idea of certain countries' being able to take the lead in common defence work, or the introduction of a collective defence clause. War is far too serious to be entrusted either to the military or to my esteemed fellow MEP, General Morillon.
What must now be crucial is to stand up for international law, strengthen the UN and its work and develop a considerable capacity on the part of the EU to identify, prevent and bring an end to conflicts. It is in that area that the EU can make considerable efforts in the cause of peace. As long as two thousand years ago, Cicero knew that only wild beasts try to resolve conflicts through violence. It is high time that the EU focused upon resolving conflicts rather than prosecuting them.
Madam President, I would like to take this opportunity to congratulate Mr Morillon on his report and on the timeliness of that report, in two regards: the common defence policy is an issue under discussion in the European Union and the interim situation which other Members have already mentioned.
At the moment, the Iraq crisis is a problem which affects all of us. But in the European Union, although the problem is a common one, the solutions have been different, because the Union has neither a common foreign policy nor a common defence policy.
Perhaps we should remember that the fathers of Europe, in 1954, tried to create the European Defence Community, and that it did not work. This report is a positive step, as was the report presented in this House a few years ago by the President.
This is a long process which we must work on, so that Europe may have a common defence policy, which is not in opposition to anybody, but in cooperation with our allies and also with the alliance with the other side of the Atlantic. It is not a policy against NATO, but it must be created with their cooperation as well.
Just as in 2002 we have managed to establish a single currency, which does not so far involve everybody, but which is expected to do so, we must create a common security and defence policy, in the knowledge that it will cost money and with the conviction that the European Union will have the resources necessary to achieve it. The Convention must take this into account when drawing up the Union's Treaty.
Madam President, following the collapse of socialism and the break up of the Soviet Union, a race is on to divide up the new markets and wealth of the former socialist countries and to redistribute the markets already divided up. So there is acute competition both between the Member States of the European Union and with the USA. At the same time, an all-out attack has been launched within the European Union on the rights acquired by the workers. In order to achieve these objectives, the European defence and security policy, which the Morillon report deals with, is being promoted. Naturally there are pretexts: conflict prevention, crisis management and so on. The truth is that a European army is being created, with mercenaries with modern training and weapons, whose mission is to defend the interests of big business wherever it has put down roots and wherever ???? orders it to intervene.
Of course, as the Morillon report clarifies, there is no question of cutting off relations between the European Union and ???? and the USA. On the contrary, it talks of mutual reinforcement and close cooperation with ????, which is considered to be the indispensable bond that links the USA to European security interests. It also says that this could not be otherwise because, among other things, the majority of the Member States of the European Union accounts for the majority of the members of ???? which, however, is ruled and guided by the USA. These bonds alone would be enough to prove the real nature and mission of the famous ESDP.
The people, we can be sure, harbour no illusions. They have bitter experience of ???? and have already experienced the policy of the European Union on security and defence issues. The proclamations made after September 11 - 'we are all Americans' - are still ringing in their ears. The people recently watched the Member States of the European Union sign the new aggressive NATO policy in Prague on preventive attack, which is precisely what the American and British imperialists are doing in Iraq today and will do anywhere else, if the people let them. Besides, they know that, although the proposals to step up armaments by increasing military forces may guarantee the future profitability of the European arms industry, it bodes no good whatsoever for their security, for people's incomes or for peace. It is shameful that these proposals have been and are being made by the Greek Government, which shamelessly prides itself on the fact that the war machine will be ready before the end of the Greek Presidency. This is not a defence and security policy, it is a policy of aggression and insecurity, which is precisely why this policy is contrary to the vision of our people, who are fighting against it. The crime being perpetrated in Iraq as we speak again gives us a picture, after Yugoslavia and Afghanistan, of the purpose of these policies.
Our people are demanding a diametrically opposed policy, a policy of peace, of peaceful coexistence of nations, of differences resolved without resorting to violence and war, a policy of disarmament and peace. It is certain that they will impose this policy, however much their opponents react.
Madam President, ladies and gentlemen, like a number of those that preceded it, the last intervention makes me doubt, for example, the source of a Communist's information - which is so precise - on what the peoples want. Others in this House have said this is about dividing up the riches of socialism. I wish the public could hear these debates more often. A Social Democrat spoke in terms of a colonial Camp David. I really do wonder about the sort of arguments people are coming up with in this debate, and I ask myself whether they would say these things in public in their own countries. Take Kosovo, for example. In Kosovo, the citizens wanted the European Union to ?.
?. Mr Korakas, what the European public wanted was no more mass rapes and expulsions on the continent of Europe in the twenty-first century. That is what gave rise to the European Security and Defence Policy! We saw in 1999 - at the Helsinki Summit - that we Europeans could no longer act without American help. As the Morillon Report so excellently describes, the institutions we have built up have brought us a long way. On 1 April, we took over for the first time a small mandate in Macedonia, the intention of which is to pacify the country rather than - as some in this House suggest - to engage in armed conflict. Here, I think, Europe is sending out the right message, and that is what the public expect of us.
We are discussing this report at a very significant time, for what now matters is that the two sides at opposite ends of the spectrum - the German and British Governments - find their way back into European institutions and that they should again attempt to find European solutions, rather than going it alone. This armed conflict has brought it home to all of us that none of us count for anything on the world stage, and that we can make no contribution to world peace if we work against each other.
We need a common European approach. What this report proposes is preferable to what came out of the recent Brussels summit, when, as so often before, only four Member States came together, so that the suspicion again arises that this is more of a political act against other allies. We need Great Britain at the table, too, for without Great Britain no success will come of this venture.
Madam President, I would like to begin by congratulating Mr Morillon on his report, which is the usual balanced blend of imagination and realism, vision and pragmatism. Indeed, I wish for his sake that even our fellow Member Mr Korakas would actually read it, for then he would arrive at a different view.
The real question facing us, of course - to put it in provocative terms - is this: should the European Union become a military power? I agree with the previous speaker, Mr Laschet: in recent weeks or months, Europe has, unfortunately, not played any global role at all. That is a fact. Of course, it is primarily a matter of will, as Commissioner Patten always says. Are we actually willing to take on a role? I believe - and the Morillon report, which has after all been adopted by a large majority, bears this out - that here in this House, we do have the will to play a proper role in world affairs.
Can a military capability help us? The answer, in my view, is 'yes'. A military capability can help us if there is a common foreign and security policy. It cannot be a substitute for the common foreign and security policy, but it can certainly support and underpin it. I too, however, am sceptical about an arms race. It would be quite grotesque to argue that in the past, we were involved in the arms race because we had to keep pace with an opponent, and now we have to compete in the arms race because we have to keep pace with a partner, namely the United States of America. But if we read it correctly, the Morillon report states primarily - not exclusively, but primarily - that the task must be to coordinate our defence spending so that, initially, we achieve a far greater impact and more efficiency with the same amount of money. Secondly, it is certainly also important to identify where there are gaps which we Europeans can close.
In reality, there are two alternative options to be considered. To my mind, leaving things as they are is not an option. The first option is for us to become a military power like the USA, albeit rather less powerful, less imperialist and less efficient. I see that as unacceptable. The other option is to acquire a military capability to underpin a common foreign and security policy, just as Mr Morillon outlines in his report, so that we have the capacity to act efficiently within the framework of a multilateral policy. We do not have this capacity at present. The Morillon Report identifies ways for us to act efficiently in a multilateral framework. That is why we are clear and unequivocal in our endorsement of the Morillon Report.
Madam President, General Morillon has written an interesting and credible report. Certain parts of it are likely to influence the Convention. Europe's defence industries are the key to the development of the common European defence policy, which is to be part and parcel of transatlantic cooperation. A vigorous European defence industry, based on advanced research and healthy competition, must be preserved and developed. We should try to abolish protectionism in all trade, including the trade in arms, and get the United States fully to open up its arms market.
The current system is inefficient and expensive. Taxpayers are entitled to demand that every euro be used in the most effective way possible. That, in turn, requires us to think European. A common bureau for defence equipment and resources is an absolute necessity. Do European taxpayers really think that having to pay for the development of three new ultra-modern war planes is rational and efficient? European defence industries are in danger of becoming assembly plants instead of places of high-tech research. Europe would in that case become weaker and more dependent. I cannot under any circumstances believe, however, that we should become stronger without Great Britain.
Let us now focus upon what is constructive and build upon common definitions and methods. Only with a larger budget for defence equipment and a European research-oriented defence industry within the framework of a common defence policy can we become a credible, effective and reliable partner of the United States.
Madam President, I would like to congratulate my respected colleague General Morillon on his report. As previous speakers have already said, it is being considered at an opportune time. I am a strong supporter of the establishment of an EU defence policy because I believe it is as much a fundamental part of European integration as the single currency. Additionally, if we are to learn any lessons from the current debacle and disarray in which the European Union finds itself, then the European Convention and the subsequent IGC have to consider the arguments advanced at the heart of this report.
I strongly support the EU-US transatlantic alliance, but not in its present form, where we are simply expected to endorse US foreign policy objectives, even when we disagree with them. A new equilibrium must be established on the basis of a true partnership in which both parties shape the agreed policy objectives.
However, we have to accept that there is absolutely no chance of influencing the United States when we are so dependent on them. We have, as General Morrillon suggests, to 'share the burden' also.
We must also acknowledge that an EU defence policy must be underpinned by a coherent common foreign and security policy. I do not believe that our current difficulties over our divided response to the Iraq crisis should give rise to pessimism and paralysis. If anything, it should provide the political imperative to ensure that it never happens again.
If we really want to exercise influence on the world stage, then EU leaders must agree on merging the functions of the High Representative and the Commissioner for External Relations, served by a single administration, adequately resourced, and using all our instruments in the policy areas - such as trade, development, environment, justice and home affairs - to support clear political objectives at the heart of our foreign policy.
It is to be hoped that as we move towards the creation of defence structures, we will not forget the importance of conflict prevention, and also of continued investment in our policy on democratisation and human rights, because it is abuses in those areas that give rise to conflict in many parts of the world.
Madam President, I too support the excellent report by our colleague Mr Morillon, which integrates Atlanticism and Euro-Gaullism magnificently. As someone who is far more of a Euro-Gaullist than Mr Morillon, I concede that he has managed to combine these two elements of European foreign and security policy quite outstandingly. We cannot discuss the issue of European defence as if we were debating the need for a European directive on jam. What is at stake here is the very raison d'être of European integration. I am not the only one who thinks so; many of our citizens share this view, as the opinion polls bear out.
The real purpose of European integration is peace and security, both internally and externally. For this reason, the time has come for us to make progress on the European foreign and security policy, and I am not as pessimistic about this as many others in this House. Yes, it is true that our governments have presented a pathetic picture. But if you look at public opinion in the various nations, it is apparent that on the key issues - including the Iraq war - there is far greater unanimity among the nations than among the governments. In my view, we need mechanisms and institutions which do not only capture the nations' common will but actively influence and shape it, for we cannot simply be led by the current mood. We need a responsible, long-term strategy as the basis for a common foreign and security policy.
I think the Convention is the final opportunity, in the broad community of fifteen - soon to be twenty-five or thirty - Member States, to achieve a common foreign and security policy. I hope this will be successful. I do not want a core Europe. I do not want a fragmented Europe. Yet if this wider circle of Member States fails to make progress, there must be a development towards a core Europe. However, this means a core Europe which is open to all those who are willing to participate in a common foreign and security policy.
Let me make one more thing clear: I believe that we need the Atlantic Alliance. However, as Franz-Josef Strauss, my party's late chairman, once said: 'The Atlantic Alliance will only have a future if it is based on two equally strong and lasting pillars: an American pillar and a European pillar'. The fact that this European pillar does not exist is not the Americans' fault. It is our fault as Europeans. In the wake of the enlargement which we have agreed today, we will have more citizens than Russia and the USA put together. So it is high time we did something about our foreign and security policy, and that includes spending more and creating the appropriate structures. This does not mean structures of aggression, but structures which actively build peace. Painfully, we failed to do this in advance of the Iraq war, but it has been the European Union's mission since our founding fathers started it up in 1952.
Madam President, no one has to convince us Swedish Democrats of the need for a common foreign and security policy. If the EU wishes to have influence, the EU Member States must cooperate. The common policy is particularly important for small countries within the EU. Unfortunately, the common foreign and security policy has been in ruins in recent months. Hopefully, it will be possible to unite the EU in devising the common policy now that the people in the centre of Baghdad are rejoicing at Saddam Hussein's fall and also trying to bring his giant statue crashing to the ground.
Some hours ago, the vast majority of us voted in favour of a major enlargement of the EU. This was probably the most important political decision most us have ever been involved in making. Many of the new EU Member States have given high priority to NATO membership as a solution to their security requirements. Following the period of the Cold War, NATO has been developed into a pan-European security organisation. That is a fact of which we must take account in developing the common security policy for the EU. The EU's common security policy must not be opposed to NATO's. On the contrary, cooperation needs to be deepened. It is my hope that my own country too will choose the same security solution as, for example, our Baltic neighbours, that is to say membership of NATO.
I do not believe that the purpose of the EU's security policy should, in the first place, be to develop strong, joint military power. The EU's military resources must be seen as complementing efforts to promote peace and to protect people in war-torn areas and as complementing joint efforts to combat terrorism and to respond urgently to disasters. Cooperation with the global community must of course be central in this connection.
Madam President, ladies and gentlemen, the immense difficulties that we are experiencing reveal existing trends which we should not overlook. The historic and privileged links between Great Britain and the United States are nothing new. The Atlanticist attitude of the candidate countries is based on our own weaknesses and on the fact that they do not believe that Europe is capable of defending them. Unfortunately they are right.
It is high time that conclusions were drawn from this crisis, which is perhaps a salutary one, like the ones which preceded it and which allowed us to move forward. Perhaps we shall finally find an answer to the question of what we want to do together. There are, in fact, two opposing visions of Europe. The first is the vision of those who are in favour simply of a large area of economic freedom, while foreign and defence policies are aligned with those of the United States and NATO. The second is the vision of a Europe which is powerful not only economically but politically as well, and which plays a full role in the world, in partnership with its allies and not under their tutelage. For the latter Europe, which is the one that I would like to see, a common foreign and defence policy is essential. If we have the political will to achieve it, this common defence will constitute a formidable potential for union and will finally enable us to harmonise our human and material resources in every field, and particularly in research, weapons systems and information, which will have inestimable civil, economic and social repercussions. This is why I wholeheartedly agree with the conclusions of the work carried out by Commissioner Barnier in connection with the Convention, and also, above all, with the excellent report by General Morillon. He has treated this highly sensitive subject with the competence for which he is famous, but also with tact and sensitivity. We must now come together again and move forward, if possible. I have not forgotten the Saint-Malo summit, which some people try to pretend never happened. If those people continue to prefer to take to the high seas, I hope they will use a big sail. One day, I am convinced of it, they will return to our shores. We, the others, who constitute by far the greater majority, prefer a Europe which is free, solidarity-based and credible, a Europe which also makes its influence felt in matters involving peace and the destiny of the world. This is the desire of many countries in the world, countries which expect Europe to play its role. It is also, I know, the desire of the people of Europe, as so many of them have been demonstrating in the last few weeks.
Thank you, Mr Martin.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is Question Time (B5-0088/2003).
We welcome the President-in-Office of the Council, Mr Yiannitsis.
You will note that we are starting late today, but not as late as on other occasions. Let us hope that this is a good sign that our work is going well.
The following questions are addressed to the Council.
Question No 1 by Bart Staes (H-0133/03):
Subject: Abduction of Arjan Erkel, a volunteer doctor working with MSF (Médecins sans Frontières - Doctors without Borders)
Arjan Erkel is a volunteer doctor working with Médecins Sans Frontières and head of the MSF mission in Dagestan. On 12 August 2002, he was abducted in Makhachkala, the capital of Dagestan. Six months on, MSF still has no news about his safety, the place where he is being held or his state of health. The European Parliament has already adopted a resolution in which it called on the Russian Government to do its utmost to ensure the early release of Dr Erkel.
Has the Council already raised the case of Dr Erkel in its contacts with the Russian authorities? If so, what was the outcome of any consultations with the Russian authorities? What steps will the Council be taking over the next few weeks and months in order to secure the release of Dr Erkel?
Mr President, the Council knows about the abduction of Mr Erkel and has repeatedly expressed its concern at various levels. The Council also issued a statement on the abduction of Mr Erkel on 31 January of this year. The question of Mr Erkel was raised by the Greek ambassador to Moscow during his meeting with the Russian deputy foreign minister, Mr Tsizov, on 14 January. This matter was also raised during the troika of political leaders with Russia on 16 January. The Russian authorities were called on to make every effort to secure the safe release of Mr Erkel. The same demand was reformulated during the meeting of the ministerial troika with Russia in Athens on 24 January, when the Russian side promised to examine the matter. Finally, this issue was again raised by the Greek ambassador to Moscow during another meeting with the Russian deputy foreign minister, Mr ?sizov, on 18 March 2003, when he replied that the investigation was continuing and the Russian authorities were doing everything they could about this matter, but that at present they had no information on the fate of Mr Erkel. The Council will raise the question of the abduction of Mr Erkel during the forthcoming meeting of the Cooperation Council with Russia on 14 and 15 April, next week in other words, in the hope that his safe release can be secured.
Mr President, I thank the Greek Presidency very much of course for the reply, but I must nonetheless express my disillusionment. It is a standard reply, a cool reply. It is a reply that shows no evidence of any engagement. People talk, people communicate and no progress is made. I am chairman of the Delegation to the EU-Russia Parliamentary Cooperation Committee and I am now beginning to get to know the culture and the methodology by which you have to tackle problems of this kind. I think that some energy, some engagement is really appropriate here. Hundreds of thousands of people have signed a petition that is coming in to Médecins sans Frontières on a separate web site. Hundreds of thousands of Europeans want politics to make every effort to make the Russians specifically tackle this matter. The reality is that our Russian colleagues only tackle this matter as a criminal matter, as a workaday matter. I would therefore like to ask the Greek Presidency to show more engagement in the matter and to ensure that action is actually taken.
I should like to say to the honourable Member that we all consider this sort of incident, such as the abduction of a person who has gone to offer his best services, to be a savage act which we must do what we can to reverse. I would be obliged to the honourable Member if, in addition to his criticism, he could propose very specific action which we could take in order to pursue further this common objective on which we are in absolute agreement.
I would like to remind the honourable Members of one thing: this Question Time is governed by the Rules of Procedure, by an Annex and by certain recommendations. The recommendations, approved by Parliament in plenary session, indicate that supplementary questions must be concise and must be of an interrogative nature and suggests that they should not exceed thirty seconds.
You will have a minute, as always, but I would ask you not to exceed that minute for the supplementary question and to comply with this Resolution by Parliament.
Question No 2 by Mihail Papayannakis (H-0135/03):
Subject: The Western Balkans and the Copenhagen criteria
Will the Council set out its general views on the prospects for accession negotiations with the countries of the so-called Western Balkans and on related political issues linked to the practical implementation of the Copenhagen criteria and in particular how to ensure the freedom of movement and establishment of persons and the lifting of barriers to the movement of recent or more long-standing refugees from these or neighbouring countries? Do any forecasts exist or have any preparations been made in this connection to facilitate such policies which will become absolutely indispensable if these countries accede to the EU?
Mr President, the Council agrees with the importance the honourable Member attaches to the right of refugees and exiles to return to their countries, which is considered to be a fundamental human right.
Under Article 49 of the Treaty on European Union, any European state which respects the principles set out in Article 6(1) may apply to become a member of the Union. In other words, principles such as freedom, democracy, fundamental freedoms and the rule of law. The Council would remind the honourable Member that, since the European Council in Feira, countries in the stability and association process are potential candidates for accession to the European Union. Croatia, for example, applied for membership on 21 February. This European prospect was recently confirmed during the European Council in Copenhagen last December, which also reiterated the criteria of the European Council in Copenhagen in 1993, some of which are political criteria and must be met in order for a country to accede to the European Union.
It is still too early for evaluations in connection with possible dates for starting accession negotiations with the countries of the Western Balkans. In the meantime, the stabilisation and association process remains the Union's focal point in the area. It is a long-term approach, the purpose of which is to support the reforms which are needed and which are in keeping with the European Union. The rate at which each country goes through the various stages of the process depends on its improved ability to undertake the obligations which derive from closer and closer links with the Union and from meeting the preconditions laid down by the Council in April 1997.
The Council examines the progress made by each country every year and this tool is used to take decisions on how relations will develop in the future. The most recent examination at Council level was on 13 May 2002. The next examination is planned for mid-2003 and will enable progress made in the meantime by the various stabilisation and association countries to be evaluated. I should also like to say that the Council decided on 22 July 2002 that the European Union would use the same opportunity to evaluate progress made with the return of refugees and exiles. In any event, this issue is discussed regularly by the Union, depending on requirements, during various contacts with the countries in the region. The Union therefore has a number of means at its disposal at this stage which allow it to monitor the application of the policies which the honourable Member addresses in his question.
Mr President, it is, of course, obvious that, once they have acceded, and even now with a view to their accession, all these countries are obliged to safeguard the free movement and establishment of persons. And in this sense, the concept of refugee will no longer have any meaning between these countries or, of course, between these countries and the present 15 members of the Union. If that is how things stand, does it make sense for there to still be refugees of Greek descent in some of these countries, such as the FYROM, who cannot enter Greece? This is a sad legacy of the civil war. Sad for all of us. And yet this war ended 54 years ago. The call for their right of free entry into Greece is supported by a whole host of people of all political persuasions, as I found out for myself during meetings in Florina and elsewhere. Is this issue included in your general position? Do you intend to settle it soon?
That is another matter. Greek legislation applies and consequently it is not a general issue in connection with European Union policy relating to the Western Balkans.
Mr President, I do not know whether you are aware that I have received a note from the Presidency concerning a question I asked the Council and which was due to be answered today, saying that it is unacceptable, because it apparently made accusations of bad faith or a procès d'intention with regard to words spoken by the President of the Spanish Government, Mr Aznar.
As everyone knows, at a press conference with Mr Blair, Mr Aznar threatened Chile and Mexico by saying that, if they did not vote in favour of the coalition position in the Security Council, the progress of their agreements with the European Union could be blocked by some States.
I do not think that this constitutes a threat; it is simply Mr Aznar's true intention. This is why my question has not been allowed. Despite this, I have reworded it. Mr President, do you know whether I will be able to table the question today? In any event, Mr President, I wish to ask whether today's questions have been looked at, to know whether any other accusations of bad faith have been made. Because there have been and they are all legitimate. I fail to understand on what grounds the President has decided to reject my question, because when I spoke about Mr Aznar, I did so objectively and clearly: this was Mr Aznar's clear intention in threatening Chile and Mexico, countries which, furthermore, are Spanish-speaking, which makes the situation all the more unacceptable.
I wish to ask, Mr President, whether you will allow me to ask this question and whether, in any event, the other questions have been looked at to see whether they are guilty of the same sin.
I would have been grateful if you could have put this question when we reached the time for your question out of respect for the agenda, not at the time of your pleasing.
You have been informed, Mr Nogueira, that the President of Parliament in accordance with his competences and with the Rules of Procedure, and this has been communicated this morning - as you and I have discussed both inside and outside the chamber - has stated that Question No 13 which you have raised is not admissible because it contains statements or judgments, which I do not intend to go into.
Imagine, for example, that you were a Finnish Member and I a German Member, in order not to get into an issue under discussion in Spain. I am simply talking about the Rules of Procedure.
I must say to you, since you ask my opinion, that having read the note from the President and the question, I agree with the President of Parliament. I believe that you have also approached the office of the President to say that if you reformulate the question and present it for next month it will be dealt with. Provided that it is in accordance with our Rules of Procedure, and I will not comment on the questions from other Members, because that is not my job, particularly as to whether they have 'sinned'.
I only organise the debate here, I have absolutely no obligation to define sins or sinful or irregular behaviour. I very much value your contributions but today your question has been declared inadmissible.
There is another point of order from Mr Staes, who has the floor.
Mr President, I would like to apologise because I was not concise enough just now and evidently have not completely followed the rules. I apologise for this. The President of the Council asked me a question just now. He said: you are making a value judgment and I would actually like to hear from you, Mr Staes, what we can do in practical terms? May I ask the President of the Council whether he or his representative would be willing to receive me with a senior delegation from Médécins sans Frontières, so that we can make clear what specifically could happen in anticipation of the meeting on 14/15 April or possibly other meetings with the Russians. If we receive a reply to this, then I have been concise and then I have a good reply to my question.
If the President-in-Office of the Council believes it appropriate, he may reply to you directly and in person at the end of this Question Time, but here we have an order for questions, we obey certain rules and I would ask everybody to respect them.
This is not any other type of debate. This is a Question Time with an order for questions, and I would ask you not to create a situation in which other Members are not able to put their questions because we are using up the time for other purposes.
Question No 3 by Alexandros Alavanos (H-0136/03):
Subject: Unlawful detention of Greek national at Amsterdam airport
Themistocles Koltsidopoulos, a Greek national studying at the University of Piraeus, was travelling to Scotland on a KLM flight via Amsterdam. While waiting to change aircraft at Amsterdam's Schiphol Airport, where he was in transit, he was unlawfully detained by the Dutch police authorities, owing to his dark skin, on a trumped up charge of forging a passport and driving licence, together with another Greek passenger - also of dark complexion - although they had numerous personal documents proving the charge to be groundless. During his unlawful detention, he was refused permission to communicate with the Greek authorities and was not allowed to contact his family to inform them that he was being held in custody. Furthermore, while being held in custody for over ten hours, he paid for his food and was returned to Greece at his own expense. Finally, the police refused to hand back his personal documents (driving licence, Greek passport, student identity card, etc.), which they had confiscated.
In the light of Article 18 of the Treaty and the frequent recurrence of such incidents at Amsterdam airport between the Dutch police authorities and Greek nationals, as reported to the Greek passport authorities, will the Council say what measures it will take to prevent the Dutch police from abusing their 'rights' to the detriment of European citizens? What practical options are open to Mr Koltsidopoulos to mount a defence and claim compensation for the stress and any financial damage he has suffered?
Mr President, I should like to point out to the honourable Member that the Council does not comment on individual incidents which have to do with the exercise of their jurisdiction by the Member States in order to maintain law and order. This is standard practice on the part of the Council.
Thank you, Mr President-in-Office of the Council. No, I am not at all satisfied with this reply. This has nothing to do with law and order. It has to do with freedom of movement. The authorities at Amsterdam airport persist in exercising an oppressive policy against any Greeks who have not dyed their hair blond and used contact lenses to make their eyes blue. They hold them in the forged passport section or wherever and they send them home. I have here a letter from the Royal Constabulary at Schiphol airport in Amsterdam, apologising ten weeks after the event because it found two people on the same aeroplane who supposedly had forged passports. If the President-in-Office contacts the Greek prefectures, he will see that this is systematic action on the part of the Dutch authorities and I should like to ask for an intervention, given that this has to do with the free movement of persons within the European Union.
I shall reply as the Greek Deputy Foreign Minister. We shall examine this matter and if there is any such issue we shall indeed see what we can do. I make this statement in my national capacity and not in my capacity as President-in-Office of the Council.
Question No 4 by Bernd Posselt (H-0138/03):
Subject: Accession of Croatia to the EU
What is the Council Presidency's view of Croatia's plans to join the EU and what will the next steps be?
Mr President, on 21 February, during his visit to Athens, the Croatian Prime Minister submitted an application for his country to accede to the European Union. The Greek Presidency plans to discuss the Croatian application at the General Affairs Council in April and to refer it to the Commission once it has carefully examined the legal parameters of the matter and, of course, consulted its partners. This question is being discussed at Coreper today and, as I said, we are waiting to discuss it in the Council next week. On the basis of the opinion of the Commission, which we hope will give its opinion relatively soon, the Council will examine how far Croatia meets the political Copenhagen criteria and it will then be able to enter the accession process.
Mr President, I would like to thank the Minister for his reply. I would like to put an additional question: do you think it is conceivable that Croatia could be included in the next enlargement round? Not this one, of course, but the next round planned for 2007. Do you think it is conceivable that Croatia could be part of this round, and will you propose this in the Council? Personally, I believe that Croatia fulfils the criteria at least as well as some of the countries which we have admitted today.
Greece as a country supports Croatia's candidacy. It is far too early at present for me to state, as President-in-Office of the Council, if the outcome of negotiations, the starting date of which is unknown because we have to wait for the opinion of the European Commission, will be such that Croatia can become a member on 1 January 2007. Anything is possible, except that at the moment I do not think that it serves any purpose or that there is any point in my saying whether or not it is possible. Of course it is possible, but no-one knows if this timetable really is feasible. And as we all well know, enlargement negotiations with a country are usually time-consuming, they take a very long time, they require consultation and negotiation on a great many issues and they very often take far more time to complete than anyone initially thought they might need.
As they deal with the same subject, Questions Nos 5 to 12 will be taken together Question No 5 by Francisca Sauquillo Pérez del Arco (H-0142/03):
Subject: Humanitarian aid for the Saharan population
The latest report by the UN Secretary-General indicates a shortfall in food aid to the Saharan population The Commission describes the Saharan conflict as one of the so-called forgotten tragedies which call for special EU attention and the population receives ECHO humanitarian aid. Nevertheless, the Commission is considering reducing the food aid handled by a consortium of NGOs.
Does the Council intend to support the maintaining of humanitarian aid to the Saharan population? Are resolving the Sahara conflict and helping the population there amongst the Greek Presidency's priorities?  Question No 6 by Miquel Mayol i Raynal (H-0145/03):
Subject: Human rights situation in the Western Sahara
Reports from European NGOs on the human rights situation in the Western Sahara show that Morocco has committed systematic violations of international humanitarian law from the very first days of November 1975, before Spain finally withdrew from the Western Sahara in February 1976. And even today there are still countless cases of forced disappearances in the Western Sahara.
Is the Council aware of the human rights violations against the Saharawi population in areas controlled by the Moroccan army, especially against Saharawi political prisoners in the El Aaiun 'black prison'?
What measures is the Council prepared to consider in order to guarantee the protection of human rights in this Non-Autonomous Territory?  Question No 7 by Laura González Álvarez (H-0156/03):
Subject: Western Sahara dispute
After Cyprus and Palestine, the Western Sahara dispute is the longest-standing dispute still pending within the UN, and the last major decolonisation process.
On 30 July 2002, the UN Security Council unanimously approved resolution 1429 on the Western Sahara. It underlines the validity of the UN plan for resolving the dispute as the democratic, peaceful and lasting solution. International law demands a fair referendum, which should have been held in 1992.
Given this resolution and all the previous UN resolutions on the dispute, and the fact that the Kingdom of Morocco is clearly obstructing the implementation of the appeal stage leading to the referendum,
What measures are being discussed within the Council with regard to the political dialogue with Morocco, to ensure that the referendum is held without further delays and with international guarantees?  Question No 8 by Carlos Carnero González (H-0186/03):
Subject: New version of the Baker plan for Western Sahara
The new version of the James Baker plan for a solution to the Western Sahara conflict, recently presented to the parties, makes provision for the holding of autonomous elections within one year, and a referendum on self-determination no later than five years after any agreement has been signed by the parties. This plan envisages two different electoral registers for the two votes. The initial elections are to be based on the list drawn up by the UN for the referendum on self-determination, but a modified list is to be imposed for the final election, which is to include the Moroccan settlers who have not been accepted by Minurso in over 10 years of identifying voters. What is the Council's position on this proposal by Mr Baker? What measures does it consider appropriate in order to respect the list drawn up by the UN?  Question No 9 by Yasmine Boudjenah (H-0191/03):
Subject: Western Sahara
While expressing my surprise and concern at the biased position expressed by the Presidency, which makes no reference whatsoever to the holding of a free, legal and impartial referendum on self-determination of the people of Western Sahara in accordance with the UN Peace Plan, I wish to ask the Council whether it intends to make representations to Morocco for the release of the Saharawi prisoners?
Does it intend to react to the harassment and dismissal of Saharawi NGO representatives after they agreed to be heard by Parliament's ad hoc delegation in February 2002?
Does it plan to speak out against the 10-year prison sentences handed down to Salec Bazaid, Moussamih Baba and Bourhil Mohamed Lamine on 12 March 2003?  Question No 10 by Pedro Marset Campos (H-0192/03):
Subject: Western Sahara
In mid-January 2003 the UN Secretary-General's personal envoy for Western Sahara undertook a tour of countries in the region in order to submit a proposal for resolving the conflict to the parties.
Has the Council had any contact with the United Nations special envoy, Mr James Baker? What is the European Council's position on the proposals by the Secretary-General's personal envoy for Western Sahara? Does the Council believe that the proposal for resolving the conflict may disregard the inalienable right of the Saharawis to self-determination?  Question No 11 by Margot Keßler (H-0196/03):
Subject: Western Sahara - human rights
On 5 March 2003 the Greek Presidency published a statement in which the EU welcomed the release of 100 Moroccan prisoners of war by the Polisario Front on 26 February. The Presidency explained that the release of these prisoners could contribute to promoting dialogue and confidence between the parties concerned and called for the immediate release of all prisoners of war.
What is the Presidency's attitude towards the sentencing to ten years' imprisonment on 12 March in El Aaiun of the three Saharawi Salek Bazaid, member of the Forum for Truth and Justice, Moussamih Baba and Bourhil Mohamed Lamine in an unfair trial and after being inhumanely treated since their arrest?  Question No 12 by Carlos Bautista Ojeda (H-0213/03):
Subject: Oil prospecting in the Western Sahara
The natural resources of the Western Sahara stand in need of special protection by reason of the conflictual situation which has characterised that territory for more than 25 years. It is stated in the conclusions of the UN's Legal Service of 29 January 2002 (document S/2002/161) on Moroccan oil prospecting in the Sahara that such activities should not be carried out. The Norwegian government has, in statements made by the deputy foreign minister Mr Vidar Helgesen, questioned the legality of the operations being conducted by the Norwegian company TGS-Nopec and forming part of the Moroccan-led activities on the continental shelf off the Western Sahara, on the grounds that they are in violation of the inalienable rights of the Saharan people to the resources existing on its territory.
What is the Council's position concerning Community oil and mining companies operating without international legal cover in the Moroccan-occupied Western Sahara? Does the Council intend to take specific action on the matter?
Mr President, the Council is carefully and constantly monitoring the issue of the Western Sahara. The European Union wants a peaceful solution to the conflict as quickly as possible. The Union therefore also fully supports the efforts of the United Nations and, more particularly, of the personal envoy of the Secretary-General of the United Nations, Mr James Baker, to find a viable solution which is governed by a spirit of full compliance with the international legal order.
Mr Baker submitted a proposal on 16 January 2003 for a political solution to the conflict which guarantees self-determination in accordance with Security Council Resolution No 1429 of 30 July 2002. He presented this proposal to the parties involved and the neighbouring countries during his visit to the region between 14 and 17 January 2003, following which the term of office of the United Nations Mission for the Referendum in Western Sahara was extended twice, once until 31 March and the second time until 31 May, in order to give the parties involved time to examine the proposal and formulate their replies. The presidency of the Council of the European Union, in its contacts with the parties' delegates, including recently during the meeting of the Association Council with Morocco last February, urged them to examine Mr Baker's proposal with a favourable predisposition.
As noted in the report by the Secretary-General of the United Nations of 16 January, the United Nations and the Security Council have been making active efforts over the last 20 years to help the parties involved find a solution to this conflict. All possible solutions have been set out to the parties involved. It is now solely up to them to show the necessary political wisdom and to take advantage of this new chance to give the population of the Western Sahara a better future.
The recent statements about stepping up contacts between Morocco and Algeria and the declared will of both sides to discuss all the issues, including the issue of the Western Sahara, gives cause for hope. Given that discussions about the final settlement of the question of the Sahara are being held within the framework of the United Nations and are now at a crucial stage, the Council sees no point in taking a stand on the question of the exploitation of the natural resources of the Western Sahara.
Regardless of the political solution to the conflict, the question of human rights is a factor of fundamental importance to the Union and a source of permanent concern to it. In an effort to divorce the humanitarian dimension of the conflict from its political dimension, insofar as that is possible, the European Union has always urged the parties involved to take measures of a humanitarian nature in order to facilitate the restoration of confidence between the people and populations affected. The Union has made repeated demarches to the parties involved for this purpose. These efforts again brought about results with the release of 100 Moroccan prisoners of war on 26 February by the Polisario Front. The European Union expressed its satisfaction following this event. However, given that approximately 1 160 prisoners of war are still being held, the Union stressed that this gesture was not enough but was a step which could also promote dialogue and trust between all sides.
The humanitarian issues linked with the conflict in the Western Sahara, including the issue of the missing persons, is also raised systematically within the framework of the political dialogue being held by the European Union within the framework of the association agreements which it has concluded with its partners in the southern Mediterranean. During the last meeting of the Association Council with Morocco in Brussels on 24 February, the Council stressed, among other things, the need for respect for human rights and fundamental freedoms in the Western Sahara. It also called for continuing cooperation with the International Red Cross Committee in order to get to the bottom of the issue of the missing Saharawis. The Council has also repeatedly turned its attention to United Nations Security Council Resolution 1359, which urgently calls on the parties involved to clear up the issue of the missing persons and to comply with the orders of international humanitarian law.
The Council has no information on the question of the 'black prison' of El Aaiun, nor does it have enough information to reach a conclusion about the real circumstances surrounding the arrest and conviction of Saharawi prisoners. The European Union, through the humanitarian aid agency of the European Community, is the most important donor of humanitarian aid to the Saharawi people. The honourable Members may refer to the Commission for more information about the exact amount of aid provided by the Union.
Mr President, thank you for your reply. The question I posed, Question No 5, was very specific. As you are aware, the population of Western Sahara depends almost exclusively on the European Union aid provided through ECHO for its survival. My question was whether the Council will support the continuation of the humanitarian aid to the population of Western Sahara throughout the process you described.
I fail to see why the honourable Member believes that the Council will change its policy on the question of humanitarian aid. We shall support humanitarian aid in accordance with the proposals we receive from the European Commission. The point is what the European Commission's intentions are, not what the Council's intentions are. In all events, the relation between cause and effect, the logical order, is different from that in which the supplementary question was put.
Mr President, Mr President-in-Office of the Council, I appreciate that many questions have been posed on this issue, but they are all different. When we believe a subject is deadlocked within the European institutions we usually proceed as we are today to try and make progress.
In my question I acknowledge that the United Nations plan for a fair referendum for Western Sahara is still valid. You replied that you appealed for human rights to be respected when you met with the Mediterranean countries. In particular, the latter included Morocco and the associated states.
Mr President-in-Office of the Council, I think this is insufficient. If, as you said, the Saharawis have released 100 Moroccan prisoners but the Moroccans have imprisoned three Saharawis in terrible conditions, simply appealing for respect for human rights is not enough. We need to apply pressure. As we have association and trade links with Morocco, we are in a position to apply such pressure. We must insist on respect for human rights and urge both the Saharawis and the Moroccans to release their respective prisoners. We need to apply far stronger pressure.
This does not constitute a question. Nonetheless, Mr Yiannitsis is free to respond or comment should he wish to do so.
Mr President, obviously this is not a question and obviously the European Council is interested in exerting pressure on both sides. What I said about humanitarian assistance in these situations applies precisely to both sides. The pressure is directed at both sides, including Morocco, to which the honourable Member referred. Consequently, I see no cause for disagreement here.
Mr President, Mr Baker has made a number of modifications to the initial peace plan. I feel it is important for the Council not to view this as set in stone. Rather, it should endeavour to ensure that the plan evolves in line with United Nations resolutions providing for the population to vote in a referendum on self-determination for Western Sahara.
I would like to reiterate the question I posed. I asked whether the conflict in Western Sahara is now officially on the Council's foreign policy agenda. If so, how high is it on the agenda? Is the High Representative for Common Foreign and Security Policy taking any action in this regard? Is the Presidency of the Council? Does the Council know whether the Commission is taking any such action? Is the Council aware that the Kingdom of Morocco prevented a delegation that was to have testified on the violation of human rights in Western Sahara from attending a meeting of the United Nations Human Rights Commission in Geneva? If so, what is the Council's reaction?
Mr President, I do not know if Morocco prevented a delegation from travelling to Geneva. Similarly, I have reservations about commenting on initiatives which Mr Solana intends to take in order to put this issue back on the Council agenda. Of course this issue is of interest to the Council, but exactly when it will appear on its agenda and when it will not, I am not in a position to say at the present moment.
President-in-Office of the Council, I should like to thank you for your replies, in particular the one concerning the self-determination of the Saharawi people, a question which is finally being examined now, although I had asked a question on this subject during the last session. In my last written question, I expressed great concern over the fact that the Council had not followed up this point.
On the other hand, I am a little worried about the effect of your overall reply, because you said, amongst other things, that it was for the parties involved to show common sense. How does that position show respect for international legitimacy? Surely it is up to the European Union to play an important role here, particularly with regard to its partners. I am thinking in particular, of course, of Morocco, with which we have signed an association agreement. In my opinion, it would be advisable for the European Union to have a frank and critical dialogue with our partner. The association agreement which we signed with Morocco contains a very precisely worded Article 2 which is concerned with respect for human rights in Western Sahara.
I would simply like to repeat my previous two questions. Does the European Council intend to react to the acts of harassment, in particular the measures taken to dismiss several Saharawi representatives who met an ad hoc delegation from the European Parliament over a year ago? Does the Council intend to protest against the ten-year prison sentences handed down to three Saharawis in March? Do these questions not fall within the scope of respect for human rights and Article 2 of the association agreement with Morocco?
My reply, which I think must have been clear, is that the Council, which of course also has the association agreement with Morocco in its hands, is exhausting all the means of persuasion at its disposal to bring about respect for human rights and a solution to this major issue and to condemn incidents such as those to which the honourable Member and her honourable friends referred, with the means and tools at its disposal. Consequently, I can only repeat these findings and statements as far as the Council's policy is concerned. The Council is making every possible effort and it will continue to do so along the same lines, so that it can deal with these incidents, be they in the Western Sahara or in any of the other numerous places in the world.
May I remind you that we are perhaps the only international body at worldwide level which is trying with such patience and the few resources at its disposal to found, establish and safeguard human rights and freedoms.
I am grateful for the information provided by the President-in-Office of the Council, but one issue remains to be clarified.
The approach adopted by the United States in relation to Palestine has proved ineffective. The price paid in blood by the people of East Timor suggests that a similar crisis could occur in Western Sahara. Is the European Union not duty bound to prevent conflicts and crises? At present, the Council appears to be focusing on what I would deem almost technical questions. Is it not incumbent on the Council to take the initiative politically, in association with the United Nations?
Dealing with issues such as the issue we are discussing is one of the Council's duties. I really would like the honourable Member of the European Parliament to take account of the fact that it is easy to say that the limits and the tools which the Council has at its disposal should be exceeded here and there in various ways, but there have been a great many discussions, even today, in this House, which demonstrate that the European Union is not a superpower, it is not an agency which can intervene as and where it likes in order to impose its views and its values. Consequently, what it can do is fight in the way it is fighting and organise itself so that it can strengthen its position on the international stage and raise its profile and exert more influence on the issues of interest to it.
Mr President, thank you for the reply, but let me ask you this, briefly and succinctly: are you prepared to ensure, are you prepared to intervene, so that the thirteen persons - the delegation of human rights activists whose passports were confiscated in Casablanca - are given back their passports and are able to resume their journey to the 59th session of the Commission on Human Rights in Geneva? One member of the delegation is a laureate, Mohammed Dadash, who spent nineteen years in prison and who was awarded a human rights prize by the Ravdo Foundation in Norway.
I shall look into the matter. Whether or not I am prepared to intervene personally is not a personal matter for me. I shall look into the matter and if the Council can do something along these lines, we shall see to it. I should like to say that I am from a country which also lived through times such as these at one point and that we are very sensitive to these situations at a personal level. However, we are not here in a personal capacity, we are here in the capacity of President-in-Office of the Council and we therefore have to respect the common view and the common position of the Council and operate within that framework.
Mr President, Mr Yiannitsis, President-in-Office of the Council, I wonder if you have noticed where the honourable Members putting questions to you are seated?
I am aware of the conclusions arrived at by the United Nations Legal Service on this matter, of course. Nonetheless, has the Council considered measures to control the actions of European multinationals, especially oil companies, to ensure the natural resources of Western Sahara are not exploited whilst the self-determination process takes place? What guarantees can we give the people of Western Sahara, through the Council, that we will not allow their natural resources to be exploited by European Union multinationals during the self-determination process?
Perhaps the honourable Member could show me how to talk into the microphone and look at someone behind me at the same time?
Mr President, Mr President-in-Office of the Council, recently, there are more and more reports of Europeans disappearing between Algeria and Tunisia. The current figures are four Swiss, eight Austrians, one Dutch, one Swede and fifteen Germans. Are you aware of these incidents, and is the Council considering taking joint action to free or locate these fellow citizens?
This is something I know nothing about and I reserve the right to see what reply the Council can give.
Mr President, President-in-Office of the Council, I am not sure whether my ironic remark annoyed you. In any case, I apologise. I had no intention of causing offence.
I would ask you please to answer my question. What guarantees can we give the people of Western Sahara, through the Council, that we will not allow their essential natural resources to be exploited by European Union multinationals during the course of the self-determination process?
I would like to apologise again for any offence I may have caused and add that I did not understand your reply.
The meaning can sometimes vary, depending on the language. Mr Yiannitsis may reply if he wishes to do so.
I do not know if there was some misunderstanding. If there was, I am very sorry. What I understood from the translation was that the honourable Member commented on why, when I am talking into the microphone, I do not look at the person who asked the question and to whom the reply is addressed. Because, quite simply, when the person who asked the question is over there, I cannot see him. I am very sorry, but that is what I understood from the translation.
As far as the question of exploiting deposits and natural resources is concerned, the Council, precisely because this stage is a very delicate stage in the negotiations, does not consider it advisable for activities such as these to be furthered.
As I explained, Question No 13 was deemed inadmissible pursuant to the Rules of Procedure. We will therefore now move on to the following question.
Question No 14 by Eurig Wyn (H-0146/03):
Subject: Western Sahara and the UN Convention on the Law of the Sea
Taking into account the status of non-self-governing territory of Western Sahara over which, according to the UN, the Kingdom of Morocco has no administrative power, as this status could not be conferred unilaterally by Spain in the Madrid Treaty;
Taking into account that at the time of the signing of this treaty, Spain had not extended the jurisdiction of Saharan waters to 200 miles and given that according to the international legal order and the UN Convention on the Law of the Sea, the Kingdom of Morocco, as an 'occupying' country, cannot extend the jurisdiction of these waters, nor include in its Exclusive Economic Zone (EEZ) these Western Sahara fishing grounds;
What is the Council's opinion on this issue and what measures will it take to respect the Convention on the Law of the Sea in its relations with the Kingdom of Morocco?
The declaration on the competence of the European Communities with regard to matters governed by the United Nations Convention on the Law of the Sea of 10 December 1982 and the Agreement of 28 July 1994 relating to the implementation of Part XI of the Convention sets out the list of issues for which the Community has sole competence or joint competence with its Member States. However, defining the limits both of territorial waters and of the economic exclusion zone is not included in the list of matters for which the Community has competence.
As regards the matters set out in the preamble to the question concerning the status of the Western Sahara under international law, the Council would remind the honourable Member that this is a matter for the United Nations Organisation as the international organisation involved in investigating and settling the conflict in the Western Sahara, in keeping with the international rules that derive from the Law of the Sea. Consequently, the questions raised do not come within the competence of the Council, they come within the jurisdiction of the Kingdom of Spain, the Kingdom of Morocco and the United Nations Organisation.
I would like to ask whether the European Union, in the light of the information conveyed to us, can make representations to the United Nations to at least respond in a constructive manner as to the future status of the Saharan people. Since the 60s they have been promised a referendum and there has been deliberation and an impasse which is creating a very difficult situation for a large population of people living in refugee camps.
Would it be possible for the European Union, through you, President, to make representations, even by letter, to the United Nations expressing our concern about this very important issue?
On this issue, I must say that I need to consult the Council in order to be able to reply as to whether the Council is prepared to send such an envoy, in the capacity of observer, to the United Nations in order to help in this direction.
Question No 15 by María Izquierdo Rojo (H-0157/03):
Subject: Preventing sexual harassment in the armed forces
Given the current situation, would it not be worth coordinating and extending provisions on the prevention of sexual harassment in the armed forces, particularly these provisions which have proved effective in certain Member States? Is the Council aware that Private Dolores Quiñoa, having been raped and abused by her superior officer in 2000, has been sent home with no posting and no compensation for the harm she has suffered? Is the Council aware that in Spain, where 9.3% of soldiers are women, no 'Coordinating Advisory Committee on women in the armed forces' has yet been set up, along the lines of the one NATO established in 1961?
I should like in particular to point out to the honourable Member that matters of a disciplinary nature relating to national armed forces, such as questions of sexual harassment, come under the jurisdiction and responsibility of the individual Member States.
I should like to draw your attention to the fact, however, that, since September last year, we have had Directive 2002/73 of the European Parliament and of the Council on the implementation of the principle of equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions. This directive introduces a definition of sexual harassment and stipulates that 'harassment and sexual harassment within the meaning of this Directive shall be deemed to be discrimination on the grounds of sex and therefore prohibited'. The Member States are called on to comply with this directive by 5 October 2005.
President-in-Office of the Council, do you consider it appropriate to adopt measures to prevent sexual harassment in the Armed Forces? Such measures would prevent the situation Dolores Quiñoa found herself in. She was the victim of an assault but was then powerless against her attacker. President-in-Office of the Council, you must be aware that, in Spain, victims are defenceless against attackers like Lieutenant Iván Moriano. Such individuals can act with impunity. You must take into account, Mr President, the fact that a large number of cases of harassment go unreported because victims are ashamed and afraid, or because they fear reprisals.
Lastly, please note that the number of cases actually made public is very high, and is increasing. President-in-Office of the Council, you do have competencies on coordination and harmonisation in countries like Ireland, the United Kingdom, Sweden, Greece, the Netherlands, Denmark, Portugal, France, Italy and Belgium.
In Ireland for example, of the 60 women in the Armed Forces interviewed, 28 had been subjected to sexual harassment. In the United Kingdom military courts dealt with 192 violent crimes in the year 2000 alone. Thirty-four of these crimes were of a sexual nature.
President-in-Office of the Council, coordination and harmonisation are needed with a view to establishing measures to prevent sexual harassment in the Armed Forces. I urge you not to evade your responsibility in this area.
I should like to point out to the honourable Member that, as I said, the jurisdiction and responsibility for such matters lies in principle with the Member States. There is criminal law and there are all the forms of the law which of course relate to the matter and must be applied. If they are not applied, then there are international and European bodies for filing charges against the Member States.
At European Union level, as I mentioned, certain arrangements have been promoted which can be used to deal with such situations, but the directive I referred to would not have been of any use in connection with the incident to which the honourable Member referred. These are completely different situations. I believe that the facility for the European Union to intervene in such matters, regardless of anyone's and/or the Council's personal preferences, tendencies or wishes, is laid down in the Union Treaties and we must look to them to see what is allowed and, if there is some such facility - and I am not in a position at the moment to say that there is and I do not see where it would derive from - it could be used. This is one more reason for saying that the review now being carried out in the Convention, human rights and a whole series of similar matters must be finalised and studied at Union level.
Question No 16 by Gerard Collins (H-0160/03):
Subject: Meetings with Ambassadors of the Arab countries
On 10 March 2003 the High Representative for the EU's CFSP met with the Ambassadors of the Arab Diplomatic Corps in Brussels to exchange views on the latest developments in EU-Arab relations, the Barcelona process and current international issues, including the Middle East and Iraq.
Is the Council in a position to provide more detailed information on the results of the meeting and, in particular, with regard to the events unfolding in the Middle East and Iraq?
Mr President, the honourable Member will certainly know that Mr Solana, the Secretary-General and High Representative for the CFSP, maintains constant dialogue with many and varied agents and representatives in the region and meets the ambassadors of the Arab diplomatic corps on a regular basis. The Council is told about these meetings as and when necessary. The Council would also point out to the honourable Member that Mr Solana repeatedly reports to the European Parliament on recent developments in the region and will obviously continue to do so.
I suggest to the presidency that, with regard to the many genuine difficulties that exist at the present time between Arab countries and the western countries, there is perhaps a need for a study on how best relations between the European Union and these countries might be improved. Only recently at the opening of an exhibition in Brussels by the ambassador of one of the Arab countries, he availed himself of the opportunity to tell me how difficult things were for him and his colleagues. He acknowledged that the meetings with Mr Solana were helpful, but urged more meetings, more discussions and more debate because of the very difficult and strange times which exist at present.
Perhaps the President-in-Office might consider how best we can help to bridge the gap that needs to be bridged, particularly in relation to the Palestinian issue and the lack of progress that has been made there.
I agree with the honourable Member. I would remind you of the efforts the Greek Presidency has made, of the trips and contacts made by the Minister for Foreign Affairs, Mr Papandreou, including in cooperation with other Ministers for Foreign Affairs from other countries, in order to arrange meetings with Arab countries and ongoing consultations, precisely on the issues of burning interest to the region.
I thank Mr Collins for asking this question at such a sensitive moment in the Iraq crisis.
I should like to ask the President-in-Office to convey the view of many of our members - including, I am sure, Mr Collins and certainly myself - that the roadmap to peace should become a reality; and also, on our behalf, to inform Mr Solana that we should redouble our efforts to make that a reality, given the sensitivities in the region following the Iraq crisis.
The position taken by the honourable Member is not, of course, a question, but I should like to point out that the Council recently took the position that the question of the Middle East, the Palestine question, should be very high on the agenda for action. A solution has to be found. The road map must be publicised and made binding, and efforts must be made so that we arrive at a result within a reasonable period of time in accordance with the road map. I am in a position to know in this respect that the High Representative, Mr Solana, and the Council wish to work to achieve this objective.
As the author is not present, Question No 17 lapses.
.
Question No 18 by Brian Crowley (H-0164/03):
Subject: Alternative energy research and development fund
Given the high price of oil on world markets, does the Council consider that now is the time to establish a well-resourced EU alternative energy research and development fund and, if so, will it call on the Commission to bring forward the necessary proposals for the 2004 and subsequent budgets?
I would remind the honourable Member of Article 163, Paragraph 3 of the Treaty, which states that, 'All Community activities under this Treaty in the area of research and technological development, including demonstration projects, shall be decided on and implemented in accordance with the provisions of this title', i.e. Title XVIII on research and technological development, especially the multiannual framework programmes referred to in Article 166. Consequently, research and development in the field of alternative energy sources is conducted and funded within the framework of the framework programme. The current framework programme was introduced under Decision 1513/2002 for the sixth framework programme of the European Community for research, technological development and research activities, contributing to the creation of the European Research Area and to innovation for the period 2002-2006.
The framework programme, under the thematic priority 'sustainable development, global change and ecosystems', provides funding for research and development of sustainable energy systems in the following sectors: clean energy, in particular renewable energy sources and their integration in the energy system, including storage, distribution and use; energy savings and energy efficiency, including those to be achieved through the use of renewable raw materials; alternative motor fuels; fuel cells, including their applications; new technologies for energy carriers, transport and storage on a European scale, in particular hydrogen technology; new and advanced concepts in renewable energy technologies with a significant future energy potential and requiring long-term research efforts; disposal of carbon dioxide associated with cleaner fossil fuel plants. A sum of EUR 810 million has been earmarked for these research activities during the framework programme.
I would also remind you that the sixth framework programme of the European Atomic Energy Community, again for 2002 to 2006, has earmarked a budget of EUR 750 million for research into controlled thermonuclear fusion, which could contribute to long-term energy supplies and consequently to the requirements of sustainable development for reliable centralised basic load electricity production.
Further details on research to be carried out and specific financial allocations are contained in the specific decisions establishing the programmes. Consequently, the Council, under the codecision procedure with the European Parliament, has I think provided substantial funds for research into alternative and renewable energy sources and energy savings and energy efficiency.
I would like to thank the President-in-Office for his very detailed answer. I would have some dispute with you with regard to thermo-nuclear fusion being an alternative energy source, because it already exists. However, there are three reasons why I ask this question.
Firstly, in the State of the Union address that President George Bush gave in January of this year, he committed, and the Congress approved some time afterwards, USD 7.8 billion to be put aside over the next ten years for research into hydrogen cell-fuelled automobiles. The road map that they set out is that by the year 2025 the first cars will be in mass production, and that by 2035 they will be in widespread use across the US.
My second reason is, as we have seen in the recent past with the conflict in Iraq, the instability with regard to the price of oil, and the effect that it can have on the economies here in Europe that are so dependent on fossil fuels. Third is the question of our commitments to Kyoto and to a clean fuel technology, using wind, water, air and solar energy. Other alternatives can be looked at and a special fund set up to keep us up to speed with what is happening in America in that regard. Those are the reasons for my question.
I would again point out that there is no new question here. However, I should also like to point out to the honourable Member that we should not compare spending by the American administration on alternative energy sources with spending by the European Union for the same purpose. We need to add spending by the European Union to national spending for the same purpose by the governments of the 15 at present or the 25 in the future in order to reach a comparable figure. Having said which, it is a known fact and everyone agrees on the need to promote alternative energy sources in order to combat the problems of environmental pollution and other pressures on the environment.
Mr President, Mr President-in-Office of the Council, on Monday this week, we debated category 3 very intensively under the heading of internal policies, and one area which is of particular concern to the Committee on Industry, External Trade, Research and Energy is of course intelligent energies.
In category 3, more than EUR 500 million is now newly available. Do you think that in this area, we could make the development of these intelligent energy technologies a particular priority - also in the ten new accession countries, which have today been confirmed by Parliament? In other words, do you think we could step up these initiatives in this area too?
I think that this issue has to do with proposals by the European Commission as to how these initiatives can be taken into account. Having said which, as with other issues, unless it consults the members of the Council, the presidency cannot answer yes or no to something which has not been discussed.
As the author is not present, Question No 19 lapses.
Question No 20 by Liam Hyland (H-0167/03):
Subject: Older farmers and the demographic debate
The Commission has indicated its concerns about the impact of ageing populations on labour markets and potential growth issues and says there must be a clear economic incentive for people to stay in the labour market. The Heads of State or Government have set Europe the goal of becoming a dynamic area by raising potential growth rates to 3% by 2010. Will the Council state where it believes the farming sector and older farmers fit into this demographic debate?
Taking account of the impact of the ageing of the population on the job markets and its possible impact on the development and sustainability of social protection systems, the Member States agreed in Stockholm to increase the employment rate of elderly workers by 50% by 2010. The European Council in Barcelona called for a further gradual increase of approximately 5 years in the actual average age of retirement from the job market by 2010. According to the joint employment report for 2002, all the Member States consider elderly workers to be the most important source of manpower and have started to try either to discourage early retirement or to provide incentives for people to stay in work longer and, at the same time, to create a framework which facilitates gradual retirement from active employment, thereby combining both approaches.
In its contribution to the spring Council on 21 March 2003, the Council included increasing the job supply and the participation of all groups and promoting a longer working life as one of its nine priorities, in order to achieve the three primary targets of the European employment strategy. The Council is waiting for the Commission to include this priority in the employment guidelines and the Commission expects to submit the employment guidelines in April 2003.
Finally, the Council recognises the importance of maintaining farming activities in order to achieve balanced agricultural development in the European Union and prevent a reduction in the population in rural areas.
I thank the President-in-Office for his comprehensive reply. I am sure he is aware of the declining age profile of European farmers. In fact one of the great threats to the continuity of agriculture is the fact that our farmers are getting older and older. On the other hand, we have an early farm retirement scheme, which is an excellent scheme but which requires farmers who qualify to totally remove themselves from their involvement in agriculture. In the context of the proposed revision or review of the early farm retirement scheme, I put it to the President-in-Office that perhaps he should consider making it possible for retiring farmers not to have to opt out totally, but to remain in partial employment, because even from a psychological point of view that is extremely important. It makes no sense to require a farmer retiring under the farm retirement scheme to opt out totally of a career in which he has spent his whole life.
I think the honourable Member has expressed a thought which could be studied. We all know, I think, how complicated situations are in which you have to try and reduce protection in the agricultural sector without causing an exodus from farming, on the one hand, and decide how to manage the question of the retirement age on the other, because the population is ageing on our continent and this is undermining the foundations of the pension system. There are various problems in relation to the employment rate, which we are also trying to increase. I referred in the form of an example to certain situations which are difficult to reconcile. You have to find the optimum balance, to put it one way. The proposal made in this respect, as I understand it, takes this approach and I am certain that the Commission could assess it and evaluate it in its proposals for the employment guidelines. These proposals will also be a major reform of the employment guidelines decided five years ago in Luxembourg.
Question No 21 by Seán Ó Neachtain (H-0169/03):
Subject: Digital literacy in schools and universities
Having regard to the importance of ensuring digital literacy for all, starting from a very young age, thereby ensuring that everyone has the ability to use the Internet, will the Council state if it has assessed the Commission's proposal for a programme to combat digital illiteracy and promote virtual campuses and virtual twinning of schools, and what does it consider needs to be done by the Member States to ensure that schools and universities throughout the EU can play their full part in making this programme a success, and what does the Council consider the next steps should be?
The Council wishes to state that it is not in a position at this stage to comment on the content of its position on this programme, given that the proposal on eLearning is being discussed at this stage within both the Council and the European Parliament.
I want to thank the President-in-Office for his reply. However, I am disappointed that there is no further evidence of any development in regard to digital literacy. Things are happening in this important field. At this stage I would like the Council to offer some hope in a very important area where there is obviously not enough work being done to promote this important aspect of education. This whole revolutionary area - as I, being a former teacher, know - has the potential to combat digital illiteracy. The Council should be very much involved and should come forward in the very near future with plans and with some hope of a definite outcome in this important area.
I understand the honourable Member's concern about education and digital literacy and the need to promote digital literacy in education institutes. I too am concerned because I still hold my professorship at the University of Athens, even though my ministerial duties prevent me from exercising it.
I could say that the European Union and the Council, within the framework of the overall Lisbon strategy, have a clear interest in increasing knowledge - it is one of the basic objectives of the Lisbon strategy - and, of course, knowledge today is taking the form to which the honourable Member referred. The Council cannot comment on this specific proposal and programme because, as I said, it is being discussed within the two institutions. However, what I can say is that, at general policy level, it is, I believe, known and visible from numerous initiatives, that we are interested in promoting the competitiveness of the Union and hence the key factors that strengthen competitiveness, which nowadays without doubt include the factors referred to in the question.
Question No 22 by Esko Olavi Seppänen (H-0172/03):
Subject: UN mandate for the Macedonia operation
On 27 January I tabled a question to the Council for Question Time to ask whether the EU's projected operation in Macedonia had a UN mandate and, if not, whether one would be sought in order to ensure the success of the operation. Since Question Time at the February part-session was cancelled and the President, on account of point 2 of the Guidelines for the conduct of Question Time, did not place it on the March agenda, I shall repeat the question. Contrary to the assertions of the President's representative, this question, which I have not had an opportunity to put, was not answered at the March part-session under Item 31.
The Council is pleased to inform the honourable Member that the Concordia operation under the leadership of the European Union will be carried out following a request to that effect by the Former Yugoslav Republic of Macedonia. Regardless of the circumstances, the United Nations Security Council, in application of the Ohrid framework agreement signed in August 2001, approved Resolution 1371 on 26 September 2001. This resolution states, and I quote, that the Council 'endorsed the efforts of member States and relevant international organisations to support the implementation of the Agreement. In that regard, it strongly supported the establishment of a multinational security presence in the former Yugoslav Republic of Macedonia to contribute to the security of observers, as requested by that country's government'.
Minister, you spoke of this and that and in my country we would say that you were talking nothing but wood and hay. You completely failed to answer the question I put. I wish that when you come here to Parliament you would read the question and answer what is asked. I asked whether you considered that the EU peacekeeping operation commencing in the former Yugoslavian Republic of Macedonia had a mandate from the United Nations. Please answer the question.
. (EL) I stand by what I said. I think that my reply to the question put by the honourable Member was very, very clear and very specific. As to whether or not I satisfied him, there is nothing I can do about that.
As the time allocated for questions to the Council has now elapsed, Question Nos 23 to 31 will receive written replies
The next item is the debate on the report (A5-0103/2003) by Mr Liese, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on setting standards of quality and safety for the donation, procurement, testing, processing, storage, and distribution of human tissues and cells (COM(2002) 319 - C5-0302/2002 - 2002/0128(COD)).
Mr President, I am pleased to be here to discuss the Commission's proposal for a directive establishing quality and safety requirements for human tissues and cells, submitted to the Council and the European Parliament in June last year.
Let me first express my gratitude to the rapporteur, Mr Liese, and to the members of the Committee on the Environment, Public Health and Consumer Policy for all their hard work on this important and ambitious directive: important, as it covers a very promising field of medicine; and ambitious, since it forms a crucial element in our overall health strategy.
May I also pay tribute to the successful and valuable work of the Council of Europe in the area of tissues and cells. Our proposal for a directive builds on these achievements. This proposal ensures that the increasing number of patients who are treated with human tissues and cells can trust that these substances are safe. It is a logical follow-up to the directive on the quality and safety of blood.
Human tissues and cells have become an important part of health care. Their therapeutic use continues to increase not only in the number of applications, but in the extent to which they can be utilised. With advances in technology, this is an area that is developing rapidly. However, the fact that the use of these tissues and cells can result in the transmission of diseases has focused attention on the need for increased safety measures.
The Commission's proposal sets out requirements for the donation, procurement, and testing of all donations of tissues and cells intended to be applied to the human body. Quality and safety standards are introduced, whether the tissues and cells are used as source material for transplantation, or for the preparation of medicinal products and medical devices.
When specifically used for transplantation into the human body, the directive introduces requirements for all human cells and tissues at the additional stages of processing, preservation, storage and distribution.
Now let me turn to some of your key concerns. One of them is how best to deal with embryonic stem cells. This question has already been addressed in the framework of research. In the decision on the Sixth Framework Programme for Research, Parliament, Council, and Commission have agreed that Member States are free to regulate or ban the use of such cells, and that such decisions are respected at Community level. Specific decisions to this effect are expected by the end of this year, and this will be the appropriate context to address this issue. It does not, therefore, seem appropriate to use this public health directive to prejudge and pre-empt this agreement.
Further concerns have been expressed on organs. They are excluded from this proposal. This has been criticised by some of you, yet I remain convinced that it is not appropriate to include organs in the scope of this directive. The problems to solve in the area of organ transplants are quite different. We should not forget that the severe shortages, which result in many patients dying, remain a key problem. However, their transplantation requires a different policy approach due to their specific nature. As organ transplantation is a highly specialised subject in its own right, the Commission is currently conducting a scientific evaluation of the available options. At this moment we have not yet completed our assessment.
Following the example of the blood directive and this proposal on tissues and cells, we would like to get the science right first, before tabling a legal instrument in this sensitive area. Let me assure you that it is a matter to which I attach the utmost importance and am following closely.
Further issues of concern are imports and exports. It must be acknowledged that the import of tissues and cells from third countries is on the increase. In order to protect the health of patients in the European Union, we need to ensure that high standards of quality and safety are also applied to these imports.
The proposal provides for a mechanism to establish an EU procedure that will allow a coherent approach to the authorisation of imports and exports. It is equally important to ensure that no 'sub-standard' tissues and cells are exported to third countries. A certain flexibility to comply with third country legislation might be acceptable, but only if at least the same level of safety is ensured.
The ethical issues relating to the use of tissues and cells are indeed sensitive. But it is because of their very sensitivity that we must rigorously respect the limits of the Treaty. However well intentioned our motives, we must act within the Community's proper competences. Here, I would like to underline a key point. Article 152 aims to regulate public health issues. It does not foresee an in-depth regulation of ethical issues.
The Commission considers that a well-balanced compromise has been presented in its proposal, which goes to the very limit of what is legally acceptable given the restrictions of the Treaty. The relevant Council of Europe documents and the European Group on Ethics have stressed the principle of not-for-profit procurement. We therefore consider it necessary that the directive does not contradict this principle.
This not-for-profit principle is relevant only for the act of procurement, not for further processing, manipulation, testing, or the manufacturing of products. For example, it is unacceptable to take a heart valve from a deceased donor and sell it. However, heart valves are usually treated to ensure the absence of infectious agents and to preserve them so that they can be stored for a longer period. These and other processes that serve to improve the quality of the heart valve can of course be carried out on a commercial basis.
The Commission's proposal provides, therefore, the opportunity for private companies to be accredited as a tissue bank, just like public organisations. And apart from procurement, it does not restrict services or further processing to be carried out on the tissues by a private company.
Finally, another major ethical issue is the question of donor consent. The International Convention on Human Rights and Biomedicine requires that the consent of donors must be ensured and that they receive appropriate information. While this proposal fully respects these established principles, it does not set specific ethical rules. It is for the Member States to set detailed ethical rules, in line with the requirements of subsidiarity.
I look forward to addressing the Commission's position on the amendments proposed in the report at the conclusion of this debate.
Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking everyone involved in the intensive debates which contributed to the production of this report. They include our fellow Members in this House - in the Committee on the Environment, Public Health and Consumer Policy, but also in the Committee on Legal Affairs and the Internal Market, with its rapporteur, Mr Bartolozzi - and everyone who helped us, here in Parliament and in the Commission, to pull in one direction. We can look back on an intensive process of debate, culminating in a public hearing on 29 January, which involved more than three hundred experts from the EU and the United States.
The Committee on the Environment, Public Health and Consumer Policy supports the Commission's proposal, but also shares the view of many experts, such as the Standing Committee of European Doctors, that the proposal merely points in the right direction. In other words, the Commission's proposal is good, but it does not go far enough. We have therefore introduced a number of detailed changes. This applies, for example, to the issue of voluntary unpaid donations. We want the Member States not only to encourage this principle - as the Commission proposes - but also to safeguard it. Compensation for donors should, however, be expressly permitted. Trade in unmodified cells and tissue should be prohibited, as required by the Charter of Fundamental Rights. However, we want to make it clear that the work with cells and tissue is a task which must involve both the public sector and industry - as the Commissioner has already explained. We believe that our phrasing is rather more precise and clear.
We cannot keep industry out of this sector, for if industry upholds the standards, its involvement will promote innovation. We want to make the wording on informed consent more precise, for only then will it offer the protection that is very important, and protecting people who cannot legally give consent themselves is an issue which is very close to our hearts.
As regards the sensitive areas of research with, and cloning of, human embryos, these are also the subject of proposals by members of the committee. I have not addressed this issue in my draft report, but I think that what the committee finally adopted is a good European compromise. For example, the phrasing in Amendment No 30 is exactly the same as that already agreed by the Commission, the Council and Parliament in the Sixth Research Framework Programme. The committee has not adopted any more far-reaching amendments. After all, the question of what happens to the numerous embryos is still unresolved in the context of the Sixth Research Framework Programme, and requires further debate.
As many of you know, I personally take a very rigorous position on this issue. I believe that embryonic stem cell research is the wrong route to take, but nonetheless, I think we cannot go further than envisaged by the committee, and that we must leave scope for the Member States to decide whether they want to ban or permit embryonic stem cell research on principle or not.
Amendment No 19 on the Directive's scope of application prompted a great deal of debate. The issue is whether the Directive should cover, not only clinical trials, but also in vitro research. The committee is in favour of the Directive covering in vitro research as well, but only as regards the donation and procurement of cells and tissue. The reason for this initiative by the committee is that we believe that the protection of donors must be viewed independently of the question whether the tissue is to be used for transplants or for research purposes. The donor must be protected in every case, and his or her rights must be respected. How can we justify it to the public if we say that the donor has the right to informed consent, and trade in his/her cells and tissue is not permitted if it is intended for transplants, but all these rights can be disregarded if the purpose is research? We really cannot present that kind of proposal to the public. Amendment No 19 is therefore a good compromise.
There are individual speakers who say that Article 152 is not an adequate legal basis for the committee's more far-reaching proposals. I have spoken to many legal experts and my view on this issue is that the legal basis is entirely viable for the more far-reaching proposals that we have put forward, because everything we have proposed concerns not purely ethical issues but ethical issues relating to the health of donors and recipients. In contrast to the issue of anonymity or reconstruction of the cadaver - issues that the Commission has indeed addressed in its proposal - the relevance to public health can be presented in much clearer terms on the issues that we have addressed.
I therefore request the Commission to reconsider its restrained position on this issue. We should send out a clear signal to the other institutions and adopt the committee's report.
Mr President, Commissioner, this proposal for a directive seeks to introduce safety and quality standards to regulate therapeutic activities based on the use of human-derived tissues and cells, which are carried out in Europe every year and now concern hundreds of thousands of patients. The sector is also certain to expand, not only in the traditional field of transplants - for example, corneal and skin grafts and heart valves - but also, as a result of advances in biotechnology, in those of reconstructive surgery, reproductive medicine and the treatment of disorders such as cancer, diabetes and Parkinson's disease. It is therefore undoubtedly of interest to research centres and European firms and must be allowed to develop.
Nevertheless, respect for ethical imperatives is vital in the use of tissues and cells of human origin. The proposal for a directive in question therefore lays down high safety and quality standards relating to substances of human origin, in order to protect health. However, these ethical imperatives need to be still better defined. The first issue concerns the need to ensure complete safety from the point of view of health, in order to prevent or reduce the risk of disease transmission in the case of human tissues and cells from third countries too. Secondly, respect for the human body must be assured with regard to removal from both living and deceased donors. In this connection, the requirement for informed consent on the part of the donor, supplied in a specific form either by the donor or by next of kin is particularly important, as is the prohibition of the removal of cells or tissues from foetuses originating from the voluntary interruption of pregnancy or from cloned human cells. The third issue concerns respect for privacy and protection of the confidentiality of the information collected when tissues are removed. Donation must be anonymous as regards both the donor and the recipient (except for the requirements regarding traceability). Personal and family data may not be disclosed to third parties (for example, employers or insurance companies); this is also to avoid the risk of unjustified discrimination. The fourth principle concerns the fact that donation is unpaid. This represents a voluntary act of human solidarity which may, however, be appropriately encouraged by specific measures and by proper information on the part of the Member States. This requirement must be retained, not least with regard to imports from third countries.
On the basis of these considerations, I believe that, over all, the directive can be said to represent a step forwards in the harmonisation of Member States' legislation, allowing Member States to provide greater protection for the health of the European citizens.
Mr President, first of all, let me join the rapporteur in welcoming this report from the Commission. It is an important measure to regulate the quality, safety and procedures for cells and tissues used for transplants. The key is the protection of human health.
I echo the Commissioner's words in congratulating the rapporteur, Mr Liese, who has ably steered a path, strengthening the protection of human health, ensuring informed consent and avoiding most of the pitfalls of previous debates in this area of human endeavour. When I see amendments put down and signed in the names of both Mr Liese and Mr Nisticò, I know that this is a measure where there has been enormous effort to bring about a meeting of minds and views. That will stand this measure in good stead.
The Commission proposal was a good one but perhaps could be improved. The report to Parliament introduces improvements in some areas but perhaps left some issues needing clarification. Some of the changes may be unhelpful. The new amendments, such as the one excluding industry to which the Commissioner referred when he talked about industry's fears that trading activities might be affected or constrained, are also to be welcomed.
I acknowledge that there is an issue over the Amendment 7, which included research in the scope of the directive. One could express mild surprise that it was deemed to be in order. It certainly exercised health charities and researchers. We need to consider whether it has a place in this measure or not. On the other hand there are issues that need to be clarified in the way that this measure does. We should not include organs in this measure on cells and tissues. Organs are for another day. Equally, this is not the time to permit cloned human embryos or hybrid human animal embryos to have their cells and tissues used for transplants.
The demise of Matilda, the Australian sheep which disintegrated, serves as an awful warning that this is a very young area of science and experiment and, leaving aside the ethical issues, one that should not be permitted now, simply on the grounds of the potential severe and uncertain impact on human health.
Another issue is the question of remunerated donation. It is a problem that arose in Mr Nisticò's report on blood. It was recognised then that we have different traditions and needs. Voluntary donation is preferable but not always possible. We will have to look again at this to see if we can find a form of words that will cover our many traditions and needs. I suspect that we will end up not a million miles from the excellent formula that Mr Nisticò incorporated in his blood and blood products directive.
Mr President, on behalf of the PSE Group I welcome this proposal and many of the amendments tabled by colleagues, and those tabled by the rapporteur who has already worked very hard to find a sensible way forward on this.
The proposal is indeed needed to set EU-wide minimum standards on the use of human tissues and cells. There is a growing and cross-border trade in human tissues and cells across Europe for research in laboratories and clinics and for the production of medical and pharmaceutical products. We now need to bring forward a European-wide framework in which to control this. It is currently controlled only by a patchwork of national laws.
But with this increasing trade we need basic standards to guarantee human health, and safety standards on the issues of donation, procurement, compensation and consent. We need to establish a clear European-wide framework in which the industry can operate and in which people can be confident and public safety ensured. We can guard against profit-driven markets that might exploit the vulnerable individual and the possible transmission of disease or infection.
We need to operate on a not-for-profit principle and apply that to all donations in all Member States across the whole of the European Union. There is a danger that some people, driven by financial necessity, might perhaps be persuaded to donate cells, either here within the European Union or perhaps in the developing world, for financial gain. We must find a way to stop that. We must get the balance right. We want to rule out the sale of human tissues for cash, but leave the door open for limited financial compensation for the donor. It is quite clear to me that if you need two weeks off work for a bone marrow transplant it is not unreasonable for some form of payment to be made to your employer.
These new rules will set the necessary minimum safety criteria for the use of tissues and cells across Europe. Minimum standards on donation and compensation based on a not-for-profit system are essential.
We should also have clear rules on the issue of stem cell research, including embryonic stem cells but excluding cloning for human reproduction. If we can establish these minimum standards of donor consent, we will protect the vulnerable individuals who could be persuaded into donating cells under pressure. However, I cannot entirely support all the amendments tabled by some of my colleagues. Those amendments seeking, for example, to ban or restrict the use of embryonic stem cells totally are doing the European public no favours. They are not protecting human health, nor are they protecting the vulnerable.
I wish that MEPs and pressure groups that argue the need so strongly to defend ethical principles were equally vocal in their defence of the sick and the vulnerable, like my young constituent Zain Hashmi, who this week was able with his parents to get permission to utilise these new technologies to protect his life and safeguard his future. Without these kinds of new technologies, the future for young men like that is extremely bleak.
I sincerely hope that we can take this proposal forward with sensible steps, bearing in mind the key issues of protecting human health and safety and protecting the public and vulnerable individuals from exploitation. I commend the report to the House, but not all of the amendments.
Mr President, first of all, following the example of previous speakers, I should like to congratulate our rapporteur, Mr Liese, for the high level of contact which he has maintained, right from the beginning, with all the parties concerned and, of course, with the various nominal rapporteurs, in order to produce this report, which represents an overall balance. This compromise was difficult to achieve, between the advocates of subsidiarity, the supporters of ethics at any price and all those, including myself, who want to respond to the expectations and hopes placed in us by millions of patients in Europe, without, however, hindering the development of the European biotechnology sector.
Indeed, thanks to the grafting of corneas, heart valves, bones, tendons and skin, the lives of patients are actually prolonged and improved. Just to give one example, repairing the damage caused by major burns involves nearly twenty thousand European citizens every year, while 60 000 diabetics had to have amputations in 2002 because of the lack of any effective procedure for reconstructing skin. We must be clear about this: all these people awaiting treatment will either not be treated or will be badly treated if tomorrow the European Parliament adopts a moralistic stance and prohibits, directly or indirectly, research into stem cells, embryos and germ gene therapy. That is the reason why the majority of the Liberal group is firmly opposed to a good thirty of the amendments, in particular Amendments Nos 30, 31, 36, 37, 46 and 50, but I do not propose to list all of them here.
One fundamental reminder is necessary: we are concerned here with a public-health issue, based on Article 152 of the Treaty. It is therefore a matter of quality criteria, approval standards, qualifications, staff training, traceability tests, and the setting up of a European network bringing together the registers of national tissue banks. This is what lies at the heart of the proposal, and I have heard very little about it, since ethical issues have overtaken it. Nevertheless, at the committee stage we did reach a compromise on organ donations, on the highly sensitive question of voluntary and non-remunerated donation, on umbilical cord blood donations and on fair access to the various treatments for all patients.
We are determined not to let all these advances be reduced to nothing here because some people are confused between the European Parliament and the Council of Europe. It is not Europe's objective or ambition to harmonise ethics, and having a conscience in matters of science has never treated anyone. For all these reasons, the Liberal group, in self-defence, reserves the right to vote against this report and to go back to the Commission's balanced proposal.
Mr President, Commissioner, Mr Liese, ladies and gentlemen, we are familiar with the development of treatments based on the use of tissues and cells of human origin. There are hundreds of thousands of such treatments every year. It was therefore a matter of urgency that the Commission should propose a draft directive seeking to draw up new quality and safety standards in order to increase public confidence in the use of such tissues and cells in and on the human body. I therefore approve the Commission's action without reservation, and I support it.
Unfortunately, as someone has already said this evening, there are too many amendments, leading in every direction, and this threatens to change the nature of the initial draft, thereby depriving us of regulations which are, however, urgently needed. This is why this evening, in this debate, on behalf of the GUE/NGL, I should like to remind the House of the three fundamental principles which lead me to oppose many of these amendments. The first principle is that we must not take advantage of a draft directive, the need for which nobody would deny, in order to broaden its scope so as to include sectors which will have to have special regulations, or which have such regulations already. Above all, we must not use this draft as a means of opening debates about stem cells, embryonic cells and supernumerary cells, about research into these subjects, or even about voluntary termination of pregnancy. Many amendments contain these objectives, camouflaged, to a greater or lesser extent, by good intentions, and for that reason we shall not be voting in favour of them.
The second principle is that research and science should be enclosed by ethical rules in order to avoid irresponsible actions which are dangerous to the human species, but they must not be prevented by religious prohibitions, from whatever quarter. This is a basic rule of secularity. It is a necessary condition in order to guarantee progress. Here again, there is no shortage of amendments which should be rejected in the name of this principle.
The third principle is that the human body should not be available for sale, for purchase or for theft. On this point at least we must all be agreed, and we must also be agreed on the fact that this principle implies, firstly, a real and explicit willingness on the part of the donor and, secondly, explicit protection of the anonymity of the donor and of the recipient. Any exception would be a source of all kinds of abuses and excesses. However, that does not prevent traceability, which guarantees that the quality of transplants can be controlled. Thirdly, the fact that donations should be given without remuneration should not even be a matter for discussion: human bodies are not commercial goods.
In conclusion, I repeat that the development of these therapeutic treatments is such that a European directive is essential. However, this development also makes it essential, at the same time, for the European Parliament, in other words for us, to show rigour and respect for the great principles which very many of us have in common and which we cannot allow to be called into question, even insidiously.
Mr President, we welcome many of the points contained in Mr Liese's report. In particular we support the amendments which seek to exclude from the scope of this directive tissues and cells originating from human embryos or genetic engineering, insofar as there is no European legislation defining the use of gene therapy.
One compromise, however, is causing us problems, and that is the one concerning voluntary and non-remunerated donations of human tissues and cells. What we want is a guarantee that such donations will be unpaid. In order to achieve such a guarantee, it is necessary to define specifically, in this directive, the legitimate and acceptable level of compensation, which in our opinion is the reimbursement of travelling costs and income lost during the period required for the journey, the donation, and any rest period which is necessary, plus refreshments and that sort of allowance, but nothing more. Otherwise we shall be leaving the door open to compensation - or even remuneration - for such donations, with all the foreseeable abuses in terms of quality and safety, and the risks that would result for both donors and recipients. As the previous speaker said, bodies are not commercial goods. Our cells and tissues are not for sale.
Another fundamental principle of this directive is that of anonymity, which must be compatible with the traceability of the tissues and cells. The proposal by the European Commission, enhanced by the amendments of the Committee on the Environment, Public Health and Consumer Policy, has succeeded in taking both of these principles into account. The plenary session of this Parliament should not call into question this fragile equilibrium by adopting amendments seeking to remove anonymity from donors of gametes and therefore of sperm donations, or to make tissue and cell distribution records available to the public, and I am referring here to one amendment in particular. The transparency argument is ill-advised in this case. The need to trace tissues and cells destined for transplantation from the donor to the recipient should not work to the detriment of anonymity. That would be to leave the door open to abuses of an ethical, eugenic or even racial nature.
Finally, we would ask the Commission, which did not want to include organs within the scope of this directive, to propose as a matter of urgency a specific text for establishing quality and safety standards in respect of organs.
I believe that this report is a balanced one. We should continue to work in this direction, including during subsequent readings.
Mr President, I commend the rapporteur, Mr Liese, for his conscientious work on this very sensitive and technical subject. I know that he has consulted widely with the political groups in order to make his report as reflective as possible of the various concerns and opinions.
I commend the Commission for taking this initiative under Article 152. This is a relatively new area for EU legislation. It is important, as with the blood directive, to get things right. It is also important that actions taken in the medical sphere be properly positioned within the ethical framework. This framework must naturally take due account of national practices. The Commission is certainly aware of the speed and efficiency with which this proposal was dealt with in Parliament. I sincerely hope that the very helpful set of amendments proposed by the rapporteur on behalf of the committee will be taken on board.
There are a number of areas in which Parliament has clearly improved on the original proposal. As far as ethical principles are concerned, I welcome the more specific language to reinforce the principle of voluntary, unpaid donations of cells and tissues. There are clear public health risks involved in attracting the wrong type of donors through turning tissue procurement into a commercial activity.
I strongly support the reinforcement of the consent principle so as to give the maximum protection to donors. In this respect it is important that the use of aborted foetal tissue be excluded. Similarly I am opposed to the notion of creating human life for the sole purpose of harvesting tissues, after which this human life is to be disposed of. This would be in total violation of the concepts of human dignity and the right to life as enshrined in the Charter of Fundamental Rights. I also endorse those amendments that exclude from the scope of this directive any cells or tissues that are derived from cloned material. This Parliament has repeatedly voiced its opposition to human cloning.
I want to ask the Commission when we can expect to see a proposal for a directive on organ transplants. I call on the Commission to give Parliament a commitment in that regard before we cast our vote on this proposal.
Mr President, I recognise the objections of Commissioner Byrne to having organs covered by this directive as well, but there are also arguments in favour of it. A tissue is a group of cells with the same structure or function. Organs in their turn consist of different tissues. Cells, tissues and organs can all be donated, so the quality and safety standards must apply to all three - to organs too. The transition between organs and tissues is a fluid one.
Because of the scarcity problem that exists with organs, which in fact is also the case with different tissues, a separate directive is perhaps required, but that does not alter the fact that the same quality requirements with regard to donating, etc., must apply to organs.
In short, will the structure of a directive on organs not correspond closely to the present directive on tissues and cells? Do I understand the Commissioner correctly that what is requested in Amendments Nos 6 and 62, that is a proposal for a directive on organs before the summer of 2003, is not feasible? May we hear something more about the timetable for a directive on organs?
In the Committee on the Environment, Public Health and Consumer Policy, the Commission's representative supported my Amendment No 99 on cells. The rapporteur has objections. Therefore Commissioner, I would like to hear from you what you think. Otherwise we warmly support this directive, certainly because it refers to fundamental ethical principles that trade must meet. All praise too for the substantial expert work of the rapporteur, Mr Liese. On the basis of what I have just said, I am prepared to withdraw my Amendments Nos 96 to 98 and 100 to 102 on organs and I have also secured the cooperation of Mrs Oomen-Ruijten on this, who at the time tabled these amendments with me.
Mr President, Commissioner, I should like, in my turn, to thank the rapporteur, Mr Liese, for his excellent work on information and analysis, in cooperation with all his colleagues, but also with experts at a very high level. Cell therapy and tissue grafting are areas which offer the hope of treating incurable diseases which leave so many people in pain and anxiety. However, mastery of this technique alone is not enough to respond to the expectations of sick people. That is why we need this proposed directive, the objective of which is to ensure that there is a framework of safety and quality standards for human tissues and cells.
As far as voluntary non-remunerative donation and donor anonymity are concerned, the directive cannot impose obligations on Member States by virtue of the European Treaty, but can only make recommendations. Donation must be non-remunerative. How could anyone ever imagine trading in human products? The saving of a life is a disinterested action, taken with no reward in mind. Donation should also be voluntary, and therefore requires obligatory informed and written consent by the living donor. This is why it is essential to inform society about the advisability of these treatments and about the responsibilities of each of us, in a spirit of solidarity, because the health of thousands of human beings can be improved in this way.
The people of our countries are not sufficiently aware of the benefits of human tissue and cell donations. How many lives have been saved, how many patients treated, by bone-marrow grafts? The directive should be accompanied by much more detailed information. This information should be more reliable and should be based on authentic scientific research. For example, how many times have we been told that embryonic stem cells would treat incurable diseases, whereas so far nothing has been published to prove this? It would be wrong to say that prohibiting the use of embryonic cells would prevent lives from being saved. There are other alternatives, in particular techniques involving adult stem cells. Moreover, this observation makes us wonder just which cells are covered by the proposed directive.
I shall be supporting the position of the French Government on three points. Under Article 152(4) of the Treaty, it is not our task to regulate the use of cells of any particular type, such as germ cells or embryonic cells, by means of this directive. That falls within the jurisdiction of national governments, as do ethical issues involving embryos. Finally, gametes are not included within the scope of the directive. I shall be voting in favour of this report, but I shall continue to pay great attention to the issue of respect for the dignity of both the donor and the recipient.
Mr President, Commissioner, I hope with all my heart that this report, into which Mr Liese has poured so much energy, will have a natural birth without the need for forceps like the report on blood, which had long been the subject of controversy but for which we succeeded in finding a solution after many years thanks to active, intelligent, enthusiastic cooperation between Parliament, the Commission and the Council.
I shall mention just a few points this evening - four, in particular. Firstly, I feel that it is right - as Mr Liese said - that the donation of cells and tissues should be on a voluntary basis and unpaid, a principle already endorsed when the report on blood was adopted. However, where industry has helped to improve the quality and conservation of cells and tissues, for example by using genetic engineering techniques to make tissues histocompatible, it is right to allow for appropriate payment.
Secondly, I hope that Amendment No 83, proposed by myself and Mr Liese, will be adopted. It calls upon the Commission to draw up new legislation on the use of retrodifferentiation to create stem cells from adult cells as soon as possible. The retrodifferentiation of adult cells, achieved by transferring their nucleus, rather than to an egg cell without a nucleus, to a medium rich in nutritive elements and other growth factors, could make it possible to overcome the current ethical problems connected with the therapeutic use of stem cells from human embryos.
Thirdly, as regards the use of stem cells for research purposes, I hope that the rules laid down in the Sixth Framework Programme will always remain in force and that we do not let anything in by the back door today that should not be there.
Fourthly and lastly, I support the Commission's proposal that the directive should cover the use of cells and tissues for research purposes where this is carried out on human beings but not where experimental research is carried out in vitro or on animal models. I would therefore call upon the rapporteur, Mr Liese, should Amendments Nos 7 and 19 be adopted, to introduce more flexibility at second reading to avoid unwieldy administrative procedures slowing down research in Europe in key fields such as pharmacogenetics and pharmacogenomics, for example, whose objective is to develop new drugs which are much more effective and have no toxic action.
Mr President, Commissioner, today, biotechnology offers new health policy perspectives which are very welcome. This also applies to the use of human tissue and cells. We should capitalise on the positive opportunities afforded by these new developments as far as possible, even if it is clear that from today's perspective, the prospects are not always as promising as is suggested in some quarters. However, we should certainly utilise the opportunities.
The use of these new technologies must, however, be measured against the fundamental principles and rules which define the community of values that constitutes the European Union. A fundamental pillar of this community of values is the Charter of Fundamental Rights of the European Union. Its basic values include, in particular, respect for human dignity, the principle of non-commercialisation of the human body, and the guarantee that cell and tissue donations may take place only on a voluntary basis, without pressure, and with an understanding of all the implications.
Since the Commission's proposal touches only on these issues, the Committee on Legal Affairs and the Internal Market, which is designated as being responsible for ethical issues in this House, has adopted a number of relevant amendments. In our view, it is absolutely essential to make it clear that, as in the legislation on donations of blood and blood components, the provision of human tissue and cells should be permitted only on a donation basis, in order to counter any trend towards the commercialisation and objectivisation of the human body. Let me make it clear: donations of human tissue or cells may only take place voluntarily and without any financial remuneration. They must also be anonymous, and persons who cannot legally give consent themselves require special protection, for their bodies may not be disrespected, and it must be clear that donations may only be used in the interests of their own health, not for research purposes. I am thinking specifically of disabled people here.
Let me underline one point in particular: respect for the traditions and cultural differences within the European Union requires that in this law too, Member States must be granted the right to ban the donation and use of cells from specific origins. This applies particularly to the renunciation of the use of embryonic stem cells in favour of adult stem cells, which have been shown to be just as useful and, indeed, more promising in many cases.
There is, however, a number of proposed amendments which I cannot support under any circumstances, and where I am absolutely of the same opinion as Mr Caudron, who unfortunately has already left. These are the amendments which try, through the back door, to circumvent abortion, and I think this is something which we cannot accept under any circumstances.
Mr President, ladies and gentlemen, first of all, I would like to thank Mr Liese very much for his outstanding work on this report. I would also like to pay tribute, in particular, to his efforts to include social groups in the work on the report as well. That is very commendable, for the real task here is genuinely to bring together all the social groups - patients' organisations, but also scientists and others - round the table, and he has been at pains to draw the different positions together.
For us Greens too, it is very important - indeed, I would go as far as to say that it is the priority - to send out a very clear signal to the Member States that embryos may not be used for research purposes. We do not want to create any incentive for embryos to be produced solely for research purposes. We also do not want women to be degraded into egg cell or embryo donors. This is something we must reject, loud and clear. We must also make it clear that no tissue or cells from embryos in general may be used.
On the issue of embryonic stem cells, too, my position is quite clear: what we are saying is that adult stem cells are just as, if not more suitable. We cannot awaken any false hopes here. I would like to mention the damaging reports on gene therapy, which have recently been circulating, in this context. In this area, far too many false hopes have been awakened for many years, instead of genuinely looking at alternatives.
Science and research without a conscience would be humanity's ruin. For this reason, the task must be to send out very clear signals here. It is also important to emphasise in the report, yet again, that the cloning of humans or embryos is not permitted. In my view, it cannot be stressed often enough, here in Parliament and indeed elsewhere, that we need a very clear limit. A great deal has already been said about donations without remuneration, and it is clear, as has already been discussed, that the human body is not a commodity.
For this reason, Commissioner, I would urge you once again to respond positively to the demand which we Greens have tabled. We are calling on the Commission to put forward a legislative proposal before July 2003, for the situation on organ donations in particular is making it increasingly clear that the human body or parts thereof are indeed becoming commodities. In my view, we need very clear European legislation in this area.
Mr President, I would like to start by congratulating the Commission on its proposal and on the speech of the Commissioner presenting it to the House as well. Mr Liese has certainly striven and is continuing to strive to achieve an acceptable compromise in the House, but I believe that the greatest threat to the quest for such a compromise and to the thorough work of the Commission and many of the Members of the House is the attempt - made by some of the Members - to include issues in the report which have nothing to do with the directive.
In particular, I feel that Mr Bartolozzi's opinion and the position of many of the Members who have attempted and are still attempting to surreptitiously introduce the issue of the interruption of pregnancy and embryonic stem cells into the directive are severely jeopardising the good work which many of the Members are striving to carry out. For our part, as Radical members of the Emma Bonino List, we can only vote against all the amendments which seek to introduce such issues in this way. This does not mean - and I am addressing Mrs Montfort and the other Members who have raised the point - that we are claiming that embryonic stem cells are the magic answer to all genetically-related problems and disorders; we merely feel that these research possibilities should not be eliminated and that they should certainly not be eliminated through a directive which is concerned with other matters, which seeks to regulate pragmatically a promising market and an activity which is necessary for the life and health of many European citizens.
We must not become a Parliament which persists in making every vote a vote on a moral principle, as if we were trying to establish a 'single European moral code'. Let us rather find political, pragmatic, practical solutions to the issues raised by the directive, which, through the directive, the Commission is attempting to resolve.
Mr President, I would first like to draw your attention to the excellent work undertaken by our fellow Member Mr Liese. He has developed and improved upon the Commission's proposal. I think both the approach and the scope of the Liese report are excellent. Work on this directive began during the Spanish Presidency of the European Union. It is no accident that in 2002 Spain was the international role model for donations and transplants for the tenth year running.
We therefore have a good understanding of this subject. We are also aware of all the problems involved in the transplantation of tissues, cells and organs. In recent years, very significant advances in transplant technology have been made, and the public has become more aware of the need to come forward as potential donors. In this context it is appropriate to establish specific European regulations to control such activities. The regulations are needed to guarantee all these activities can take place within the appropriate ethical, health and social framework in all Member States.
As previously explained, donation and transplant procedures rely on solidarity. They rely on people playing their part in the donation system in an altruistic and disinterested way. It is therefore very important to ensure people will still volunteer to become donors for no reward. We must encourage people to come forward and increase the number of potential donors. Above all, we must ensure families respect donors' decisions when the time comes.
There has been much debate on whether organ transplantation should be included in this directive. While I believe we need Community regulations on organ transplantation, I think it would be wrong to include the issue in this particular directive. The directive would have to be substantially modified and this could undermine good organ transplant practice. I therefore believe Amendment No 6 provides a sensible solution to the problem. It rightly calls on the Commission to present a proposal on the matter in 2003.
On the other hand, I think the Commission's initial proposal, which would exclude cells to be used in the preparation of medicinal products from the directive is improved by Amendment No 21 which does include such cells.
The most controversial aspect of this directive is perhaps the use of tissues and cells from cloned human embryos, because of the important ethical and moral implications. In my opinion Amendment No 30 establishes a number of basic conditions on respect for human dignity. I think these should apply in all Member States, although some of the latter may wish to take either a stricter or more liberal line on the basis of these common fundamental conditions.
Lastly, as a Member of this House, I would like to convey my full support to those anonymous European citizens who, by donating tissues, cells or organs, offer patients hope and a new lease of life. They are indeed helping to achieve miracles.
Mr President, Commissioner, representatives of the Council, ladies and gentlemen, according to its title, this report claims to deal with safety and quality standards for human tissues and cells. However, we are well aware that such a text could not fail to mention ethical principles, and that is why a large part of the debate has centred on those issues. Keen as we are on the concept of voluntary, anonymous and non-remunerated donation, we would have liked to see a firmer stand taken on this subject, and we had already expressed this desire when we had the vote on the report on blood, and had occasion to reaffirm it when we examined the report on organs. We therefore regret that the objectives of voluntary, anonymous and non-remunerated donation are the subject of mere recommendations, rather than clear commitments, since the absence of any timetable for achieving these objectives means that Member States are not obliged to take all necessary steps to implement projects and policies towards achieving those objectives. We deplore this and we therefore ask the Commission to carry out a regular evaluation of the progress made in this area at Member State level.
We must not ignore the fact that the safety and traceability of donations will be better guaranteed if those donations originate from a country within the European Union which is subject to our legislation. Another of our objectives should be self-sufficiency at EU level.
Moreover, trafficking linked to trade in cells and tissues in certain third countries should make us extremely vigilant when we import such products, because if we are not vigilant we might be regarded as passive accomplices in such activities.
In addition, the European Union's Charter of Human Rights and Fundamental Freedoms states that it is prohibited to make the human body, and parts thereof, a source of profit. This is why we should vote in favour of Amendment No 77 and Amendment No 1.
With regard to donor anonymity in the case of gametes, and the proposal which has been made, to the effect that such anonymity should be removed, I wonder whether, if this happened, there might be a risk that donors of sperm and oocytes, of which even now there are not enough to satisfy demand, would be put off from entering into such a commitment.
Finally, it seems to me important that the Member States and the Commission should establish a centralised data bank which would receive all available information on approved establishments, on the products handled, and on bio-monitoring.
Mr President, regrettably this directive was not referred to the Committee on Industry, External Trade, Research and Energy. The proposed directive 'on setting standards of quality and safety for the donation, procurement, testing, storage and distribution of human tissues and cells' is a very important piece of legislation and much to be welcomed.
I rehearsed the full title of this directive because it is important to recognise what it does encompass and what it does not encompass. Specifically, recital 6 states: 'this Directive does not cover research using human tissues and cells'. It is a public health measure under Article 152 of the Treaty. Unfortunately, and quite unacceptably, the Committee on the Environment, Public Health and Consumer Policy's Amendment 7 proposes to change recital 6 to: 'this directive also covers research using human tissues and cells'.
In similar vein, its Amendment 19 to Article 2(1), proposes to delete the limiting phrase 'for application to the human body', thus opening the directive's full provisions to in vitro research in laboratories, or even school rooms, where no application to the human body is involved.
I do not have time to go into all the other problems with this report. There are technical difficulties concerned with consent by donors, and anonymity of donors. There are highly questionable forays into areas of ethics which are irrelevant for the purpose and legal basis of this directive. Even the Committee on Legal Affairs and the Internal Market has seen fit to insert the legally undefinable term 'fundamental ethical principles' into what purports to be a legal legislative text. Very importantly, there are attempts to impose European prohibitions on ethical aspects of research and therapy which are clearly the subject of the subsidiarity principle and which it must remain the right of Member States to decide.
I have the greatest regard for my colleague, Mr Liese, and I accept his assurances that he tried to maintain a balanced approach to this subject. Unfortunately, the result contains many unacceptable points. Only if these are eliminated between now and the final vote will it be possible for me to support his report.
Mr President, I attach great value and give my full support to Doctor Liese's work in this report, which establishes guidelines for the processing of human tissue in the European Union, which we also call a community of values. This is a vast subject, so I will just focus on one detail: the processing of stem cells. It is part of a direct continuum with the work we tried to do in Parliament's Temporary Committee on Human Genetics the year before last.
We got the message: the business aspect was the hottest area. Investors were in expectant mood. Expectations were not so much connected with new medical breakthroughs, but mainly the possibility of making lots of money. The following business hype applies to the field of genetic engineering: you expect to get at least as much for your money out of it as you would out of IT. In the end what is actually discovered in the research studies does not matter that much.
While we waited for the hype, the fact that there was also an alternative to the cloning of embryonic stem cells - treatment with adult stem cells - was entirely overlooked. Of course, embryonic stem cells have a greater capacity for differentiating into any sort of tissue. Recently, however, studies have also opened up promising possibilities in the use of adult stem cells. The first cells in the human embryo are 'totipotent', which means they can differentiate into any cell type. Pluripotent stem cells, on the other hand, can differentiate into any cell type but they can no longer be used to create a new human being. Multipotent stem cells can only produce the cells of a certain tissue type, such as nerve, liver or blood cells. These are also found in adult cells, and it is those that are more interesting from the point of view of therapeutic cloning. The latest research points to the fact that some stem cells thought to be multipotent might well be pluripotent. This would mean that there would be no need to make stem cell chains from human embryos after all.
Mr Liese's report recognises the situation for what it is absolutely correctly, at the same time recognising the ethical problems that are encountered in the processing of embryos. It is important to say here that a medically sound approach and one that shows ethical wisdom are not necessarily mutually exclusive. We Christian Democrats say an emphatic 'yes' to research, at the same time wishing to preserve the sanctity of human dignity right from its frail beginnings.
Mr President, the report and the proposal for a directive are important from health and safety points of view. The rapporteur, Mr Liese, has added some important dimensions by also choosing to address the ethical aspects of a number of points.
Firstly, a new introductory recital on the human body, reading as follows, has been incorporated from the Charter on Human Rights: 'The human body is inviolable and inalienable. It is prohibited to make the human body and its parts as such a source of financial gain'.
Secondly, Amendment No 79 proposes the compilation of a code of conduct, if possible at UN level, for the protection of human dignity. The amendment states that account should be taken of principles involving, for example, a ban on making the human body or its parts as such a source of financial gain, of the principle of informed consent and of that involving a ban on cloning.
Thirdly, Amendment No 46 points out that the removal of tissues from foetuses originating from the voluntary interruption of pregnancy shall not be permitted. That is an important position if it is not to be possible to use a distorted utilitarian argument to put pressure upon someone facing a possible decision concerning abortion.
Fourthly, Amendment No 31 contains requirements for regulating, in particular, the use of germ cells, embryonic stem cells and foetal stem cells. The use of cells that are of sensitive origin from an ethical point of view needs to be specially regulated, if that is not already the case, in the Member States.
Amendment No 82 addresses the issue of donor consent. Clarification is needed of what should apply in the case of donation and of what is entailed by the obligatory requirements relating to consent. There are important clarifications of what should apply in the case of persons who cannot legally give consent themselves, as well as in the case of deceased or, as the case may be, living persons.
Sixthly, Amendment No 41 makes important clarifications and addresses the voluntary nature of donations. At the same time, the Member States are given responsibility for devising more detailed rules.
I can sincerely recommend Mr Liese's report.
Mr President, I congratulate the Commissioner, and I congratulate Mr Peter Liese. After the committee adopted Amendment No 30, I felt a real need to add here that the Member States should, at the least, uphold the ban on research involving the destruction of human embryos.
You see, I would now like to exercise one of the great achievements of our European continent. I would like to exercise the achievements of freedom of thought and freedom of conscience. Please do not try to make matters easy for yourselves by claiming that we are not here to preach morality! What else is at stake, then, when embryos are destroyed? We do not need to harmonise at all, for we all share a common set of ethics which states, at least: you shall not kill! I respect your opinion, but please respect the opinion of others who say: I will not kill! Someone once told me that at the very moment when the egg and sperm cells join, a unique person is created - not just anyone, but a person with a specific hair colour and individual qualities - in other words, a human being.
I know there are the famous fourteen days, Mr Purvis. I am afraid that we do not entirely agree on this issue. Has individuation occurred or not? Am I not already killing? Please recognise that people are afraid of having to kill.
Yet perhaps we are discussing all this quite unnecessarily. Let me tell you that a few days ago, Professor Huber of Vienna University presented his most recent research achievements and findings. In many years of work on blood obtained from umbilical cord, he has achieved massive successes which give him the justified hope that in a few years, he will be able to generate organs from it.
Mr President, ladies and gentlemen, I spoke at the start in my capacity as rapporteur, and now I have a further three minutes of speaking time on behalf of my group, which gives me the opportunity to address some of the points raised by my fellow Members.
Let me come first to Mrs Ries. Unfortunately, she was unable to stay for the rest of the debate, but as I have already told her in person, it would be a great shame if, due to the 10% on which we disagree, the Liberal Group were to vote against the entire report. I think that many of Mrs Ries's amendments which have been included in the report are worth adopting by this House in the end. I therefore appeal to the Liberal Group to reconsider whether they really are prepared, ultimately, to vote against the entire report.
On Mr Bowe's points regarding a case from his own constituency, where stem cells offer hope for a boy suffering from a serious disease: after he spoke, I went to him and tried to clarify this issue, as it is very important, in my view, to make it clear that these are not embryonic stem cells but adult stem cells from bone marrow. The experiment nonetheless raises a number of serious ethical questions. However, it does not involve embryonic stem cells. This point is very important, to my mind, because at the hearing too, it was made clear that embryonic stem cells have not been transplanted into any patients anywhere in the world. Apart from the ethical issues, the associated medical risks are simply too great.
In response to Mr Caudron, I would like to say that I am aware of this and I also appreciate the fact that he is so consistent in defending his position that research on human embryos and embryonic stem cells should not be ruled out. In fact, the committee's report does not do so anyway. Amendment No 30 is the compromise which Mr Caudron negotiated with the Commission and the Council on the Sixth Research Framework Programme, and Amendments No 86 and No 92 go beyond that.
In my heart, I am with Mrs Flemming, and I endorse her arguments. However, my head tells me that the compromise identified by the committee is possibly better and forms a better basis for the European Union and the European Parliament. We should therefore certainly support Amendment No 30, and on Amendment No 86, I recommend as rapporteur that we respect freedom of conscience so that everyone can vote as his or her conscience dictates.
Finally, let me make one comment about the legal basis. I have difficulties explaining to the citizens of Europe that the Commission considers it feasible for us to ban tobacco advertising in regional newspapers but does not ban the trade in cells and tissue running into thousands of euros. That is not a very coherent position. Commissioner, I gave you my full support on the ban on tobacco advertising, although on one or two points, I felt that it went too far. Nonetheless, I was in favour in principle and therefore supported you against a great deal of opposition in Germany. I therefore ask you to reconsider this issue. Perhaps you are not yet able to make concessions to us today, but you may be able to do so in the coming weeks and months. I would like to be able to defend the Commission in Germany and the other Member States, and I do not want to have this lack of coherence which I can no longer defend.
Mr President, this interesting debate has highlighted the importance and the sensitivity of this proposal. I note that many of you, including Mr Liese, are disappointed that the Commission has not offered to go further on the ethical issues. This is not because we do not consider ethical standards to be important - quite the contrary. It is precisely because ethical standards are so important to our citizens that we must not overstep the mark.
The Commission is the guardian of the Treaties. We have to respect the advice of our legal service - advice also echoed by the legal service of the Council.
As I said in my opening address on this point, the Commission's proposal aims to take to the very limit what is legally acceptable, given the constraints of the Treaty. We simply cannot push this any further. That said, I would ask you to consider that if we discount those amendments that go beyond the scope of Article 152, we can accept, fully or partially, a majority of them. I am pleased to note that most of those amendments substantially improve the directive. Article 152 still allows us to take all necessary precautions to enforce the central requirement of the European Group on Ethics, namely in the protection of the health of the recipient.
I now turn to the detail of the amendments before us today. On the scope of the proposal I can accept some clarifications, but the wording has to ensure legal clarity. A series of amendments aimed to limit the use of certain types of cells, such as cells derived from cloning or abortion. I share many of your concerns with regard to these issues. However, with this proposal we seek neither to mandate nor to prohibit the use of specific types of cells because the EU does not have the competence to do so. It is neither legally possible, nor appropriate, for the Community to act in an area where it is best left to the Member States. I wish to emphasise that decisions on the use of any specific type of cells and tissues - whatever the type - are a matter for our Member States. If, however, any particular use of such cells is authorised in a Member State, then the directive kicks in, to require the application of all provisions necessary to protect public health.
As regards the exclusion of organs from the proposal, I reiterate that the Commission does not intend to drop the subject of organs from the agenda. I attach the utmost importance to taking forward a legislative proposal based on sound science, and will follow it closely. We are presently engaged in the acquisition of the information and the scientific advice to enable us to bring forward legislation along these lines. This will take some time. I appeal to Members of the House, particularly to such distinguished Members as Mr Blokland and Mr Ó Neachtain, to think twice before holding this piece of legislation to ransom and perhaps even taking the step of voting against this report and legislation because the Commission cannot move at a speed that people believe is more appropriate. As representatives of our various institutions, we both respect the other's institution. No-one respects the rights of this institution more than I do myself. But I seek the same respect for my institution, which includes the right of initiative. It is one of the fundamental requirements of the Community method that we all enjoy and support.
One of the justifications for the retention of this right of initiative is that the Commission brings forward a proposal when and if it is ready - but in this instance, when it is ready. I have said I will, but I cannot do it now. I cannot give a promise that I will have a legislative proposal before this House before this summer. If, with that information, you feel it necessary to vote against this legislation, so be it. But I would ask you not to do so.
Incidentally, the issue of organ trafficking is being addressed by a new initiative of the Greek Presidency under Title 4 of the EU Treaty. This initiative, which I support wholeheartedly, aims to make organ trafficking a criminal offence in all Member States. In addition, we hope that a conference on organ transplantation, organised by the Italian Presidency in Venice this September, will help us to determine the way forward in this area. In the meantime, the Commission is compiling information on the current situation with regard to organ transplantation in the Member States and applicant countries.
Once again, I appeal to Members to look to their own responsibility and not to hold this particular piece of legislation to ransom because of the views they have about the speed of bringing forward this piece of legislation.
Returning to ethical issues, I have made clear that because of the legal position that has been underlined repeatedly by the legal services of the Council and the Commission, I cannot agree with a large number of the amendments on the table today. These amendments concern, in particular, voluntary unpaid donation, the principle of not-for-profit procurement and the requirements for donor consent. The question of voluntary unpaid donation was discussed at length during the codecision procedure on the blood directive. In the light of this experience, and also in view of the results of the debate in the Council health group so far, I believe that it would save a lot of crucial time if the Council and Parliament did not seek to re-open this debate, but instead stayed with the blood solution, as a number of speakers have already said.
On donor consent, I pointed out that the proposal states that the use of human tissues and cells should take place under conditions protecting the rights and health of all parties, and that the consent of donors and recipients should be given, following the International Convention on Human Rights and Biomedicine.
With these basic principles in our proposal, we adhere to international standards. It is then for the Member States to introduce detailed rules. I do not recommend going any further than that.
Provisions on consent vary across the Member States. For example, if the donor is deceased, some presume consent whereas others do not. On the other hand, consent issues are well regulated in all Member States and applicant countries, so the added value of binding provisions at EU-level is, in my view, very doubtful.
In conclusion, I am very pleased to be able to accept, at least in principle, the majority of the technical amendments on the table today. A full listing of the Commission's position on each of the amendments is being made available to Parliament. I trust that this will be included in the minutes of this session.
This dossier is one of the Greek Presidency's priorities as regards the health sector, which we hope can achieve a common position in the Council, following Parliament's opinion. Through this proposal the Community can establish significant new standards for the health of our citizens. I thank you all, once again, for your efforts on this dossier. I trust that you all share my desire to see this through to a satisfactory conclusion. Protecting and improving public health is, after all, at the very centre of our citizens' concerns and expectations.
The debate is closed.
The vote will take place tomorrow Thursday at 12 noon.
The next item is the report (A5-0102/2003) by Mrs Evans, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council regulation on the animal-health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (PE-CONS 3610/2003 - C5-0061/2003 - 2000/0221(COD)).
Mr President, firstly I should like to thank the rapporteur, Ms Evans, and the Conciliation delegation, for their invaluable work paving the way for final agreement on this sensitive dossier.
I recognise the major efforts made by both Parliament and the Council towards finding a satisfactory compromise. The result is a balanced text taking into account the differing positions and interests of each party towards the goal of progressive harmonisation of the veterinary matters raised by the issue of pet movements.
The final obstacles preventing agreement were removed by the Conciliation Committee on 18 February. However, as regards the amendments concerning comitology, the Commission takes the view that these do not conform to Decision 1999/468/EC, as Article 8 of that Decision should only cover implementation measures aimed at public health objectives.
The Commission therefore wishes to make the following declaration. 'The Commission considers that the wording of Article 24, paragraphs 2(1) and paragraph 3(1) of this regulation, is not in conformity with Decision 1999/468/EC, as Article 8 of that decision should only cover implementation measures aimed at public health objectives. As a consequence, the Commission reserves the right to take appropriate action'.
Coming back to the favourable outcome of the conciliation procedure, I repeat that this regulation is excellent news for pet owners. The agreement reached by the three institutions on this regulation represents a milestone in the establishment of the internal market and probably the most sensitive one in the animal health area, due to concerns in some Member States in relation to rabies.
Progress has been facilitated by the spectacular success over the past decade of our efforts to eradicate rabies within the European Union. Indeed we are now nearing total eradication.
To conclude, this regulation will have a huge impact on millions of European citizens who will now be able to travel with their pets, thus bolstering their perception of a united Europe by responding directly to their wishes.
Mr President, the agreement reached on this report in the Conciliation Committee at the end of February is indeed very good news for all pet owners, who will soon be able to travel more easily with their animals throughout the European Union.
What has been commonly labelled the pet passport scheme will make it simpler to cross borders and at the same time ensure high safety standards and the protection of public health. It is worth mentioning again that the Commission brought forward this proposal as a result of the remarkable success of measures taken to control rabies in recent years. Due to vaccination campaigns the number of cases of rabies in cats and dogs dropped from nearly 500 in 1991 to a mere 5 in 1998 and, as the Commissioner says, it has almost been eradicated. This success has enabled the Member States to adopt a set of common rules on pet animal movements which is very welcome.
Whilst there are exceptions for the so-called sensitive Member States - the UK, Sweden and Ireland for five years - in the other 12 EU countries proof of a valid rabies vaccination in the form of a passport document will be the only requirement for taking cats, dogs and ferrets between Member States as long as they also have an electronic microchip for identification, although some Member States may continue to use tattoos for an eight-year transition period.
After that time, only microchips will be allowed as it is a more humane and also a more effective method. In addition to that, microchips enable details of the pet owner to be recorded so it will be easier to trace lost animals and help combat illegal trade in pets. It is very important to be able to distinguish between commercial and non-commercial movement of animals.
The UK, Sweden and Ireland can still use quarantine for animals coming in from countries outside the EU where rabies is endemic, but for EU countries and countries where the disease is under control they will require vaccination and a follow-up immunity test before travel.
I would like to highlight briefly a couple of the key points that were raised during the discussion of this report. One is the OIE International Animal Health Code which Parliament wished to use in its entirety when drawing up the list of third countries deemed to be free of rabies. This is the position that Parliament has stated in earlier discussions. However, many countries are now moving away from use of this code and away from the strict rabies-free status; so adopting the code could actually unnecessarily exclude some countries from this pet travel scheme. But, more importantly, it could actually be less effective in stopping the spread of rabies. We must adopt the wording used in the common position.
Similarly, although Parliament expressed concern about the inclusion of animals younger than three months in the scheme, as they could not have been vaccinated, we have been assured that this will not present a danger to public health and can therefore agree to that for 12 of the 15 countries.
There has also been a great deal of debate on the role of Parliament in agreeing any extension to the five-year transitional period for the UK, Sweden and Ireland. I am pleased that agreement was reached on this point, as it is of paramount importance that decisions relating to a report which has been adopted under the codecision procedure should themselves be subject to codecision when being amended or reviewed.
The Commission will have sufficient time to consult Parliament and the Council following the scientific assessment of this scheme which will be carried out in 2008. Similarly, comitology is now limited to implementation measures which Parliament could accept, and the delegation noted the Commission's statement on this.
A controversial issue earlier on was the inclusion of ferrets in the scheme. The original Commission proposal included ferrets as a category of pets which would not require any specific animal health requirements, and the common position then changed this by putting ferrets in a separate category, so they will require vaccination and identification. While many Members have expressed surprise that ferrets can be classed as pets, I can assure them that in Wales, which I represent, there are many ferret owners who will be delighted with this agreement.
This regulation has changed considerably since the Commission first published its proposal, including several aspects relating to animal health and affecting the legal basis used, but we have the basis of a good and effective scheme and one which everyone will welcome.
Finally, I would like to thank my colleagues in the other groups for their cooperation: the animal welfare intergroup for their support; several other organisations which have provided information and advice; and also the Commission and the Council for what turned out in the end to be a straightforward conciliation. We now have to ensure that people are aware of what the scheme means, and of how they can prepare in advance to take their pets with them when they travel. I look forward, on my travels back and forth, to seeing many pet owners taking advantage of these new rules which will benefit everyone.
Mr President, Commissioner, Mrs Evans has just said everything I wanted to say, and given the late hour, we should perhaps depart from the noble principle that everything has already been said, but not by everyone, so I will refrain from repeating everything all over again. Let me just make two brief comments in addition to what the rapporteur has said. Firstly, many thanks to the Commission and the Commissioner. The conciliation procedure was a real pleasure. We were very pleased to note, in our group, how much effort was made to make concessions to Parliament here, and since we have often said unflattering things about the Council and the Commission yesterday and today, I would like to take this opportunity to express my warm thanks for this truly outstanding conciliation procedure.
Secondly, I would like to say something in the interests of the dogs themselves. I have a dog myself, and he has told me that he does not want a microchip or a tattoo. It is no fun at all for dogs to be dragged about the place. You see these poor dogs on aeroplanes, barking, whining and whimpering, stuck in those awful cages and having to endure a long flight, and I really do think that anyone who gets a dog or cat should realise that they have acquired a living creature, and if they are not prepared to take proper account of its needs, they should not get an animal in the first place.
Mr President, politicians are often told of the old actor's advice that you should never go on stage with children or animals. I fear, Commissioner, that you and I one way or another are on a stage with animals the whole time! This, however, has been a variant on the kind of health concerns and maladies with which we are only too familiar, and on behalf of my group I want to thank Ms Evans very warmly for the skilful way in which she has negotiated the process of codecision. She very modestly says that this was straightforward. No codecision that gets to that stage is ever entirely straightforward. You need to know when to advance, when to yield a little, and when to see that there may be further room for compromise.
I cannot say that I was entirely happy about the way every part of this procedure went. I was not entirely happy about the secure position of the ferrets. I have been very insecure in the presence of ferrets. I was not entirely happy about the provisions with regard to animals under three months old. One has some misgivings there about the rationale for what we have done; but equally the Commission was probably uneasy to some degree about the fact that we have extended into the codecision procedure any further consideration of the exemptions for the UK, Sweden and Ireland, which will follow after five years. In other words, a standard piece of give and take, the kind of thing that until a few years ago, until we had the present Commission and the present Parliament, was not possible. It still only works when you have skilled rapporteurs who can go through these shoals.
It has added modestly to the sum total of human happiness as well. There are many people, lonely people in particular, who are very dependent on the animals with which they share their lives. If we dare to believe that animals are sentient beings, it is also the case that we have added to the sum of animal happiness as well. That certainly is the view of my dog, which is the proud owner of two human beings!
Mr President, it is not better animal welfare that is on the agenda at present. On the contrary, it is the convenience of animal owners, which is being promoted at animals' expense. In the EU, there is otherwise a lot about the need to improve animal welfare. Having a larger number of pet animals being moved around is not in the interests of animal welfare. On the contrary, it may give rise to unnecessary stress. Fido and Kit are best off at home. At worst, transportation may result in illnesses such as rabies being spread to countries that, until now, have been free from rabies, possibly including new EU countries.
The proposal would harmonise EU regulations. Sweden, the UK and Ireland at present have stricter requirements governing the import of pet animals. They will now, after five years, be forced to withdraw their sensible requirements. It makes sense to impose veterinary requirements in connection with the transport of animals. The EU should adopt a set of minimum regulations and call upon all the EU countries to follow Sweden's, the UK's and Ireland's example. This would take the form of a proposal that puts health and animal welfare above animal owners' freedom of movement.
It is wrong in principal to demand that EU countries with high standards in this area should relax their requirements in order to promote freedom of movement. On the surface of it, it may seem to be a minor matter, but it is an important matter in terms of principle. By voting in favour, Parliament would be adopting the principle of harmonising down to a level corresponding to the lowest common denominator, at the same time as abolishing Sweden's, the UK's and Ireland's right to be pioneers. I have therefore requested a roll-call vote on this matter. I would call for the proposal on freedom of movement for pet animals to be voted against.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0078/2003) by Mrs Auroi, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council directive amending Directives 66/401/EEC on the marketing of fodder plant seed, 66/402/EEC on the marketing of cereal seed, 68/193/EEC on the marketing of material for the vegetative propagation of the vine, 92/33/EEC on the marketing of vegetable propagating and planting material, other than seed, 92/34/EEC on the marketing of propagating and planting material of fruit plants, 98/56/EC on the marketing of propagating material of ornamental plants, 2002/54/EC on the marketing of beet seed, 2002/55/EC on the marketing of vegetable seed, 2002/56/EC on the marketing of seed potatoes and 2002/57/EC on the marketing of seed of oil and fibre plants as regards Community comparative tests and trials (COM(2002) 523 - C5-0476/2002 - 2002/0232(CNS)).
May I begin by thanking the Committee on Agriculture and Rural Development, and in particular its rapporteur, Mrs Auroi, for the positive approach adopted towards the Commission proposal.
This proposal consists of only one amendment added to the last item of the relevant Article of ten Directives on the marketing of seeds and propagating material. The aim of the proposal is simple - to create a clear legal basis for financing Community comparative trials. This initiative is in line with the European Parliament proposal to increase the transparency of the Commission budget.
Mr President, Commissioner, ladies and gentlemen, the Commission's positive intention is to tidy up ten directives, the first of which dates from 1966, concerning Community comparative tests and trials for various conventional seeds and propagating material. As the Commission has confirmed over the past twenty-five years, agricultural crops such as cereals, fodder crops, and oilseed and fibre crops have been subject to Community comparative tests on the basis of the applicable legislation. Over the last few years, this exercise has grown in importance following new legislation on the marketing of propagating material of fruit, vegetables and ornamental plants, which lays down detailed rules for implementing the Community comparative tests. This post-control system for seed and propagating material marketed in the Community is recognised as being an extremely important tool for the harmonisation of marketing by Member States.
The planned tidying-up exercise, however, would be neither complete nor relevant if the comparative tests funded by the European Union were limited to currently certified seed and plants included in the Union's common catalogue. The Commission's proposal must take into account the recently adopted legislative provisions in the area of processed products, as regards the adventitious or technically unavoidable presence of genetically modified seed in conventional varieties of seed.
Moreover, it seems to me that in order to update these directives properly three objectives have to be achieved. First of all the proposal must cover all existing seed, so as to have a complete range which takes into account, in addition to traditional seed, the special requirements of biodiversity, and the effects of introducing biotechnology via GMOs. Secondly, it must include within its scope the so-called 'amateur' varieties, covered by Directive 98/95, which is still not taken into account by all Member States. Thirdly, for the sake of democracy, it must enable Parliament to be involved in the decision-making process right the way through from beginning to end. In this sense, the sensitive issue of the risk of contamination of traditional seed by GMOs must be included in the series of directives concerning the marketing of seed with which we are dealing here today. This issue cannot be dealt with by the committee procedure, because that would exclude Members of the European Parliament from the debate and prevent them from making proposals on this subject.
If I may return briefly to my first point, the comparative tests funded by the European Union should not be limited to the species included in the common catalogue. Conservation varieties and seed originating in organic farming should benefit from these tests. They have to be tested in conditions which correspond to these farming systems and they therefore require more funding. It should be pointed out such seed is not allowed to be coated and must be absolutely free from any trace of GMOs. Tests of the same type are necessary for plants at risk of GMO contamination. In effect, this proposal for a directive provides an opportunity to settle issues regarding the proven presence of genetically modified seed in conventional seed. The Commission has been working for some considerable time on a directive which would legislate on additional conditions and requirements regarding the presence of genetically modified seed in batches of seed, planting sites, and details of the marking of such seed. Unfortunately, the draft of the latest directive does not sufficiently take into account Directive 2001/18 on the deliberate release into the environment of genetically modified organisms, which has come into force in the meantime.
To come back to my second point, it is important that the conservation species and varieties referred to in Directive 98/95 should be defined and tested for marketing in accordance with special criteria, and that will require an implementing regulation, something which we are still waiting for. In the same way, farm-saved seed or seed of local origin ought to be able to benefit from special flexibility and should be the subject of special contracts linked to Directive 98/95.
When it comes to my third point, this is where the democratic debate plays an important role. In the modified articles it is important to decline, as I have tried to do, to make any reference to precise traceability. It is therefore important to say, for each type of seed individually, that if accidental or technically unavoidable traces of GMOs are present in that seed, it is possible to set a threshold level, below which the seed can nonetheless be placed on the market. The level of that threshold should be established in accordance with Article 21 and set at the lowest possible level allowed in accordance with state-of-the-art scientific knowledge. Moreover, appropriate measures must be taken during the transport and storage of traditional seed, so that the accidental or technically unavoidable nature of any GMO pollution can be proved. In fact, although the directive already lays down that genetically modified seed must be labelled, it does not provide a solution to the problem of the risk of traces in traditional seeds, the rule being that such seed must not, in principle, contain any GMOs. This rule is extremely important to farming, because the spread of contaminated seed may have unforeseeable economic consequences, both for farmers and for food producers.
Finally, the directive already lays down that the Community may make a financial contribution to the carrying out of the tests laid down in Paragraphs 1 and 2. The same treatment should be possible for the special comparative tests needed for seed and plants produced and cultivated for organic farming and for the utilisation and conservation of genetic diversity in plants. For the sake of transparency, therefore, it will be necessary in future to establish a clear legal basis for a financial contribution, of whatever kind, and it is therefore necessary to make provision for Community financial measures which will be applicable to these comparative tests and which will include the necessary obligatory Community budget expenditure.
Mr President, I would like to thank the Commission for being present in this debate. As Commissioner Byrne has said, this is about the marketing of seeds and I am rather disappointed that Mrs Auroi has decided to bring in GMOs. This report is about the marketing of traditional, conventional seeds and to bring in GMOs is really not part of the topic that we are debating today. I say that to Mrs Auroi as a seed producer and a seed grower. We spend much time and effort making sure that the product that we produce is completely free from any contamination and this is the way that conventional and traditional seeds are grown. To bring the issue of GMOs into this piece of legislation is wrong.
It is also wrong because in fact the next piece of legislation to come from the Commission will be one on GMO seeds, after the two reports that are to go through Parliament, one of which is Mr Trakatellis's report which is currently before the Committee on the Environment, Public Health and Consumer Policy, and of which Commissioner Byrne is well aware. Therefore I see little point at the moment in bringing that up and that is why I hope this Parliament will endorse my amendments while agreeing with the principle stated by Mrs Auroi that we must be aware of the situation with contamination of GMOs. I have tried to bring a little bit more of what I call a more pragmatic approach into this legislation and I hope this House will support my amendments on Mrs Auroi's report which, while supporting in principle what she said, will in practice enable the Commission to bring in the proposal that is due to be submitted after the two reports in Parliament. Therefore it is quite important that we look at these.
I say to Mrs Auroi that, yes, we are all aware of the risk of GMO contamination but it has not happened yet and there is no certainty that it will happen in the future; everyone involved in seed production is concerned about it, but please wait until this legislation comes from the Commission, when we will be able to take a decision on it.
Mr President, quality assurance in food production poses major challenges to all those involved in the production chain. One of the tasks is to utilise those resources which safeguard transparency and traceability for all market participants, and, of course, for consumers. Seed production is a broad-based business; marketing is regulated in the various countries by official supervisory authorities, and the factors such as varietal purity and certification of origin are confirmed.
This report is intended to close the gaps. To this end, financial support in the sum of EUR 1 million is available, but as I have already said, this is a broad-based business. The provision of EUR 1 million illustrates, to my mind, how long it will take to be able to carry out comparative tests in this area. Labelling has always been required for the genetically modified varieties, and it is a matter for the countries themselves to deal with the thresholds. The problem of multiplication of sowing seed on individual farms, which is addressed here, will and should be regulated flexibly through special replicate licences, a solution which I can only endorse. Here, there have been - and continue to be - substantial gaps. The EU should deal comprehensively with the entire complex issue of GMOs within the framework of the Life Sciences and Biotechnology Action Plan, also as regards seed. I wish to call, at this point, for competition law and competitive freedom of choice to be maintained, not restricted, in agricultural production. This report does not do so, but I would like to highlight this issue once again.
Mr President, it is correct that the Commission did not wish, by way of this amendment of the Directive, to address the issue of genetically modified organisms. However, when a new proposal for a directive is presented, we have every right to bring in our own ideas - for, after all, we in the European Parliament have no right of initiative. The burning issue at present is not comparative tests, but coexistence between seed containing genetically modified organisms and seed for organic farming, which cannot contain GMOs by law. It is this coexistence that is the problem. It was not so difficult as long as there was no contamination, no transfer of genetically modified organisms. Indeed, the scientists had told us that this was not possible - until one of their genes escaped. The problem facing us now is that we cannot protect organic seed. This is the problem that we are seeking to address. In advance of this process, the Commission is putting forward proposals which we do not find satisfactory. However, we want to put this problem at the heart of the debate, and we have used the report for this purpose.
Mr President, tidying up the rules, as the Commission intends in the present proposal, deserves the support of this Parliament. Instead of ten directives, there is going to be just one new one. In this new directive, account can also be taken of the latest developments in the field of seeds. Unfortunately, the Commission's plans fall short. The rapporteur rightly argues that the new directive is incomplete if it takes no account of the specific requirements of biological agriculture. In this form of agriculture, seeds may not contain any GMOs or pesticides. Non-genetically modified seeds that are contaminated with GMOs must be kept off the market. We consider the introduction of GMOs undesirable as a matter of principle, but apart from that the EU is obliged to ensure a lasting GMO-free line of crops. For the threshold value below which contaminated seeds may nonetheless be put on the market, the most recent state of the art must alone be decisive. Finally, we all know the effect of one coloured sock in a white wash.
Mr President, not only am I Right-wing in orientation, but I also sit on the right.
Mr President, Commissioner, I would like to start by thanking the rapporteur, my fellow Member Mrs Auroi, for this report. I welcome the Commission's proposal to simplify matters by drawing together and streamlining ten directives on the Community comparative tests. For twenty-five years, comparative tests on arable crops have been carried out in the Community on the basis of relevant legal provisions. The scope of these tests has further increased substantially in recent years. This system of follow-up controls is seen as a very important instrument to harmonise the marketing conditions in the Member States and is therefore also endorsed in the internal market. These comparative tests must not, however, be restricted to those seed and plant varieties that have so far been certified and listed in the Union's common catalogue. There must also, in my view, be a quite specific way of dealing with seed designated for use in organic farming.
With this Directive, however, we should not only be looking at organic agriculture. I believe we should also be taking a look at conventional farming, and so I personally wish to support Mr Sturdy's amendments. A clear threshold for GMO traces in seed must be laid down in accordance with the latest scientific knowledge and research, not ideological criteria. If the traces lie below this threshold, it should still be permissible to place the seed on the market.
The presence of genetically modified organisms in seed, at least in the lower batches, is generally adventitious and often technically unavoidable. What is required here is genuinely feasible detectability in order to draw conclusions as to whether the seed should be placed on the market. With this Directive, we must therefore create a clear legal framework for agriculture as a whole - both for organic and conventional farming - and for food producers.
Mr President, Commissioner, ladies and gentlemen, the open market, the free internal market, is one of our European Union's greatest achievements. However, it is also one of the most difficult chapters, as open market access must not distort competition. We need harmonisation of the marketing conditions in the Member States. This sounds quite simple at first, but it is actually extremely complicated, not only because there is a large number of products to regulate, but also because we must focus on upholding the same conditions as regards cultivation, care, and not least, quality definition.
For twenty-five years, comparative tests have been carried out in the Community on the basis of relevant legal provisions. I myself was a rapporteur on the amendment of Directive 68/193/EEC on the marketing of material for the vegetative propagation of the vine. The report was adopted by Parliament on 24 October 2000, and today, two and a half years later, the Commission is still only at the stage of discussing the contents of Annexes I to IV. With the tighter provisions envisaged here, I see a risk that the report's intention, namely to simplify, will be pursued ad absurdum. The virus tests which are called for, for example, would result in very high costs, which could lead to a reduction of clones and thus a depletion of genetic resources. This clearly conflicts with the Directive, whose content aims, in the long term, to abolish standard material while maintaining genetic diversity. I therefore ask the Commission this: firstly, why is the work here progressing so slowly? Secondly, can the Standing Committee on Seeds really amend a Commission proposal - one that Parliament supports - so radically? The resultant question for all of us is how effective our cooperation is.
Today, however, we are discussing the financial contributions made by the Community for the comparative tests. I support the Commission's proposal to create a clear financial basis for this support.
Mr President, I wish to start by twice expressing my thanks: first to our rapporteur, Danielle Auroi, for her work on this report, which reveals her considerable efforts to try to synthesise and extend the scope of these directives. Secondly, I wish to thank the Commission, because I greatly welcome the fact that it has presented these proposals to provide a clear and transparent legal basis for funding comparative tests and trials for seeds and plants.
I therefore think that we are all on the right track and that this is precisely what is needed. The fact is, however, that there are some differences of opinion on how far this work should go. On this I agree with various fellow Members who have spoken and with the rapporteur herself on the need to take a broader view of the entire issue of testing seeds and plants. We must therefore address this issue in a way that better reflects the reality of the situation.
Of course, we can then disagree on the issue of whether or not to regulate the issue of mixing pure seeds with seeds containing GMOs. My views on this matter are not based on ideology and like Mrs Keppelhoff-Wiechert, I also believe that we must accept what science has to say and that we must adopt a limit that entails no risk of excessive contamination. I also agree, however, with the need to ensure that we have pure seeds that are, as far as possible, uncontaminated by GMOs. For this reason, it would perhaps be worthwhile providing for special funding only for seeds not containing GMOs, covering organic farming, of course, but also traditional farming, which uses traditional regional and local seeds and varieties that are not sold on any large scale but which ought to be safeguarded from the point of view of genetics.
The Commission appreciates the broad acceptance of its proposal, and has examined in detail all the amendments proposed.
I should make clear from the start that many amendments go beyond the scope of the original Commission proposal.
The request to ensure the inclusion in the Community comparative trials of organically produced seed, and seed falling in the area of plant genetic resources deserves consideration. However, the proposal to take specific measures in these areas has to be carefully considered to avoid any risk of overlapping with measures already in place. For this reason, Amendments 2, 4, 5, 6, and the relevant parts of Amendments 12 to 17, 19 to 21 and 24 to 29 are acceptable - subject to re-wording.
The compulsory indication of Community financial allocations laid down by parts of Amendments 12 to 17, 19 to 21 and 24 to 29 can be accepted only as a general recommendation to the Commission, again subject to rewording.
Concerning Amendment 22, the Council has already adopted the legal base for the implementation of measures for the marketing of seeds and plants for the conservation and diversity of genetic resources in Europe (for example, Article 21 of Council Directive 2002/54/EC on the marketing of beet seed). Hence the principle is acceptable, but not the amendment as such. I should add that this is an area to which the Commission is paying particular attention.
Amendments 7 to 11 cannot be accepted. The reference to financial and to other commitments of the Member States should take into account the specific competencies of the Member States.
Allow me now to turn to the important issue of the adventitious and technically unavoidable presence of GMOs in seeds of conventional plant varieties. This is a totally different matter to the issue of comparative trials that we are discussing here today. It is therefore being addressed in another proposal, in the context of the directives on the marketing of seeds. A proposal for a Commission directive is being prepared, which will aim to set thresholds in this regard.
As a consequence, Amendments 1, 3, 23, and the relevant parts of Amendments 12, 13, 18, 19 to 21 and 24 to 29 cannot be accepted. In relation to Amendments 24 to 29, they are not accepted on the basis that they repeat exactly the Commission proposal.
I have explained on a number of occasions how the Commission intends to proceed with this file. As the seeds thresholds for GMOs are based on the food labelling threshold, and as the labelling threshold will be discussed again in the next few months in Parliament during the second reading of the proposed GM food and feed regulation, the Commission will wait for the outcome of these discussions before proceeding with the question of GMO thresholds in seeds. As Parliament is aware, there is draft legislation in preparation at the moment in relation to that issue.
On this issue I should refer to the points made by Mr Graefe zu Baringdorf in relation to coexistence. This issue has been dealt with by my colleague Commissioner Fischler, who is bringing forward a communication to the Commission within the next number of weeks on that issue which I expect will deal with that situation.
A full listing of the Commission's position on each of the amendments is being made available to Parliament. I trust that this will be included in the minutes of this session.
Finally, I would I reiterate my commitment, prior the adoption by the Commission of any Commission Directive on the subject, to listen to the views of all concerned, in particular the European Parliament.
Thank you, Commissioner Byrne.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0049/2003) by Mrs Ferreira, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Directive of the European Parliament and of the Council amending Directive 94/35/EC on sweeteners for use in foodstuffs (COM(2002) 375 - C5-0341/2002 - 2002/0152(COD)).
In July 2002 the Commission adopted a proposal for a European Parliament and Council directive amending Directive 94/35/EC on sweeteners for use in foodstuffs. The main objective of this proposal is to authorise two new sweeteners that have received a favourable opinion by the Scientific Committee on Food: Sucralose and the salt of aspartame and acesulfame.
Furthermore, the Commission proposes to reduce the intake of cyclamate, as an already authorised sweetener, for which the Scientific Committee on Food has considerably lowered the acceptable daily intake. To this end, the Commission proposed to reduce the amount of cyclamates permitted in soft drinks and to prohibit their use in a series of other foodstuffs, such as confectionery, chewing gum and ice cream.
The Commission also proposed to decide in comitology whether a substance fulfils the definition of a sweetener as laid down in the directive. Such a decision is of technical nature and can already be taken by comitology for all other food additives according to existing legislation. It is necessary to have a formal tool to bring certain substances under the scope of the food additive legislation. This is in the interest of consumer protection.
Mr President, Commissioner, representatives of the Council, ladies and gentlemen, first of all I should like to thank my colleagues and the secretariat of the Committee on the Environment, Public Health and Consumer Policy, and also the staff of the appropriate Directorate-General, for their excellent cooperation.
As the Commissioner has just explained, the European Parliament is being asked to vote on the second amendment to the 'sweeteners' directive since its adoption in 1994. The Directorate-General responsible is therefore proposing that two new sweeteners, namely sucralose and salt of aspartame-acesulfame, should be added to the positive list of sweeteners already approved in the European Union. This proposal follows the favourable opinion on these two sweeteners issued in the year 2000 by the Scientific Committee for Food.
As part of this second revision of the sweeteners directive, the European Commission has also proposed that the use of a third sweetener be revised, namely cyclamic acid. Following a re-evaluation of this sweetener by the Scientific Committee, the Commission proposes that the cyclamate thresholds contained in certain foods and drinks should be reduced. Studies, in particular those carried out in Denmark, have shown that a child weighing fifteen kilos or less might very rapidly reach the threshold of the acceptable daily intake (ADI), which could involve a risk to that child's health. New studies being carried out in several Member States would seem to confirm this opinion.
Finally, the last amendment proposed for this directive by DG Health and Consumer Protection is concerned with the committee procedure. The Commission, as you have just reminded us, wants to be given the power to decide whether a substance falls within the 'sweeteners' category, without going through the process of approval by the European Parliament.
On this point, the vote in the Committee on the Environment, Public Health and Consumer Policy showed a very clear refusal to transfer that power to the Commission alone. Even though Members of the European Parliament are aware of the technical nature of this type of decision, your rapporteur believes that the European Parliament's prerogative should be retained, since scientific expertise may be subject to controversy.
Moreover, this amendment will be proposed again when the framework directive covering sweeteners is revised. Your rapporteur would prefer to wait for this more general revision. In any case, the absence of amendments on this point would seem to indicate that Members of the European Parliament would also prefer to put it off until the forthcoming general legislative revision.
The Committee on the Environment, Public Health and Consumer Policy voted in favour of the request for the authorisation of the placing on the market of the two new sweeteners, but it also voted in favour of the adoption of an amendment requiring a re-evaluation of these two substances three years after the entry into force of the revised directive. Your rapporteur is aware of the provisions of the directive, particularly as regards the monitoring system, but I would prefer to remind the European Commission and the Member States of their obligations regarding the monitoring of sweeteners and the collection of data. The collection of information on real consumption in the European Union and on the possible effects of the consumption of sweeteners on human health must be organised as soon as the products containing those sweeteners are placed on the market, so as to enable a re-evaluation of existing information to be carried out within the time limits laid down.
It has to be admitted, however, that Member States are not doing enough to collect this information, and the European Commission does not always have the means to ensure that Member States observe the provisions contained in the directive, particularly with regard to reporting to the Commission. Your rapporteur is well aware of the gap which exists between the adoption of legislation and its implementation, and I believe that the work of Parliament also includes reminding those responsible of the need to apply the law.
As far as cyclamates are concerned, the Committee on the Environment, Public Health and Consumer Policy voted in favour of adopting a stronger position than the one recommended by DG Health and Consumer Protection. In effect, the committee is proposing to reduce cyclamate levels to 250 mg and to extend this provision to cover all drinks. This extension is necessary because drinks containing cyclamates may easily be served to small children, owing to the very nature of those drinks.
Moreover, this greater reduction is also necessary because it takes more account of the switch from a temporary ADI to a lower permanent ADI adopted by the Scientific Committee. On this basis, your rapporteur supports Amendment No 9, tabled by Mrs Schörling.
Before I finish, I should like to mention the issue of fine bakery products. Two amendments have been proposed. I shall not attempt to conceal my preference for the one that I and my political group have proposed, because it is the result of collective work and because I believe that consumers ought to know what ingredients or products the foods that are sold to them contain. However, I am also prepared to accept Amendment No 12, with an oral amendment which will be proposed tomorrow. It enables us to find a solution as far as this category of foods is concerned, and I believe that these two amendments propose an acceptable solution. I hope, therefore, that Members will vote in such a way as to enable us to propose a solution on this point to the Council.
Having spoken about the technical aspects of my report, I shall now conclude my presentation of that report by referring, in broader terms, to the question of consumer protection, which in this case is linked to public-health issues.
I am well aware, of course, that sweeteners can bring some comfort to people whose state of health requires them to follow a special diet. However, the existence of products containing such sweeteners must not be allowed to hide the very serious public-health problem of obesity. This public-health issue is of course linked to that of eating habits, and of nutritional and health education. It is also linked, therefore, to new kinds of consumption and to the presence on the market of increasingly sweetened products, consumed in excessive quantities by children, which are often the subject of false advertising. This is why I am anxious to draw the Commission's attention to this problem once again, although I know that Mr Byrne has already confirmed that he is very much aware of it.
Before other speakers take the floor, I just want to say that I very much hope that we shall reach an agreement with the Council at second reading, and I hope that tomorrow's vote will enable us to do this.
Mr President, you are obviously in a generous mood tonight. I hope your generosity will extend to the daunting task that I have of replacing Mrs Oomen-Ruijten - because of her sad illness - as the shadow rapporteur on this measure.
I start by thanking the rapporteur for her remarks and for her work in committee. I have to say that many have questioned the need for some aspects of this measure. Where we need this measure, it is important that our directive is based on science. It is not for us to second-guess the scientific advisers to the Commission. They say these products are safe and the Commission is right to accept that advice. Sucralose presents no problems: it is made from sugar, it is non-calorific, it does not lead to tooth decay or - and here let me declare an interest - to risks for those of us who live with diabetes. Indeed, if it could do something for my brainpower as well, I would sit here munching it all night. It has already been approved in some 45 countries.
In the past cyclamates have rightly been treated with caution. However, now science shows that a reduction of the permitted level from 400 mg/l to 350 mg/l is all that is needed. To go further has no basis in science, except for a tiny sample of 43 children in Denmark, which was itself rejected by the Danish Food and Veterinary Administration. The acceptable daily intake - the ADI - is not only the favoured measurement of the FAO and WHO Expert Committee on Food Additives, but it also sets an intake level - not a maximum for a single day, but an average over a lifetime. The proposed ADI is 7 mg/kg of body weight.
Thus all seemed plain sailing, until we had the rapporteur's proposal to reduce the figure to 250 mg, whereupon we had the Commission's brainstorm. A normally sensible, wise and objective official, widely respected and, indeed, loved by the world of food and food safety allowed herself to be bounced into a statement that the Commission could accept 250. She then had to admit that this was not based on one iota of scientific evidence. That is a very dangerous precedent. If the Commission ignores the advice of its own scientists, who can we trust?
Mrs Oomen-Ruijten and I are both of the view that the requests for a new report on the re-evaluation of the approval of aspartame are also completely misplaced. In December 2002, the Scientific Committee on Food, in cooperation with the French and British food authorities, concluded that there is no reason to adjust the approval of aspartame in any way.
In addition, the FDA and JEFCFA - the scientific advisory body of WHO - have approved the substance. Therefore, it is absolutely unnecessary to question the validity of the conclusion of the European Union's independent scientific committee - the SCF - that aspartame is a substance safe for human consumption. It has to be taken into consideration that in the approval of a substance like aspartame the SCF sets the allowed daily intake in which the vulnerable life phases are included at a level such that even the heaviest users of the substance will not exceed 30-40% of that maximum intake.
A new report on the evaluation of aspartame would lead simply to negative publicity. It would bring about rumours and feelings of uncertainty among consumers, as a substance that has been approved safe by an independent scientific committee is being questioned again for absolutely no good reason.
I would just add that my good friend Mrs Oomen-Ruijten, who, jointly with Mrs Ayuso González, tabled Amendment 12, to which Mrs Ferreira referred, asked me to point out that she thinks there is a translation problem - at least in the English version - and that the category 'fine bakery products, energy-reduced or with no added sugar' - is supposed to be an addition to the previous text and not a replacement for it. I put that before you and leave it in your good hands, Mr President, and exhort the services, if possible, to look at this before we come to vote on the matter tomorrow.
Mr President, it is always daunting to follow the measured tread of Mr Bowis as he spreads reassurance through the Chamber. I, however, tend to take the view of the rapporteur and of those of my political Group in the Committee of which we are all members. I wake up every morning, like Mr Bowis, and say to myself 'I am not a scientist'. I have no right to second-guess scientists. However, I do have a right to the long view and to second opinions, and where there are concerns, even if these have been allayed to some degree in the period when a new product is coming into use, as is certainly the case with salt of aspartame, nevertheless it is right to think after these products have gone into use - and they are now being used in many hundreds of different confectionery and other products - that over time a periodic review of a new substance is necessary.
I do not think that any of us know, because we are part of this vast experiment, how far the human metabolism has been changed by this whole range of new artificial products many of which bring great benefits, as salt of aspartame obviously does to Mr Bowis, but which could also cause concern. He has probably received, as I have, a number of letters from the Additives Survivors' Network, who relate pretty grim stories of the adverse consequences of salt of aspartame for some of them. We are not advocating second-guessing the scientific committee and our own Foods Standards Agency in the United Kingdom. We are simply saying, over time you need to have the right to review this, to take another view once it is general use and is part of that great experiment among the population.
My second and last point relates to the reduction of cyclamate levels. Mr Bowis says this was all the result of some brainstorm in the Commission. Some feckless person in the Commission foolishly said yes, a 250 mg limit would be acceptable. It is also actually as Mr Bowis probably knows, the view of the UK Government - in the advice that it circulates to us and is more frequently sometimes copied on that side of the House than on this - that a reduction to 250 mg measurement may be necessary. Why is that? It is because lifetime use has to be considered in the light of the intensity of the intake. We do have to take into account the extensive use, for very young children in particular, of products which have been flavoured and sweetened in this way. I believe that we should reduce to 250 mg and I am glad to see that I am in good company, though not alas that of Mr Bowis.
Mr President, I hope that you will not be any more strict with me than with other Members. Nevertheless, I shall try to keep within my allotted speaking time.
What are the main concerns highlighted by this report? I think that Mrs Ferreira, who has done some very serious work on this subject, has stated them quite correctly. I should therefore like to give you my opinion on what seem to me to be the main points, starting with the addition to the list of sweeteners of a new sweetener called sucralose, and I should like to draw your attention to the fact that sucralose is no ordinary substance. It is an organochlorine substance obtained by the conversion of sugar with the addition of three atoms of chlorine. I would point out to you that organochlorines are substances which generally give rise to problems regarding the environment and even health. I am astonished, therefore, at a proposal which seems to treat as something quite commonplace the inclusion of this new sweetener in the list of approved sweeteners. In addition to that remark, I would also point out that the ADI, or acceptable daily intake, which is being proposed for this sweetener, is three times higher than the one proposed by the US Food and Drug Administration. Consequently it seems to me that there are enough unknown factors regarding this new sweetener to justify our not agreeing to allow it to be added to the list of approved substances.
My second point refers to aspartame. Despite the considerations put forward by Mr Bowis, I share the rapporteur's view that Amendment No 4 is entirely justified. A re-evaluation of aspartame does not seem to be in the least embarrassing. It would not call into question the honesty of what was done previously. It would simply show that knowledge can develop and that that development sometimes leads us to question the authorisations that were given previously. Personally, therefore, I believe that this proposal is correct.
My third point concerns cyclamates. On this subject, the European Commission is proposing to amend the maximum level for use in water-based drinks. It would be reduced from 400 mg/l to 350 mg/l. mg/l. Mrs Ferreira's proposal is more ambitious, and I believe that she is right. However, it seems to me that, given the role played by cyclamates, and given that they are prohibited, or at least not approved, in the United States, we should ask ourselves about the possible risks posed by these sweeteners. I would draw Members' attention to the fact that sweeteners, and therefore cyclamates, are often present in drinks or other products widely consumed by young children, so that the acceptable daily intake for this type of sweetener is easily exceeded. Consequently it seems to me desirable that we should be even more ambitious and I hope that we shall support Mrs Schörling's amendment, which proposes that the maximum level should be fixed at 100 mg/l. I believe that this is a realistic proposal.
Mr President, Mr Whitehead spoke of the Additives Survivors' Network. Sitting here on an evening like this, I think we all belong to Parliament's survivors' network.
The trouble with sweeteners in the additives category is that they excite fundamentalist reactions of exactly the same type as genetically modified organisms. Basically, that reaction leads to the position of Mr Lannoye, which really is that he does not want any sweeteners authorised at all at any level and would like them all taken off the market. It is as well to bear that in mind as a background to what he has just said.
I would like to comment on two amendments and would like to hear the Commission's view on them. Amendment 4 has been mentioned as requiring a new investigation into aspartame. That illustrates the point about fundamentalism, because this would take place less than a year after the publication of the Scientific Committee for Food's opinion on aspartame. Can the rapporteur tell us - because she did not say this in her speech - why we should doubt the FDA assessment? Does the rapporteur have evidence of the FDA's inadequacy and the inadequacy of its own assessment? If so, she should share the evidence with us, because there is no point in tabling an amendment like this without giving us that information.
Another point on Amendment 4: why is the rapporteur against a sweetener which is known apparently as stevia? There is no mention of this in the justification. The amendment seems to be against stevia and wants another investigation of that. What does the rapporteur know that we do not? Can Mr Byrne help us?
Secondly, in relation to Amendment 8 - which has been mentioned by more than one Member - it worries me more for the process by which it was agreed than for the substance that it contains. When it was moved in the committee by the rapporteur, the Commission indicated willingness to accept a change from the level of 350 mg/l to 250 mg/l. The Commission gave no substantive reason for this. It almost seemed to us, as Mr Bowis has said, that it was picking a figure out of a hat. As Mr Coleman of DG SANCO stated in a letter he wrote shortly after that: 'A clear majority of experts from the Member States have expressed the position in both the Commission and the Council working parties that the reduction to 350 mg/l is not sufficient, and wish to go further.' That information was not given to the committee. No information was given to the committee! We were certainly not told that Member States' experts thought that 350 mg/l was too high or why they did. Can the Commissioner now take this opportunity to say why the Commission changed its mind - on the basis of which scientific studies? And, indeed, when did it do so, given the fact that it presumably consulted the self-same national experts who were happy with 350 mg/l when it drew up the directive not very long ago?
Mr President, I would like to respond briefly to Mrs Jackson's comments. I think Amendment No 4 is entirely justified, for what we want is a re-evaluation of aspartame, especially as regards its effects on risk groups, particularly pregnant women. We know far too little, for example, about the effects of heavy consumption of sweeteners during pregnancy or on the health of infants and children. The same applies to sucralose and cyclamic acid, about which Mr Lannoye has already spoken. Let me say a few brief words about cyclamic acid. Although Mrs Jackson, with reference to aspartame, has just mentioned the FDA in the USA, she does not want to heed the FDA's warnings about cyclamic acid. As Mr Lannoye has quite rightly pointed out, a far lower maximum usable dose of that is permitted. I think we must all take note of this. We really should adopt the proposal put forward by my colleague, namely to cut it as low as 100 mg/l. We must try to reduce the high levels of sugar use. We are finding that our children, for example, can no longer taste the sweetness in fruit, that sugar is no longer perceived as a seasoning, and that foods are oversweetened to such an extent that at some point, we get used to these sweeteners, with the result that more and more sweeteners are being used in order to reduce the massive consumption of sugar.
We are in a vicious circle. For this reason, I fully support the proposal put forward by the Committee on the Environment, Public Health and Consumer Policy. I think we must follow this debate very closely, for there is one thing that we must not permit, and that is the use of carcinogenic substances such as sweeteners. The precautionary principle applies here, and as long as potential threats cannot be ruled out, we cannot run any risks.
Mr President, Commissioner, ladies and gentlemen, I should like to thank the rapporteur. Personally, I find sweeteners a difficult subject. In my opinion, the Commission's proposal does have the scientific rigour required when dealing with such issues.
I shall comment first on the most controversial aspect of the report, namely cyclamates. The Commission's initial proposal was to set the maximum dose at 350 mg/l, in line with the ruling by the Scientific Committee on Food.
The Commission did however change its view regarding the maximum dose. It revised its initial proposal of 350 mg/l and supported the proposal of 250 mg/l. Commissioner, we are all wondering why that was so. We were told that a compromise had been reached in the Council, resulting in agreement on the figure of 250 mg/l. That suggests both political and scientific arguments were invoked.
We cannot endorse this figure for political reasons. We must be rigorous and support the Commission's original figure. I therefore call for Amendments Nos 8 and 9 to be rejected. I believe they lack sound scientific basis.
Parliament cannot and must not take political opinions or compromises into account when dealing with as technical a subject as additives. If the Commission really believes that a maximum permitted dose of cyclamates of 250 mg/l is more appropriate it should withdraw its initial proposal. It should then present us with a new one, giving a scientific explanation of why it is now proposing a lower dose.
The reasons for reducing the dose still further are inconsistent. Reference is made to a study carried out in Denmark in 2001. This study was based on a particularly small sample of children who consumed sweeteners. Crucially, it had not been designed as a study of the intake of sweeteners. It had been intended as an assessment of the use of sweeteners in soft drinks in Denmark.
Simply extrapolating from the results of such a study cannot be a sound basis for reducing the maximum permitted level of cyclamates in soft drinks in the European Union.
Furthermore, the Danish Veterinary and Food Administration stated in a press release on the publication of this study that the RDA study was based on safe lifetime intake. It went on to state that consequently there would be no harmful effects on the health of children aged between one and three who might temporarily exceed the RDA.
Mr President, first of all I would like to thank the European Parliament for its collaboration on this proposal. In particular I would like to pay tribute to the rapporteur, Mrs Anne Ferreira, for her work on this dossier. She has given broad support to the proposal of the Commission. She has agreed to the proposed authorisation of two new sweeteners and to the reduction of the use of a further, already authorised sweetener.
In the latter case, the rapporteur even wished to go further than the Commission's proposal - by seeking to reduce the level of cyclamates in both soft drinks and juice or milk-based drinks to 250 milligrams per litre (Amendments 1 and 8). The Commission can accept these amendments. I have been asked to give more details in relation to that and I am happy to do so.
I agree with Mr Bowis in saying that scientific advice must not be second-guessed. However, in accepting their advice on an acceptable daily intake, it is the job of the risk managers - the Commission, the Council and Parliament - to set the maximum permitted doses in particular foodstuffs. This is always a difficult task. However, the Commission, in proposing to accept a lower limit of 250 milligrams per litre in soft drinks, did not act on a whim of any individual official. This was done after careful consideration of the science and intake studies and after hearing the views of Member States and Parliament. Let me clarify the following.
A clear distinction must be made between the acceptable daily intake of a food additive which is purely based on science and the maximum permitted use level of a food additive in a given foodstuff which is determined taking into account a series of criteria laid down in the legislation. There is no scientific mechanism to translate an acceptable daily intake into a maximum use level. In the present case the acceptable daily intake for cyclamates has been lowered from 11 to 7 milligrams per kilogram of body weight by the Scientific Committee on Food. Soft drinks contribute to a large extent to the intake of sweeteners and are also consumed by children. Furthermore, Member States indicated that the acceptable daily intake for cyclamates might be exceeded in their country. For these reasons the Commission can support the further reduction of the levels of cyclamates.
However, the Parliament has introduced several additional amendments to the Commission proposal.
Amendment 4 calls for the re-evaluation of the authorisation of two sweeteners - aspartame and stevioside. Furthermore, the amendment would require the Commission to present a report on the process of authorisation of aspartame by the US Food and Drugs Administration. The Commission cannot accept this amendment for the following reasons.
At the request of the Commission, aspartame has been re-evaluated by the Scientific Committee on Food in collaboration with the British and French Food Safety Authorities. To this end, the scientists have reviewed all the scientific literature published since the last opinion on aspartame - amounting to around 150 articles. The resulting opinion, adopted as recently as December of last year, fully reconfirmed the safety of aspartame and that the intake of this sweetener remains well below the acceptable daily intake. Therefore, the Commission does not consider it justifiable to proceed with a further re-evaluation of this sweetener, nor to restrict its conditions of use.
The leaves of Stevia and the sweetener extracted from this plant, stevioside, have also been thoroughly examined by the Scientific Committee on Food. The Committee has serious doubts about the safety of stevioside and did not consider it as acceptable for use in food. Therefore, the Commission has never proposed this sweetener for authorisation. To date, no new scientific data justifying a re-evaluation of stevioside have been presented to the Commission.
Turning to the request to examine how aspartame was approved in the United States, it is not the competence of the Commission to enquire how an authorisation has been granted in a third country.
As regards the protection of the consumer, I would like to reassure honourable Members that proposals for authorisation of food additives under EU legislation are done on the basis of a risk assessment undertaken by the Scientific Committee on Food and, in the future, by the European Food Safety Authority. If the result of this risk assessment is favourable, the Commission proposes the use of an additive after verifying that all the criteria for authorisation of a food additive are met. The proposed conditions of use are based on the technological need and on intake data gathered by the Member States. This process of risk analysis is fully independent from what is done in other countries. The Commission is satisfied that this process is carried out in a transparent and independent manner in the EU.
Amendment 5 addresses the review of the conditions of use for the two newly proposed sweeteners. This amendment duplicates requirements that already exist in food additives legislation. In fact, the review of authorised food additives is required in the overall framework directive and in the three specific directives on the various classes of additives. This is done from time to time. The framework directive requires food additives to be re-evaluated whenever necessary. Article 8 of the Sweeteners Directive obliges Member States to monitor regularly the consumption of sweeteners. This monitoring has to provide data on intake both by adults and by children. Therefore, the Commission is in a position to identify whether the intake of specific additives would exceed safe levels both in adults and children.
Whenever necessary, the Commission will propose restrictions to currently authorised use patterns, in particular to ensure that intake by children is safe. Furthermore, it is not realistic to set a three-year deadline for this exercise. On the contrary, to gather data on the two sweeteners before they are fully established on the market runs the risk that their intake would be underestimated. Therefore, because this amendment duplicates existing requirements and because the deadline is not realistic, the Commission cannot accept Amendment 5.
Two further amendments (Amendments 2 and 3) would refuse comitology for the decision as to whether or not a substance should be considered as a sweetener according to Directive 94/35/EC. This is a purely technical decision necessary to bring certain substances under the scope of the directive that would otherwise escape from the strict rules set out for sweeteners and instead simply be considered as food ingredients. Therefore, the Commission cannot accept Amendments 2 and 3.
A series of amendments has been tabled concerning the Commission proposal to clarify the meaning of the wording of the food category 'fine bakery wares' for special nutritional uses. The intention behind the Commission proposal was to render more homogeneous the interpretation of this food category by Member States. However, so far, the Council has not been able to agree on the wording proposed by the Commission, nor on any alternative wording. Therefore, the Commission can agree to the deletion of the proposal on fine bakery wares (Amendment 7).
However, the alternative wordings proposed in Amendments 12 and 13 are not clear and would render the implementation of the directive difficult. Therefore, the Commission cannot accept Amendments 12 and 13, although I note Mr Bowis' point on Amendment 12 which may change the view of the Commission. I will have to give reconsideration to that issue.
Finally, two amendments have been tabled that aim to ban cyclamates and sucralose. Both substances have been evaluated by the Scientific Committee on Food and have been assigned an acceptable daily intake. That means that these substances are safe if their consumption stays below the acceptable daily intake. To ensure this, the Commission has estimated the consumption of sucralose and introduced measures to reduce the consumption of cyclamate.
Parliament proposes to reinforce these measures and the Commission can support that. But as the Commission considers these sweeteners to be fundamentally safe, there are no reasons to deprive consumers and the food industry of their use. The Commission cannot therefore accept Amendments 9, 10 and 11.
In summary, the Commission can accept Amendments 1, 6, 7 and 8, but cannot accept Amendments 2, 3, 4, 5, 9, 10, 11, 12 and 13.
Thank you, Commissioner Byrne.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.45 p.m.)
. (DE) I voted in favour of the reports on enlargement; my reason for doing so was that I regard this enlargement through the accession of the countries of Central and Eastern Europe, as well as of Cyprus and Malta, which belong to Europe, as right and as an imperative necessity.
In view of the fact that the Iron Curtain fell almost fifteen years ago, it is not appropriate to take a small-minded view of the difficulties of all kinds, primarily financial, numerous though these certainly are.
Ours is an historic responsibility. There are people who are at last again living in freedom and under democracy - something that is in part due to our courageous stance in NATO in the 1980s when gaining acceptance for its decision to deploy missiles in Western Europe if arms limitation talks failed - and we cannot say to them that the many problems with which enlargement is presenting us mean that they must remain outside. We cannot deal with all these problems at once; we lack the means to do so, or at any rate the willingness to mobilise the means. It may be, too, that many are not willing to share in a spirit of solidarity, or that we have not managed to drum up support for such solidarity among the citizens of the Fifteen EU States.
I hope that all of us - in both the present and the future Member States, and our governments in particular - can summon up the political courage to take the right decisions in order to make of the enlarged Union a home for freedom, peace and prosperity, one that can be an example in a world scarred by crises, wars, poverty and a lack of freedom.
While I voted in favour of the Brok report on enlargement of the EU on this day that Parliament approved the accession of the ten candidate countries, sending a signal to many countries that had been artificially excluded through years of Communist oppression, I do not accept many of its elements. For example, I do not believe that the EU as such is an appropriate interlocutor with NATO on military matters (paragraph 6) (I reject the idea of a 'common diplomatic service' (paragraph 10); I do not agree with the thrust of paragraphs 11 and 20 which suggest rigid adherence to possibly objectionable EU policy lines; I do not accept that the focus of asylum policy should be on humanitarian aspects instead of reducing the numbers of those being admitted (paragraph 22) or the idea that accession represents a 'starting point for further integration efforts' (paragraph 23). Furthermore, I continue to object to the fact that neither CAP nor Commission accounting procedures have been satisfactorily reformed before enlargement.
. (FR) I voted in favour of the Gahler report on the enlargement of the Union to include Estonia, as I voted in favour of the entry of the other 9 candidate countries. I regret, however, that simultaneously, in the Brok report, the European Parliament is trying to take advantage of the situation to force both old and new Members to make hyperfederalist commitments.
As Mr Brok clearly said this morning, as I understood through the interpreter, we are practically going to establish a genuine State.
The members of the SOS Democracy intergroup, including myself, would, on the contrary, like enlargement to serve as an opportunity to reorient the European Union towards more flexibility. That is why we accompanied our approval in principle with a text citing ten essential requirements for a freer Europe.
In particular, we request that the basic treaty that will result from the current Convention and the future IGC is only signed after enlargement, in other words after 1 May 2004, when the Union will have 25 Members. In this way, the new Members will be able to participate fully in the final drafting of the text. This will enable us to counter the federalist strategy that is seeking to predetermine our future choices.